Exhibit 10.25

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE
406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE 24B-2
PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

 

 

 

 

MASTER PROFESSIONAL SERVICES AGREEMENT

 

AMONG

KRAFT FOODS GLOBAL, INC.,

EDS INFORMATION SERVICES, L.L.C.,

AND

ELECTRONIC DATA SYSTEMS CORPORATION

 

 

 

 

KRAFT / EDS CONFIDENTIAL


--------------------------------------------------------------------------------




 

MASTER PROFESSIONAL SERVICES AGREEMENT

This Master Professional Services Agreement (this “Agreement”) is entered into
effective April 27, 2006 (the “Effective Date”) by and between Kraft Foods
Global, Inc., a Delaware corporation having a principal place of business at
Three Lakes Drive, Northfield, Illinois 60093 (“Kraft”), and EDS Information
Services, L.L.C. (“EIS”), a Delaware limited liability company and Electronic
Data Systems Corporation (“EDS”), a Delaware corporation, each having a
principal place of business at 5400 Legacy Drive, Plano, Texas 75024 (EIS and
EDS are collectively referred to herein as the “Supplier”).

WHEREAS, Kraft and Supplier have engaged in extensive negotiations, discussions
and due diligence that have culminated in the formation of the contractual
relationship described in this Agreement; and

WHEREAS, Kraft desires to procure from Supplier, and Supplier desires to provide
to Kraft and the Eligible Recipients, the information technology and other
products and services described in this Agreement, on the terms and conditions
specified herein;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, Kraft and Supplier (collectively, the “Parties”
and each, a “Party”) hereby agree as follows:

1.             BACKGROUND AND OBJECTIVES

1.1                               Performance and Management by Supplier.

Kraft desires that certain information technology and other functions and
services presently performed and managed by or for Kraft and the Eligible
Recipients, as each is described in this Agreement, be performed and managed by
Supplier. Supplier has carefully reviewed Kraft’s requirements, has performed
all due diligence it deems necessary, and desires to perform and manage such
information technology and other business processes and services for Kraft and
the Eligible Recipients.

1.2                               Goals and Objectives.

The Parties acknowledge and agree that the specific goals and objectives of the
Parties in entering into this Agreement are to:

(1)                                  Reduce Kraft infrastructure capital and
operating expenses, both initially and over the Term of this Agreement, in
accordance with this Agreement;

(2)                                  Utilize enabling technologies to add value
to Kraft’s business processes;

(3)                                  Continue to deliver year-on-year cost
reductions;

(4)                                  Design new capabilities and innovations to
enable growth;

(5)                                  Implement common processes and move toward
an integrated enterprise-wide reporting system across Kraft;

(6)                                  Provide committed levels of service quality
that are consistent and harmonized across differentiating or core processes;

(7)                                  Enhance the morale and career opportunities
of displaced employees by transitioning Kraft information technology personnel
to positions of opportunity with a first-tier provider of information technology
services;

2


--------------------------------------------------------------------------------




 

(8)                                  Gain access to world class capabilities by
contracting with a first tier Supplier that can attract the “best and brightest”
individuals;

(9)                                  Enhance the ability of Kraft and its
affiliated companies to focus on their core businesses;

(10)                            Provide Kraft with a service structure that will
enhance its ability to quickly and effectively adapt to changing business
requirements and changes in the Kraft business environment;

(11)                            Standardize and reduce complexity in similar
processes, taking into account relative advantages of cost and functionality;

(12)                            Institutionalize ongoing governance to ensure a
new way of working is maintained with continuous improvement opportunities;

(13)                            Create the potential for sustainable long-term
cost savings due to continuous improvement and reduction or spreading of fixed
costs over a multi-year period;

(14)                            Enhance Kraft’s ability to manage its business
to predictable costs;

(15)                            Provide a contract structure that will minimize
the occurrence of true-ups after the Effective Date that would result in
unplanned changes in the Services, Service performance, pricing or to other
costs to Kraft;

(16)                            Leverage the Supplier’s scale in the procurement
of goods and services associated with the agreement;

(17)                            Minimize and/or eliminate Third Party Contract
breakage penalties and costs;

(18)                            Provide the information required to support
Kraft’s internal chargeback and support Kraft’s management of individual
services and cost; and

(19)                            Obtain access to best practices in the area of
information technology business processes and services.

1.3                               Interpretation.

The provisions of this Article 1 are intended to be a general introduction to
this Agreement and are not intended to expand the scope of the Parties’
obligations or alter the plain meaning of this Agreement’s terms and conditions,
as set forth hereinafter. However, to the extent the terms and conditions of
this Agreement are unclear or ambiguous, such terms and conditions are to be
construed so as to be consistent with the background and objectives set forth in
this Article 1.

2.             DEFINITIONS AND DOCUMENTS

2.1                               Definitions.

The terms used with initial capital letters in this Agreement shall have the
meanings ascribed to them in Schedule 1.

3


--------------------------------------------------------------------------------




 

2.2                               Other Terms.

The terms defined in this Article include the plural as well as the singular and
the derivatives of such terms. Unless otherwise expressly stated, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section, Subsection
or other subdivision. Article, Section and Subsection references refer to
articles, sections and subsections of this Agreement. The words “include” and
“including” shall not be construed as terms of limitation. The words “day,”
“month,” and “year” mean, respectively, calendar day, calendar month and
calendar year. As stated in Section 21.3, the word “notice” and “notification”
and their derivatives shall mean notice or notification in writing. Other terms
used in this Agreement are defined in the context in which they are used and
shall have the meanings there indicated.

2.3                               Companion Agreements.

2.3.1                     Operation. The Parties will enter into one or more
companion agreements to this Agreement between Eligible Recipients outside of
the United States and corresponding Supplier Affiliates in those same countries
for the purpose of memorializing the implementation of this Agreement with
respect to such Eligible Recipients, compliance with Laws applicable to such
Eligible Recipients or otherwise to effect the intent of the Parties under this
Agreement with respect to such Eligible Recipients (each, a “Companion
Agreement”). All references to this Agreement include all Companion Agreements.
Each Companion Agreement will be in form of Exhibit 1, unless otherwise agreed
by the Parties. Kraft and Supplier agree that the execution of Companion
Agreements shall in no way limit or reduce the obligations of either Party under
this Agreement, including with respect to the provision of Services to any
Eligible Recipient, except (i) for provisions in a particular Companion
Agreement that are expressly acknowledged to be an amendment to this Agreement
for purposes of such Companion Agreement, or (ii) as required by applicable
local law.

2.3.2                     Enforcement. Kraft and Supplier acknowledge and agree
that with respect to each Companion Agreement, Kraft shall be fully responsible
and liable for all obligations of the applicable Eligible Recipient, and
Supplier shall be fully responsible and liable for all obligations of itself or
any Supplier Affiliate or Subcontractor, as may be applicable. Kraft shall have
the right to enforce this Agreement (including the terms of all Companion
Agreements) on behalf of each Eligible Recipient that enters into a Companion
Agreement, and to assert all rights and exercise and receive the benefits of all
remedies (including monetary damages) of each such Eligible Recipient, to the
same extent as if Kraft were such Eligible Recipient, subject to the limitations
of liability applicable under this Agreement. Supplier shall have the right to
enforce this Agreement (including the terms of all Companion Agreements) on
behalf of each Affiliate or Subcontractor that enters into a Companion
Agreement, and to assert all rights and exercise and receive the benefits of all
remedies (including monetary damages) of each such Affiliate or Subcontractor
hereunder, to the same extent as if Supplier were such Affiliate or
Subcontractor, subject to the limitations of liability applicable under this
Agreement. Notwithstanding anything to the contrary in any Companion Agreement,
any and all disputes arising under or relating to any Companion Agreement shall
be subject to the provisions of Article 19, and under no circumstances shall
Kraft or any Eligible Recipient, on the one hand, or Supplier or any Supplier
Affiliate or Subcontractor, on the other hand, bring or attempt to bring any
claim or other action arising under or relating to any Companion Agreement or
this Agreement in any jurisdiction except as provided in Article 19. Any
amendment, variation or modification to this Agreement will be binding upon each
Supplier Affiliate and each Kraft Affiliate to the extent that the provisions of
this Agreement apply (expressly or by implication) to the business arrangements
entered into by those parties

4


--------------------------------------------------------------------------------




 

pursuant to the Companion Agreement, whether such Companion Agreement was
entered into before or after the said amendment, variation or modification came
into effect.

2.4                               Associated Contract Documents.

This Agreement includes each of the following Schedules and Exhibits, all of
which are attached to this Agreement and incorporated into this Agreement by
this reference. Unless otherwise expressly stated, references to specific
Schedules include all numbered subsidiary Schedules (e.g., references to
Schedule 1 mean, collectively, Schedule 1 and Schedule 1.1, and references to
Schedule 2 mean, collectively, Schedules 2.1, 2.2, 2.3, 2.4, and 2.5).

1            Definitions

1.1         Common Terms and Acronyms

2.1         Cross Functional General

2.2         Cross Functional Equipment and Software

2.3         Servers and Mainframe Services

2.4         Managed Network Services

2.5         End User Computing

3            Service Levels Methodology

3.1         Service Levels Matrix

3.2         Service Levels Definitions

3.3         Critical Deliverables

3.4         Service Level Outcome Examples

3.5         Measuring Tools and Methodology

3.6         Service Level Deferred Implementation

3.7         Non-Baselined Service Levels

4            Pricing Methodology

4.1         Charges

4.2         Financial Responsibility Matrix

4.3         Financial Base Case (IT and PIM)

4.4         Resource Baselines

4.5         Resource Unit Definitions

4.6         Termination Charges

4.6.1      Termination Tables

4.7         Pass-Through Expenses

4.8         Foreign Currency Exchange Rates

4.9         Supplemental Payments for Transitioned Employees

4.10       Supplier Value Add Services

5.1         Affected Personnel

5.1.1      Affected Kraft Foods Global Personnel

5.1.2      Affected Tech Center Personnel

5.2         Personnel Projection Matrix (including Directed Employees)

5.3         Critical Affected Personnel

5.4         Key Supplier Personnel

5.5         Employee Benefit Plans

5.6         Supplier Employment Offer Conditions

 

6            Governance

7            Kraft Sites

7.1         Kraft Facilities

7.2         Supplier Facilities

5


--------------------------------------------------------------------------------




 

8            Technical Architecture and Standards

9            Projects

10          Kraft Provided Equipment

11.1       Kraft Software

11.2       Supplier Software

12.1       Kraft Third Party Contracts

12.2       Supplier Third Party Contracts

13          Reports

13.1       Report Samples

14          Customer Satisfaction Survey

15          Business Continuity Plan

16          IT Disaster Recovery Plan

17.1       Data Security

17.2       Physical Security

17.3       Kraft Rules

17.4       Kraft Internal Controls

17.5       Kraft Labor Policies

18          Network Services Demarcation

19          Subcontractors

20          Acquired Assets

21          Transition Plan

21.1       Policies and Procedures Manual Content

22          Transformation Plan

23          Termination Assistance Services

24.1       Direct Kraft Competitors

24.2       Direct Supplier Competitors

25          Approved Benchmarkers

26          Directed Employees

27          Global Personal Data Protection Principles

28          Lifecycle Projects

Exhibit 1               Form of Companion Agreement

Exhibit 2               [Not used]

Exhibit 3               Form of Non-Disclosure Agreement

Exhibit 4               Form of Invoice

Exhibit 5               Form Source Code Escrow Agreement

3.             TERM

3.1                               Initial Term.

The initial Term of this Agreement shall commence as of 12:00:01 a.m., United
States Central Time on the Effective Date and continue until 11:59:59 p.m.,
United States Central Time, on the date preceding the seventh anniversary of the
Commencement Date, unless this Agreement is terminated as provided herein or
extended as provided in Section 3.2 or 4.4.1.3, in which case the Term shall end
at 11:59:59 p.m., United States Central Time, on the effective date of such
termination or the date to which this Agreement is extended.

6


--------------------------------------------------------------------------------




 

3.2                               Extension.

Supplier shall offer to Kraft complete terms and conditions for renewal of this
Agreement, including pricing, at least 12 months prior to any scheduled
expiration of the Term. If Kraft desires to renew this Agreement after the
Initial Term, Kraft will notify Supplier at least 180 days prior to the
scheduled expiration date. If the Parties are unable to reach agreement and
execute such renewal at least 30 days prior to the scheduled expiration of the
Term, then Kraft, at its sole option, may extend the Term for up to two
extension periods of up to one year each, on the terms and conditions then set
forth in this Agreement, including applicable pricing and price adjustments
specified in Schedule 4. No Termination Charges shall be applicable to any
termination on or after the expiration of the initial seven-year Term, unless,
during any such extension period, it becomes necessary for Supplier to enter
into new commitments (such as refresh of equipment, in order to provide the
Services or meet the Service Levels), in which case Termination Charges may be
payable with regard to such commitments, provided that Supplier notifies Kraft
in advance of such commitments and the associated costs and obtains Kraft’s
prior approval thereof, which approval will not be unreasonably withheld.

4.             SERVICES

4.1                               Overview.

4.1.1                     Services. Supplier shall provide the Services to
Kraft, and, upon Kraft’s request, to Eligible Recipients and Authorized Users
designated by Kraft, including for all Kraft Sites, subject to the initial delay
in the start date for Services to be provided in Deferred Countries. The
Services shall consist of the following, as they may evolve during the Term of
this Agreement or be supplemented, enhanced, modified or replaced:

4.1.1.1                                                               The
services, functions, processes and responsibilities described in this Agreement
and its Schedules and attachments, which include the Technological Evolution and
the following:

4.1.1.1.1                                                      the Services, as
further described in Schedule 2;

4.1.1.1.2                                                      the Transition
Services, as described in Section 4.2 and Schedule 21;

4.1.1.1.3                                                      the
Transformation Services, as described in Section 4.3 and Schedule 22; and

4.1.1.1.4                                                      the Termination
Assistance Services, as described in Section 4.4 and Schedule 23.

4.1.1.2                                                               The
following additional services, functions, processes and responsibilities, even
if not specifically described in this Agreement, so long as they are related to
the services, functions, processes and responsibilities described in Section
4.1.1.1 above (provided that, in the event of a direct conflict between Schedule
2 and the scope of services, functions and responsibilities described in this
Section 4.1.1.2, this Section 4.1.1.2 shall not be construed as altering and/or
superceding Schedule 2):

4.1.1.2.1                                                      the services,
functions, processes and responsibilities related to the activities described in
Schedule 2 that were performed by Kraft Personnel in the 18 months preceding the
Commencement Date (or for Services to be performed in the Deferred Countries
such later date as determined in accordance with this Agreement), and not
discontinued

7


--------------------------------------------------------------------------------




 

during such 18 month period so that such discontinued services are not being
performed on a recurring basis as of the Commencement Date, by Kraft Personnel
who were displaced or whose functions were displaced as a result of this
Agreement, including all Affected Personnel (including, for the avoidance of
doubt, those services, functions and responsibilities performed by Directed
Employees); and

4.1.1.2.2                                                      the services,
functions, processes and responsibilities reflected in those categories of the
Kraft Base Case that Supplier is assuming pursuant to this Agreement.

4.1.2                     Included Services. If any services, functions or
responsibilities not specifically described in this Agreement are an inherent,
necessary or customary part of the Services or are required for proper
performance or provision of the Services in accordance with this Agreement, they
shall be deemed to be included within the scope of the Services to be delivered
for the Charges, as if such services, functions or responsibilities were
specifically described in this Agreement.

4.1.3                     Commencement of Services. Supplier shall commence
providing the Services as follows:

4.1.3.1                                                               in the
case of the Transition Services and the Transformation Services, on the date
stated in the Transition Plan or Transformation Plan, respectively;

4.1.3.2                                                               in the
case of the Services described in Schedule 2, at 12:00:01 a.m., United States
Central Time on the Commencement Date (or at such later time as Kraft may
specify);

4.1.3.3                                                               in the
case of Services comprising Projects, New Services and Termination Assistance
Services, on the date determined in accordance with this Agreement; and

4.1.3.4                                                               the value
add Services provided pursuant to Schedule 4.10..

4.1.4                     Required Resources. Except as otherwise expressly
provided in this Agreement, Supplier shall be responsible for providing the
facilities, personnel, Equipment, Software, technical knowledge, expertise and
other resources necessary to provide the Services.

4.1.5                     Supplier Responsibility. Supplier shall be responsible
for the provision of the Services in accordance with this Agreement even if, by
written agreement of the Parties, such Services are actually performed or
dependent upon services performed by (i) Subcontractors, (ii) subject to Section
10.2, non-Supplier Personnel, including Kraft employees, or (iii) subject to
Section 6.6, Managed Third Parties.

4.2                               Transition Services.

4.2.1                     Transition. During the Transition Period, Supplier
shall perform the Transition Services and provide the deliverables described in
the Transition Plan, which is attached to this Agreement as Schedule 21. If any
services, functions or responsibilities not specifically described in the
Transition Plan are an inherent, necessary or customary part of the Transition
Services or are required for the proper performance of the Transition Services
in accordance with this Agreement, they shall be deemed to be included within
the scope of the Transition Services to be delivered for the transition charges,
as if such services, functions or responsibilities were specifically described
in the Transition Plan. During the Transition Period, Kraft will perform those
tasks which are designated to be Kraft’s responsibility in the Transition Plan,
provided that,

8


--------------------------------------------------------------------------------




 

Kraft shall not be obligated to perform any tasks during the Transition Period
that are not set forth in such Transition Plan, other than any services,
functions or responsibilities that are an inherent, necessary or a customary
part of the designated tasks. Unless otherwise agreed, Kraft shall not incur any
charges, fees or expenses payable to Supplier or third parties in connection
with the Transition Services, other than those charges, fees and expenses
specified in Schedule 4 and those incurred by Kraft in connection with its
performance of tasks designated in the Transition Plan as Kraft’s
responsibility. During the Transition Period, Supplier shall confer with Kraft
regarding the Deferred Countries and the timetable for Supplier’s assumption of
responsibility for the Services originating from such Deferred Countries. In
addition, after the Commencement Date and until Supplier’s assumption of
responsibility therefor, Supplier shall cooperate and coordinate with Kraft’s
management of the services originating from such Deferred Countries so as to
coordinate such Services with the Services provided by Supplier during such
period.

4.2.2                     Initial Transition Plan. The initial Transition Plan
is attached to this Agreement as Schedule 21. During the 30 days immediately
following the Effective Date, Supplier shall prepare and deliver to Kraft a
detailed Transition Plan for Kraft’s review, comment and approval. The proposed
detailed Transition Plan shall describe in greater detail the specific
transition activities to be performed by Supplier, but, unless otherwise agreed
by Kraft, shall be consistent in all respects with the initial Transition Plan,
including the activities, deliverables, Transition Milestones and Deliverable
Credits described therein and in Schedule 3. Supplier shall address and resolve
any questions or concerns Kraft may have as to any aspect of the proposed
detailed Transition Plan and incorporate any modifications, additions or
deletions to such Transition Plan requested by Kraft, to the extent such
modifications, additions or deletions are not inconsistent with the Transition
Plan set forth in Schedule 21. If approved by Kraft, or if Kraft fails within
ten business days of receipt of the Transition Plan to provide any comments and
Supplier provides Kraft with notice thereof and an additional seven days to
provide comments, the detailed Transition Plan shall be appended to and
incorporated in this Agreement as part of Schedule 21.

4.2.3                     Transition Plan. The detailed Transition Plan shall
identify, among other things, (i) the transition activities to be performed by
Supplier and the significant components and subcomponents of each such activity
for each Eligible Recipient, (ii) the deliverables to be completed by Supplier,
(iii) the date(s) by which each such activity or deliverable is to be completed
(the “Transition Milestones”), (iv) Supplier’s plans for the hiring and
retention of Transitioned Employees, (v) a process and set of standards
acceptable to Kraft to which Supplier will adhere in the performance of the
Transition Services and that will enable Kraft to determine whether Supplier has
successfully completed the transition and the activities and deliverables
associated with each Transition Milestone, including measurable success criteria
by each Tower that Supplier must meet before transitioning the work any further,
(vi) a process for Kraft to delay all or any part of the transition if Kraft
determines that any part of the transition poses a risk or hazard to Kraft’s or
an Eligible Recipient’s business interests (without any increase in Supplier’s
Charges to the extent Kraft’s determination is based on Supplier’s failure to
perform satisfactorily its transition obligations), (vii) the contingency or
risk mitigation strategies to be employed by Supplier in the event of disruption
or delay, (viii) any transition responsibilities to be performed or transition
resources to be provided by Kraft or the Eligible Recipients and (ix) a detailed
work plan identifying the specific transition activities to be performed by
Supplier Personnel (at the individual or team level, as appropriate) on a weekly
basis during the Transition Period. The Transition Plan also shall identify any
related documents contemplated by the Agreement and/or required to effectuate
the transition to be executed by the Parties.

4.2.4                     Performance. Supplier shall perform the Transition
Services described in the Transition Plan in accordance with the timetable and
the Transition Milestones set forth in the Transition Plan.

9


--------------------------------------------------------------------------------




 

Supplier shall provide all cooperation and assistance reasonably required or
requested by Kraft in connection with Kraft’s evaluation or testing of the
deliverables set forth in the Transition Plan. Supplier shall perform the
Transition Services in a manner that will not (i) disrupt or have an unnecessary
adverse impact on the business or operations of Kraft or the Eligible
Recipients, (ii) degrade the Services then being received by Kraft or the
Eligible Recipients, or (iii) disrupt or interfere with the ability of Kraft or
the Eligible Recipients to obtain the full benefit of the Services, except as
may be otherwise provided in the Transition Plan. Prior to undertaking any
transition activity, Supplier shall discuss with Kraft all known Kraft-specific
material risks and shall not proceed with such activity until Kraft is
reasonably satisfied with the plans with regard to such risks (provided that,
neither Supplier’s disclosure of any such risks to Kraft, nor Kraft’s
acquiescence in Supplier’s plans, shall operate or be construed as limiting
Supplier’s responsibilities under this Agreement). Supplier shall identify and
resolve, with Kraft’s reasonable assistance, any problems that may impede or
delay the timely completion of each task in the Transition Plan that is
Supplier’s responsibility and shall use commercially reasonable efforts to
assist Kraft with the resolution of any problems that may impede or delay the
timely completion of each task in the Transition Plan that is Kraft’s
responsibility.

4.2.5                     Reports. Supplier shall meet at least weekly with
Kraft to report on its progress in performing its responsibilities and meeting
the timetable set forth in the Transition Plan. Supplier also shall provide
written reports to Kraft at least weekly regarding such matters, and shall
provide oral reports more frequently if reasonably requested by Kraft. Promptly
upon receiving any information indicating that Supplier may not perform its
responsibilities or meet the timetable or Transition Milestones set forth in the
Transition Plan, Supplier shall notify Kraft in writing of material delays and
shall identify for Kraft’s consideration and reasonable approval specific
measures to address such delay and mitigate the risks associated therewith.

4.2.6                     Suspension or Delay of Transition Activities. Kraft
reserves the right, in its sole discretion and subject to Change Control
Procedures, to suspend or delay the performance of the Transition Services
and/or the transition of all or any part of the Services. If Kraft elects to
exercise this right and Kraft’s decision is based, at least in material part, on
reasonable concerns about Supplier’s ability to perform the Services or
Supplier’s failure to perform its obligations under this Agreement, Kraft shall
not incur any additional Charges or reimbursable expenses in connection with
such decision. If Kraft’s decision is not based in material part on reasonable
concerns about Supplier’s ability to perform the Services or Supplier’s failure
to perform its obligations under this Agreement, Kraft shall reimburse Supplier
for any additional costs reasonably incurred by Supplier as a result of such
decision, but only to the extent Supplier notifies Kraft in advance of such
costs, obtains Kraft’s approval prior to incurring such costs, and uses
commercially reasonable efforts to minimize such costs. The Parties acknowledge
that the Transition Milestones and any Service or Service Levels directly
dependent upon achieving those Milestones may be equitably adjusted as a result
of Kraft’s decision to delay the performance of the Transition Services and/or
the transition of all or any part of the Services.

4.2.7                     Failure to Meet Transition Milestones. The Parties
acknowledge and agree that the Transition Plan specifies various Transition
Milestones by which Transition activities and/or deliverables are to be
completed. Supplier recognizes that its failure to meet the Transition
Milestones may have a material adverse impact on the business and operations of
Kraft and the Eligible Recipients and that the damages resulting from Supplier’s
failure to meet such Transition Milestones are not capable of precise
determination. Accordingly, if Supplier fails to meet a Transition Milestone,
then, in addition to any other remedies available to Kraft under this Agreement,
at law, or in equity, and subject to any exceptions to meeting Service Levels or
Transition Milestones set forth in Schedule 3, Supplier shall be subject to the
imposition of the Deliverable Credits specified in

10


--------------------------------------------------------------------------------




 

Schedule 3 for such Transition Milestone, as compensation for Kraft’s damages
and not as a penalty. If Kraft recovers other monetary damages from Supplier as
a result of Supplier’s failure to meet one or more Transition Milestones,
Supplier shall be entitled to set off against such damages any Deliverable
Credits paid for the failures giving rise to such recovery. Neither the
transition nor the activities and deliverables associated with individual
Transition Milestones shall be deemed complete until the Parties have mutually
determined that Supplier has successfully completed them in accordance with the
process and standards identified in the Transition Plan.

4.2.8                     Termination for Cause. Notwithstanding the foregoing,
Kraft may terminate this Agreement for cause if (i) Supplier fails to comply
with its obligations with respect to the provision of Transition Services and
such failure causes or will cause a material disruption to or otherwise has or
will have a material adverse impact on the operations or businesses of Kraft or
the Eligible Recipients, and, in the case of a failure that will have a material
adverse impact that has not yet occurred, Supplier fails to cure such failure
within 15 days after its receipt of notice of such failure or, in the case of a
failure that has caused a material adverse impact, Supplier fails to cure such
failure within 5 days after its receipt of notice of such failure, (ii) Supplier
materially breaches its obligations with respect to the provision of Transition
Services and fails to cure such breach within 15 days after its receipt of
notice, or (iii) Supplier fails to meet a Transition Milestone and such failure
constitutes a material breach of this Agreement and Supplier fails to cure such
breach within 15 days after its receipt of notice. In addition, unless otherwise
agreed, if Supplier fails to meet the Transition Milestone for the completion of
the transition of all Services to Supplier by more than 45 days, Kraft may
terminate this Agreement for cause without requirement of notice or opportunity
to cure. In all such events, subject to Section 18.3, Kraft may recover the
damages suffered by Kraft or the Eligible Recipients in connection with such a
termination, provided that, if such termination is based on Supplier’s failure
to meet a Transition Milestone, Supplier shall be entitled to set off against
such damages any Deliverable Credits Supplier has paid for the failure to meet
such Transition Milestone.

4.3                               Transformation Services.

4.3.1                     Transformation. Without limiting any of Supplier’s
other obligations hereunder with respect to Technological Evolution, Supplier
shall perform the transformational activities and implement the technology and
other changes described in the Transformation Plan attached to this Agreement as
Schedule 22. If any services, functions or responsibilities not specifically
described in the Transformation Plan are an inherent, necessary or customary
part of the Transformation Services or are required for proper performance or
provision of the Transformation Services or the completion of the changes
described in the Transformation Plan in accordance with this Agreement, they
shall be deemed to be included within the scope of the Transformation Services
to be delivered without additional charge, as if such services, functions or
responsibilities were specifically described in the Transformation Plan. Kraft
will perform those tasks which are designated to be Kraft’s responsibility in
the Transformation Plan, and any services, functions or responsibilities that
are an inherent, necessary or a customary part of the designated tasks. Unless
otherwise agreed in writing, Kraft shall not incur any charges, fees or expenses
payable to Supplier in connection with the transformation, other than those
charges, fees and expenses specified in Schedule 4 and those incurred by Kraft.
At Supplier’s request or as specified in the Transformation Plan, Kraft shall
provide reasonable cooperation to Supplier in connection with its performance of
the Transformation Services.

4.3.2                     Transformation Plan. The initial Transformation Plan
is attached to this Agreement as Schedule 22.

11


--------------------------------------------------------------------------------


 

4.3.3       Contents of Transformation Plan. The Transformation Plan shall
identify, among other things, (i) the transformational activities to be
performed by the Supplier and the changes in technology and business processes
to be implemented by Supplier, (ii) the date(s) by which each such activity or
implementation is to be completed (“Transformation Milestones”), (iii) a process
and set of standards acceptable to Kraft to which Supplier will adhere in the
performance of the transformation and that will enable Kraft to determine
whether Supplier has successfully completed the transformation and the
activities and deliverables associated with each Transformation Milestone,
including measurable success criteria by each Tower that Supplier must meet
before transforming the work any further, (iv) providing a process for Kraft to
delay Supplier from proceeding with any part of the transformation, either
current or future plans, or altering the timing for implementation of parts of
the transformation without any increase in Supplier’s Charges, if Kraft
reasonably determines that any part of the transformation poses a risk or hazard
to Kraft’s or an Eligible Recipient’s business interests, (v) the contingency or
risk mitigation strategies to be employed by Supplier in the event of disruption
or delay, and (vi) any transformational activities to be performed by Kraft or
the Eligible Recipients (provided that Kraft and the Eligible Recipients shall
not be obligated to perform any transformational activities that are not
specifically contemplated by this Agreement and expressly set forth in the
Transformation Plan).

4.3.4       Implementation Plan. Within 45 days after the Effective Date, and
thereafter at least 30 days before the end of each calendar year during the
Term, Supplier shall deliver to Kraft for Kraft’s review, comment and approval a
detailed plan for the implementation of the activities required for the
implementation of the Transformation Plan for the succeeding calendar year. In
addition, until implementation of the Transformation Plan is completed, Supplier
shall deliver to Kraft, at least 30 days before the end of each calendar
quarter, a detailed plan, consistent with the annual plan, for the
implementation of transformational activities related to the Transformation Plan
that will be taking place during the succeeding quarter, for Kraft’s review,
comment and approval. Such implementation plan shall be based on and consistent
with Schedule 22, and shall identify each transformational activity to be
performed by Supplier Personnel, and the acceptance testing and review process
for the changes being implemented. If approved by Kraft, each such plan for each
calendar year shall become a part of the Transformation Plan and be incorporated
in Schedule 22. In addition, Supplier may propose an update of the overall
Transformation Plan in Schedule 22 at the time it submits its annual
implementation plan, which update shall be subject to Kraft’s review, comment,
and approval. The implementation plans described above are in addition to and
separate from the annual Technology Plan described in Section 9.5.5, though
Supplier’s update to the Transformation Plan may arise from changes contemplated
by the Technology Plan.

4.3.5       Performance. Supplier shall perform the Transformation Services and
implement the Transformation Plan in accordance with the timetable and
Transformation Milestones set forth in the Transformation Plan, and Kraft shall
reasonably cooperate with Supplier to assist Supplier in implementing the
Transformation Plan. Supplier shall provide all cooperation and assistance
reasonably required or requested by Kraft in connection with Kraft’s evaluation
or testing of the deliverables resulting from implementation of the
Transformation Plan. Supplier shall implement the Transformation Plan in a
manner that will not (i) disrupt or have an unnecessary adverse impact on the
business or operations of Kraft or the Eligible Recipients, (ii) degrade the
Services then being received by them, or (iii) interfere with their ability to
obtain the full benefit of the Services, except as may be otherwise provided in
the Transformation Plan. Prior to undertaking any transformation activity,
Supplier shall discuss with Kraft all known Kraft-specific material risks and
shall not proceed with such activity until Kraft is reasonably satisfied with
the plans with regard to such risks (provided that neither Supplier’s disclosure
of any such risks to Kraft

12


--------------------------------------------------------------------------------




 

nor Kraft’s acquiescence in Supplier’s plans shall operate or be construed as
limiting Supplier’s responsibilities under this Agreement). Supplier shall
identify and resolve, with Kraft’s reasonable assistance, any problems that may
impede or delay the timely completion of any phase of the Transformation Plan.

4.3.6       Failure to Meet Transformation Milestones.

4.3.6.1                     The Parties acknowledge and agree that the
Transformation Plan specifies various Transformation Milestones by which
transformational activities and/or deliverables are to be completed. Supplier
recognizes that its failure to meet the Transformation Milestones may have a
material adverse impact on the business and operations of Kraft and the Eligible
Recipients and that the damages resulting from Supplier’s failure to meet such
Transformation Milestones are not capable of precise determination. Accordingly,
if Supplier fails to meet a Transformation Milestone, then, in addition to any
other remedies available to Kraft under this Agreement, at law, or in equity,
and subject to any exceptions to meeting Service Levels or Transformation
Milestones set forth in Schedule 3, Supplier shall be subject to the imposition
of Deliverable Credits specified in Schedule 3 for such Transformation
Milestone, as compensation for Kraft’s damages and not as a penalty. If Kraft
recovers other monetary damages from Supplier as a result of Supplier’s failure
to meet one or more Transformation Milestones, Supplier shall be entitled to set
off against such damages any Deliverable Credits paid for the failures giving
rise to such recovery.

4.3.6.2                     Neither the transformation nor the activities and
deliverables associated with individual Transformation Milestones shall be
deemed complete until the Parties have mutually determined that Supplier has
successfully completed them in accordance with the process and standards
identified in the Transformation Plan.

4.4          Termination Assistance Services.

4.4.1       Availability. As part of the Services, and for the Charges set forth
in Section 4.4.2.8 and Schedule 4, Supplier shall provide to Kraft, the Eligible
Recipients and/or their designee(s) the Termination Assistance Services
described in Section 4.4.2 and Schedule 23.

4.4.1.1                     Period of Provision. Supplier shall provide such
Termination Assistance Services to Kraft and the Eligible Recipients, or their
designee(s) (i) with reasonable prior written notice given the nature of the
tasks being requested, with such services commencing on the date specified in
the notice, which may be up to six months prior to the expiration of the Term or
on such earlier date as Kraft may reasonably request given the nature of the
tasks being requested, and continuing for the period of time requested by Kraft
in its notice to Supplier, which may be up to 12 months following the effective
date of the expiration of the Term (as such Term may be extended pursuant to
Section 3.2), (ii) commencing upon any notice of termination (including notice
based upon breach or default by Kraft, breach or default by Supplier, or
termination in whole or in part for convenience by Kraft) of the Term with
respect to all or any part of the Services, and continuing for the period of
time requested by Kraft in its notice to Supplier, which may be up to 12 months
following the effective date of such termination of all or part of the Services,
or (iii) commencing upon notice of termination of all or part of the Services to
an Eligible Recipient no longer Controlled by Kraft and continuing for the
period of time requested by Kraft in

13


--------------------------------------------------------------------------------




 

its notice to Supplier, which may be up to 12 months following the effective
date of such termination.

4.4.1.2                     Extension of Termination Assistance Services. Kraft
may elect, upon 30 days’ prior notice, to extend the effective date of any
expiration/termination of all or part of the Termination Assistance Services, in
its sole discretion, provided that the total of all such extensions will not
exceed 180 days following the originally specified effective date without
Supplier’s prior written consent. If Kraft provides less than 30 days’ prior
notice of an extension, Supplier shall nonetheless use commercially reasonable
efforts to comply with Kraft’s request and provide the requested Services and/or
Termination Assistance Services.

4.4.1.3                     Extension of Other Services. As part of the
Termination Assistance Services, for a period of 12 months following the
expiration or termination date, Supplier shall provide to the Eligible
Recipient(s), under the terms and conditions of this Agreement, at Kraft’s
request in a written notice provided to Supplier at least 60 days in advance of
such expiration or termination date, any or all of the Services being performed
by Supplier prior to the expiration or termination date, including those
Services described in Article 4 and Schedule 2; provided that Kraft may extend
the period for the provision of such Services for up to an additional 180 days
in accordance with Section 4.4.1.2. To the extent Kraft requests such Services,
Kraft will pay Supplier the Charges specified in Schedule 4 that Kraft would
have been obligated to pay Supplier for such Services if this Agreement had not
yet expired or been terminated. To the extent Kraft requests a portion (but not
all) of the Services included in a particular Charge, the amount to be paid by
Kraft will be equitably adjusted by the amount attributable to the portion of
the Services that Supplier will not be providing or performing.

4.4.1.4                     Firm Commitment. Supplier shall provide Termination
Assistance Services to Kraft and the Eligible Recipients, or their designee(s)
regardless of the reason for the expiration or termination of the Term;
provided, if this Agreement is terminated by Supplier under Section 20.1.2 for
failure to pay undisputed amounts, Supplier may require payment by Kraft in
advance for Termination Assistance Services to be provided or performed under
this Section 4.4. At Kraft’s request, Supplier shall provide Termination
Assistance Services directly to an Eligible Recipient or an Entity acquiring
Control of an Eligible Recipient; provided that, unless otherwise agreed by the
Parties, all such Termination Assistance Services shall be performed subject to
and in accordance with the terms and conditions of this Agreement.

4.4.1.5                     Performance. All such Termination Assistance
Services shall be provided subject to and in accordance with the terms and
conditions of this Agreement. Supplier shall perform the Termination Assistance
Services with at least the same degree of accuracy, quality, completeness,
timeliness, responsiveness and resource efficiency as it provided and was
required to provide with respect to the same or similar Services during the
Term. The quality and level of performance of the Termination Assistance
Services provided by Supplier following the expiration or termination of the
Term as to all or part of the Services or Supplier’s receipt of a notice of
termination or non-renewal shall continue to meet or exceed the Service Levels
and shall not be degraded or deficient in any respect. Accordingly, Service
Level Credits may still be assessed for failure to meet Service Levels during
the period Termination Assistance Services are

14


--------------------------------------------------------------------------------




 

provided. Supplier Personnel (including all Key Supplier Personnel) reasonably
considered by Kraft to be critical to the performance of the Services and
Termination Assistance Services that are performing or overseeing Services Kraft
has requested Supplier to continue performing shall be retained on the Kraft
account through the completion of the Services, including Termination Assistance
Services, they are performing. If Kraft requests Supplier to perform less than
all of the Services as part of the Termination Assistance Services, and at such
time Supplier can reasonably demonstrate that the Service Levels for the
remaining Services will be negatively impacted due to the partial termination of
a Tower or the termination of any Services within the Cross Functional Services
Tower, then the Parties agree to work together to adjust the Service Levels and
the Service Level Credits accordingly.

4.4.2       Scope of Termination Assistance Service. As part of the Termination
Assistance Services, Supplier will timely transfer the control and
responsibility for all Services previously performed by or for Supplier to
Kraft, the Eligible Recipients and/or their designee(s) by the execution of any
documents reasonably necessary to effect such transfers. Additionally, Supplier
shall provide any and all reasonable assistance requested by Kraft to allow,
among other things:

(a)           the Systems and processes associated with the Services to operate
efficiently;

(b)           the Services to continue with as little interruption or adverse
effect as is reasonable under the circumstances; it being understood that
Supplier shall not be responsible for Kraft’s or the replacement supplier’s
failure to properly perform any in-sourced or re-sourced part of the Services;
and

(c)           the orderly transfer of the Services to Kraft, the Eligible
Recipients and/or their designee(s).

The Termination Assistance Services shall include, as requested by Kraft, the
Services, functions and responsibilities set forth on Schedule 23. In addition,
in connection with such termination or expiration, Supplier will provide the
following assistance and Services at Kraft’s direction:

4.4.2.1                     General Support. Supplier shall (i) assist Kraft, an
Eligible Recipient and/or their designee(s) in developing a written transition
plan for the transition of the Services to Kraft, such Eligible Recipient, or
their designee(s), which plan shall include (as requested by Kraft) capacity
planning, business process planning, facilities planning, human resources
planning, telecommunications planning and other planning necessary to effect the
transition, (ii) perform programming and consulting services as requested to
assist in implementing the transition plan, (iii) train personnel designated by
Kraft, an Eligible Recipient and/or their designee(s) in the use of any business
processes or associated Equipment, Software, Systems, Materials or tools used in
connection with the provision of the Services, (iv) provide Kraft a catalog all
business processes, Software, Kraft Data, Equipment, Materials, Third Party
Contracts and tools used to provide the Services, (v) provide machine readable
and printed listings and associated documentation for source code for Software
owned by Kraft and source code to which Kraft is entitled under this Agreement
and assist in its re-configuration, (vi) analyze and report on the space
required for the Kraft Data and the Software needed to provide the Services,
(vii) assist in the execution of a parallel operation, data migration and
testing process until the successful completion of the transition to Kraft, an
Eligible Recipient and/or their designee(s), (viii) create

15


--------------------------------------------------------------------------------




 

and provide copies of the Kraft Data in the format and on the media reasonably
requested by Kraft, an Eligible Recipient and/or their designee(s), (ix) provide
a complete and up-to-date, electronic copy of the Policy and Procedures Manual
in the format and on the media reasonably requested by Kraft, an Eligible
Recipient and/or their designee(s), and (x) provide other technical assistance
as requested by Kraft, an Eligible Recipient and/or their designee(s).

4.4.2.2                     Personnel.

4.4.2.2.1                  Kraft, the Eligible Recipients and/or their
designee(s) shall be permitted to undertake, without interference from Supplier,
Supplier Subcontractors or Supplier Affiliates (including counter-offers), to
hire, effective after the later of the termination of the Term or completion of
any Termination Assistance Services, any Supplier Personnel primarily assigned
to the performance of Services within the 12-month period prior to the
expiration or termination date. Supplier shall waive, and shall cause its
Subcontractors and Affiliates to waive, their rights, if any, under contracts
with such personnel restricting the ability of such personnel to be recruited or
hired by, or to provide any services to, Kraft, the Eligible Recipients and/or
their designee(s). Supplier shall provide Kraft, the Eligible Recipients and/or
their designee(s) with reasonable assistance in their efforts to hire such
Supplier Personnel, and shall give Kraft, the Eligible Recipients and/or their
designee(s) reasonable access to such Supplier Personnel for interviews,
evaluations and recruitment. Kraft shall endeavor to conduct the above-described
hiring activity in a manner that is not unnecessarily disruptive of the
performance by Supplier of its obligations under this Agreement.

4.4.2.2.2                  Promptly upon Kraft providing notice for provision of
Termination Assistance Services, Supplier shall provide to Kraft a list,
organized by country, of the Supplier Personnel who are eligible for
solicitation for employment pursuant to this Section 4.4.2.2. Subject to
applicable Privacy Laws, such list shall specify each such Supplier Personnel’s
job title and annual rate of pay.

4.4.2.3                     Software. Supplier shall provide Software in
accordance with Section 14.6.

4.4.2.4                     Equipment. Subject to Section 6.4.3, Kraft, the
Eligible Recipients and/or their designee(s) shall have the right (but not the
obligation) to purchase, or assume the lease for, any Equipment (including the
Acquired Assets) owned or leased by Supplier that is primarily used by Supplier,
Supplier Subcontractors or Supplier Affiliates to perform the Services. Such
Equipment shall be transferred in good working condition, reasonable wear and
tear excepted, as of the expiration or termination date or the completion of any
Services requiring such Equipment, whichever is later. Supplier shall maintain
such Equipment for which Supplier has the maintenance obligation under the terms
of this Agreement through the date of transfer so as to be eligible for the
applicable manufacturer’s maintenance program at no additional charge to Kraft,
so long as Kraft’s instructions to Supplier under this Agreement regarding such
Equipment have not voided the applicable manufacturer’s maintenance program and
such maintenance program is available (provided that Supplier has notified Kraft
in writing in advance that Kraft’s instructions will void the applicable
manufacturer’s maintenance program

16


--------------------------------------------------------------------------------




 

and Kraft does not change its instructions following receipt of Supplier’s
notification). In the case of Supplier-owned equipment, Supplier shall grant to
Kraft, the Eligible Recipients and/or their designee(s) a warranty of title and
a warranty that such Equipment is free and clear of all liens and encumbrances.
Such conveyance by Supplier to Kraft, the Eligible Recipients and/or their
designee(s) shall be at the net book value which shall be calculated in
accordance with GAAP, a depreciation method that is either straight line (or, at
Supplier’s option, accelerated) for a period of time that is no longer than the
refresh cycle specified in Schedule 4 for the applicable Equipment. At Kraft’s
request, the Parties shall negotiate in good faith and agree upon the form and
structure of the purchase. In the case of leased Equipment, Supplier shall (i)
represent and warrant that Supplier, or its Affiliate or Subcontractor if such
entity is the lessee, is not in default under the Lease, (ii) represent and
warrant that all payments thereunder have been made through the date of
transfer, and (iii) notify Kraft of any lessor defaults of which it is aware at
the time.

4.4.2.5                     Kraft Facilities, Equipment and Software. Supplier
shall vacate the Kraft Facilities and return to Kraft, if not previously
returned, any Kraft owned or leased Equipment, Kraft Owned Software and Kraft
licensed Software, in condition at least as good as the condition when made
available to Supplier, ordinary wear and tear excepted. Such Kraft Facilities,
Equipment and Software shall be vacated and returned at the expiration or
termination date of the Term or the completion of any Services requiring such
Kraft Facilities, Equipment and Software, whichever is later.

4.4.2.6                     Supplier Subcontracts and Third Party Contracts.
Supplier shall inform Kraft of all subcontracts or Third Party Contracts
primarily used by Supplier, Supplier Subcontractors or Supplier Affiliates to
perform the Services. Subject to Sections 6.4.3, Supplier shall, at Kraft’s
request, cause any such Subcontractors (other than product vendor specialists
who Supplier engages on a temporary basis to address urgent problems, and
excluding Supplier Overhead Materials), Supplier Affiliates or third party
contractors to permit Kraft, the Eligible Recipients and/or their designee(s) to
assume prospectively any or all such contracts or to enter into new contracts
with Kraft, the Eligible Recipients and/or their designees on substantially the
same terms and conditions, including price. Supplier shall so assign the
designated subcontracts and Third Party Contracts to Kraft, the Eligible
Recipients and/or their designee(s) as of the expiration or termination date or
the completion of any Termination Assistance Services requiring such
subcontracts or Third Party Contracts, whichever is later. There shall be no
charge or fee imposed on Kraft, the Eligible Recipients and/or their designee(s)
by Supplier or its Subcontractors, Affiliates or third party contractors for
such assignment. Supplier shall (i) represent and warrant that it is not in
default under such subcontracts and Third Party Contracts, (ii) represent and
warrant that all payments thereunder through the date of assignment are current,
and (iii) notify Kraft of any Subcontractor’s or third party contractor’s
default with respect to such subcontracts and Third Party Contracts of which it
is aware at the time.

4.4.2.7                     Other Subcontracts and Third Party Contracts. In
addition to its obligations under Section 4.4.2.6, and subject to Kraft’s
consent to the contrary in Section 6.4.3, Supplier shall make available to
Kraft, the Eligible Recipients and/or their

17


--------------------------------------------------------------------------------




 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE
406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE 24B-2
PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

designee(s), pursuant to reasonable terms and conditions, any Subcontractor or
third party services then being utilized by Supplier in the performance of the
Services. Supplier shall retain the right to utilize any such Subcontractor or
third party services in connection with the performance of services for any
other Supplier customer. Kraft and the Eligible Recipients shall retain the
right to contract directly with any Subcontractor or third party previously
utilized by Supplier to perform any Services or to assume Supplier’s contract
with such Subcontractor or third party to the extent provided in Section
4.4.2.6.

4.4.2.8                     Rates and Charges. Except as otherwise provided in
this Section 4.4.2.8 and Section 4.4.2.9, if Kraft requests that Supplier
provide or perform Termination Assistance Services in accordance with this
Agreement, Kraft shall pay Supplier the rates and charges specified in Schedule
4 for the additional Supplier Personnel or resources required to perform such
Termination Assistance Services. To the extent rates and charges for such
Supplier Personnel or resources are not specified in Schedule 4, Kraft shall pay
Supplier a negotiated fee, which will be that is  *  *  * the  *  *  * reflected
in the applicable rates under this Agreement from Supplier’s  * * *. To the
extent the Termination Assistance Services requested by Kraft can be provided by
Supplier using personnel and resources already assigned to Kraft to provide the
Services and that are not removed as a result of Kraft’s request that Services
be reduced, and without adversely impacting the remaining personnel’s ability to
perform their responsibilities in accordance with this Agreement, including the
applicable Service Levels, there will be no additional charge to Kraft for such
Termination Assistance Services. If the Termination Assistance Services
requested by Kraft cannot be provided by Supplier using personnel and resources
as described in the preceding sentence, Kraft, in its sole discretion, may
forego or delay any work activities or temporarily or permanently adjust the
work to be performed by Supplier, the schedules associated therewith or the
Service Levels to permit the performance of such Termination Assistance Services
using such personnel or resources already assigned to perform the Services that
are not removed as a result of Kraft’s request that Services be reduced.

4.4.2.9                     Proprietary Communications Network. If Supplier uses
a proprietary communications network to provide Services to Kraft or the
Eligible Recipients, then for a period of up to two years following the
expiration or termination date, upon Kraft’s request Supplier shall continue to
provide such proprietary communications network and other Network Services at
the rates, and subject to the terms and conditions, set forth in this Agreement.

4.4.3       Resources. Supplier shall ensure that, at all times during the Term,
on 30 days’ notice, it is able to deploy all necessary resources to perform
Termination Assistance Services in accordance with this Section 4.4.

4.4.4       Survival of Terms. This Section 4.4 shall survive
termination/expiration of the Term.

4.5          Use of Third Parties.

4.5.1       Right of Use. Nothing in this Agreement shall be construed as a
requirements contract, and notwithstanding anything to the contrary contained
herein, this Agreement shall not be interpreted to prevent Kraft or any Eligible
Recipient from obtaining from third parties, including by and through Altria,
(each, a “Kraft Third Party Contractor”), or providing to itself, any or all of
the

18


--------------------------------------------------------------------------------




 

Services or any other services. Nor shall anything in this Agreement be
construed or interpreted as limiting Kraft’s right or ability during the Term to
change the requirements of Kraft or the Eligible Recipients, move parts of
Towers in and out of scope, add or delete Eligible Recipients or to increase or
decrease its demand for Services. To the extent Kraft or an Eligible Recipient
obtains from Kraft Third Party Contractors, or provides to itself, any of the
Services, the amount to be paid to Supplier by Kraft will be adjusted in
accordance with Schedule 4, and such adjustments shall  *  *  * (unless  *  *  *
elects to declare a  *  *  * pursuant to  *  *  *). Similarly, to the extent
Kraft adds or deletes Eligible Recipients or increases or decreases its demand
for Services, the amount to be paid to Supplier by Kraft will be adjusted in
accordance with Schedule 4 and the rates specified therein. Without limiting the
forgoing, if and to the extent Kraft purchases telecom transport services from
Supplier, Kraft will have the right to discontinue purchase of any or all
telecom transport services from Supplier on  *  *  * notice in the United States
and  *  *  * notice outside the United States *  *  *, and, at its election, to
include any replacement telecom transport services contract that Kraft enters
into as a Managed Telecom Transport Agreement.

4.5.2       Supplier Cooperation. Supplier shall fully cooperate with and work
in good faith with Kraft or Kraft Third Party Contractors as described in
Schedule 2 or requested by Kraft and, except as provided below, at no additional
charge to Kraft. Such cooperation may include: (A) timely providing access to
any facilities being used to provide the Services, as necessary for Kraft
personnel or Kraft Third Party Contractors to perform the work assigned to them;
(B) timely providing reasonable electronic and physical access to the business
processes and associated Equipment, Software and/or Systems to the extent
necessary and appropriate for Kraft personnel or Kraft Third Party Contractors
to perform the work assigned to them; (C) timely providing written requirements,
standards, policies or other documentation for the business processes and
associated Equipment, Software or Systems procured, operated, supported or used
by Supplier in connection with the Services; (D) ensuring that there is no
degradation in the provision of the Services caused by the adjustments made by
Supplier in transferring Services to a third party, Kraft or an Eligible
Recipient; or (E) any other cooperation or assistance reasonably necessary for
Kraft personnel or Kraft Third Party Contractors to perform the work in
question. Kraft personnel and Kraft Third Party Contractors shall comply with
Supplier’s reasonable security and confidentiality requirements, and shall, to
the extent performing work on Software, Equipment or Systems for which Supplier
has operational responsibility, or accessing any Supplier facilities, comply
with Supplier’s reasonable standards, methodologies and procedures, so as to not
compromise the confidentiality or security of any Supplier information,
including information of any other customer of Supplier. If, in connection with
providing the foregoing assistance to Kraft Third Party Contractors, Supplier is
required to use resources it would not otherwise have been required to use to
provide the Services either because of the specific skill levels involved or to
avoid any adverse impact on the Services or the Service Levels, and Supplier is
not compensated for such additional resources through the charging mechanism in
Schedule 4, then Kraft will compensate Supplier for such assistance on a time
and materials basis provided that (i) Supplier notifies Kraft prior to its final
decision that Supplier will not be able, using commercially reasonable efforts,
to cooperate with the Kraft Third Party Contractor without such additional
resources under such circumstances and Supplier provides a reasonable estimate
of any impact of such additional resources on the Charges, (ii) Supplier
identifies and considers commercially reasonable alternatives, if any, available
to avoid such additional resource requirement, and (iii) Supplier uses
commercially reasonable efforts to minimize usage of such additional resources.

4.5.3       Notice by Supplier. Supplier shall immediately notify Kraft when it
becomes aware that an act or omission of a Kraft Third Party Contractor will
cause, or has caused, a problem or delay in providing the Services, and shall
use commercially reasonable efforts, using existing Supplier

19


--------------------------------------------------------------------------------




 

Personnel assigned to perform the Services, to work with Kraft, the Eligible
Recipients and the Kraft Third Party Contractor to prevent or circumvent such
problem or delay; provided, that the Parties acknowledge and agree that Supplier
has no responsibility for the work of Kraft Third Party Contractors or any
delays therein or problems therewith, unless and to the extent Supplier or its
Affiliates or Subcontractors are responsible for managing such third parties or
have caused such problems or delays. Supplier shall cooperate with Kraft, the
Eligible Recipients and Kraft Third Party Contractors to resolve differences and
conflicts arising between the Services and other activities undertaken by Kraft,
the Eligible Recipients or Kraft Third Party Contractors. Any notification
provided by Supplier in accordance with this Section 4.5.3 shall not excuse
Supplier from the performance of any of its obligations under this Agreement.

4.6          Projects.

4.6.1       Procedures and Performance. Supplier shall perform Projects
requested and approved by Kraft as part of the Services. The Projects underway
as of the Effective Date are specified in Schedule 9. If Supplier desires to
make any change to a Project that is underway as of the Effective Date, then
Supplier shall submit to Kraft a written proposal describing such change and the
potential impact of such change, and Kraft may, in its sole discretion approve
or reject such proposal. A “Project” is a discrete unit of non-recurring work
that is (i) not an inherent, necessary or customary part of the day-to-day
Services, (ii) not required to be performed by Supplier to meet the existing
Service Levels (other than Service Levels related to Project performance and
except as provided in Sections 21.4 and 22.4 of Schedule 3), and (iii) that
requires at least  *  *  * of a Supplier Personnel’s effort to complete. A
Project may consist of or include work that would otherwise be treated as New
Services. The Supplier Personnel assigned to perform such Projects shall possess
the training, education, experience, competence and skill to perform such work.
The Kraft Contract Manager or his or her designee shall request, define and set
the priority for such Projects. Supplier shall maintain appropriate continuity
of personnel assigned to perform Projects. Kraft shall pay for Projects
performed by Supplier at Kraft’s request in accordance with Schedule 4.

4.6.2       Project Proposals. To the extent required under this Agreement or
the Policy and Procedures Manual, Supplier shall prepare a Project proposal that
conforms with the requirements for New Services proposals in accordance with
Section 11.5.1 prior to beginning such Project. Kraft may accept or reject such
Project proposal in its sole discretion. The hours expended by Supplier in
preparing proposals or plans or reporting on the status of such Projects shall
be included in the Monthly Base Charges and shall not be counted as FTE
Services. If there is significant growth in the monthly number of Project
proposals or plans requested by Kraft as compared to the monthly number of
Project proposals and plans typically prepared by Kraft prior to the Effective
Date, the Parties agree to meet and develop an equitable solution.

4.6.3       Additional Work or Reprioritization. In addition to the FTEs
provided for in accordance with Section 4.6.1, the Kraft Contract Manager or his
or her designee may identify new or additional work activities to be performed
by Supplier Personnel (including work activities that would otherwise be treated
as New Services) or reprioritize or reset the schedule for existing work
activities to be performed by such Supplier Personnel. Unless otherwise agreed,
Kraft shall incur no additional charges for the performance of such work
activities by Supplier Personnel to the extent then assigned to Kraft. Supplier
shall use commercially reasonable efforts to perform such work activities
without impacting the established schedule for other tasks or the performance of
the Services in accordance with the Service Levels. If after using such efforts
it is not possible to avoid such an impact, Supplier shall notify Kraft of the
anticipated impact and obtain its consent prior to proceeding with such work
activities. Kraft, in its sole discretion, may forego or delay such work
activities or temporarily adjust the work to be performed by Supplier, the
schedules

20


--------------------------------------------------------------------------------




 

associated therewith or the Service Levels to permit the performance by Supplier
of such work activities. The foregoing shall not be interpreted to and is not
intended to diminish Supplier’s right to reduce the resource assigned to Kraft,
so long as such reduction is not in contravention of its obligations hereunder,
and does not require that Supplier Personnel work longer hours than normally
required of full time FTEs.

4.6.4       Baselining Non-Billable Project Work.

4.6.4.1     A “Non-Billable Project” is a discrete unit of non-recurring project
work initiated by Kraft that is (i) not an inherent, necessary or customary part
of the day—to-day Services, (ii) not required to be performed by Supplier to
meet the existing Service Levels (other than Service Levels related to
Non-Billable Project performance), and (iii) that requires less than  *  *  * of
a Supplier Personnel’s effort to complete. The Parties acknowledge that
Non-Billable Projects will not include the effort required of Supplier to meet
its obligations under this Agreement, including performing activities such as:
(i) System maintenance activities, including the correction of security
deficiencies and flaws (ii) maintenance and continuous improvement in Service
Levels, (iii) Technological Evolution (except as otherwise provided in Section
9.17.1), including technology refresh requirements and Software currency
requirements; (iv) changes required to comply with all Supplier Laws; (v) “run
the business” changes of type periodically performed by Kraft’s in-scope
personnel prior to the Effective Date; and (vi) compliance with the Kraft
Standards as of the Effective Date. A Non-Billable Project may consist of or
include work that would otherwise be treated as New Services.

4.6.4.2     The Supplier Personnel assigned to perform Non-Billable Projects
shall possess the training, education, experience, competence and skill to
perform such work. Supplier shall maintain appropriate continuity of personnel
assigned to perform Non-Billable Projects. Except as provided in this Section
4.6.4, Non-Billable Project Work will be performed by Supplier as part of the
Monthly Base Charges.

4.6.4.3     Commencing on the Commencement Date, Supplier will implement a
service request management system to capture work requests from Kraft personnel.
Requests for work from Kraft personnel will be entered into the service request
management system by Supplier Personnel. The information entered will include a
description of the services the Supplier Personnel performed and the amount of
effort required. The sole purpose for capturing this information during the
first 6 months is to provide the Parties with a library of information to be
used to tailor the service request management system and establish the rules as
described in Section 4.6.4.4.

4.6.4.4     During the first 6 months following the Commencement Date, Supplier
and Kraft will work together to tailor the service request management system to
provide automated workflow and approvals. In addition, Kraft and Supplier will
mutually agree upon the rules for allocating work requests among (i) Projects,
(ii) Non-Billable Projects, and (iii) other in-scope work required to be
performed by Supplier as part of its Service obligations. Commencing by the date
set forth in the Transition Plan, authorized Kraft Personnel will begin entering
work requests directly into the service request management system.

4.6.4.5     Commencing no earlier than month 7 following the Commencement Date
and for a period of 12 consecutive months, the service request management system
will track the number of Non-Billable Projects fulfilled by Supplier during that
12 month period and Supplier and Kraft will use that information to establish a
quarterly baseline of Non-Billable

21


--------------------------------------------------------------------------------




 

Projects. In establishing the baseline level of Non-Billable Projects, Kraft and
Supplier expect that the Supplier Personnel performing Non-Billable Projects
should be capable of performing a level of Non-Billable Projects similar to the
level of comparable work generally performed by Kraft personnel during the 12
month period prior to the Commencement Date. Unless mutually agreed differently
through the governance process, taking into consideration the processes that
Kraft uses after the Effective Date to manage the level of work requests in
comparison to the processes it used for managing the level of requests for
similar work in the 12 month period prior to the Effective Date, Supplier shall
at minimum perform the quantity required to prevent any increase in the backlog
of Non-Billable Project work as of the beginning of the 12 month measurement
period referred to above. If, within 60 days after the end of that 12 month
period, the Parties have not agreed to a quarterly baseline of Non-Billable
Projects, then either Party may submit the dispute to the dispute resolution
process described in Section 19.

4.6.4.6     If, during any calendar quarter during the Term, Supplier is
requested to perform a significant number of Non-Billable Projects over or under
the agreed baseline, then through the governance process described in Schedule
6, the Parties will meet and agree on appropriate adjustments, including working
with Kraft to reduce the number of Non-Billable Projects, adjusting priorities
of Supplier’s then existing personnel, or adding or decreasing the FTEs to
handle the increased or reduced number of Non-Billable Projects, or some other
approach as the governance committee may determine is appropriate.

4.6.5       Life Cycle Project. Schedule 28 includes a list of projects underway
at Kraft prior to the Effective Date that do not constitute Projects and
therefore are not subject to the foregoing provisions of this Section 4.6.

4.7          Acquisition and Divestiture Services.

Supplier shall provide the following Services related to Entities acquired or
divested by Kraft.

4.7.1       Acquisition and New Entity Support. With respect to a potential
acquisition by Kraft, or formation by Kraft of a new Affiliate, partnership,
joint venture or other Entity that may become an Eligible Recipient, upon
Kraft’s request, Supplier will provide support (including assessments of the
current technology environments to be acquired, potential integration
approaches, and the potential net economic impact of the acquisition in
connection with the Services) as reasonably necessary to assist Kraft’s
assessment of the portion of the acquisition or new Entity to which the Services
will relate and subsequently provide the Services as they apply to such Entity
on the terms and conditions of this Agreement, including Section 11.5, if and to
the extent that the Services as they apply to such Entity satisfy the definition
of New Services. Such support will be provided within the timeframe reasonably
requested by Kraft or as required by the timing of the acquisition or formation
of such Entity.

4.7.2       Migration of Systems and Business Processes. As requested by Kraft
and as they relate to the Services, Supplier will migrate the business
processes, systems, applications and data of such Entity to the Kraft
environment on the terms and conditions of this Agreement, including Section
11.5, if and to the extent that the Services as they apply to such Entity
satisfy the definition of New Services.

4.7.3       Personnel Support. As requested by Kraft, Supplier will provide
personnel, at the rates set forth in Schedule 4 or such other rates as may be
agreed upon by the Parties, to staff vacancies and to

22


--------------------------------------------------------------------------------


 

provide management for the information technology functions needed to support
such Entity, including on-site support at the location of such Entity.

4.7.4                     Divestitures. From time to time, Kraft may divest
business units or Affiliates. In such cases, Supplier will provide transition
support services to Kraft, the divested Entity or the acquiring Entity as if
such services are Termination Assistance Services. Supplier shall provide the
services described in Sections 4.7.1 through 4.7.3 and Section 11.1.6 to the
divested Entity or the acquiring Entity with respect to such divestitures as
described in Section 11.1.6.

5.             REQUIRED CONSENTS

5.1                               Supplier Responsibility.

At no additional cost to Kraft, Supplier shall undertake all administrative
activities necessary to obtain all Required Consents. At Supplier’s request,
Kraft will cooperate with Supplier in obtaining the Required Consents by
executing appropriate Kraft-approved written communications and other documents
prepared or provided by Supplier. In addition, in those instances where Kraft is
the contracting party or licensee, Kraft will make the initial contact with and
make introductions to the applicable third parties as Supplier may reasonably
request. With Kraft’s approval, Supplier shall exercise for the benefit of Kraft
and the Eligible Recipients any rights Supplier has to utilize or transfer
license rights or other applicable rights under Supplier’s existing third party
licenses, leases or contracts, and the Parties shall cooperate in minimizing or
eliminating any costs associated therewith.

5.2                               Financial Responsibility.

*  *  * shall pay all transfer, re-licensing or termination fees or expenses
associated with obtaining any Required Consents or terminating any licenses or
agreements as to which  *  *  * is unable to obtain such Required Consents. * 
*  * will cooperate with  *  *  * in good faith to minimize such fees and
expenses.

5.3                               Contingent Arrangements.

If, despite using commercially reasonable efforts, Supplier is unable to obtain
a Required Consent with Kraft’s reasonable cooperation, with respect to Kraft
licensed Third Party Software, Supplier shall, at Supplier’s option and with
Kraft’s approval (which shall not be unreasonably withheld), (i) replace the
Kraft license for such Third Party Software with a Supplier license; (ii)
replace such Third Party Software with other Software offering equivalent
features and functionality, or (iii) secure the right to manage the Kraft
licensed Third Party Software on behalf of Kraft. If, despite using commercially
reasonable efforts with Kraft’s reasonable cooperation, Supplier is unable to
obtain a Required Consent with respect to any other Kraft Third Party Contract,
then, unless and until such Required Consent is obtained, Supplier shall manage
such Third Party Contract on Kraft’s behalf and perform all obligations and
enforce all rights under such Third Party Contract as if Supplier were a party
to the agreement in Kraft’s place. If, despite using commercially reasonable
efforts with Kraft’s reasonable cooperation, management of such Third Party
Contract is not legally or contractually possible or Supplier is unable to
obtain any other Required Consent, Supplier shall use all commercially
reasonable efforts to determine and adopt, subject to Kraft’s prior approval,
such alternative approaches as are necessary and sufficient to provide the
Services without such Required Consent. If such alternative approaches are
required for a period longer than 90 days following the Commencement Date (or,
in the case of Required Consents specific to a Deferred Country, 90 days after
Supplier begins performing Services for such Deferred Country), the Parties will
equitably adjust the terms and reduce the prices specified in this Agreement to
reflect any additional costs being incurred by Kraft and any Services not being
received by Kraft and the Eligible Recipients. In addition, if Supplier fails to
obtain any Required Consent within 90 days after the Commencement Date (or, in
the case of a Deferred Country, the applicable start date for the Services for
such Deferred Country requiring

23


--------------------------------------------------------------------------------




 

such consent) and such failure has a material adverse impact on the use or
enjoyment of such Services by Kraft or the Eligible Recipients, *  *  * the
affected  *  *  * of any  * * *. Except as otherwise expressly provided herein,
the failure to obtain any Required Consent shall not relieve Supplier of its
obligations under this Agreement and  *  *  * shall not be entitled to any  * 
*  * in connection with  *  *  * any Required Consent or implementing any
alternative approach.

6.             FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED
WITH THE PROVISION OF SERVICES

6.1                               Service Facilities.

6.1.1                     Service Facilities. The Services shall be provided at
or from (i) the Kraft Facilities described on Schedule 7.1, (ii) the Supplier
Facilities described on Schedule 7.2, or (iii) any other service location
approved by Supplier and Kraft. Supplier shall obtain Kraft’s prior approval for
any proposed relocation by Supplier, its Affiliates or Subcontractors of the
provision of a Service to a new or different Supplier Facility. Kraft agrees
that it will not withhold its approval, unless Kraft reasonably believes that
the new location will result in increased costs to Kraft or the Eligible
Recipients, a negative impact to the Services or Service Levels, or increased
business (including public relations), operational or regulatory risk to Kraft
or the Eligible Recipients. Supplier agrees that help desk relocation will be
more broadly subject to Kraft’s approval, which approval may be subject to
sharing of cost savings associated with such relocation in the event the
relocation is to a different country from the prior location. Kraft acknowledges
and has approved the Supplier Facilities set forth on Schedule 7.2 as of the
Effective Date for the provision of the Services and scope thereof described
therein. Supplier shall be financially responsible for all additional costs,
Service Taxes (including telecom taxes) and property taxes or expenses related
to or resulting from any Supplier-initiated relocation to a new or different
Supplier Facility, including any costs or expenses incurred or experienced by
Kraft or any Eligible Recipient as a result of such relocation.

6.1.2                     Kraft Facilities. Kraft shall provide Supplier with
the use of and access to the Kraft Facilities (or equivalent space) described in
Schedule 7.1 for the periods specified therein solely as necessary for Supplier
to perform its obligations under this Agreement. All Kraft owned or leased
assets provided for the use of Supplier under this Agreement shall remain in
Kraft Facilities unless Kraft otherwise agrees. In addition, all improvements or
modifications to Kraft Facilities requested by Supplier shall be (i) subject to
review and approval in advance by Kraft, (ii) in strict compliance with Kraft’s
then-current policies, standards, rules and procedures, and (iii) performed by
and through Kraft at Supplier’s expense. THE KRAFT FACILITIES ARE PROVIDED BY
KRAFT TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS. KRAFT EXPRESSLY DISCLAIMS ANY
WARRANTIES, EXPRESS OR IMPLIED, AS TO THE KRAFT FACILITIES, OR THEIR CONDITION
OR SUITABILITY FOR USE BY SUPPLIER.

6.1.3                     Office Space, Furniture, Fixtures and Equipment. At
the Kraft Facilities described in Schedule 7.1, Kraft shall provide office space
and office furniture for the number of Supplier Personnel and for such periods
specified in Schedule 7.1. Except as otherwise provided in Schedule 7.1 or to
the extent Supplier agrees otherwise, the office space and office furniture
provided by Kraft for the use of Supplier Personnel will be office space and
office furniture that reasonably meets Supplier Personnel’s requirements,
provides reasonably acceptable working conditions, is equivalent to office space
and office furniture provided by Kraft to other contractors performing
information technology or similar services at the same Kraft Facility, except to
the extent Supplier provides lesser quality office space and office furniture to
its own similarly situated employees. In the case of Transitioned Employees
only, for the first two Contract Years, such office space shall be located in
such part of the Kraft Facility as is generally

24


--------------------------------------------------------------------------------




 

made available to similarly situated Kraft employees, except to the extent
Supplier provides lesser quality office space and office furniture to its own
similarly situated employees. Supplier shall be financially responsible for
providing all other office space, office furniture and fixtures needed by
Supplier or Supplier Personnel (including Transitioned Employees) to provide the
Services, and for all upgrades, replacements and additions to such office
furniture or fixtures; provided that any such office furniture and fixtures in
Kraft Facilities must meet Kraft’s then-current standards and procured by Kraft
on Supplier’s behalf, but only with Supplier’s prior written consent to the
terms of the procurement; and provided further that Supplier shall use
commercially reasonable efforts to purchase and use surplus Kraft furniture and
fixtures to the extent available and where to be used by Supplier within Kraft
Facilities. Supplier Personnel using the office facilities provided by Kraft
will be accorded reasonable access to the communications wiring in such
facilities (including fiber, copper and wall jacks, subject to Section 6.1.4)
and the use of certain shared office equipment and services, such as
photocopiers, local and long distance telephone service for Kraft-related calls,
telephone handsets, mail service, office support service (e.g., janitorial),
heat, light, and air conditioning; provided that such access and usage shall be
solely for and in connection with the provision of Services by such Supplier
Personnel; and provided further that Supplier shall reimburse Kraft for the
additional incremental costs incurred by Kraft or the Eligible Recipients if and
to the extent Supplier’s technology solution, service delivery model and/or
inefficiency cause its usage or consumption of such resources to exceed
historical levels. Supplier shall be responsible for providing all other office
related equipment and services needed by Supplier or Supplier Personnel at such
Kraft Facilities to provide the Services, and for upgrades, improvements,
replacements and additions to such equipment or services.

6.1.4                     Supplier’s Responsibilities Regarding Kraft’s Network.
To the extent any Equipment provided or used by Supplier or Supplier Personnel
is connected directly to the network(s) of Kraft or any Eligible Recipient, such
Equipment (and all Software installed thereon or that may be subsequently added)
shall be (i) subject to review and approval in advance by Kraft (Supplier shall
cooperate with Kraft in the testing, evaluation and approval of such Equipment),
(ii) in strict compliance with Kraft’s then-current security policies,
architectures, standards, rules and procedures, and (iii) in strict compliance
with Kraft’s then-current hardware and software specifications. Supplier shall
promptly investigate any security breach of Kraft’s networks or Systems
associated with Supplier Personnel or the performance of the Services. Supplier
shall notify Kraft and permit Kraft to participate in any audit or investigation
of any such security breach. Supplier shall promptly report the findings of any
such audit or investigation to Kraft and, within five business days after the
report of such audit or inspection is completed, shall provide Kraft with a
written statement of the details of such report to the extent it pertains to
Kraft, and, to the extent not provided in such statement, a written summary of
such report that includes at least the following: (A) scope of the audit; (B)
control weaknesses found; (C) the impact to Kraft (financial, operational or
otherwise) of such security breach; and (D) Supplier’s plan for remediation
within 60 days; provided that Supplier may redact name or other identifying
information of other Supplier customers from any information provided to Kraft
and Supplier will be under no obligation to disclose any Supplier cost
information (other than Pass-Through Expenses and reimbursable costs) or any
information that is the proprietary or confidential information of any other
Supplier customer or vendor.

6.1.5                     Supplier’s Responsibilities. Except as provided in
Sections 6.1.1, 6.1.2 and 6.1.3 and Section 6.4, Supplier shall be responsible
for providing all furniture, fixtures, Equipment, space and other facilities
required to perform the Services and all upgrades, improvements, replacements
and additions to such furniture, fixtures, Equipment, space and facilities.
Without limiting the foregoing, Supplier shall provide (i) all maintenance, site
management, site administration and

25


--------------------------------------------------------------------------------




 

similar services for the Supplier Facilities, (ii) uninterrupted power supply
services for the Supplier Facilities and for the Software, Equipment and Systems
in Kraft Facilities as designated in Schedule 7.1 and (iii) telecommunications
transport (voice and data) between Supplier Facilities and Kraft Sites and
Facilities.

6.1.6                     Physical Security. Kraft is responsible for the
physical security of the Kraft Facilities; provided, that Supplier shall be
responsible for the safety and physical access and control of the areas that are
dedicated solely for use by Supplier for its performance of the Services and
Supplier shall not permit any person to have access to, or control of, any such
area unless such access or control is permitted in accordance with control
procedures approved by Kraft, including the procedures described in Schedule
17.2, or any higher standard agreed to by Kraft and Supplier. Supplier shall be
solely responsible for compliance by Supplier Personnel with such control
procedures, including obtaining advance approval to the extent required.

6.1.7                     Standards, Requirements and Procedures at Kraft
Facilities. Supplier shall adhere to and enforce, and cause Supplier Personnel
to adhere to and enforce, the operational, safety and security standards,
requirements and procedures described in the applicable lease and/or then in
effect at the Kraft Facilities, as such standards, requirements and procedures
may be modified by Kraft from time to time. Supplier shall regularly advise
Kraft of other operational, safety and security practices, procedures and
safeguards that Supplier sees in general use in the industry.

6.1.8                     Employee Services. Subject to applicable security
requirements, Kraft will permit Supplier Personnel to use certain employee
facilities (e.g., designated parking facilities, cafeteria and common
facilities) at the Kraft Facilities that are generally made available to the
employees and contractors of Kraft or the Eligible Recipients. The employee
facilities in question and the extent of Supplier Personnel’s permitted use
shall be specified in writing by Kraft and shall be subject to modification in
Kraft’s sole discretion with the same advance notice, if any, that Kraft
provides its own employees. Supplier Personnel will not be permitted to use
employee facilities designated by Kraft for the exclusive use of certain Kraft
or Eligible Recipient employees and will not be entitled to the provision or
reimbursement of paid parking.

6.1.9                     Use of Kraft Facilities.

6.1.9.1                                                               Unless
Supplier obtains Kraft’s prior written agreement, which Kraft may withhold in
its sole discretion, Supplier shall use the Kraft Facilities, and the Equipment
and Software located therein, only to provide the Services to Kraft and the
Eligible Recipients.

6.1.9.2                                                               Kraft
reserves the right to relocate any Kraft Facility from which the Services are
then being provided by Supplier to another geographic location; provided that,
in such event, Kraft will provide Supplier with comparable office space in the
new geographic location. In such event, Kraft shall pay the applicable labor
rate(s) for additional personnel reasonably required by Supplier, for the
incremental Out-of-Pocket Expenses reasonably incurred by Supplier in physically
relocating to such new geographic location, and for any additional ongoing costs
incurred by Supplier that would not have been incurred but for the required
relocation; provided that such relocation is not expressly contemplated in this
Agreement, and that Supplier notifies Kraft of such additional required
personnel, incremental Out-of-Pocket Expenses, and ongoing costs, obtains
Kraft’s approval prior to using such personnel or incurring such expenses and
costs, and uses commercially reasonable efforts to minimize such personnel,
expenses and costs.

26


--------------------------------------------------------------------------------




 

6.1.9.3                                                               Kraft also
reserves the right to direct Supplier to cease using all or part of the space in
any Kraft Facility from which the Services are then being provided by Supplier
and to thereafter use such space for its own purposes. In such event, Kraft
shall reimburse Supplier for any reasonable incremental Out-of-Pocket Expenses
incurred by Supplier in leasing required substitute new space, and for any
additional ongoing costs incurred by Supplier that would not have been incurred
but for the required relocation; provided that such relocation direction is not
expressly contemplated in this Agreement and that Supplier notifies Kraft of
such additional required incremental Out-of-Pocket Expenses and ongoing costs,
obtains Kraft’s approval prior to incurring such expenses and costs, and uses
commercially reasonable efforts to minimize such expenses and costs.

6.1.9.4                                                                   In
connection with any decision by Kraft to relocate any Kraft Facility or to
direct Supplier to cease using any Kraft Facility as described in Section
6.1.9.2 or 6.1.9.3, Supplier will provide to Kraft for its review, comment, and
approval, a written plan for such relocation which shall include the cost of
such plan, and any commercially reasonable alternatives for reducing such costs,
which alternatives may in some cases include limited impacts of the availability
of the affected Services.

6.1.10              Conditions for Return. When the Kraft Facilities are no
longer to be used by Supplier as contemplated by Section 6.1.2 or are otherwise
no longer required for performance of the Services, Supplier shall notify Kraft
as soon as practicable and shall vacate and return such Kraft Facilities
(including any improvements to such facilities made by or at the request of
Supplier) to Kraft in substantially the same condition as when such facilities
were first provided to Supplier, subject to reasonable wear and tear.

6.1.11              No Violation of Laws. Supplier shall (i) treat, use and
maintain the Kraft Facilities in a reasonable manner, and (ii) ensure that
neither Supplier nor any of its Subcontractors commits, and use commercially
reasonable efforts to ensure that no business visitor or invitee commits, any
act in violation of any Laws in such Supplier occupied Kraft Facility or any act
in violation of Kraft’s insurance policies or in breach of Kraft’s obligations
under the applicable real estate leases in such Supplier occupied Kraft
Facilities (in each case, to the extent Supplier has received notice of such
insurance policies or real estate leases or should reasonably be expected to
know of such obligations or limitations). Such commercially reasonable efforts
include, by way of example, providing the visitor or invitee with notice of any
requirements regarding such facilities that are not common or self-evident;
accompanying visitors and invitees while in Kraft facilities; and exercising
appropriate oversight over such visitors and invitees activities while in Kraft
facilities.

6.2                               Use of Supplier Facilities.

During the Term and solely for the purpose of conducting audits, and reviews of
the Services and other work directly related to the Services, Supplier will
provide to Kraft at no charge (i) reasonable access to and use of Supplier
Facilities from which the Services are being performed, and (ii) access to
reasonable work/conference space at such Supplier Facilities, for the conduct of
Kraft’s business pertaining to the Services. All such access shall be in
compliance with Supplier’s security rules and procedures communicated in advance
and applicable to other parties visiting Supplier’s facility.

27


--------------------------------------------------------------------------------




 

6.3                               Kraft Rules/Employee Safety.

6.3.1                     Kraft Rules and Compliance. In performing the Services
and using the Kraft Facilities, Supplier shall observe and comply with all Kraft
policies, rules and regulations applicable to Kraft Facilities or the provision
of the Services which have been communicated to Supplier or Supplier Personnel
in advance by such means as are generally used by Kraft to disseminate such
information to its employees or contractors, including those set forth on
Schedule 17.3 and those applicable to specific Kraft Sites (collectively, “Kraft
Rules”). The Parties acknowledge and agree that, as of the Commencement Date,
Supplier is fully informed as to the Kraft Rules, both through due diligence and
its hiring of the Transitioned Employees. Supplier shall be responsible for the
promulgation and distribution of Kraft Rules to Supplier Personnel as and to the
extent necessary and appropriate. Additions or modifications to the Kraft Rules
may be (i) communicated orally by Kraft or an Eligible Recipient directly to
Supplier or Supplier Personnel, (ii) disclosed to Supplier and Supplier
Personnel in writing, (iii) conspicuously posted at a Kraft Facility, (iv)
electronically posted, or (v) communicated to Supplier or Supplier Personnel by
means generally used by Kraft to disseminate such information to its employees
or contractors. Supplier and Supplier Personnel shall observe and comply with
such additional or modified Kraft Rules. If Supplier believes that any new or
modified Kraft Rule negatively impacts Supplier’s ability to provide the
Services, or meet the Service Levels, Supplier shall notify Kraft and Kraft and
Supplier will meet to discuss appropriate workarounds.

6.3.2                     Safety and Health Compliance. Supplier and Supplier
Personnel shall familiarize themselves with the premises and operations at each
Kraft Site or Facility at or from which Services are rendered and the Kraft
Rules applicable to each such Site or Facility. Supplier and Supplier Personnel
shall observe and comply with all Laws applicable to the use by it and them of
each Kraft Facility or Site or the provision of the Services, including
environmental Laws and Laws regarding occupational health and safety. Supplier
shall be responsible for the compliance of Equipment, Software, Systems and
Services for which it is operationally responsible with such Laws and shall be
responsible for any acts or omissions of Supplier Personnel in contravention of
such Laws. Supplier and Supplier Personnel also shall observe and comply with
all Kraft Rules with respect to safety, health, security and the environment and
shall take commercially reasonable precautions to avoid injury, property damage,
spills or emissions of hazardous substances, materials or waste, and other
dangers to persons, property or the environment. To the extent required by
Kraft, Supplier Personnel shall receive prescribed training prior to entering
certain Kraft Sites or Facilities.

6.4                               Software, Equipment and Third Party Contracts.

6.4.1                     Financial Responsibility. Supplier shall be
responsible for any third party fees or expenses attributable to periods on or
after the Commencement Date that are associated with Software, Equipment,
Equipment Leases and related Third Party Contracts used to provide the Services,
except those for which Kraft is financially responsible under the main body of
Schedule 4 (i.e., not including the sub schedules attached thereto) or Schedule
4.2. Kraft shall be responsible for third party fees or expenses incurred on or
after the Commencement Date that are associated with Software, Equipment,
Equipment Leases and Third Party Contracts used to provide the Services for
which Kraft is financially responsible under such Schedule 4 or Schedule 4.2.
Unless otherwise expressly provided, each Party also shall be responsible for
any third party fees or expenses attributable to periods on or after the
Commencement Date that are associated with new, substitute, renewal or
replacement Software, Equipment, Equipment leases or Third Party Contracts
(including Upgrades, enhancements, new versions or new releases of such Software
or Equipment) for which such Party is financially responsible under such
Schedule 4 or Schedule 4.2. With respect to Third Party Software licenses,
Equipment Leases and Third Party Contracts

28


--------------------------------------------------------------------------------




 

that are transferred to Supplier by Kraft or for which Supplier otherwise
assumes financial responsibility under this Agreement, Supplier shall (i) pay
all amounts becoming due under such licenses, leases or contracts, and all
related expenses, to the extent attributable to periods on or after the
Commencement Date in connection with which such licenses, leases and contracts
are transferred to Supplier; (ii) rebate to Kraft any prepayment of such amounts
in accordance with Section 11.9.1; (iii) pay all modification, termination,
cancellation, late payment, renewal or other fees, penalties, charges, interest
or other expenses relating to periods on or after the Commencement Date; (iv)
pay all costs associated with the transfer of such licenses, leases and
contracts to Supplier, including all taxes associated with such transfer; and
(v) be responsible for curing any defaults in Supplier’s performance under such
licenses, leases and contracts on or after the Commencement Date. Kraft will
remain responsible for all amounts due under such license, leases and contracts
that are attributable to periods prior to the Commencement Date.

6.4.2                     Operational Responsibility. With respect to Software,
Equipment, Equipment leases and Third Party Contracts for which Supplier is
operationally responsible under Schedule 2, 4.2, 11 or 12 and any other Third
Party Contracts (excluding Third Party Contracts administered by Supplier on a
pass-through basis, which are addressed in Section 11.2) used by Supplier to
provide the Services, Supplier shall be responsible for (i) the evaluation,
procurement (i.e., performing administrative activities, but not assuming
financial responsibility unless otherwise provided herein), testing,
installation, rollout, use, support, management, administration, operation and
maintenance of such Software, Equipment, Equipment leases and Third Party
Contracts; (ii) the evaluation, procurement (i.e., performing administrative
activities, but not assuming financial responsibility unless otherwise provided
herein), testing, installation, rollout, use, support, management,
administration, operation and maintenance of new, substitute or replacement
Software, Equipment, Equipment leases and Third Party Contracts (including
Upgrades, enhancements, new versions or new releases of such Software); (iii)
the performance, availability, reliability, compatibility and interoperability
of such Software, Equipment and Third Party Contracts each in accordance with
this Agreement, including the Service Levels and Change Control Procedures; (iv)
the compliance with and performance of all operational, administrative and
contractual obligations specified in the applicable licenses, leases and
contracts; (v) the administration and exercise as appropriate of all rights
available under such licenses, leases and contracts; and (vi) the payment of any
fees, penalties, charges, interest or other expenses due and owing under or with
respect to such licenses, leases and contracts that are incurred, caused by or
result from Supplier’s failure to comply with or perform its obligations under
this Section 6.4.2 (except to the extent that such failure directly results from
the acts or omissions of Kraft under those licenses, leases or contracts in
contravention of its obligations under this Agreement). Kraft agrees that,
during the Term, Supplier, in consultation with Kraft, shall direct the actions
of the applicable third party vendors with respect to the leases, licenses and
Third Party Contracts for which Supplier has operational responsibility
hereunder.

6.4.3                     Rights Upon Expiration/Termination. With respect to
all Third Party Software licenses, Equipment leases and Third Party Contracts
for which Supplier is financially responsible under this Agreement, except for
(a) product vendor specialists who Supplier engages on a temporary basis to
address urgent problems and (b) contracts for Supplier Overhead Materials,
Supplier shall use commercially reasonable efforts to (i) obtain for Kraft, the
Eligible Recipients and/or their designee(s) the license, sublicense, assignment
and other rights specified in Sections 4.4.2 and 14.6, (ii) ensure that the
granting of such license, sublicense, assignment and other rights is not subject
to subsequent third party approval or the payment by Kraft, the Eligible
Recipients or their designee(s) of license, assignment or transfer fees, (iii)
ensure that the terms, conditions and prices applicable to Kraft, the Eligible
Recipients and/or their designee(s) following expiration or termination of this
Agreement (or any portion thereof) are no less favorable than those otherwise

29


--------------------------------------------------------------------------------




 

applicable to Supplier, and at least sufficient for the continuation of the
activities comprising the Services, (iv) ensure that neither the expiration or
termination of this Agreement (or any portion thereof) nor the assignment of the
license, lease or contract will trigger less favorable terms, conditions or
pricing, and (v) not replace any perpetual software licenses with subscription
term licenses or use subscription term licenses for any new Software not
currently licensed by Kraft. If Supplier is unable to obtain any such rights and
assurances, it shall notify Kraft in advance and, except for those licenses,
leases or Third Party Contracts made available to Supplier by Kraft pursuant to
this Agreement, shall not use such Third Party Software license, Equipment lease
or Third Party Contract without Kraft’s approval (and absent such approval,
Supplier’s use of any such Third Party Software license, Equipment lease or
Third Party Contract shall obligate Supplier to obtain or arrange, at no
additional cost to Kraft, for such license, sublicense, assignment or other
right for Kraft, the Eligible Recipients and their designee(s) upon expiration
or termination). The exception in the preceding sentence which permits Supplier
to use licenses and contracts made available by Kraft under this Agreement shall
not be interpreted to be a consent which excuses Supplier’s obligation to obtain
post-termination rights for Kraft under those licenses and contracts, except to
the extent permitted by Section 5.3. If Kraft consents to Supplier’s use of
specific Third Party Software licenses, Equipment leases or Third Party
Contracts under these circumstances, such consent shall be deemed to be
conditioned on Supplier’s commitment to use commercially reasonable efforts to
cause such third party to agree at expiration or termination of this Agreement
or the completion of Termination Assistance Services to permit Kraft, the
Eligible Recipients and/or their designee(s) to assume prospectively the
license, lease or contract in question or to enter into a new license, lease or
contract with Kraft, the Eligible Recipients and/or their designee(s) on
substantially the same terms and conditions, including price. Kraft consents to
the specific exceptions set forth in Schedule 12.2 with respect to the
corresponding Third Party Contracts described in that Schedule.

6.4.4                     Evaluation of Third Party Software, Equipment. In
addition to its obligations under Section 6.4.1 and 6.4.2 and in order to
facilitate Kraft’s control of architecture, standards and plans pursuant to
Section 9.5, Supplier shall use commercially reasonable efforts to evaluate any
Third Party Software and Equipment selected by or for Kraft or an Eligible
Recipient to determine whether such Software and Equipment will adversely affect
Kraft’s environment, Kraft’s ability to interface with and use the Software,
Equipment and Systems and/or Supplier’s ability to provide the Services.
Supplier shall develop and provide such an evaluation to Kraft within 15 days of
its receipt of Kraft’s request and receipt of the Software or Equipment Supplier
is being asked to evaluate; provided that (i) Supplier shall use commercially
reasonable efforts to respond more quickly in the case of a pressing business
need or an emergency situation, and (ii) if the complexity of the evaluation
would make it impractical to complete the evaluation within 15 days, Supplier
shall promptly notify and confer with Kraft regarding the time Supplier will
reasonably require to complete the evaluation.

6.4.5                     Kraft Provided Equipment.

6.4.5.1                                                               Provision.
Kraft shall provide Supplier with the use of the Kraft owned and leased
Equipment identified on Schedule 10 (collectively, the “Kraft Provided
Equipment”) for the periods specified in such Schedule solely for and in
connection with the provision of the Services. THE KRAFT PROVIDED EQUIPMENT IS
PROVIDED BY KRAFT TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS. KRAFT EXPRESSLY
DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE KRAFT PROVIDED
EQUIPMENT, OR ITS CONDITION OR SUITABILITY FOR USE BY SUPPLIER TO PROVIDE THE
SERVICES, INCLUDING WARRANTIES OF

30


--------------------------------------------------------------------------------




 

NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
Notwithstanding the foregoing, Kraft will pass through to Supplier any
representations and warranties for such Equipment provided by the vendors and
manufacturer that Kraft is able to pass through without additional cost to
Kraft.

6.4.5.2                                                               Upgrades.
If and to the extent Supplier upgrades (including adding components or features
or otherwise modifying) any Kraft Provided Equipment, Supplier will retain
ownership of such upgrade until the earlier of (i) the date Supplier has fully
expensed or amortized such upgrade; or (ii) the date Supplier ceases to use the
upgraded Equipment to provide the Services (whether due to refresh, decline in
resource requirements or any other reason), at which time Supplier shall be
deemed to have hereby automatically transferred title and ownership of such
upgrade to Kraft or the applicable Eligible Recipient that owns the
corresponding Kraft Provided Equipment. Supplier shall take any and all actions
necessary, including executing any documents, to transfer title of such upgrades
to, and vest title of such Kraft Provided Equipment upgrades in, Kraft or the
applicable Eligible Recipient to the extent provided above.

6.4.5.3                                                               Return.
Upon the expiration of the period specified in Schedule 10 for each item of
Kraft Provided Equipment (or when such Kraft Provided Equipment is no longer
required by Supplier for the performance of the Services), Supplier shall
promptly return such Kraft Provided Equipment to Kraft in substantially the same
condition (as it may have been modified or improved by Supplier with Kraft’s
approval) as when such Kraft Provided Equipment was first provided to Supplier,
subject to reasonable wear and tear.

6.4.5.4                                                              
Responsibility for Other Equipment. Notwithstanding the foregoing, except as
provided in this Section 6.4.6, 6.1.2, 6.1.3 and 6.4.1, and Schedule 4.2,
Supplier shall be responsible for providing all Equipment required to perform
the Services and all Upgrades, improvements, replacements and additions thereto.

6.4.6                     Surplus Equipment. Supplier shall, at its cost,
prepare surplus Kraft owned Equipment for shipment. The responsibilities of the
Parties with respect to transportation and disposal of such Equipment is set
forth in Schedules 2 and 4.2. If and to the extent Supplier is responsible for
disposal of any Kraft-owned Equipment, Supplier shall (i) obtain Kraft’s consent
to dispose of such Equipment before disposing of it; and (ii) maintain
reasonable documentation regarding the disposition, including the costs of and
revenues from disposal and as proof of appropriate disposal, and shall make such
documentation available to Kraft upon Kraft’s request.

6.5                               Assignment of Licenses, Leases and Related
Agreements.

6.5.1                     Assignment and Assumption. Subject to Supplier
obtaining any Required Consents, on and as of the Commencement Date on which
Supplier assumes responsibility for the Services in question, Kraft shall assign
to Supplier, and Supplier shall assume and agree to perform all obligations
arising on or after the applicable Commencement Date that are related to, the
Third Party Software licenses, Equipment Leases and Third Party Contracts for
which Supplier is financially responsible under Sections 6.4 or Schedule 4.2,
unless otherwise specified in Schedule 11 or 12; provided, however, that such
assignment shall not include any assignment or transfer of any intellectual
property rights in Materials developed under such Third Party Software licenses,
Equipment Leases and Third Party Contracts prior to the date of such assignment
and, as between the Parties, Kraft hereby expressly reserves and retains such

31


--------------------------------------------------------------------------------




 

intellectual property rights. Kraft and Supplier shall execute and deliver a
mutually satisfactory assignment and assumption agreement with respect to such
leases, licenses and agreements, evidencing the assignment and assumption
provided for herein.

6.5.2                     Items Not Assignable by Commencement Date. With
respect to any such Third Party Software licenses, Equipment Leases or Third
Party Contracts for which Supplier is financially responsible under Section 6.4
or Schedule 4.2 and that can not, as of the Commencement Date on which Supplier
assumes responsibility for the Services in question, be assigned to Supplier
without breaching their terms or otherwise adversely affecting the rights or
obligations of Kraft or Supplier thereunder, the performance obligations shall
be deemed to be subcontracted or delegated to Supplier until any requisite
consent, notice or other prerequisite to assignment can be obtained, given or
satisfied by Supplier. It is understood that Supplier, as a subcontractor or
delegatee, shall be financially and operationally responsible for all
obligations arising on or after the applicable Commencement Date under such
Third Party Software license, Equipment Lease or Third Party Contract as Kraft’s
agent pursuant to Section 9.11.2. Supplier shall use commercially reasonable
efforts to satisfy the consent, notice or other prerequisites to assignment and,
upon Supplier doing so, the Third Party Software license, Equipment Lease or
Third Party Contract shall immediately be assigned and transferred to and
assumed by Supplier.

6.5.3                     Non-Assignable Items. If, after using commercially
reasonable efforts for a reasonable period of time but not longer than 90 days
after the Commencement Date, Supplier cannot assign a Third Party Software
license, Equipment Lease or Third Party Contract without breaching its terms or
otherwise adversely affecting the rights or obligations of Kraft or Supplier
thereunder, the Parties shall take such actions and execute and deliver such
documents as may be necessary to cause the Parties to realize the practical
effects of the allocation of responsibilities intended to be effected by this
Agreement.

6.5.4                     Modification and Substitution. Supplier may terminate,
shorten, modify or extend the Third Party Software licenses, Equipment Leases
and Third Party Contracts for which Supplier is financially responsible under
Schedule 4.2 and, subject to Section 9.12, may substitute or change vendors
relating to goods or services covered thereby; provided that, except as
otherwise disclosed by Supplier and agreed to by Kraft, such change(s) (i) shall
not constitute a breach of any obligation of Kraft or the Eligible Recipients
under such Software licenses, Equipment Leases or Third Party Contracts, (ii)
shall not result in additional financial obligations, financial or operational
risk or Losses to Kraft or the Eligible Recipients, (iii) shall not result in
any increase to Kraft or the Eligible Recipients in the cost of receiving the
Services, and (iv) if assumable by Kraft or the Eligible Recipients, shall not
provide for less favorable terms, conditions or prices for Kraft, the Eligible
Recipients and/or their designee(s) following the expiration or termination of
the Term or any applicable Service than would otherwise be applicable to
Supplier (except for terms, conditions or prices available to Supplier because
of its volume purchases). Supplier’s rights under the immediate preceding
sentence are conditioned upon Supplier paying all applicable termination or
cancellation charges, Losses and other amounts due to the applicable vendor
associated with such action and indemnifying Kraft and the Eligible Recipients
against any such charges, Losses or other amounts associated therewith.
Notwithstanding anything to the contrary herein, Supplier shall not terminate,
shorten or modify without Kraft’s prior written consent any license for Third
Party Software either created exclusively for Kraft or the Eligible Recipients
or otherwise not commercially available. Supplier shall reimburse Kraft and the
Eligible Recipient(s) for any termination charges, cancellation charges, or
other amounts paid by them at Supplier’s direction in connection with obtaining
any such modification.

32


--------------------------------------------------------------------------------


 

6.6                               Managed Third Parties.

6.6.1                     Responsibility.

6.6.1.1                                                               Supplier
shall cause Managed Third Parties to perform in accordance with this Agreement,
including Service Levels, and comply with all applicable duties and obligations
imposed on Supplier under this Agreement, except that:

6.6.1.1.1                                                      Supplier shall be
excused of such obligation to the extent the terms of Kraft’s or, where
applicable, Altria’s agreement with a Managed Third Party do not permit Supplier
to enforce the terms of this Agreement;

6.6.1.1.2                                                      Supplier will not
be liable for a Managed Third Party’s breach of this Agreement with respect to
matters not involving performance of the Services, such as confidentiality
obligations, but only if and to the extent that (i) such breach is not a result
of Supplier’s failure to properly manage such Managed Third Party, (ii)
Supplier, following discovery of the breach, promptly notifies Kraft of such
breach and takes prompt action to demand the Managed Third Party to so comply
and (iii) Supplier uses commercially reasonable efforts, in cooperation with
Kraft, to mitigate any damage resulting from such breach (with any incremental
expense of mitigation being borne by the Party which has financial
responsibility for such Managed Third Party’s performance); and

6.6.1.1.3                                                      Supplier will be
excused from its failure to comply with its Service-related obligations,
including meeting the Service Levels, under this Agreement if and to the extent
Supplier (i) confirms through a Root Cause Analysis that a Managed Third Party
caused Supplier to fail to perform any Services in accordance with the
applicable Service Levels for such Services, and (ii) Kraft declines to take
such action demanded by Supplier under its agreement with the Managed Third
Party which Kraft or, where applicable, Altria is contractually entitled to
take; provided that Supplier shall indemnify and defend Kraft from any third
party claims (including any increased costs payable by Kraft or an Eligible
Recipient under its agreement with such Managed Third Party) resulting from
Kraft compliance with Supplier’s direction. In the event Kraft declines to take
the requested action, Supplier shall nonetheless use commercially reasonable
efforts without additional costs to Supplier to perform such Services
notwithstanding the Managed Third Party’s failure to perform.

6.6.1.2                                                               Unless
otherwise specified in Schedule 4.2, Section 6.6.2, or agreed in writing by the
Parties, Supplier is responsible for all costs and charges associated with
Managed Third Parties and, subject to the exceptions noted in Sections
6.6.1.1.1, 6.6.1.1.2, and 6.6.1.1.3, for any failure by any Managed Third Party
or its personnel to perform in accordance with this Agreement or to comply with
any duties or obligations imposed on Supplier under this Agreement, to the same
extent as if such failure to perform or comply was committed by Supplier or
Supplier Personnel. Supplier shall be Kraft’s and the Eligible Recipients’ sole
point of contact regarding the services provided by such Managed Third Parties.
Where Altria is the party to a Managed Third Party’s Third Party Contract which
Supplier requires to meet its obligations hereunder, Kraft will be responsible
for

33


--------------------------------------------------------------------------------




 

arranging for Altria to take such actions with respect to that Third Party
Contract as would be required hereunder if Kraft and not Altria were the party
to that Third Party Contract.

6.6.2                     Modification. If a Managed Third Party’s Third Party
Contract is terminated (other than by Kraft for convenience) or a Managed Third
Party ceases to perform or fails to perform in accordance with this Agreement,
Supplier shall be responsible for the continued performance of the Services in
accordance with this Agreement and shall either provide such Services itself or
enter into an agreement for such Services with a replacement Managed Third
Party. In that event, if and to the extent Kraft is financially responsible for
that Managed Third Party (including, where applicable, contracts to which Altria
is a party), Kraft (i) will determine whether Supplier provides the Services
itself or through a replacement Managed Third Party, and (ii) will either pay
Supplier amounts to be mutually agreed where Supplier assumes responsibility at
Kraft’s direction for performance or will pay the replacement Managed Third
Party directly as a Pass-Through Expense. Kraft reserves all rights to modify,
amend, renew, terminate, extend or otherwise replace any Managed Third Party
and/or the applicable Third Party Contract, and to negotiate any Pass-Through
Expenses associated therewith. If a modification, amendment or replacement of a
Managed Third Party materially affects Supplier’s ability to meet its
obligations under this Section 6.6, then, within 30 days after Supplier receives
notice of such modification, amendment or replacement, Supplier shall notify
Kraft in writing in sufficient detail to explain Supplier’s concerns, and
thereafter the Parties shall meet and agree to any appropriate modifications or
relief to Supplier’s obligations that are directly affected by such change.
Kraft shall agree to reimburse Supplier for reasonable, actual and demonstrable
increases in costs and expenses incurred by Supplier as a direct result of
Kraft’s modification, amendment or replacement of such a Third Party Contract or
Managed Third Party, provided that Supplier (i) notifies Kraft in writing of all
such costs and expense within 30 days after Supplier’s receipt of a copy of the
modification, amendment or replacement to the applicable Third Party Contract,
and (ii) uses commercially reasonable efforts to minimize such costs and
expenses.

6.7                               Notice of Defaults.

Kraft and Supplier shall promptly inform the other Party in writing of any
material breach of, or misuse or fraud in connection with, any Third Party
Contract, Equipment lease or Third Party Software license used in connection
with the Services of which it becomes aware and shall cooperate with the other
Party to prevent or stay any such breach, misuse or fraud.

6.8                               Acquired Assets.

6.8.1                     Kraft agrees to convey (or shall cause the applicable
Eligible Recipient to convey) to Supplier, and Supplier agrees (or shall cause
an Affiliate to agree) to accept, as of the Commencement Date, all of Kraft’s
(or the applicable Eligible Recipient’s) right, title and interest in and to the
Acquired Assets, other than the Acquired Assets in the Deferred Countries. In
consideration for such conveyance, Supplier agrees to pay Kraft on the
Commencement Date the Acquired Assets Credit specified in this Agreement. In
addition, Supplier shall be responsible for, and shall pay, or provide evidence
of exemption from, all sales, use, goods and services and other similar taxes
arising out of the conveyance of the Acquired Assets, excluding income taxes and
franchise taxes. Kraft represents and warrants to Supplier that Supplier (or its
Affiliates) shall take good title to the Acquired Assets as of the Commencement
Date, free and clear of all liens. The conveyance of the Acquired Assets shall
be effected by the delivery of each Acquired Asset to the Supplier where
possible or, where this is not possible, by the delivery of a bill of sale in
substantially the form set forth in Exhibit 2. Except as otherwise expressly
provided in this Section 6.8, Kraft CONVEYS THE ACQUIRED ASSETS TO SUPPLIER ON
AN AS-IS, WHERE-IS AND

34


--------------------------------------------------------------------------------




 

WITH-ALL-FAULTS BASIS. KRAFT HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE ACQUIRED ASSETS, OR THE CONDITION OR SUITABILITY OF
SUCH ACQUIRED ASSETS FOR USE BY SUPPLIER TO PROVIDE THE SERVICES, INCLUDING
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. Kraft shall convey and Supplier shall pay for the Acquired Assets in
each Deferred Country, on the same terms described in this Section 6.8.1, on the
date Supplier assumes responsibility for providing Services from such country.

6.8.2                     Taxes. The Acquired Assets Credit is exclusive of all
taxes. Supplier shall be responsible for, and shall pay, or provide evidence of
exemption from, all sales, use, goods and services and other similar taxes
arising out of the conveyance of the Acquired Assets. Kraft and Supplier intend
that Article 5 of the Sixth Council Directive 77/388/EEC of May 17, 1977, as
implemented in the relevant jurisdiction, and similar applicable Laws will apply
to the conveyance of the Acquired Assets pursuant to this Agreement in those
jurisdictions in which such Laws apply and agree to use all reasonable endeavors
to secure that the conveyance is treated neither as a supply of goods nor a
supply of services. If, nevertheless, any Service Taxes are chargeable in
respect of any supply in connection with the conveyance of the Acquired Assets
pursuant to this Agreement, then Supplier shall forthwith pay or procure the
payment to Kraft of an amount equal to any such tax in respect of the conveyance
of the Acquired Assets (in addition to the consideration or any other sum
payable to Kraft) subject to the production of a valid tax invoice in respect of
such conveyance, and shall indemnify Kraft for any fines, penalties or interest
imposed by any Tax Authority arising out of the treatment by Kraft and Supplier
of such conveyance. Supplier warrants to Kraft that Supplier is registered for
any Service Tax or will be registered for such tax with effect from a date not
later than the Commencement Date and shall, on or before that date, provide
Kraft with proof of such registration reasonably satisfactory to Kraft. Supplier
warrants to Kraft that the Acquired Assets are to be used by Supplier in
carrying on the same kind of business as that carried on by Kraft and Supplier
will after the Commencement Date continue to carry on such business. In relation
to records pertaining to Service Taxes: (i) Kraft shall on the Commencement Date
deliver to Supplier all records required to be so delivered under the applicable
legislation; and (ii) Supplier shall preserve or shall procure to be preserved
those records for such period as may be required by law and during that period
permit Kraft reasonable access to them to inspect or make copies of them. All
sums payable in connection with the transfer of the Acquired Assets are
exclusive of Service Taxes and Supplier shall, in addition to such sums, pay any
Service Taxes properly chargeable thereon, on receipt of a valid invoice for
such Service Taxes.

7.                                      SERVICE LEVELS

7.1                               General.

7.1.1                     General Performance Standards. Beginning on the
Commencement Date, or for the Deferred Countries such later date as Supplier
assumes responsibility for providing Services in those Deferred Countries,
Supplier shall perform the Services at levels of accuracy, quality,
completeness, timeliness, responsiveness and resource efficiency that are at
least equal to those received by Kraft or the Eligible Recipients 12 months
prior to such date. In addition, for those Services for which there are no
Service Levels, Supplier shall perform such Services at levels of accuracy,
quality, completeness, timeliness, responsiveness, resource efficiency and
productivity that are equal to or higher than the accepted industry standards of
first tier providers of such business process and outsourcing services. This
Section 7.1.1 shall not be deemed to supersede the Service Levels specified in
Schedule 3.

35


--------------------------------------------------------------------------------




 

7.1.2                     Service Level Performance Standards. Beginning on the
dates specified in Schedule 3, Supplier shall perform the Services so as to meet
or exceed the Service Levels, as set forth in Schedule 3.

7.1.3                     Multiple Service Levels. If more than one Service
Level applies to any particular obligation of Supplier, Supplier shall perform
in accordance with the most stringent of such Service Levels.

7.1.4                     Responsibility. Supplier shall be responsible for
meeting or exceeding the applicable Service Levels even where doing so is
dependent on the provision of Services by (i) Subcontractors, (ii) subject to
Section 10.2, non-Supplier Personnel, including Kraft employees, or (iii)
subject to Section 6.6, Managed Third Parties.

7.2                               Service Level Credits; Deliverable Credits.

7.2.1                     Service Level Credits. Supplier recognizes that Kraft
is paying Supplier to deliver the Services at specified Service Levels. If
Supplier fails to meet such Service Levels, then, in addition to other remedies
available to Kraft, Supplier shall pay or credit to Kraft the performance
credits specified in Schedule 3 (“Service Level Credits”) in recognition of the
diminished value of the Services resulting from Supplier’s failure to meet the
agreed upon level of performance, and not as a penalty. Under no circumstances
shall the imposition of Service Level Credits be construed as Kraft’s sole or
exclusive remedy for any failure to meet the Service Levels. However, if Kraft
recovers monetary damages from Supplier as a result of Supplier’s failure to
meet a Service Level, Supplier shall be entitled to set off against such damages
any Service Level Credits paid for the failure giving rise to such recovery, as
reduced by any applicable earnback pursuant to Schedule 3.

7.2.2                     Deliverable Credits. Supplier recognizes that Kraft is
paying Supplier to provide certain Critical Deliverables by the time and in the
manner agreed by the Parties. If Supplier fails to meet its obligations with
respect to such Critical Deliverables, then, in addition to other remedies
available to Kraft, Supplier shall pay or credit to Kraft the Deliverable
Credits specified in Schedules 3, 21 or 22 or established by Kraft as part of
the Project approval process on a case by case basis in recognition of the
diminished value of the Services resulting from Supplier’s failure to meet the
agreed-upon level of performance, and not as a penalty. If Kraft recovers
monetary damages from Supplier as a result of Supplier’s failure to meet its
obligations with respect to one or more Critical Deliverables, Supplier shall be
entitled to set off against such damages any Deliverable Credits paid for the
failures giving rise to such recovery.

7.3                               Problem Analysis.

If Supplier fails to provide Services in accordance with the Service Levels and
this Agreement, Supplier shall (after restoring service or otherwise resolving
any immediate problem) (i) promptly investigate and report on the causes of the
problem; (ii) provide a Root Cause Analysis of such failure as soon as
practicable after such failure or at Kraft’s request; (iii) correct the problem
as soon as practicable (regardless of cause or fault) or coordinate the
correction of the problem if Supplier does not have responsibility for the cause
of the problem; (iv) advise Kraft of the status of remedial efforts being
undertaken with respect to such problem; (v) demonstrate to Kraft’s reasonable
satisfaction that the causes of such problem have been or will be corrected on a
permanent basis and (vi) take all commercially reasonable actions to prevent any
recurrence of such problem. Supplier shall complete all Root Cause Analyses in
accordance with the requirements of Schedule 3. If the Root Cause Analysis
indicates that neither Supplier nor any Directed Employee while performing a
function under Supplier’s direction was responsible for the cause of the breach
or potential breach and Supplier is unable to perform remediation efforts
without adding substantial additional Supplier resources or third party
contractors

36


--------------------------------------------------------------------------------




 

(beyond the Subcontractor personnel then assigned to perform Services for
Kraft), Kraft may elect to either (i) reprioritize the Services, in which event
Supplier will perform the remediation at no additional charge, or (ii) authorize
Supplier to perform the remediation as a Project.

7.4                               Continuous Improvement Reviews.

7.4.1                     Improvement of Services Quality. Supplier acknowledges
that the quality of the Services provided in certain Service areas can and will
be improved during the Term and agrees that the Service Levels in such Service
areas will be enhanced periodically in recognition of the anticipated
improvement in service quality. Supplier will improve the quality of the
Services provided in such areas to meet or exceed the enhanced Service Levels
and will do so at no additional charge to Kraft.

7.4.2                     Increase of Service Levels. In addition to the
foregoing, Kraft and Supplier shall periodically review the Service Levels and
the performance data collected and reported by Supplier in accordance with
Schedule 3 and relevant industry data and trends on an annual basis (or more
frequently if requested by Kraft). Supplier shall give Kraft any assistance it
reasonably requires to review and verify such data. As part of this review
process, the Parties shall,  *  *  *, increase the Service Levels to reflect the
higher performance levels actually attained or attainable by Supplier in
accordance with Schedule 3. In addition, subject to Schedule 3, the Parties
shall agree, to the extent reasonable and appropriate, to (i) increase the
Service Levels to reflect improved performance capabilities associated with
advances in the proven processes, technologies and methods available to perform
the Services; (ii) add new Service Levels to permit further measurement or
monitoring of the accuracy, quality, completeness, timeliness, responsiveness,
cost-effectiveness, or productivity of the Services; (iii) modify or increase
the Service Levels to reflect changes in the processes, architecture, standards,
strategies, needs or objectives defined by Kraft; and (iv) modify or increase
the Service Levels to reflect agreed upon changes in the manner in which the
Services are performed by Supplier.

7.5                               Measurement and Monitoring.

Supplier shall, not later than the date by which Supplier is required to collect
Service Level related data to enable it to comply with the requirements set
forth in Schedule 3, implement measurement and monitoring tools and metrics as
well as standard reporting procedures, all acceptable to Kraft, to measure and
report Supplier’s performance of the Services at a level of detail sufficient,
as determined by Kraft, to verify Supplier’s compliance with the applicable
Service Levels. Kraft or its designee shall have the right to audit all such
measurement and reporting tools, performance metrics and reporting procedures.
Supplier shall provide Kraft with on-line access to up-to-date problem
management data and other data regarding the status of service problems, service
requests and user inquiries. Supplier also shall provide Kraft with access to
the data used by Supplier to calculate its performance against the Service
Levels and the measurement and monitoring tools and procedures utilized by
Supplier to generate such data for purposes of audit and verification. Kraft
shall not be required to pay any amount in addition to the Charges for such
measurement and monitoring tools or the resource utilization associated with
their use.

7.6                               Satisfaction Surveys.

7.6.1                     General. Within 90 days after the applicable
Commencement Date or within such other time as may be specified in Schedule 14,
and at agreed upon intervals thereafter, Supplier and/or independent third
parties engaged by Supplier shall conduct the satisfaction surveys of Kraft’s
management and Authorized Users in accordance with the survey protocols and
procedures specified in Schedule 14 in order to determine their satisfaction
with Supplier’s provision of the Services. To the extent Supplier engages an
independent third party to perform all or any part of

37


--------------------------------------------------------------------------------




 

any satisfaction survey, such third party shall be approved in advance by Kraft.
Supplier shall be responsible for all costs associated with conducting the
satisfaction surveys.

7.6.2                     Kraft Conducted Surveys. In addition to the
satisfaction surveys to be conducted by an independent third party pursuant to
Section 7.6.1, Kraft may survey Authorized User satisfaction with Supplier’s
performance in connection with and as part of broader Authorized User
satisfaction surveys periodically conducted by Kraft. At Kraft’s request,
Supplier shall cooperate and assist Kraft with the formulation of the survey
questions, protocols and procedures and the execution and review of such
surveys.

7.6.3                     Survey Follow-up. If the results of any satisfaction
survey conducted pursuant to Section 7.6.1 or 7.6.2 indicate that the level of
satisfaction with Supplier’s performance is less than the target level specified
in Schedule 3 or Schedule 14, Supplier shall promptly: (i) conduct a Root Cause
Analysis as to the cause of such dissatisfaction; (ii) develop an action plan to
address and improve the level of satisfaction, provided that Kraft will be
responsible for taking action where it has agreed to do so as part of such plan;
(iii) present such plan to Kraft for its review, comment and approval; and (iv)
take action in accordance with the approved plan and as necessary to improve the
level of satisfaction. Kraft and Supplier shall establish a schedule for
completion of a Root Cause Analysis and the preparation and approval of the
action plan which shall be reasonable and consistent with the severity and
materiality of the problem; provided, that the time for completion of such tasks
shall not exceed 30 days from the date such user survey results are finalized
and reported, or such longer period as may be agreed upon by the Parties.
Supplier’s action plan developed hereunder shall specify the specific measures
to be taken by Supplier and the dates by which each such action shall be
completed. Following implementation of such action plan, Supplier shall conduct
follow-up surveys with the affected Kraft users and management to confirm that
the cause of any dissatisfaction has been addressed and that the level of
satisfaction has improved.

7.7                               Notice of Adverse Impact.

If Supplier becomes aware of any failure by Supplier to comply with its
obligations under this Agreement or any other situation (i) that has impacted or
reasonably could impact the maintenance of Kraft’s or any Eligible Recipient’s
financial integrity or internal controls, the accuracy of Kraft’s or any
Eligible Recipient’s financial, accounting, quality, inventory, procurement or
human resources records and reports or compliance with Kraft Rules, Kraft
Standards or applicable Laws, or (ii) that has had or reasonably could have any
other material adverse impact on the Services in question or the impacted
business operations of Kraft or the Eligible Recipients, then, Supplier shall
immediately inform Kraft in writing of such situation and the impact or expected
impact and Supplier and Kraft shall meet to formulate an action plan to minimize
or eliminate the impact of such situation.

8.                                      PROJECT PERSONNEL

8.1                               Transitioned Personnel.

8.1.1                     Offers and Employment.

8.1.1.1                                                               Supplier
Offers of Employment. Except as otherwise provided with respect to employees in
Deferred Countries and Directed Employees, Supplier shall (a) extend offers of
at-will employment to all Affected Kraft Foods Global Personnel (other than
contractors) at least 30 days before the Commencement Date, on a schedule and in
a manner that is pre-approved and in coordination with Kraft and the Eligible
Recipients; and (b) extend offers of at-will employment to all

38


--------------------------------------------------------------------------------




 

Affected Tech Center Personnel (other than contractors) at least 30 days before
the Commencement Date, on a schedule and in a manner that is pre-approved by and
in coordination with Altria and its Affiliates. Supplier shall extend offers to
the Directed Employees who are designated in Schedule 26 as receiving an offer,
at least 30 days before the end of such employee’s Directed Employee Period, and
shall extend offers to the Affected Employees in Schedules 5.1.1 and 5.1.2
(other than contractors) who are in a Deferred Country at least 30 days before
Supplier is scheduled to begin performing Services in that country. Such offers
will be made in accordance with Supplier’s normal employment policies to the
extent such policies are consistent with the requirements of this Agreement.
Except as provided in Schedule 5.6, Supplier shall waive any preconditions to
such offers, including background checks, drug testing and/or medical
examinations. Such offers shall be for employment for an indeterminate period of
time with Supplier in positions comparable to those held by such employees at
Altria, Kraft or another Eligible Recipient, as applicable, and with initial
base wages or salaries at least equal to that paid or provided to such personnel
as of the Effective Date (or, in the case of Affected Tech Center Personnel, the
initial base wages or salaries that will become effective as of May 1, 2006),
except for those employees in Deferred Countries who, with Kraft’s approval,
transition to Supplier on or after April 1, 2007, in which event such offers
will be at initial base wages or salaries at least equal to that paid or
provided to such personnel as of April 1, 2007 (or May 1, 2007 in the case of
Affected Tech Center Personnel). In addition, Supplier will allocate and pay the
amounts described in Schedule 4.9. Unless otherwise specified in Schedule 5.1 or
agreed by the Parties, personnel accepting such offers shall be hired by
Supplier effective as of the Commencement Date.

8.1.1.2                                                               On-Leave
Employees. With respect to any Affected Personnel who, on the Commencement Date,
is not actively at work or is on leave status, including without limitation
personal, medical, disability, industrial or sick leave, such individual shall
remain an employee of the applicable employing Entity until such employee
returns to work, with physician’s release or other appropriate documentation, as
applicable, releasing the employee to resume his or her prior work schedule. If
such personnel returns to work within six months after the Commencement Date or,
if later where required by applicable law outside of the United States,
immediately following the expiration of their such leave, with physician’s
release or other appropriate documentation, as applicable, releasing the
employee to resume his or her work schedule, Supplier shall promptly extend an
offer of employment to such employee and the compensation and other terms and
conditions of such offer shall be as set forth in this Article 8. In the event
the two U.S.-based Affected Personnel who are on military leave return to work
later than six months after the Commencement Date, Supplier will consider such
Affected Personnel for open positions at Supplier. Personnel accepting such
offers shall be hired by Supplier effective on such person’s first day of work
with Supplier. If such personnel do not return within such six-month period or,
if later where required by applicable law, immediately following the expiration
of their such leave, Supplier shall be under no obligation to offer employment
to such employee or to treat such employee as a Transitioned Employee hereunder.

8.1.1.3                                                               Employment
Effective Date. All personnel who accept Supplier’s offer of employment and
begin work with Supplier pursuant to the foregoing paragraphs

39


--------------------------------------------------------------------------------




 

are herein referred to as “Transitioned Employees.”  Each such Transitioned
Employee’s “Employment Effective Date” shall be the effective date on which
Supplier actually employs such employee, as set forth in Sections 8.1.1.1 and
8.1.1.2.

8.1.1.4                                                               Years of
Service Credit. Supplier’s employment offers will grant credit for all years of
service recognized by Altria, Kraft or another Eligible Recipient, as
applicable, for purposes of seniority, career advancement, promotion
consideration, and other rights attaching to length of service, including all
benefits referenced in Section 8.2; provided, however, that Supplier shall not
grant any credit for such years of service for severance purposes for (i)
Affected Tech Center Personnel, or (ii) the Affected Kraft Foods Global
Personnel who received severance payment from Kraft or another Eligible
Recipient prior to their employment by Supplier.

8.1.1.5                                                              
Communications Regarding Affected Personnel. Supplier shall, together with
Altria, Kraft and the other Eligible Recipients, as applicable, jointly plan,
execute and communicate information regarding the transfer of employment,
including communication to the Affected Personnel, using methods and content to
be agreed upon as soon as practicable after the Effective Date except to the
extent earlier communication is required by applicable Law. Supplier shall not
disclose information relating to the transfer of employment, including internal
employee communications or external communications, without the prior consent of
Altria, Kraft or another Eligible Recipient, as applicable.

8.1.1.6                                                               Non-U.S.
Employee Requirements. Without limiting the provisions of this Agreement
relating to communications with employees and third parties, the following
provisions shall apply with respect to Affected Personnel located outside the
United States:

8.1.1.6.1                                                      Offers. Except as
set forth below, following the Effective Date, Supplier will make to each
Affected Personnel (other than contractors) outside the United States an offer
to employ that person in accordance with applicable Law (and will do all such
things as are required by the Law to cause such person to be employed by
Supplier) as an employee of Supplier on the Commencement Date.

8.1.1.6.2                                                      In Brazil, prior
to the Commencement Date, Kraft shall completely sever its employment
relationship with the Affected Personnel who are employees (“Brazilian Affected
Employees”) and shall in all cases be responsible for the liquidation and timely
payment of severance, termination and any other benefits or entitlements to
Brazilian Affected Employees, and shall, upon the reasonable request of
Supplier, provide Supplier with legal documentation evidencing (i) termination
of Brazilian Affected Employees in accordance with applicable laws of Brazil,
and (ii) timely payment of all severance, termination and any other benefits or
entitlements to Brazilian Affected Employees.

8.1.1.6.3                                                      Kraft
Commitments. Kraft shall, and shall arrange for Altria and any applicable
Eligible Recipients to: (i) not hinder Supplier in offering employment to
Affected Personnel outside the United States; and (ii) as requested by Supplier,
give reasonable assistance to employ Affected

40


--------------------------------------------------------------------------------




 

Personnel who are employees outside the United States, including: (A) providing
reasonable access for Supplier to the Affected Personnel who are employees
outside the United States for interviews and recruitment; and (B) providing an
organizational chart showing the roles, responsibilities, authority, and
salaries or resource values of all Affected Personnel who are employees outside
the United States.

8.1.2                     Transitioned Employee Retention. Except as otherwise
provided in a Companion Agreement, if a Transitioned Employee’s employment with
Supplier is terminated within the first 24 months after such Transitioned
Employee’s Employment Effective Date for any reason other than Cause, that
Transitioned Employee will be eligible to receive a severance payment as
provided in Section 8.2.9. Supplier also shall not relocate a Transitioned
Employee outside of their current geographic location (i.e., 50 miles during the
12 months immediately following such Transitioned Employee’s Employment
Effective Date, unless the possibility of such relocation is expressly disclosed
in the Transitioned Employee’s offer letter and agreed to by him or her at the
time of hiring or thereafter. For a period of 12 months following the Effective
Date, the Supplier will inform Kraft each month of Transitioned Personnel
terminated by Supplier, or who otherwise leave the Supplier’s employment for
voluntary reasons. In addition, during such 12 month period, Supplier will keep
the Transitioned Employees who remain employed by Supplier in jobs requiring
skills that are similar to the skills required for their positions prior to
transitioning to Supplier, and will evaluate such employees based on those
required skills.

8.1.3                     [Intentionally left blank]

8.1.4                     Additional Transitioned Employees. During the six
months following the Commencement Date, Kraft may designate additional employees
of Kraft or its Affiliates who performed functions that were transferred to
Supplier under this Agreement to whom offers of employment are to be extended by
Supplier, provided that the number of such additional personnel cannot exceed
five percent (5%) of the Transitioned Employees. The compensation and other
terms and conditions of such offers of employment shall be as set forth in this
Article 8 and personnel accepting such offers shall be treated as Transitioned
Employees for all purposes.

8.1.5                     Training/Career Opportunities. Supplier shall offer
training, skills development and career growth opportunities to Transitioned
Employees that are at least as favorable as those offered generally to its
similarly situated employees.

8.1.6                     Personnel Projection Matrix. Set forth in Schedule 5.2
is a staffing plan showing the planned deployment of Transitioned Employees (the
“Personnel Projection Matrix”). Supplier shall not make material changes to the
number of Transitioned Employees in the Personnel Projection Matrix for  *  *  *
from the Commencement Date without Kraft’s prior approval, which shall not be
unreasonably withheld and which shall be based on Kraft’s reasonable
satisfaction that such changes shall not have an adverse impact on the
Supplier’s ability to perform its obligations under the Agreement. Supplier
shall report monthly to Kraft any material changes to the Personnel Projection
Matrix during the first 24 months following the Effective Date and quarterly
through the  *  *  * after the Effective Date. For purposes of this provision, a
material change to the staffing is considered to be a change of  *  *  * or more
in any number (on a regional, but not Tower, basis) in the Personnel Projection
Matrix. The Parties agree that such review and approval of the Personnel
Projection Matrix or changes in the Personnel Projection Matrix shall not
constitute joint employment.

8.1.7                     Employment Status. The Parties agree that Transitioned
Employees will no longer be considered employees of Altria, Kraft or any other
Eligible Recipient, on and after their

41


--------------------------------------------------------------------------------




 

Employment Effective Dates. In addition, Supplier and Kraft will conduct their
respective businesses in a manner to eliminate, or reduce to a significantly low
level, the risk that, following the Commencement Date, Altria, Kraft or any
other Eligible Recipient might be considered an employer, co-employer or joint
employer of any employee of Supplier or its Affiliates or Subcontractors
performing the Services, including the Transitioned Employees.

8.1.8                     Subcontractors. Unless otherwise specified in Schedule
5.1, all offers of employment to personnel must be for employment by Supplier.
To the extent Schedule 5.1 specifies that any personnel will be offered
employment with or transitioned to a Subcontractor or Affiliate of Supplier
(rather than Supplier itself), such employment must be subject to and in strict
accordance with the same requirements of this Agreement applicable to Supplier.

8.1.9                     Employees Who Reject or Do Not Receive Offers. For a
period of 12 months after the Commencement Date, the Supplier will not permit
any Supplier Personnel, who obtains information about Affected Personnel who did
not receive or accept an offer from Supplier or its Subcontractors, to directly
or indirectly offer employment to any such Affected Kraft Foods Global
Personnel.

8.2                               Employee Benefit Plans.

8.2.1                     General. Except as otherwise provided in this Article
8, each Transitioned Employee and his or her dependents shall be eligible to
enroll, effective as of his or her Employment Effective Date, in the employee
plans of Supplier that are made available to similarly situated employees of
Supplier. Supplier has listed all of such employee plans on Schedule 5.5 and
provided Kraft with true and complete copies of the most recent summary plan
descriptions and summary of material modifications for such employee plans or
has provided a written summary where no current summary plan description exists.
The compensation and benefits provided by Supplier to Transitioned Employees
shall be no less favorable in the aggregate than the compensation and benefits
generally available to similarly situated Supplier employees.

8.2.2                     Employee Welfare Benefit Plans. Each Transitioned
Employee shall be eligible as of his or her Employment Effective Date to
participate immediately in Supplier’s employee welfare benefit plans (“welfare
plans”), which shall include medical care, hospitalization, life, accidental
death and dismemberment, prescription drug, dental insurance benefits, short
term disability and long term disability, to the extent such benefits are
provided to similarly situated Supplier employees. Subject to the general
comparability requirements of Section 8.2.1, eligibility for, the benefits of,
and the amount, if any, of employee contributions toward welfare plan coverage
will be determined by Supplier; provided, however, that each of Supplier’s
welfare plans shall waive all pre-existing condition exceptions, evidence of
insurability, exclusionary provisions and/or waiting periods for each such
Transitioned Employee and any eligible spouse or covered dependents (except that
proof of insurability may be required for life insurance coverage that exceeds
the coverage amount such employee had with Kraft as of the Effective Date). In
addition, any deductible amounts paid by any Transitioned Employee in the
calendar year of his or her Employment Effective Date shall be applied toward
any deductible requirement by Supplier’s group insurance program for the
calendar year of his or her Employment.

8.2.3                     Paid-Time-Off (Vacation/Sick Leave). Beginning on his
or her Employment Effective Date, Supplier shall make available to all
Transitioned Employees paid-time-off benefits for vacation and sick leave under
its applicable plans. The paid-time-off vacation benefits provided by Supplier
shall be no less favorable than the vacation benefits provided under the
Transitioned Employee’s existing plan as of his or her Employment Effective Date
and generally available to similarly situated Supplier employees. The paid
time-off benefits for sick-leave provided by

42


--------------------------------------------------------------------------------


 

Supplier shall be no less favorable than the sick-leave benefits generally
available to similarly situated Supplier employees. Supplier shall recognize
vacations plans made by the Transitioned Employees and approved by Altria, Kraft
or another Eligible Recipient prior to his or her Employment Effective Date,
that in each case were approved by Kraft prior to his or her Employment
Effective Date (which Kraft will verify upon Supplier’s request), and shall
permit such Transitioned Employees to incur negative leave balances for this
purpose so long as such balances will be earned during the current calendar year
or other vacation plan period as may be required by applicable law.

8.2.4                     Pension Plans. Each Transitioned Employee shall be
eligible as of his or her Employment Effective Date to participate immediately
in Supplier’s applicable defined benefit or defined contribution pension plan .

8.2.5                     Savings Plans. Each Transitioned Employee shall be
eligible as of his or her Employment Effective Date to participate immediately
in Supplier’s applicable savings plan .

8.2.6                     Flexible Spending Account Plans. Each Transitioned
Employee shall be eligible as of his or her Employment Effective Date to
participate in Supplier’s applicable health care and dependent care
reimbursement accounts .

8.2.7                     Tuition Assistance. Transitioned Employees shall be
eligible to participate in all tuition assistance programs provided by Supplier
to its similarly situated employees. Courses which are in progress as of the
enrolled Transitioned Employee’s Employment Effective Date, for which tuition
assistance has been approved by Kraft, and Courses which have been approved and
paid for by the Transitioned Employee prior to the Transitioned Employees
Employment Effective Date (which Kraft shall confirm at Supplier’s request),
shall be reimbursed by Supplier at the completion of the Course, provided all of
the requisites for reimbursement under the Transitioned Employee’s existing
program have been approved. “Course” refers to specific classes in progress or
scheduled to start during a particular term and does not refer to a degree
program.

8.2.8                     Bonus Programs. Supplier shall provide to the
Transitioned Employees the same variable compensation, incentive compensation,
and bonus programs as are available to similarly situated Supplier employees.

8.2.9                     Severance Pay Plans. Supplier’s employment offer to
each Affected Kraft Foods Global Personnel will state that if the Affected Kraft
Foods Global Personnel accepts the employment offer and is subsequently
terminated by Supplier within the first *  *  * of employment with Supplier for
any reason other than Cause, the Affected Kraft Foods Global Personnel (other
than Affected Kraft Foods Global Personnel outside of Canada who received
severance from Kraft or another Eligible Recipient at the time they became
Transitioned Employees) will be paid a lump sum payment in lieu of any other
separation or severance payment in an amount equal to (1) the greater of (A) the
*  *  * under the *  *  * as of the *  *  * with Kraft or the Eligible Recipient
(other than Altria), as applicable, or (B) the *  *  * under *  *  * then
current severance plan, plus (2) an additional amount to cover such employee’s
*  *  * (including a *  *  *) of obtaining *  *  * coverage for a time period
equal to what would have been *  *  * had the *  *  * in clause (1) above been
*  *  *. The Affected Kraft Foods Global Personnel outside of Canada who
received severance from Kraft at the time they became Transitioned Employees,
and the Affected Tech Center Personnel shall only be entitled to the severance
payment calculated under Supplier’s then current severance plan. Supplier shall
be entitled to reduce its severance payment to each Affected Kraft Foods Global
Personnel in Canada, by the severance payment amount paid by Kraft to such
personnel at the time such personnel was severed by Kraft, to the extent such
reduction is permitted by applicable Law. After such 24 month period, all
Transitioned

43


--------------------------------------------------------------------------------




 

Employees shall only be entitled to the severance payment calculated under
Supplier’s then-current severance plan. Payment of any such amount shall be
contingent upon the Transitioned Employee signing a separation agreement deemed
appropriate and used non-discriminatorily by Supplier (which will include,
amongst its other terms, a release and/or waiver of any claims the Transitioned
Employee may have against Supplier).

8.2.10              Benefits Information Outside the U.S. At the request of
Supplier and within a reasonable time frame, Kraft, Altria or another applicable
Eligible Recipient will deliver or make available the information set forth
below.

8.2.10.1                                                         UK-Specific
Information. In the United Kingdom, copies of such information as is required to
initiate and complete the transfer of employment per the EU Acquired Rights
Directive and all tax, PAYE, social security and national insurance records and
copies of any other agreed-upon documents or records that are relevant to the
Affected Kraft Foods Global Personnel or Affected Tech Center Personnel, if any,
and any employees who transfer pursuant to the EU Acquired Rights Directive or
similar applicable Laws, including, without limitation, those referred to in
Regulation 55(2) Income Tax (Employment) Regulations 1993 and paragraph 32(1)
schedule 1 Social Security (Contribution) Regulations 1979).

8.2.10.2                                                         Other
Countries. In countries other than the United States and the United Kingdom,
such information as is required to initiate and complete the transfer of
employment per the EU Acquired Rights Directive or similar applicable Laws;
provided that:

8.2.10.2.1                                                Kraft shall, or shall
arrange for Altria or an Eligible Recipient to, preserve the originals of such
records or documents for a period of at least five years (or such shorter or
longer period as may be required by any relevant laws) after the Commencement
Date and shall allow Supplier access to the same at all reasonable times to the
extent necessary to enable Supplier to deal with any matters relating to the
Affected Personnel, and any employees who transfer pursuant to the EU Acquired
Rights Directive or similar applicable Laws, and shall, as and when requested by
Supplier to do so, produce the same to the relevant authorities.

8.2.10.2.2                                                Should Kraft, Altria
or an Eligible Recipient wish to dispose of or destroy any such records or
documents prior to the expiration of three years after the Commencement Date, it
shall not do so without informing Supplier of its intention to do so and if
Supplier so requests, it shall deliver to Supplier such of the records or
documents as Supplier may request.

8.2.11              EU Benefits Liabilities. All wages, salaries and entitlement
to other benefits for Transitioned Employees in the EU (except as otherwise
provided in this Section 8.2.12), and all the employer’s liabilities for
Transitioned Employees in the EU in respect of PAYE, tax deductions, social
security payments and national insurance contributions relating thereto and
arising on or after the Employment Effective Date shall be discharged by the
Supplier during employment with the Supplier or its Subcontractors or
Affiliates. In addition, except where otherwise required by applicable Laws,
Kraft shall retain responsibility for administering and paying the pension
benefits that were earned at Kraft or its Affiliates by the Transitioned
Employees immediately

44


--------------------------------------------------------------------------------




 

prior to their Employment Effective Date. Kraft, Altria or the applicable
Eligible Recipient shall be and remain liable for the payment of all such
amounts accrued up to the Employment Effective Date.

8.2.12              Non-EU Benefits Liabilities. All wages, salaries and
entitlement to other benefits for Transitioned Employees in non-EU countries,
and all the employer’s liabilities for Transitioned Employees in non-EU
countries relating thereto and arising on or after the Employment Effective Date
shall be discharged by the Supplier, during employment with the Supplier or its
Subcontractors or Affiliates. Kraft, Altria or the applicable Eligible Recipient
shall be and remain liable for the payment of all such amounts accrued up to the
Employment Effective Date.

8.3                               Other Employee Matters.

8.3.1                     Responsibility for Transitioned Employees. As of the
Employment Effective Date, the Transitioned Employees shall be employees of
Supplier for all purposes. Supplier shall be responsible for all necessary
recruiting and hiring costs associated with employing appropriate staff. In
addition, Supplier shall be responsible for funding and distributing benefits
under the benefit plans in which Transitioned Employees participate on or after
the Transitioned Employee’s Employment Effective Date and for paying any
compensation and remitting any income, disability, withholding and other
employment taxes for such Transitioned Employees beginning on the Employment
Effective Date. Unless otherwise agreed, Altria, Kraft or the other applicable
Eligible Recipient shall be responsible for funding and distributing benefits
under the Kraft benefit plans in which Transitioned Employees participated prior
to the Employment Effective Date and for paying any compensation and remitting
any income, disability, withholding and other employment taxes for such
Transitioned Employees for the period prior to the Employment Effective Date of
such Transitioned Employee. Altria, Kraft or another applicable Eligible
Recipient shall provide Supplier with such information in Kraft’s possession
reasonably requested by Supplier in order to fulfill its obligations under this
Article 8.

8.3.2                     Principles for Other Countries. The principles,
rights, responsibilities and obligations articulated in this Article 8 with
respect to the hiring of the Affected Personnel in the United States
(“Principles”) shall be applicable to Affected Personnel in countries other than
the United States to the extent that the applicable Laws of such countries are
not inconsistent with the Principles. To the extent the applicable Laws of any
country are inconsistent with any of the Principles, the Parties shall, with
regard to such Principles as they apply to Supplier Personnel in such country,
restate such Principles to reflect as nearly as possible the original intentions
of the Parties regarding such Principles in accordance with applicable Law. In
any event, Supplier performance of its obligations under this Section 8.3.2 must
both (i) comply with applicable Laws in each country, and (ii) comply with the
Principles, as a minimum, except where applicable Law requires otherwise, all at
no additional cost to Kraft

8.3.3                    Hiring of Supplier Personnel at Expiration. If, at the
expiration of the Term, Kraft is required to hire any Supplier Personnel as a
result of the EU Acquired Rights Directive or similar applicable Laws, *  *  *
will reimburse *  *  * for any *  *  * made by *  *  * to (i) any such Supplier
Personnel where Kraft or its Affiliates are assuming responsibility for the
Services being performed by or on behalf of Supplier prior to the expiration of
the Term, or (ii) any such Supplier Personnel performing Services from a
location other than a Kraft Facility where Kraft is transferring responsibility
for those Services to a third party that is not a Kraft Affiliate; provided in
each case that Kraft, its Affiliates, or such third party, as the case may be,
severs such Supplier Personnel within a reasonable period of time after such
entity assumes responsibility for the Services.

45


--------------------------------------------------------------------------------




 

8.4                               Key Supplier Personnel and Critical Affected
Personnel.

8.4.1                     Approval of Key Supplier Personnel.

8.4.1.1                                                               Before
assigning an individual to act as one of the Key Supplier Personnel whether as
an initial assignment or a subsequent assignment, Supplier shall notify Kraft of
the proposed assignment at least 40 business days prior to the planned
assignment, shall introduce the individual to appropriate Kraft representatives,
shall provide reasonable opportunity for Kraft representatives to interview the
individual, and shall provide Kraft with a resume, a plan describing the steps
and education that will be performed regarding the turnover of responsibility to
the proposed individual, and such other information about the individual as may
be reasonably requested by Kraft. If Kraft in good faith objects to the proposed
assignment, the Parties shall attempt to resolve Kraft’s concerns on a mutually
agreeable basis. If the Parties have not been able to resolve Kraft’s concerns
within five business days of Kraft communicating its concerns, Supplier shall
not assign the individual to that position and shall propose to Kraft the
assignment of another individual of suitable ability and qualifications.

8.4.1.2                                                               Prior to
the Commencement Date, Supplier shall identify and obtain Kraft’s approval of
all Supplier Personnel who will serve as Key Supplier Personnel. The positions
designated by Kraft as being Key Supplier Personnel positions and the
individuals that have been selected and approved for such positions as of the
Effective Date are listed in Schedule 5.4.

8.4.1.3                                                               Kraft may
from time to time change the positions designated as Key Supplier Personnel
under this Agreement with Supplier’s approval which shall not be unreasonably
withheld.

8.4.2                     Continuity of Key Supplier Personnel. For so long as
the Key Supplier Personnel remains employed by Supplier, Supplier shall cause
each of the Key Supplier Personnel to devote full time and effort to the
provision of Services under this Agreement for a minimum of *  *  * from the
date he or she assumes the position in question (provided that, in the case of
Key Supplier Personnel assigned prior to any Commencement Date, the minimum
period shall be *  *  * from the Commencement Date), to the extent permissible
under applicable Laws. Supplier shall not transfer, or reassign any of the Key
Supplier Personnel (except as a result of cause, or illness) or announce its
intention to do so during the specified period without Kraft’s prior approval,
which Kraft may withhold in its sole discretion, except in the case of personal
hardship, in which case Kraft will not unreasonably withhold its approval. In
addition, even after the specified period, Supplier shall transfer, or reassign
one of its Key Supplier Personnel only after (i) giving Kraft at least 40
business days prior notice of such action, (ii) identifying and obtaining
Kraft’s approval of a suitable replacement at least 30 days prior to such
transfer, reassignment or removal and (iii) demonstrating to Kraft’s reasonable
satisfaction that such action will not have an adverse impact on Supplier’s
performance of its obligations under this Agreement. If Kraft in good faith
objects to the proposed transfer, or reassignment, the Parties shall attempt to
resolve Kraft’s concerns on a mutually agreeable basis. If the Parties have not
been able to resolve Kraft’s concerns within five business days of Kraft
communicating its concerns, Supplier shall not transfer, or reassign the
individual from that position. Unless otherwise agreed, *  *  * shall *  *  *
than *  *  * of the Key Supplier Personnel in any *  *  * . In the event of the
voluntary resignation or termination of one of its Key Supplier Personnel during
or after the specified period, Supplier shall (i) give Kraft as much notice as
reasonably possible of such development, and (ii) expeditiously identify and
obtain Kraft’s approval of a suitable replacement.

46


--------------------------------------------------------------------------------




 

8.4.3                     Engagement of Contractors and Continuity of Critical
Affected Personnel. Supplier will take an assignment of Kraft contracts
specified in Schedule 12.1 for the Critical Affected Personnel who are
contractors, or enter into replacements with such contractors. Subject to
Supplier’s employment policies, Supplier will not (i) transfer or reassign any
Critical Affected Personnel who are Transitioned Employees during the *  *  *
after his or her Employment Effective Date, or (ii) transfer, reassign or
discontinue the contract for Critical Affected Personnel who are contractors
except for Cause during the *  *  * after the Commencement Date (or, in the case
of contractors in Deferred Countries, *  *  * after the date Supplier begins
providing Services from such country), in each case without Kraft’s approval. In
addition, in the event Supplier intends to terminate any Critical Affected
Personnel who are Transitioned Employees during the *  *  * following the
applicable Employment Effective Date, for any reason except Cause, Supplier will
(A) provide timely notice to Kraft of its intent to terminate any of such
Critical Affected Personnel in accordance with this Section, (B) take reasonable
measures to ensure and demonstrate to Kraft’s reasonable satisfaction that there
will be adequate transfer of knowledge between such Critical Affected Personnel
and Supplier, and (C) give due consideration to Kraft’s concerns with respect to
the impact of terminating such Critical Affected Personnel prior to so
terminating any such person. Further, in the event Supplier wishes to terminate
the contract for Critical Affected Personnel who are contractors anytime between
the *  *  * after Supplier first engaged such contractors as provided above, for
any reason except Cause, Supplier will (1) provide timely notice to Kraft of its
intent to terminate the contract for contractors, (2) take reasonable measures
to ensure and demonstrate to Kraft’s reasonable satisfaction that there will be
adequate transfer of knowledge between such contractors and Supplier, and (3)
give due consideration to Kraft’s concerns with respect to the impact of
terminating such contractors prior to such * * *.

8.4.4                     Retention and Succession. Supplier shall implement and
maintain a retention strategy designed to retain Key Supplier Personnel and
Critical Affected Personnel (but only if reasonably necessary in the case of
contractors) on the Kraft account for the prescribed period. Supplier shall also
maintain active succession plans for each of the Key Supplier Personnel
positions. Supplier shall implement various retention strategies to retain Key
Supplier Personnel and Critical Affected Personnel, which, except for
contractors, may include granting stock options, awards, salary increases,
recognition events and other retention and incentive programs offered to
similarly situated Supplier employees. Upon separation of any Key Supplier
Personnel, Supplier shall provide notice to Kraft of such separation and
identify potential suitable replacements.

8.5                               Supplier Account Executive.

Supplier shall designate a Supplier Account Executive for the Services who,
unless otherwise agreed by Kraft, shall maintain his or her office at Three
Lakes Drive, Northfield, Illinois 60093. The Supplier Account Executive shall
(i) be one of the Key Supplier Personnel; (ii) be a full time employee of
Supplier; (iii) devote his or her full time and effort to managing the Services;
(iv) not be transferred, or reassigned for *  *  * from the initial assignment
(except as required by law or as a result of illness or disability); (v) serve
as the single point of accountability for the Services; (vi) be the single point
of contact to whom all Kraft communications concerning this Agreement may be
addressed; (vii) have authority to act on behalf of Supplier in all day-to-day
matters pertaining to this Agreement; and (viii) have day-to-day authority for
ensuring customer satisfaction and attainment of all Service Levels.

8.6                               *  *  * Supplier Account Executive and Key
Supplier Personnel.

8.6.1                     Supplier Account Executive. At a minimum, *  *  * of
the Supplier Account Executive’s *  *  *, to the extent such *  *  * is
generally available to such employee in accordance with *  *  * program, shall
be based upon (i) the level of *  *  * reflected in the periodic *  *  *; (ii)
the

47


--------------------------------------------------------------------------------




 

extent to which *  *  * has *  *  * the *  *  *, *  *  * and *  *  * other *  * 
* under *  *  *; (iii) *  *  * of the *  *  * relating to *  *  * and its *  * 
* in *  *  *, as reasonably determined by *  *  * and (iv) *  *  * determination
as to whether *  *  * has *  *  * the *  *  * set by the *  *  * or his or her
designee.

8.6.2                     Key Supplier Personnel. At a minimum, *  *  * of the 
*  *  *, to the extent such *  *  * is generally available to such employee in
accordance with *  *  *, of the Key Supplier Personnel listed on Schedule 5.4
shall be based upon the factors set forth in Section 8.6(a) above.

8.6.3                     Evaluation Input. Kraft shall have a meaningful
opportunity to provide information to Supplier with respect to Kraft’s
evaluation of the performance of the Supplier Account Executive and the other
Key Supplier Personnel and such evaluation shall be considered and accorded
substantial weight by Supplier in establishing the *  *  * and *  *  * of such
individuals.

8.7                               Supplier Personnel Are Not Kraft Employees.

Except as otherwise expressly set forth in this Agreement, the Parties intend to
create an independent contractor relationship and nothing in this Agreement
shall operate or be construed as making Kraft (or Altria or any Eligible
Recipients) and Supplier partners, joint venturers, principals, joint employers,
agents or employees of or with the other. No officer, director, employee, agent,
Affiliate, contractor or subcontractor retained by Supplier to perform work
hereunder shall be deemed to be an officer, director, employee, agent,
Affiliate, contractor or subcontractor of Altria, Kraft or the Eligible
Recipients for any purpose. Supplier, not Altria, Kraft or the Eligible
Recipients, has the right, power, authority and duty to supervise and direct the
activities of the Supplier Personnel, to compensate such Supplier Personnel for
any work performed by them on the behalf of Altria, Kraft or the Eligible
Recipients pursuant to this Agreement, and to terminate Supplier’s employment of
such personnel. Supplier, and not Altria, Kraft or the Eligible Recipients,
shall be responsible and therefore solely liable for all acts and omissions of
Supplier Personnel acting in the course of their employment, including acts or
omissions constituting negligence, gross negligence, willful misconduct and/or
fraud.

8.8                               Replacement, Qualifications and Retention of
Supplier Personnel.

8.8.1                     Sufficiency and Suitability of Personnel. Supplier
shall assign (or cause to be assigned) sufficient Supplier Personnel to provide
the Services in accordance with this Agreement and such Supplier Personnel shall
possess suitable competence, ability and qualifications and shall be properly
educated and trained for the Services they are to perform.

8.8.2                     Requested Replacement. In the event that Kraft
determines lawfully and in good faith that the continued assignment to Kraft of
any individual Supplier Personnel (including Key Supplier Personnel) is not in
the best interests of Kraft or the Eligible Recipients, then Kraft shall give
Supplier notice to that effect requesting that such Supplier Personnel be
replaced. Supplier shall have 10 business days following Kraft’s request for
removal of such Supplier Personnel in which to investigate the matters forming
the basis of such request, correct any deficient performance and provide Kraft
with assurances that such deficient performance shall not recur (provided that,
if requested to do so, Supplier shall immediately remove (or cause to be
removed) the individual in question from all Kraft sites pending completion of
Supplier’s investigation and discussions with Kraft). If, following such 10
business day period, Kraft is not reasonably satisfied with the results of
Supplier’s efforts to correct the deficient performance and/or to ensure its
non-recurrence, Supplier shall, as soon as possible, remove and replace such
Supplier Personnel with an individual of suitable ability and qualifications,
without cost to Kraft. Nothing in this provision shall operate or be construed
to limit Supplier’s responsibility for the acts or omission of the Supplier
Personnel, or be construed as joint employment.

48


--------------------------------------------------------------------------------




 

8.8.3                     Turnover Rate and Data. Supplier will use commercially
reasonable efforts to keep the turnover rate of personnel performing the
Services to a level comparable or better than averages for large, well-managed
first tier service providers performing similar services, and in any case as
necessary to comply with the applicable Service Levels. If Kraft determines that
the turnover rate of Supplier Personnel is higher than that noted above or
otherwise has an adverse effect on Kraft, and so notifies Supplier, Supplier
shall within 30 days (i) provide Kraft with data concerning Supplier’s turnover
rate, (ii) meet with Kraft to discuss the reasons for the turnover rate, and
(iii) submit a proposal for reducing the turnover rate for Kraft’s review and
approval. Notwithstanding any transfer or turnover of Supplier Personnel,
Supplier shall remain obligated to perform the Services without degradation and
in accordance with the Service Levels.

8.8.4                     Restrictions on Performing Services to Competitors.
Neither Supplier nor any Subcontractor shall cause or permit any dedicated,
client-facing Transitioned Personnel; Transitioned Personnel who are SAP basis
programmers or database administrators; Critical Affected Personnel, other than
contractors; or Key Supplier Personnel (who remain employed by Supplier or a
Subcontractor) to perform services directly or indirectly for or market
Supplier’s services to a Direct Kraft Competitor either while engaged in the
provision of Services or during the first *  *  * after the Effective Date for
the Transitioned Employees and, with respect to: (a) each Key Supplier
Personnel, for a period of *  *  * immediately following the termination of his
or her involvement in the provision of such Services without Kraft’s prior
written consent, and (b) each Critical Affected Personnel (who is not a Key
Supplier Personnel and not a contractor), for a period of *  *  * immediately
following the termination of his or her involvement in the provision of such
Services without Kraft’s prior written consent.

8.8.5                     Supplier Personnel. Supplier shall comply with
applicable Laws with respect to verifying the authorization of Supplier
Personnel to work in any country in which they are assigned to perform Services.
To the extent allowed by applicable laws and to the extent of consistency with
market practice, for newly-hired Supplier employees (which does not include
Transitioned Employees), Supplier shall perform or have performed a background
check, drug test and credit test on all Supplier Personnel assigned to work
hereunder, provided that, if a satisfactory background check was completed in
connection with the hiring of such Supplier Personnel, it need not be repeated.
Supplier Personnel who do not meet Supplier’s hiring criteria shall not be
assigned to work hereunder.

8.9                               Conduct of Supplier Personnel.

8.9.1                     Conduct and Compliance. While at Kraft Sites or Kraft
Facilities, Supplier Personnel shall (i) comply with the Kraft Rules and other
rules and regulations regarding personal and professional conduct, including
Kraft Labor Policies listed in Schedule 17.5, generally applicable to personnel
at such Kraft Sites (and communicated to Supplier in writing or by any other
means generally used by Kraft to disseminate such information to its employees
or contractors), (ii) comply with reasonable requests of Kraft or the Eligible
Recipients personnel pertaining to personal and professional conduct, (iii)
attend workplace training offered by Kraft and/or the Eligible Recipients at
Kraft’s request, and (iv) otherwise conduct themselves in a businesslike and
professional manner. Provided Supplier has received reasonable notice from
Kraft, Supplier shall ensure that any Supplier Personnel who provide Services at
the applicable Kraft Site shall have passed background screening and drug
testing to the extent such screening or testing is generally required of third
party service providers performing work in such Kraft Sites for comparable
periods of time, provided such requirement is permitted by applicable Law.

8.9.2                     Identification of Supplier Personnel. All Supplier
Personnel shall clearly identify themselves as Supplier Personnel and not as
employees of Kraft and/or the Eligible Recipients. This shall

49


--------------------------------------------------------------------------------




 

include any and all communications, whether oral, written or electronic. Each
Supplier Personnel shall wear a badge indicating that he or she is employed by
Supplier or its Subcontractors when at a Kraft Site or Facility. Supplier
personnel will be required to display a Kraft badge while at a Kraft Facility or
Kraft Site, such badge will be clearly marked with the words “Contractor,” on
the front of the badge in an offsetting color to the badge background, to
indicate that the Supplier personnel are not employees of Kraft or an Eligible
Recipient.

8.9.3                     Restriction on Marketing Activity. Except for
marketing representatives designated in writing by Supplier to Kraft, none of
the Supplier Personnel shall conduct any marketing activities to Kraft or
Eligible Recipient employees at Kraft Facilities or sites (including marketing
of any New Services), other than, subject to Section 13.3, reporting potential
marketing opportunities to Supplier’s designated marketing representatives.

8.10                        Substance Abuse.

8.10.1              Employee Removal. To the extent permitted by applicable
Laws, Supplier shall immediately remove (or cause to be removed) any Supplier
Personnel who is known to be or reasonably suspected of engaging in substance
abuse while at Kraft Facility or Site, in a Kraft vehicle or while performing
Services. In the case of reasonable suspicion, such removal shall be pending
completion of the applicable investigation. Substance abuse includes the sale,
attempted sale, possession or use of illegal drugs, drug paraphernalia, or, to
the extent not permitted on at Kraft Facilities or Kraft Sites, alcohol, or the
misuse of prescription or non-prescription drugs.

8.10.2              Substance Abuse Policy. Supplier represents and warrants
that it has and will maintain substance abuse policies, in each case in
conformance with applicable Laws, and Supplier Personnel will be subject to such
policies. Supplier represents and warrants that it shall require its
Subcontractors (other than Commodity Equipment and Transport Providers, product
vendor specialists who Supplier engages on a temporary basis to address urgent
problems, and Third Party Contractors under Third Party Contracts assumed by
Supplier to the extent such contracts do not comply with this requirement as of
the Effective Date) and Affiliates providing Services to have and maintain such
policy in conformance with applicable Law and to adhere to this provision.

8.11                        Union Agreements and WARN ACT.

8.11.1              Notice by Supplier. Supplier shall provide Kraft not less
than 90 days notice of the expiration of any collective agreement with unionized
Supplier Personnel if the expiration of such agreement or any resulting labor
dispute could potentially interfere with or disrupt the business or operations
of Kraft or an Eligible Recipient or impact Supplier’s ability to timely perform
its duties and obligations under this Agreement.

8.11.2              WARN Act Commitment. Supplier shall not, for a period of 90
days after the Commencement Date, cause any of the Transitioned Employees who
were located at Kraft’s Bannockburn facility prior to their Employment Effective
Date to suffer “employment loss” as that term is construed under the Worker
Adjustment and Retraining Notification Act (“WARN Act”), if such employment loss
could create any liability for Altria, Kraft, the Eligible Recipients, or any of
their respective Affiliates, under the WARN Act with respect to Kraft’s
Bannockburn facility, unless Supplier delivers notices under the WARN Act in a
manner and at a time such that Altria, Kraft, the Eligible Recipients or their
respective Affiliates bear no liability with respect thereto.

8.11.3              Responsibility. Supplier shall be responsible for any
liability, cost, claim, expense, obligation or sanction attributable to any
breach by Supplier of Section 8.11.2 that results in Altria, Kraft or the

50


--------------------------------------------------------------------------------




 

Eligible Recipients being in violation of the WARN Act or the regulations
promulgated thereunder with respect to Kraft’s Bannockburn facility.

8.12                        Application of Acquired Rights Directive and Similar
Laws. Each Party agrees to comply fully with its legal obligations under the EU
Acquired Rights Directive and similar applicable Laws if and where applicable to
the transfer of Affected Personnel to Supplier’s or Supplier’s Affiliate’s
employment, including (without limitation) its obligations regarding
consultation and the giving of information.

8.13                        Altria Affiliates. For purposes of this Article 8,
references to Altria shall include its Affiliates.

8.14                        Directed Employees. Kraft shall make available to
Supplier for use in Supplier’s performance of Services the employees of Kraft
and its Affiliates (including Altria) listed on Schedule 26 (so long as they
remain employees with Kraft or its Affiliates (including Altria) and are not
unavailable due to reasons beyond Kraft’s reasonable control) for the period
commencing on the Commencement Date and extending through the date specified for
each such employee on Schedule 26 (such period with respect to each such
employee, the “Directed Employee Period” and each such employee during such
respective period, a “Directed Employee”). Supplier shall provide direction to
Kraft management personnel who will instruct (or arrange for Altria to instruct)
Directed Employees to perform activities in connection with Supplier’s
performance of the Services in a manner consistent with the technical direction
provided by Supplier. Supplier shall not have authority to fire, impose
discipline or otherwise to take personnel related actions with respect to the
Directed Employees. The Parties agree that no employer and employee relationship
is to be created between Supplier and the Directed Employees, and that no
co-employment relationship is created nor is intended to be created, and further
that no employee benefits available to employees of Supplier shall accrue to the
Directed Employees during the period such employees are employed by Kraft or its
Affiliates. Supplier will at all times exercise its right to provide Kraft
management with technical direction regarding the activities of the Directed
Employee in accordance with Kraft’s or Altria’s policies, and in consultation,
as necessary, with the Kraft Contract Manager or his/her designee. In respect of
the Directed Employees, Supplier shall not be responsible for implementing and
administering Kraft or Altria human resources policies, practices or procedures,
including without limitation those addressing hiring, compensation, promotions,
transfers, terminations, employment related complaints, or general career
development and performance management. Deficient performance by any Directed
Employee while performing a function under Supplier’s direction shall not
constitute a failure by Kraft to perform any of its obligations under this
Agreement, and, except as provided in the last sentence of this Section 8.14,
shall not excuse Supplier from any of its obligations under this Agreement.
Other terms applicable to the Directed Employees shall otherwise be as provided
in Schedule 26. Supplier shall be excused for a Directed Employee’s failure to
perform as directed by Supplier if Supplier has notified Kraft in writing of
such failure and Kraft has not thereafter caused the Directed Employee to
promptly correct such failure.

9.             SUPPLIER RESPONSIBILITIES.

9.1                               Policy and Procedures Manual.

9.1.1                     Content. As part of the Services, and at no additional
cost, Supplier shall provide to Kraft and the Eligible Recipients a manual
describing the policies and procedures that will govern the provision of the
Services, including the content required by Schedule 21.1 and those policies and

51


--------------------------------------------------------------------------------




 

procedures of Kraft and the Eligible Recipients that Kraft may designate from
time to time (the “Policy and Procedures Manual”).

9.1.2                     Delivery. Supplier shall deliver the Policy and
Procedures Manual to Kraft for its review, comment and approval in accordance
with the following deadlines:

9.1.2.1                                                               Initial
Outline. Supplier shall deliver a detailed outline of the content to be included
in the Policy and Procedures Manual within 30 days after the Effective Date.

9.1.2.2                                                               Content
Required Prior to the Commencement Date. Supplier shall deliver the portions of
the Policy and Procedures Manual that are required to be completed prior to the
Commencement Date (including content identified as such in Schedule 21.1) at
least 30 days prior to the Commencement Date.

9.1.2.3                                                               Content
Required Following the Commencement Date. Supplier shall deliver the complete
Policy and Procedures Manual no later than 120 days after the Commencement Date
(or, in the case of Deferred Countries, within 30 days after Supplier assumes
responsibility for providing Services in those countries, if that date is later
than the 120 days after the Commencement Date).

9.1.2.4                                                               Kraft
Review and Comments. Supplier shall make any changes reasonably requested by
Kraft with respect to the Materials delivered pursuant to this Section 9.1.2
within 15 business days after receipt from Kraft, and shall resubmit such
Materials for Kraft’s further review and approval.

9.1.3                     Revision and Maintenance. Following approval of the
complete Policy and Procedures Manual, and to the extent not in conflict with
the rights and responsibilities set forth in this Agreement or the Schedules,
Supplier shall incorporate any additional comments or suggestions of Kraft into
the Policy and Procedures Manual and shall deliver a final revised version to
Kraft for Kraft’s approval within 30 days of Supplier’s receipt of such comments
and suggestions. The Policy and Procedures Manual will be delivered and
maintained by Supplier in hard copy and electronic formats and will be
accessible electronically to Kraft management and Authorized Users in a manner
consistent with Kraft’s security policies.

9.1.4                     Compliance. Subject to Supplier’s responsibilities in
Sections 9.4 and 9.10.9, Supplier shall keep its records related to this
Agreement in accordance with GAAP, and perform the Services in accordance with
Kraft’s requirements related to the Sarbanes-Oxley Act of 2002 as set forth in
Schedule 2 or Schedule 17.4, or otherwise provided in writing by Kraft, and any
and all applicable Laws and Kraft’s then current policies and procedures until
the Policy and Procedures Manual is finalized and agreed upon by the Parties.
Thereafter, Supplier shall perform the Services in accordance with the Policy
and Procedures Manual. In the event of a conflict between the provisions of this
Agreement and the Policy and Procedures Manual, the provisions of this Agreement
shall control unless the Parties expressly agree otherwise and such agreement is
set forth in the relevant portion of the Policy and Procedures Manual. Without
limiting Supplier’s obligations under this Section 9.1.4 and Sections 9.4 and
9.10.9, Kraft acknowledges and agrees that it retains responsibility for its
compliance with GAAP and the Sarbanes-Oxley Act of 2002.

9.1.5                     Modification and Updating. Supplier shall promptly
modify and update the Policy and Procedures Manual monthly to reflect changes in
the operations or procedures described therein and to comply with Kraft
Standards, the Technology Plan and Strategic Plans as described in

52


--------------------------------------------------------------------------------




 

Section 9.5. Supplier shall provide the proposed changes in the manual to Kraft
for review, comment and approval. To the extent such change could (i) increase
Kraft’s total costs of receiving the Services; (ii) require material changes to
the facilities, systems, software or equipment of Kraft and/or the Eligible
Recipients; (iii) have an adverse impact on the functionality, interoperability,
performance, accuracy, speed, responsiveness, quality or resource efficiency of
the Services, or (iv) violate or be inconsistent with the Kraft Standards, the
Technology Plan or Strategic Plans, Supplier shall not implement such change
without first obtaining Kraft’s approval, which Kraft may withhold in its sole
discretion.

9.1.6                     Annual Review. The Parties shall meet to perform a
formal annual review of the Policy and Procedures Manual on each anniversary of
the Commencement Date.

9.2                               Reports.

9.2.1                     Reports. Supplier shall provide Kraft with reports
pertaining to the performance of the Services and Supplier’s other obligations
under this Agreement sufficient to permit Kraft to monitor and manage Supplier’s
performance (“Reports”). The Reports to be provided by Supplier shall include
those described in Schedule 13 in the format and at the frequencies provided
therein, as well as those provided by Kraft prior to the Commencement Date. In
addition, from time to time, Kraft may identify additional Reports to be
generated by Supplier and delivered to Kraft on an ad hoc or periodic basis. All
Reports listed on Schedule 13 shall be provided to Kraft as part of the Services
and at no additional charge to Kraft. If Supplier can generate such additional
reports using Supplier Personnel, Systems and Software then-assigned to provide
the Services without degradation of Services or Service Levels, Supplier will do
so at no additional charge. The Reports described in Schedule 13 and, to the
extent reasonably possible, all other Reports shall be provided to Kraft (i) by
secure on-line connection in an electronic format capable of being accessed by
Microsoft Office components and downloadable by Kraft, with the information
contained therein capable of being displayed graphically and accessible from a
web browser, and (ii) in traditional printed form.

9.2.2                     Back-Up Documentation. As part of the Services,
Supplier shall provide Kraft with such documentation and other information
available to Supplier as may be reasonably requested by Kraft from time to time
in order to verify the accuracy of the Reports provided by Supplier. In
addition, Supplier shall provide Kraft with all documentation and other
information reasonably requested by Kraft from time to time to verify that
Supplier’s performance of the Services is in compliance with the Service Levels
and this Agreement.

9.2.3                     Correction of Errors. As part of the Services,
Supplier shall promptly correct any errors or inaccuracies in or with respect to
the Reports, the information or data contained in such Reports, or other
contract deliverables. Corrections will be done at no additional charge where
the error or inaccuracy was caused by Supplier or its agents, or Subcontractor’s
failure to perform its obligations in accordance with this Agreement, or by
Managed Third Parties subject to Section 6.6.

9.3                               Governance Model; Meetings.

9.3.1                     Governance Model. The Parties shall manage their
relationship under this Agreement using the governance model in Schedule 6.

9.3.2                     Meetings. During the Term, representatives of the
Parties shall meet periodically or as requested by Kraft to discuss matters
arising under this Agreement, including any such meetings provided for under the
Transition Plan. Each Party shall bear its own costs in connection with the

53


--------------------------------------------------------------------------------




 

attendance and participation of such Party’s representatives in such meetings.
Such meetings shall include, at a minimum, the following:

9.3.2.1                                                               a periodic
meeting at least monthly to review performance and monthly reports, planned or
anticipated activities and changes that might impact performance, and such other
matters as appropriate;

9.3.2.2                                                               a
quarterly management meeting to review the monthly reports, review Supplier’s
overall performance under the Agreement, review progress on the resolution of
issues, provide a strategic outlook for Kraft’s and the Eligible Recipients’
information systems requirements, and discuss such other matters as appropriate;

9.3.2.3                                                               a meeting
associated with the transition and ongoing provision of the Services, quarterly
during the first year of the Term and semi-annually thereafter;

9.3.2.4                                                               a
quarterly meeting of senior management of both Parties to review relevant
contract and performance issues;

9.3.2.5                                                               a periodic
meeting of management of both Parties in which Supplier will (A) explain how the
Systems that Supplier operates in connection with the provision of the Services
work and are operated, (B) explain how the Services are provided (in such detail
as Kraft may request), and (C) provide such training and documentation as Kraft
may require for Kraft to understand and operate such Systems and provide the
Services after the termination or expiration of the Agreement; and

9.3.2.6                                                               such other
meetings of Kraft and Supplier Personnel, including senior management of
Supplier, as Kraft may reasonably request.

9.3.3                     Agenda and Minutes. For each such meeting, upon Kraft
request, Supplier shall prepare and distribute an agenda, which will incorporate
the topics designated by Kraft. Supplier shall distribute such agenda in advance
of each meeting so that the meeting participants may prepare for the meeting. In
addition, upon Kraft request, Supplier shall record and promptly distribute
minutes for every meeting for review and approval by Kraft.

9.3.4                     Authorized User and Eligible Recipient Meetings.
Supplier shall notify the Kraft Contract Manager in advance of scheduled
meetings with Authorized Users or Eligible Recipients (other than meetings
pertaining to the provision of specific Services on a day-to-day basis) and
shall invite the Kraft Contract Manager to attend such meetings or to designate
a representative to do so.

9.4                               Quality Assurance and Internal Controls.

9.4.1                     Supplier shall develop and implement Quality Assurance
and internal control processes and procedures, including implementing tools and
methodologies, to ensure that the Services are performed in an accurate and
timely manner, in accordance with (i) the Service Levels and other requirements
of this Agreement, generally accepted practices of first-tier providers within
the information technology industry, (iii) the Sarbanes-Oxley Act of 2002 to the
extent of Supplier’s obligations set out in Schedule 2, or the requirements in
Schedule 17.4 or otherwise provided in writing by Kraft, (iv) subject to Section
15.10, the Laws applicable to Kraft and the Eligible Recipients, and (vi)
industry practice standards applicable to Kraft and the Eligible Recipients and
the performance of the Services to the extent of Supplier’s obligations set out
in Schedule 2.

54


--------------------------------------------------------------------------------


 

 Such processes, procedures and controls shall include verification, checkpoint
reviews, testing, acceptance, and other procedures for Kraft to assure the
quality and timeliness of Supplier’s performance. Without limiting the
generality of the foregoing, Supplier will:

9.4.1.1                                                               Maintain a
strong control environment in day-to-day operations, to assure that the
following fundamental control objectives are met: (i) operational information
and financial information (to the extent required to be provided under this
Agreement, including for audit purposes) is valid, complete and accurate; (ii)
operations are performed efficiently and achieve effective results, consistent
with the requirements of this Agreement; and (iii) assets are safeguarded;

9.4.1.2                                                               Build the
following basic control activities into work processes: (i) accountability
clearly defined and understood; (ii) access properly controlled; (iii) adequate
supervision; (iv) transactions properly authorized; (v) transactions properly
recorded; (vi) policies, procedures, and responsibilities documented; (vii)
adequate training and education; (viii) adequate separation of duties; and (ix)
recorded assets compared with existing assets;

9.4.1.3                                                               Develop
and execute a process to ensure periodic control self-assessments are performed
with respect to all Services (such self-assessments to be performed at least
annually unless and until Kraft approves less frequent self-assessments);

9.4.1.4                                                               Maintain
an internal audit function to sufficiently monitor the processes and Systems
used to provide the Services (i.e., perform audits, track control measures,
communicate status to management, drive corrective action, etc.). As part of
such internal audit function, Supplier will:

9.4.1.4.1                                                      Provide to Kraft,
promptly after conducting any audit of Supplier’s or its Affiliates’ operations
relating to the Services, a summary report that (i) describes the scope of
audit, (ii) identifies control weaknesses and any adverse impacts on Kraft’s
operations, and (iii) sets forth a plan for remediation for any control
weaknesses or adverse impacts that have been identified.

9.4.1.5                                                               Conduct
investigations of suspected fraudulent activities within Supplier’s organization
that impact or could impact Kraft or the Eligible Recipients. Supplier shall
promptly notify Kraft of any such suspected fraudulent activity and the results
of any such investigation as they relate to Kraft or the Eligible Recipients. At
Supplier’s request, Kraft shall provide reasonable assistance to Supplier in
connection with any such investigation;

9.4.1.6                                                               Comply
with all applicable requirements and guidelines set forth in Schedule 17.4, or
otherwise provided in writing by Kraft in order to assist Kraft to meet the
requirements of the Sarbanes-Oxley Act of 2002 and implementing regulations
promulgated by the United States Securities and Exchange Commission and the
Public Company Accounting Oversight Board, as well as similar Laws in other
jurisdictions;

9.4.1.7                                                               Recommend
and, with Kraft’s prior approval, implement compliance measures to satisfy
Sarbanes-Oxley requirements and similar requirements in other jurisdictions,
including as described in Schedule 2 and Schedule 17.4; and

55


--------------------------------------------------------------------------------




 

9.4.1.8                                                               Cause the
policies, processes and procedures used by Supplier to interface with Kraft to
provide the Services and the reports, user interfaces, and deliverables or
outputs of the Services that are made available to Kraft to be in conformance
with the generally accepted practices of the Information Technology
Infrastructure Library (“ITIL”) within 36 months after the Commencement Date,
except as otherwise required in Schedule 2 or as otherwise agreed upon by the
Parties.

9.4.2                     Supplier shall submit such processes, procedures and
controls for any changes made or new functions introduced by Supplier to Kraft
for its review, comment and approval within 60 days after the Effective Date and
shall use commercially reasonable efforts to finalize such processes, procedures
and controls and obtain Kraft’s final approval within 60 days after the
Effective Date. Where Supplier is required to document any processes, procedures
and controls of Kraft existing as of the Effective Date, Supplier shall provide
that documentation to Kraft for its review, comment and approval within 120 days
after the Effective Date. Upon Kraft’s approval, such processes and procedures
shall be included in the Policy and Procedures Manual. Prior to the approval of
such processes and procedures by Kraft, Supplier shall adhere strictly to
Kraft’s then current policies procedures, and controls. No failure or inability
of the quality assurance procedures to disclose any errors or problems with the
Services shall excuse Supplier’s failure to comply with the Service Levels and
other terms of this Agreement.

9.5                               Processes, Procedures, Architecture, Standards
and Planning.

9.5.1                     Supplier Support. As requested by Kraft, Supplier
shall assist Kraft on an on-going basis in defining (A) information technology
and other standards, policies, practices, processes, procedures and controls to
be adhered to and enforced by Supplier in the performance of the Services; and
(B) the associated IT technologies architectures, standards, products and
systems to be provided, operated, managed, supported and/or used by Supplier in
connection therewith (collectively, the “Kraft Standards”). As of the Effective
Date, the Kraft Standards include the standards set forth on Schedule 8.
Supplier also shall assist Kraft on an annual basis or otherwise as requested by
Kraft in preparing Strategic Plans and short-term implementation plans. The
assistance to be provided by Supplier shall include: (i) active participation
with Kraft representatives on permanent and ad-hoc committees and working groups
addressing such issues; (ii) assessments of the then-current Kraft Standards at
a level of detail sufficient to permit Kraft to make informed business
decisions; (iii) analyses of the appropriate direction for such Kraft Standards
in light of business priorities, business strategies, competitive market forces,
and changes in technology; (iv) the provision of information to Kraft regarding
Supplier’s technology, business processes and telecommunications strategies for
its own business that Supplier generally makes available to its customers; and
(v) recommendations regarding standards, processes, procedures and controls and
associated technology architectures, standards, products and systems. With
respect to each recommendation, Supplier shall provide the following at a level
of detail sufficient to permit Kraft to make an informed business decision: (i)
the projected cost to Kraft and the Eligible Recipients and cost/benefit
analyses; (ii) the changes, if any, in the personnel and other resources
Supplier, Kraft and/or the Eligible Recipients will require to operate and
support the changed environment; (iii) the resulting impact on the total costs
of Kraft and the Eligible Recipients; (iv) the expected performance, quality,
responsiveness, efficiency, reliability, security risks and other service
levels; and (v) general plans and projected time schedules for development and
implementation. Any assistance provided by  *  *  * under this  *  *  * or  * 
*  * (except as otherwise provided in  *  *  *) shall be at no  *  *  * beyond
the  *  *  * specified in  *  *  *for the Services, unless an  *  *  * has been
approved by  *  *  *.

56


--------------------------------------------------------------------------------




 

9.5.2                     Supplier Familiarity with Kraft Standards. Supplier is
fully informed as to the Kraft Standards as of the Commencement Date, including
through due diligence and its hiring of the Transitioned Employees, to the
extent such Kraft Standards have been made available to Supplier. Supplier shall
be responsible for including in the applicable Policy and Procedures Manual in
accordance with Section 9.1 the Kraft Standards delivered to Supplier in writing
prior to the Effective Date and indicated as such. Additions, deletions or
modifications to the Kraft Standards shall be communicated in writing by Kraft
to Supplier.

9.5.3                     Kraft Authority and Supplier Compliance. Kraft shall
have final authority to promulgate Kraft Standards and Strategic Plans and to
modify or grant waivers from such Kraft Standards and Strategic Plans. Supplier
shall (i) comply with and implement the Kraft Standards and Strategic Plans in
providing the Services, (ii) work with Kraft to enforce the Kraft Standards and
Strategic Plans, (iii) modify the Services as and to the extent necessary and to
a schedule to conform to such Kraft Standards and Strategic Plans, and (iv)
obtain Kraft’s prior written approval for any deviations from such Kraft
Standards and Strategic Plans. Notwithstanding the requirements in this
Agreement regarding Supplier’s compliance with the Kraft Standards, Kraft
acknowledges that Supplier’s shared service Systems, which Supplier uses to
provide services to both Kraft and Supplier’s other customers, will not be
required to be in compliance with the Kraft Standards, provided that such
Systems must still meet the requirements set forth in Sections 13.2 and 15.11.1,
and must otherwise be sufficient to enable Supplier to meet its other
obligations under this Agreement.

9.5.4                     Financial, Forecasting and Budgeting Support. To
support Kraft’s forecasting and budgeting processes, Supplier shall provide the
following processes information regarding the costs to be incurred by Kraft
and/or the Eligible Recipients in connection with the Services and the
cost/benefit to Kraft and/or the Eligible Recipients associated therewith: (i)
actual and forecasted utilization of Resource Units; (ii) actual and forecasted
changes in the total cost or resource utilization of Kraft and the Eligible
Recipients associated with changes to the environment; (iii) opportunities to
modify or improve the Services, to reduce the Charges, Pass-Through Expenses or
retained expenses incurred by Kraft; and (iv) such other information as Kraft
may reasonably request. Such information shall be provided at Kraft’s request
and in accordance with the schedule established by Kraft.

9.5.5                     Technology Plan. Supplier shall develop and implement
a technology and business process plan that is consistent with the Kraft
Standards and Strategic Plan and that shows how Supplier will provide the
Services to enable Kraft to achieve the Strategic Plan objectives and to
implement and support Kraft’s business, information technology objectives and
strategies (“Technology Plan”). The development of the Technology Plan will be
an iterative process that Supplier shall carry out in consultation with Kraft.
The timetable for finalization of the Technology Plan shall be set each year
having regard to the timetable for the Strategic Plan.

9.5.5.1                                                               Process.
The process for developing and approving the Technology Plan shall be as
follows. Supplier shall provide a draft Technology Plan each year that includes
multi-year implementation plans to achieve multi-year objectives. Kraft shall
review the draft Technology Plan and provide requested amendments. Supplier
shall incorporate any such amendments, unless it reasonably believes that any
requested amendment would not assist Kraft to achieve its objectives and
strategies. Kraft and Supplier shall escalate any disagreements about requested
amendments to the draft Technology Plan in accordance with the dispute
resolution procedure in Article 19. Following approval by Kraft, the draft
Technology Plan will replace the previous plan. Approval of the

57


--------------------------------------------------------------------------------




 

Technology Plan by Kraft shall not relieve Supplier of any obligation under this
Agreement in relation to its provision of the Services.

9.5.5.2                                                               Contents.
In the Technology Plan, Supplier shall, among other things, include plans for:
(A) refreshing Equipment and Software (consistent with the refresh cycles
defined in defined in this Agreement or its Schedules); (B) adopting new
technologies and business processes as part of the Technology Evolution of the
Services, as defined in this Agreement; and (C) maintaining flexibility as
described in Section 9.17. In the Technology Plan, Supplier shall also present a
reasonably detailed implementation plan for the upcoming year, and a high level
implementation plan for subsequent years, in each case for the achievement of
the Strategic Plan and the Kraft Standards.

9.5.5.3                                                              
Compliance. Supplier shall comply with the Technology Plan at all times, unless
Kraft agrees to depart from the Technology Plan. Any such agreement to depart
from the Technology Plan from the date on which it is signed by Kraft will not
relieve Supplier of its responsibilities under the previous plan prior to the
date of such agreement.

9.6                               Change Control.

9.6.1                     Compliance with Change Control Procedures. In making
any change in the information technology or other standards, processes,
procedures and controls or associated IT technologies, architectures, standards,
products, Software, Equipment, Systems, Services or Materials provided,
operated, managed, supported or used in connection with the Services, Supplier
shall comply with the change control procedures specified in the Policy and
Procedures Manual (“Change Control Procedures”). The Policy and Procedures
Manual shall contain a procedure that allows Kraft to exercise the approval
rights in this Section and complies with the following requirements:

9.6.1.1                                                               Impact
Assessment. If Supplier desires to make any change, upgrade, replacement or
addition that may have an adverse impact or require changes as described in
Section 9.6.3 or increase the risk of Supplier not being able to provide the
Services in accordance with this Agreement or violate or be inconsistent with
Kraft Standards or Strategic Plans, then Supplier shall prepare a written risk
assessment and mitigation plan: (i) describing in detail the nature and extent
of such adverse impact or risk; (ii) describing any benefits, savings or risks
to Kraft or the Eligible Recipients associated with such change; and (iii)
proposing strategies to mitigate any adverse risks or impacts associated with
such change and, after consultation and agreement with Kraft, implement the
plan.

9.6.1.2                                                               Comparison
Testing. Each time that Supplier makes a material change (more than, for
instance, routine maintenance or like for like changes in the environment) to
the Software, Equipment, Systems, Services or Materials Supplier shall perform a
comparison test at a reasonable and mutually agreed level of detail to ensure
the change will not have an adverse impact on the costs, business, or
environment of Kraft or an Eligible Recipient or on the functionality
interoperability, performance, accuracy, speed, legality, responsiveness,
quality or resource efficiency of, the Services. In addition, at Kraft’s
request, Supplier shall perform a comparison at a reasonable and mutually agreed
level of detail, between the amount of Resource Units required to perform a
representative sample of the Services being performed for Kraft and the Eligible
Recipients

58


--------------------------------------------------------------------------------




 

immediately prior to the change and immediately after the change. Kraft shall
not be required to pay for increased Resource Unit usage due to a change except
to the extent that such change is requested or approved by Kraft after notice
from Supplier of such increased Resource Unit usage.

9.6.1.3                                                               Prior to
making any change or using any new (e.g., not tested in or for the Kraft
environment) Software, Equipment or System to provide the Services, Supplier
shall have verified by appropriate testing that the change or item has been
properly installed, is operating in accordance with its specifications, is
performing its intended functions in a reliable manner and is compatible with
and capable of operating as part of the Kraft environment. This obligation shall
be in addition to any unit testing done by Supplier as part of routine
deployment or installation of Software or Equipment.

9.6.2                     Financial Responsibility for Changes. Unless otherwise
set forth in this Agreement, including specified in Schedule 2, 4.2, 11 or 12,
or approved in accordance with Section 9.6.3 or otherwise, Supplier shall bear
all charges, fees and costs associated with any change desired by Supplier,
including all charges, fees and costs associated with (i) the design,
installation, implementation, testing and rollout of such change, (ii) any
modification or enhancement to, or substitution for, any impacted business
process or associated Software, Equipment, System, Services or Materials, (iii)
any increase in the cost to Kraft or the Eligible Recipients of operating,
maintaining or supporting any impacted business process or associated Software,
Equipment, System, Services or Materials, and (iv) subject to Section 9.6.8, any
increase in Resource Unit usage resulting from such change.

9.6.3                     Kraft Approval – Cost, Adverse Impact. Supplier shall
make no change which will (i) increase Kraft’s total cost of receiving the
Services; (ii) require material changes to, or have an adverse impact on,
Kraft’s or an Eligible Recipient’s business, operations, facilities, business
processes, systems, software, utilities, tools or equipment (including those
provided, managed, operated, supported and/or used on their behalf by Kraft
Third Party Contractors); (iii) require Kraft or the Eligible Recipients, at
their expense, to install a new version, release, upgrade of, or replacement
for, any Software or Equipment or to modify any Software or Equipment; (iv) have
a material adverse impact on the functionality, interoperability, performance,
accuracy, speed, responsiveness, quality or resource efficiency of the Services;
(v) have an adverse impact on any Applications run by Kraft or the Eligible
Recipients; (vi) have an adverse impact on Supplier’s ability to adequately
deliver the Services; (vii) have an adverse impact on the cost, either actual or
planned, to Kraft of terminating all or any part of the Services or exercising
its right to in-source or use third parties; (viii) have an adverse impact on
Kraft’s or an Eligible Recipient’s environment (including its flexibility to
deal with future changes, interoperability and its stability); (ix) introduce
new technology to Kraft’s or an Eligible Recipient’s environment or business, to
the extent that such introduction has or may have an impact on Kraft’s or an
Eligible Recipient’s environment; (x) have an adverse impact on the
functionality, interoperability, performance, accuracy, speed, responsiveness,
quality, cost or resource efficiency of Kraft’s Retained Systems and Business
Processes; or (xi) violate or be inconsistent with Kraft Standards or Strategic
Plans as specified in Section 9.5, without first obtaining Kraft’s approval,
which approval Kraft may withhold in its sole discretion. If Supplier desires to
make such a change, it shall provide to Kraft a written proposal describing in
detail the extent to which the desired change may affect the functionality,
performance, price or resource efficiency of the Services and any benefits,
savings or risks to Kraft or the Eligible Recipients associated with such
change.

9.6.4                     Information for Exercise of Strategic Authority. In
order to facilitate Kraft’s strategic control pursuant to Section 9.5, Supplier
will provide Kraft with such information as Kraft shall

59


--------------------------------------------------------------------------------




 

reasonably require prior to making any proposed change. Such information shall
include, at a minimum, a description of the proposed rights of Kraft and the
Eligible Recipients with respect to ownership and licensing (including any
related restrictions) relating to such Software, Equipment or other technology
or Materials. Such description shall include the license fees, maintenance fees
and/or purchase or lease terms (if any) for use of such Software, Equipment or
other technology or Materials by Kraft, the Eligible Recipients and their
respective third party contractors upon termination or expiration of the Term
and any limitations or conditions on such use.

9.6.5                     Temporary Emergency Changes. Notwithstanding the
foregoing, Supplier may make temporary changes required by an emergency if it
has been unable to contact the Kraft Contract Manager or his or her designee to
obtain approval after making reasonable efforts. Supplier shall document and
report such emergency changes to Kraft not later than the next business day
after the change is made. Such changes shall not be implemented on a permanent
basis unless and until approved by Kraft.

9.6.6                     Implementation of Changes. Supplier will schedule and
implement all changes so as not to (i) disrupt or adversely impact the business
or operations of Kraft or the Eligible Recipients, (ii) degrade the Services
then being received by them, or (iii) interfere with their ability to obtain the
full benefit of the Services.

9.6.7                     Planning and Tracking. On a monthly basis, Supplier
will prepare a rolling quarterly “look ahead” schedule for ongoing and planned
changes for the next three months. The status of changes will be monitored and
tracked by Supplier against the applicable schedule.

9.6.8                     Comparisons. For any change, Supplier shall, upon
Kraft’s request, perform a comparison at a reasonable and mutually agreed level
of detail, between the amount of Resource Units required to perform a
representative sample of the Services being performed for Kraft and the Eligible
Recipients immediately prior to the change and immediately after the change.
Kraft shall not be required to pay for increased Resource Unit usage due to a
change except to the extent that such change is requested or approved by Kraft
after notice from Supplier of such increased Resource Unit usage.

9.7                               Software Currency.

9.7.1                     Currency of Software. Subject to and in accordance
with Sections 6.4, 9.5, 9.6, 9.7.3 and Schedule 4, Supplier will maintain
reasonable currency, in compliance at least with the currency requirements set
forth in Schedule 2 (including the subsidiary schedules to Schedule 2) and
Schedule 4.2, for Software for which it is financially responsible under this
Agreement and to provide maintenance and support for new releases and versions
of Software for which it is operationally responsible. At Kraft’s direction,
Supplier shall operate multiple releases or versions of Software, without any
increase in the Monthly Base Charges, consistent with Supplier’s obligations
under Schedule 2.2. Supplier shall use commercially reasonable efforts to
support Software that is beyond the support requirements of Schedule 2.2. In
addition, unless otherwise directed by Kraft, Supplier shall keep Software
within release levels supported by the appropriate third party vendor to ensure
compatibility with other Software or Equipment components of the Systems and of
Kraft’s Retained Systems and Business Processes. For purposes of this Section,
“reasonable currency” shall mean that, unless otherwise directed by Kraft, (i)
Supplier shall maintain Software within one Major Release of the then current
Major Release, unless otherwise specified in Schedule 2 and Schedule 4.2, and
(ii) Supplier shall install Minor Releases promptly or earlier, if requested by
Kraft.

60


--------------------------------------------------------------------------------




 

9.7.2                     Evaluation and Testing. Prior to installing a new
Major Release or Minor Release, Supplier shall evaluate and test such Release to
verify that it will perform in accordance with this Agreement and the Kraft
Standards and Strategic Plans and that it will not (i) increase Kraft’s total
cost of receiving the Services; (ii) require material changes to Kraft’s or the
Eligible Recipient’s business, facilities, systems, software or equipment; (iii)
adversely impact the functionality, interoperability, performance, accuracy,
speed, responsiveness, quality or resource efficiency of the Services; or (iv)
violate or be inconsistent with Kraft Standards or Strategic Plans or applicable
Laws. The evaluation and testing performed by Supplier shall be at least
consistent with the reasonable and accepted industry norms applicable to the
performance of such Services and shall be at least as rigorous and comprehensive
as the evaluation and testing usually performed by highly qualified service
providers under such circumstances.

9.7.3                     Approval by Kraft. Notwithstanding Section 9.7.1,
Supplier shall confer with Kraft prior to installing any Major Release or Minor
Release, shall provide Kraft with the results of its testing and evaluation of
such Release and a detailed implementation plan and shall not install such
Release if directed not to do so by Kraft; provided that Supplier will be
provided relief from meeting any affected Service Levels due to Kraft’s decision
not to install such Release, but only if (i) Supplier notifies Kraft that not
installing the Release will impact Supplier’s ability to meet a Service Level;
(ii) Supplier identifies and considers all reasonable alternatives available to
address and avoid the impending performance failure; and (iii) Supplier uses
commercially reasonable efforts to meet such Service Levels notwithstanding
Kraft’s rejection of the Release. Where specified by Kraft, Supplier shall not
install new Software releases or make other Software changes until Kraft has
completed and provided formal signoff on successful user acceptance testing.
Supplier shall not install new Software releases or make other Software changes
if doing so would require Kraft or the Eligible Recipients to install new
releases of, replace, or make other changes to Applications Software or other
Software for which Kraft is financially responsible unless Kraft consents to
such change. Supplier shall install, operate and support multiple versions of
the same Software as and to the extent directed to do so by Kraft.

9.7.4                     Updates by Kraft. Kraft and the Eligible Recipients
shall have the right, but not the obligation, to install new releases of,
replace, or make other changes to Applications Software or other Software for
which Kraft is financially responsible under this Agreement.

9.8                               Network Configuration Data.

Supplier (i) shall provide Kraft (and its third party vendors) with network
configuration data to the extent relevant to Kraft’s and the Eligible Recipients
use of the network supported by Supplier; and (ii) hereby grants to Kraft (and
its third party vendors) the unlimited right to use such data in connection with
businesses of Kraft and the Eligible Recipients.

9.9                               Access to Specialized Supplier Skills and
Resources; Disagreements Regarding New Services.

9.9.1                     Specialized Services. Upon Kraft’s request, Supplier
shall provide Kraft and the Eligible Recipients with prompt access to Supplier’s
specialized services, personnel and resources pertaining to information
technology standards, processes and procedures and associated software,
equipment and systems on an expedited basis taking into account the relevant
circumstances (the “Specialized Services”). The Parties acknowledge that the
provision of such Specialized Services may, in some cases, constitute New
Services for which Supplier is entitled to additional compensation, but in no
event shall Supplier be entitled to any additional compensation for New Services
under this subsection unless the Kraft Contract Manager and Supplier Account
Executive, or their authorized designee, expressly agree upon such additional

61


--------------------------------------------------------------------------------




 

compensation or Supplier’s entitlement to additional compensation is established
through the dispute resolution process.

9.9.2                     *  *  * Regarding  *  *  *. If  *  *  * authorizes  * 
*  * to proceed but the Parties disagree as to whether the  *  *  * constitutes 
*  *  *,  *  *  * shall proceed with  *  *  * to the extent that  *  *  * that
(a)  *  *  * reasonably believes is  *  *  * to  *  *  * or an  *  *  *(e.g., 
*  *  * that if not  *  *  * could  *  *  * provision of  *  *  * or (b) if  * 
*  * does not reasonably believe  *  *  * is  *  *  * to     *  *  *, and such 
*  *  * (i) can be performed by  *  *  * without requiring it to  *  *  *, or
(ii) if it requires  *  *  * use of a  *  *  *, such  *  *  * is within the  * 
*  * performing  *  *  *. If        *  *  * is required to proceed with the  * 
*  * pursuant to the above, the  *  *  * shall be submitted to  *  *  * pursuant
to  *  *  *. In that event, the Parties agree to expedite the  *  *  *. For all
other requests not meeting the conditions in clauses (a) or (b) above,  *  *  *
may elect to not  *  *  * on such       *  *  * until the Parties agree on the
key terms and conditions for  *  *  *, including the scope and pricing for  * 
*  *.

9.10                        Audit Rights.

9.10.1              Contract Records. Supplier shall, and shall cause its
Subcontractors and suppliers to, maintain complete and accurate records of and
supporting documentation for all Charges, all Kraft Data and all transactions,
authorizations, changes, implementations, soft document accesses, reports,
filings, returns, analyses, procedures, controls, records, data or information
created, generated, collected, processed or stored by Supplier in the
performance of it’s obligations under this Agreement (“Contract Records”);
provided, however, that the requirement above to cause Subcontractors and
suppliers to comply shall not apply to product vendor specialists who Supplier
engages on a temporary basis to address urgent problems, to Third Party
Contracts assumed from Kraft to the extent such contracts do not cover such
requirement, or vendors of Supplier Overhead Materials; it being understood that
Supplier shall remain responsible for retaining Contract Records pertaining to
its transactions with such Subcontractors and suppliers. Supplier shall maintain
such Contract Records in accordance with applicable Laws, subject to Section
15.10.1. Supplier shall retain Contract Records in accordance with Kraft’s
record retention policy as modified from time to time and provided to Supplier
in writing during the Term and any Termination Assistance Services period and
thereafter through the end of the second full calendar year after the calendar
year in which Supplier stopped performing Services (including Termination
Assistance Services).

9.10.2              Operational Audits. During the Audit Period Supplier shall,
and, if and to the extent (i) appropriate in Kraft’s reasonable judgment given
the nature of the services or products being provided by them and (ii) the
purpose for the audit of any Subcontractor or supplier cannot be reasonably
satisfied, in the reasonable judgment of Kraft’s auditors, through an audit of
Supplier, shall cause its Subcontractors and suppliers (other than Commodity
Equipment and Transport Providers, product vendor specialists who Supplier
engages on a temporary basis to address urgent problems, Third Party Contractors
under Kraft assigned contracts to the extent such contracts do not comply with
this requirement as of the Effective Date, and vendors of Supplier Overhead
Materials) to provide to Kraft (and internal and external auditors, inspectors,
regulators and other representatives that Kraft may designate from time to time,
including customers, vendors, licensees and other third parties to the extent
Kraft or the Eligible Recipients are legally or contractually obligated to
submit to audits by such entities) access at reasonable hours, and following
reasonable notice to the extent such notice is available to Kraft, to Supplier
Personnel, to the facilities at or from which Services are then being provided
and to Supplier records and other pertinent information, all to the extent
relevant to the Services and Supplier’s obligations under this Agreement. Such
access shall be provided for the purpose of performing audits and inspections,
to (i) verify the integrity of Kraft Data; (ii) examine the systems that
process, store,

62


--------------------------------------------------------------------------------




 

support and transmit that data; (iii) examine the internal controls (e.g.,
information technology controls, organizational controls, input/output controls,
system modification controls, processing controls, system design controls, and
access controls) and the security, disaster recovery and back-up practices and
procedures; (iv) examine Supplier’s performance of the Services; (v) verify
Supplier’s reported performance against the applicable Service Levels; (vi)
examine Supplier’s measurement, monitoring and management tools; and (vii)
enable Kraft and the Eligible Recipients to meet applicable legal, regulatory
and contractual requirements (including those associated with the Sarbanes-Oxley
Act of 2002 and the implementing regulations promulgated by the United States
Securities and Exchange Commission and Public Company Accounting Oversight
Board), in each case (i) through (vii) to the extent applicable to the Services.
Supplier shall (i) provide any assistance reasonably requested by Kraft or its
designee in conducting any such audit, including installing and operating audit
software; (ii) make requested personnel, records and information available to
Kraft or its designee; and (iii) in all cases, provide such assistance,
personnel, records and information in an expeditious manner to facilitate the
timely completion of such audit. If an audit reveals a breach of this Agreement
by Supplier that is material relative to the scope of the audit, Supplier shall
promptly reimburse Kraft for the actual cost of such audit and any damages,
fees, fines, or penalties assessed against or incurred by Kraft as a result
thereof.

9.10.3              Financial Audits. During the Audit Period Supplier shall,
and, if and to the extent the purpose for the audit of any Subcontractor cannot
be reasonably satisfied, in the reasonable judgment of Kraft’s auditors, through
an audit of Supplier, shall cause its Subcontractors (other than Commodity
Equipment and Transport Providers, product vendor specialists who Supplier
engages on a temporary basis to address urgent problems, Third Party Contractors
under Kraft assigned contracts to the extent such contracts do not comply with
this requirement as of the Effective Date, and vendors of Supplier Overhead
Materials) to, provide to Kraft (and internal and external auditors, inspectors,
regulators and other representatives that Kraft may designate from time to time,
including customers, vendors, licensees and other third parties to the extent
Kraft or the Eligible Recipients are legally or contractually obligated to
submit to audits by such entities) access at reasonable hours, and following
reasonable notice to the extent such notice is available to Kraft, to Supplier
Personnel and to Contract Records and other pertinent information to conduct
financial audits, all to the extent relevant to the performance of Supplier’s
obligations under this Agreement. Such access shall be provided for the purpose
of performing audits and inspections to (i) verify the accuracy and completeness
of Contract Records, (ii) verify the accuracy and completeness of Charges and
any Pass-Through Expenses and Out-of-Pocket Expenses, (iii) examine the
financial controls, processes and procedures utilized by Supplier, (iv) examine
Supplier’s performance of its other financial and accounting obligations, and
(v) enable Kraft and the Eligible Recipients to meet applicable legal,
regulatory and contractual requirements, in each case (i) through (v) to the
extent applicable to the Services and/or the Charges for such Services. Supplier
shall (A) provide any assistance reasonably requested by Kraft or its designee
in conducting any such audit, (B) make requested personnel, records and
information available to Kraft or its designee, and (C) in all cases, provide
such assistance, personnel, records and information in an expeditious manner to
facilitate the timely completion of such audit. If any such audit reveals an
overcharge by Supplier, and Supplier does not successfully dispute the amount
questioned by such audit in accordance with Article 19, Supplier shall promptly
pay to Kraft the amount of such overcharge, together with interest from the date
of Supplier’s receipt of such overcharge at the Interest Rate. In addition, if
any such audit reveals an overcharge of more than two percent of the audited
Charges in any Charges category, Supplier shall promptly reimburse Kraft for the
actual cost of such audit (including auditors’ fees). If any such audit reveals
an undercharge by Supplier in the Charges for a particular Charges category,

63


--------------------------------------------------------------------------------




 

Kraft shall promptly pay to Supplier the amount of such undercharge, except to
the extent the invoice for such undercharge is not permitted by Section 12.1.4.

9.10.4              Audit Assistance. Kraft and certain Eligible Recipients may
be subject to regulation and audit by governmental bodies, standards
organizations, other regulatory authorities, customers or other parties to
contracts with Kraft or an Eligible Recipient under applicable Laws, rules,
regulations, standards and contract provisions. If a governmental body,
standards organization, other regulatory authority or customer or other party to
a contract with Kraft or an Eligible Recipient exercises its right to examine or
audit Kraft’s or an Eligible Recipient’s books, records, documents or accounting
practices and procedures pursuant to such Laws, rules, regulations, standards or
contract provisions, Supplier shall provide all assistance reasonably requested
by Kraft or the Eligible Recipient in responding to such audits or requests for
information and shall do so in an expeditious manner to facilitate the prompt
closure of such audit or request.

9.10.5              General Procedures.

9.10.5.1                                                         Supplier shall
obtain audit rights equivalent to those specified in this Section 9.10 from all
Subcontractors and will cause such rights to extend to Kraft.

9.10.5.2                                                         Notwithstanding
the intended breadth of Kraft’s audit rights, Kraft shall not be given access to
(A) the proprietary information of other Supplier customers, (B) Supplier
locations that are not related to Kraft, the Eligible Recipients or the
Services, (C) Supplier’s internal costs, except to the extent such costs are the
basis upon which Kraft is charged (e.g., reimbursable expenses, Out-of-Pocket
Expenses, Pass-Through Expenses or cost-plus Charges) and/or are necessary to
calculate the applicable variable Charges, or (D) other Supplier Proprietary
Information unrelated to the Services that Kraft does not otherwise have a right
to obtain pursuant to this Agreement.

9.10.5.3                                                         In performing
audits, Kraft shall use commercially reasonable efforts to avoid unnecessary
disruption of Supplier’s operations and unnecessary interference with Supplier’s
ability to perform the Services in accordance with the Service Levels. If Kraft
elects to install audit software within Supplier’s environment notwithstanding
Supplier’s willingness and ability to provide Kraft with all data Kraft has the
right to access hereunder and that it requires for its audit review, Kraft will
indemnify and hold harmless Supplier from any Losses arising as a result of the
installation or operation of that audit software.

9.10.5.4                                                         Following any
audit, Kraft shall conduct (in the case of an internal audit), or request its
external auditors or examiners to conduct, an exit conference with Supplier to
obtain factual concurrence with issues identified in the review.

9.10.5.5                                                         Kraft shall be
given adequate private workspace in which to perform an audit, plus access to
photocopiers, telephones, facsimile machines, computer hook-ups, and any other
facilities or equipment needed for the performance of the audit.

9.10.5.6                                                         In performing
audits, Kraft, Eligible Recipients and their internal and external auditors,
inspectors, regulators or other representatives shall comply with Supplier’s
physical and information security procedures and shall cause external auditors
(other than government auditors) to comply with Kraft’s confidentiality
obligations in Section 13.4. External auditors designated by Kraft shall not be

64


--------------------------------------------------------------------------------




 

direct Supplier competitors, which shall not in any case include professional
accounting organizations.

9.10.6              Supplier Internal Audit. If Supplier determines as a result
of its own internal audit that it has overcharged Kraft, then Supplier shall
promptly pay to Kraft the amount of such overcharge, together with interest from
the date of Supplier’s receipt of such overcharge at the Interest Rate.

9.10.7              Supplier Response. Supplier and Kraft shall meet promptly
upon the completion of an audit conducted pursuant to this Section 9.10 (i.e.,
an exit interview) and/or issuance of an interim or final report to Supplier and
Kraft following such an audit. Supplier will respond to each exit interview
and/or audit report in writing within 30 days, unless a shorter response time is
specified in such report. Supplier and Kraft shall develop and agree upon an
action plan to promptly address and resolve any deficiencies, concerns and/or
recommendations identified in such exit interview and/or audit report and
Supplier, at its own expense, shall undertake remedial action in accordance with
such action plan and the dates specified therein to the extent necessary to
comply with Supplier’s obligations under this Agreement.

9.10.8              Supplier Response to External Audits. If an audit by a
governmental body, standards organization or regulatory authority having
jurisdiction over Kraft, an Eligible Recipient or Supplier results in a finding
that Supplier is not in compliance with any applicable Law or standard required
by this Agreement, including any generally accepted accounting principle,
Supplier shall, at its own expense and within the time period specified by such
auditor, address and resolve the deficiency(ies) identified by such governmental
body, standards organization or regulatory authority.

9.10.9              SAS 70 Audit.

9.10.9.1                                                         Regular Audits.
Supplier shall appoint one of the American Institute of Certified Public
Accountants member firms (“AICPA Auditors”) to conduct Type II SAS 70 audit of
each of the following Supplier’s operating systems using Supplier control
standards located at a Supplier’s Service Management Centers (“SMC”): Mainframe
OS 390, Windows NT/2000/2003, Unix HP, Unix IBM AIX, Unix Sun Solaris, Linux,
and AS 400 platforms. Each such audit is called a “SAS 70 Audit”. Supplier’s
obligation under the preceding sentences extends to Kraft, only to the extent
that Supplier processes Kraft Data on any such operating system. Supplier agrees
that, each calendar year during the Term, it will have one of the AICPA Auditors
conduct, at Supplier’s expense, at least one SAS 70 Audit covering each type of
operating system from which Kraft Data is processed at each SMC. Supplier shall
provide Kraft with one copy of each applicable audit report resulting from such
SAS 70 Audit (“SAS 70 Report”). To the extent Kraft obtain Services from
Supplier’s SMC’s, any incremental remediation costs due to Supplier’s
non-compliance with its obligation to provide the Services in accordance with
Supplier’s control standards shall be borne by Supplier. For purposes of
clarification, the Parties agree that if Kraft changes its environment in a
manner that does not meet Supplier control standards, Supplier shall so notify
Kraft and any operating system so affected may be excluded from the SAS 70
Audits discussed above.

9.10.9.2                                                         Additional
Audits. To the extent Kraft provides reasonable notice and requests that, in
addition to the SAS 70 Audit described in Section 9.10.9.1, Supplier conducts a
Kraft-specific SAS 70 Audit, Supplier shall do so at Kraft’s expense (provided,
Supplier notifies Kraft of such expense, obtains Kraft’s approval and

65


--------------------------------------------------------------------------------




 

uses commercially reasonable efforts to minimize such expense). If, however,
Supplier undertakes additional or different SAS 70 Audits (or equivalent audits)
of Supplier Facilities at, from or through which Services are provided to Kraft
and/or the Eligible Recipients (other than customer-specific audits requested
and paid for by other Supplier customers), Supplier shall accord Kraft the
rights described in the preceding paragraph with respect to such audits.

9.10.9.3                                                         Audit
Requirements. Supplier shall permit Kraft to participate in the planning of each
SAS 70 Audit described in Section 9.10.9.2, confer with Kraft as to the scope
and timing of each such audit and accommodate Kraft’s requirements and concerns
to the extent practicable. Unless otherwise agreed by the Parties, each SAS 70
Audit described in Section 9.10.9.2 shall be designed and conducted by an
independent public accounting firm approved by Kraft to facilitate periodic
compliance reporting by Kraft and the Eligible Recipients under the
Sarbanes-Oxley Act of 2002 (and implementing regulations promulgated by the
United States Securities and Exchange Commission and Public Company Accounting
Oversight Board) and comparable Laws in other jurisdictions. To the extent the
resulting audit report is relevant to Kraft and/or the Eligible Recipients,
Supplier shall provide a copy of such report to Kraft and its independent
auditors for review and comment as soon as reasonably practicable and in all
events within 60 days of completion. Supplier shall respond to such report in
accordance with Section 9.10.7.

9.10.10       Information-Technology Support. Supplier shall provide all
information-technology support reasonably related to the Services and required
for Kraft and the Eligible Recipients to meet all of the requirements imposed by
applicable Laws, including the Sarbanes-Oxley Act of 2002, and to meet Kraft’s
and the Eligible Recipients’ audit-compliance requirements, as such requirements
may evolve from time to time, and which requirements may be more stringent than
regulatory requirements imposed by applicable Laws. Notwithstanding the
foregoing, Kraft is solely responsible for providing Supplier in writing Kraft
policies and procedures with regard to finance and accounting standards and
other regulatory and applicable law requirements, including without limitation
those related to the Sarbanes-Oxley Act of 2002. Kraft shall retain
responsibility for the interpretation of applicable laws, rules, and regulations
in order to determine Kraft’s requirements for compliance. Kraft acknowledges
that Supplier’s compliance with Kraft’s changes in such Laws or audit compliance
requirements could result in Supplier performing New Services pursuant to
Section 11.5.

9.10.11       Audit Costs. *  *  * and its  *  *  * and suppliers shall provide
the  *  *  * described in  *  *  * Section   *  *  * at  *  *  * to  *  *  *,
except as otherwise provided in  *  *  * Section  *  *  *.

9.11                        Agency and Disbursements.

9.11.1              Disbursements. Beginning on the Commencement Date, Supplier
shall make payments to certain lessors, licensors and vendors as paying agent of
Kraft or the Eligible Recipients, or shall reimburse Kraft for payments made by
Kraft or the Eligible Recipients to such lessors, licensors and vendors, if and
to the extent such payments relate or to Third Party Contracts, Equipment leases
or Third Party Software licenses as to which Supplier is financially
responsible, but which have not been formally transferred to Supplier.

9.11.2              Limited Agency. Kraft hereby appoints Supplier as its
limited agent during the Term solely for the purposes of and to the extent
required for the administration of and payment of Pass-Through Expenses, amounts
under Managed Third Party Contracts and Managed Telecom Transport

66


--------------------------------------------------------------------------------


 

Agreements, and amounts under Third Party Contracts, Equipment leases and Third
Party Software licenses for which Supplier is financially responsible under
Schedules 2, 4.2, 11 or 12. Kraft shall appoint Supplier as its limited agent
during the Term for other purposes as and to the extent it becomes necessary in
order for Supplier to perform its responsibilities under this Agreement. At
Supplier’s request, Kraft shall provide additional authorizations reasonably
required to enable Supplier to fulfill its responsibilities hereunder in
connection with such contracts, agreements and licenses. Kraft shall provide, on
a timely basis, such affirmation of Supplier’s authority to such lessors,
licensors, suppliers and other third parties as Supplier may reasonably request.

9.11.3              Reimbursement for Substitute Payment. If either Party in
error pays to a third party an amount for which the other Party is responsible
under this Agreement, the Party that is responsible for such payment shall
promptly reimburse the paying Party for such amount.

9.11.4              Notice of Decommissioning. Supplier agrees to notify Kraft
promptly if and to the extent any Kraft or Eligible Recipient owned Equipment or
Kraft or Eligible Recipient leased Equipment will no longer be used to provide
the Services. The notification will include the identification of the Equipment,
and the date it will no longer be needed by Supplier, along with the reason for
decommissioning. Upon receipt of any such notice, Kraft may (or may cause the
applicable Eligible Recipient to), in its sole discretion, terminate the
Equipment lease for such leased Equipment as of the date specified in such
notice and sell or otherwise dispose of or redeploy such Kraft or Eligible
Recipient owned Equipment that is the subject of such a notice as of the date
specified in such notice. Upon Supplier ceasing to use any Equipment (or, in the
case of leased Equipment, upon the last day Kraft or Eligible Recipient is
obligated to make such leased Equipment available to Supplier, if earlier),
Supplier shall return the same to Kraft, the Eligible Recipients and/or their
designee(s) in condition at least as good as the condition thereof on the date
Supplier took possession or control thereof, ordinary wear and tear excepted.
Supplier shall, at Supplier’s expense, deliver such Equipment to the location
designated by Kraft, the Eligible Recipients and/or their designee(s).

9.11.5              Telecom Transport Services. To the extent necessary to
provide the Services, Kraft hereby appoints Supplier as its limited agent during
the Term solely for the purpose of negotiating, executing and administering one
or more agreements with third party telecom transport providers with whom
Supplier is legally incapable of contracting directly (collectively, “Managed
Telecom Transport Providers”); provided, that Supplier shall obtain Kraft’s
prior written consent to any such agency agreement. Supplier shall notify Kraft
of changes that must be made to cause the terms and conditions of such
agreements with Managed Telecom Transport Providers (“Managed Telecom Transport
Agreements”) to be consistent in all material respects with the terms and
conditions of this Agreement, and, at Kraft’s request, assist Kraft in making
those changes. Supplier shall manage each Managed Telecom Transport Provider as
a managed third party pursuant to Section 6.6.

9.12                        Subcontractors.

9.12.1              Use of Subcontractors. Prior to entering into a subcontract
with a third party, or otherwise adding an existing Supplier subcontractor, for
any portion of the Services that does not qualify as a Shared Subcontractor in
accordance with Section 9.12.3, Supplier shall (i) at Kraft’s request, provide
Kraft with a detailed description of the scope and material terms (other than
pricing and other terms not pertinent to Kraft) of the proposed subcontract,
including the duration of the contract, termination rights, obligations for
which Kraft would be liable in the event Kraft elects to terminate this
Agreement for convenience, and other information Kraft may reasonably request;
(ii) give Kraft reasonable prior notice of the subcontract, specifying the
components of

67


--------------------------------------------------------------------------------




 

the Services affected, the scope of the proposed subcontract, the identity and
qualifications of the proposed Subcontractor, and the reasons for subcontracting
the work in question, the location of the Subcontractor facilities from which
the Services will be provided, the extent to which the subcontract will be
dedicated, and the Subcontractor’s willingness to grant the rights described in
Section 6.4.3 upon expiration or termination; and (iii) obtain Kraft’s prior
written approval of such Subcontractor. Kraft’s approval of a Subcontractor
shall not be deemed in any way to relieve Supplier from its obligations to
perform the Services being performed by the Subcontractor on Supplier’s behalf.
Supplier’s agreements for Supplier’s provision of commodity Equipment that
Supplier is required to supply as part of the Services (i.e., not on a
cost-reimbursement or Pass-Through Expense basis) shall not constitute
subcontracts that are subject to Kraft’s approval under this Section 9.12,
provided that such contracts do not include the provision of any Services and do
not affect any right, liability or obligation of Kraft during or after the Term.

9.12.2              Right to Revoke Approval. Kraft also shall have the right
during the Term to revoke its prior approval of a Subcontractor and direct
Supplier to replace such Subcontractor as soon as possible. Supplier shall have
a reasonable opportunity to investigate Kraft’s concerns, correct the
Subcontractor’s deficient performance and provide Kraft with a written action
plan to assure that such deficient performance will not recur. If Kraft is not
reasonably satisfied with the Supplier’s efforts to correct the Subcontractor’s
deficient performance and/or to ensure its non-recurrence, the Supplier shall,
as soon as possible, remove and replace such Subcontractor. Supplier shall
continue to perform its obligations under the Agreement, notwithstanding the
removal of the Subcontractor. If Kraft requests the removal of the Subcontractor
because the Subcontractor’s performance is materially deficient or because of
the Subcontractor’s failure to comply with its obligations in this Agreement,
such removal shall be at no additional cost to Kraft. If Kraft requests the
removal of the Subcontractor for other reasons, then Kraft will be responsible
for the net amount of (i) any termination or cancellation costs Supplier
reasonably incurs with respect to removing such Subcontractor, and (ii) the
differential between the cost of the replacement Subcontractor to Supplier as
compared to the cost of the removed Subcontractor, provided that Supplier has
(a) notified Kraft of such costs before Kraft’s final decision, and (b) Supplier
uses commercially reasonable efforts to minimize such costs. Kraft shall have no
responsibility under this Section 9.12.2 for any termination charges,
cancellation fees, or other costs that Supplier may incur to the extent the
removal of a Subcontractor results from changes in the volume or scope of
Services, recognizing that such changes will be subject to the pricing set forth
in Schedule 4..

9.12.3              Shared Subcontractors. Supplier may, in the ordinary course
of business, enter into subcontracts related to Kraft (A) for  *  *  * and (B)
with a total estimated value of less than  *  *  * for (i) for  *  *  * that are
not  *  *  * and that do not  *  *  * with  *  *  *personnel or the  *  *  *
at    *  *  *, (ii) with  *  *  *for the provision of  *  *  *, or (iii)  *  * 
* specialists who Supplier engages on a  *  *  * to address  *  *  *
(collectively, “Shared Subcontractors”); provided, that such Shared
Subcontractors possess the training and experience, competence and skill to
perform the work in a skilled and professional manner. Supplier shall not be
required to obtain Kraft’s prior approval of Shared Subcontractors. If, however,
Kraft expresses dissatisfaction with the services of a Shared Subcontractor,
Supplier shall work in good faith to resolve Kraft’s concerns on a mutually
acceptable basis and, at Kraft request, replace such Shared Subcontractor at no
additional cost to Kraft.

9.12.4              Supplier Responsibility. Unless otherwise approved by Kraft,
the terms of any subcontract (but not including contracts for Supplier Overhead
Materials) must be consistent with this Agreement, including: (i)
confidentiality and intellectual property obligations; (ii) Kraft’s approval
rights (which must apply directly to the Subcontractor); (iii) compliance with
Kraft Standards, Strategic

68


--------------------------------------------------------------------------------




 

Plans and applicable Laws; (iv) compliance with Kraft’s policies and directions;
(v) audit rights as described in Section 9.10; (vi) Key Supplier Personnel; and
(vii) insurance coverage, as described in Section 16.1.1, with coverage limits
consistent with the scope of the work to be performed by such Subcontractors.
Supplier shall use a common methodology and tool set to ensure all of the
Subcontractors are managed effectively and efficiently. Kraft acknowledges and
approves Supplier’s use of Kraft assigned contracts notwithstanding that such
contracts do not comply with all of the requirements of this Agreement as of the
Effective Date. Notwithstanding the terms of the applicable subcontract, the
approval of such Subcontractor by Kraft or the availability or unavailability of
Subcontractor insurance, Supplier shall be and remain responsible and liable.
Supplier shall be responsible for any failure by any Subcontractor or
Subcontractor personnel to perform in accordance with this Agreement or to
comply with any duties or obligations imposed on Supplier under this Agreement
to the same extent as if such failure to perform or comply was committed by
Supplier or Supplier employees. Supplier shall be responsible for the
performance of all such Subcontractors and Subcontractor personnel providing any
of the Services hereunder. Supplier shall be Kraft’s sole point of contact
regarding the Services, including with respect to payment.

9.13                        Government Contract Flow-Down Clauses.

9.13.1              General. The Parties acknowledge and agree that, as a matter
of federal procurement law, Supplier may be deemed a “subcontractor” to Kraft
and/or an Eligible Recipient under one or more of their contracts with the
federal government, that the Services provided or to be provided by Supplier in
such circumstances constitute “commercial items” as that term is defined in the
Federal Acquisition Regulation, 48 C.F.R. Section 52.202, and that
“subcontractors” providing “commercial items” under government contracts are
subject to certain mandatory “flow-down” clauses (currently, (i) Equal
Opportunity, (ii) Affirmative Action for Special Disabled and Vietnam Era
Veterans, and (iii) Affirmative Action for Handicapped Workers) under the
Federal Acquisition Regulation, 48 C.F.R. Section 52.244-6. The Parties agree
that to the extent these specific clauses and any other government-mandated
clauses are required to be flowed down to Supplier, Supplier shall comply with
such clauses at no additional cost to Kraft.

9.13.2              Special Requirements. The Parties do not believe that the
Services provided by Supplier under this Agreement will be subject to government
flow-down requirements other than those associated with any subcontracts for
commercial items. Should compliance by Supplier with additional flow-down
provisions nevertheless be required by the federal government due to Supplier
being a subcontractor under a government contract in which the Services fail to
qualify as “commercial items”, then Kraft will reimburse Supplier for additional
direct incremental costs of compliance approved by Kraft provided that (i)
Supplier notifies Kraft of such costs before Supplier incurs them or begins
providing the applicable Services, (ii) uses commercially reasonable efforts to
minimize such costs, and (iii) Supplier equitably allocates such costs among
Kraft and any other Supplier customers who have similar compliance requirements.

9.13.3              Special Purchases Support. Kraft’s intent is to purchase
products and services from Small Disadvantaged Businesses and Small Woman Owned
Businesses (collectively “SDBs”) in order to satisfy its goals and comply with
government procurement laws and regulations. To help Kraft achieve its goals,
Supplier agrees to establish as a goal the purchase, when commercially feasible,
of products and services from SDBs, on behalf of Kraft and/or the Eligible
Recipients, in the performance of Supplier’s obligations under this Agreement.
Supplier, as part of the Service, shall track invoice payments made to SDBs, and
shall submit a quarterly summary to Kraft with respect to such activity. The
failure of Supplier to meet its goal under this Section will not be considered a
material breach of this Agreement.

69


--------------------------------------------------------------------------------




 

9.14                        Additional Telecommunications Matters.

9.14.1              Connection. To the extent technologically and operationally
compatible and permitted by applicable Laws, (including any applicable tariffs
other than tariffs filed by Supplier), the Services may be
connected/interconnected by Kraft or an Eligible Recipient to other services
provided by Supplier or to services provided by Kraft or an Eligible Recipient
itself or any other vendor.

9.14.2              Change of Provider. To the extent Supplier elects to change
one or more of its underlying providers of inter-exchange facilities, such
change shall not, unless otherwise agreed, result in any interruption,
diminution in service quality or increase in the Charges.

9.14.3              Compatibility. With respect to the compatibility of the
Services with Equipment for which Kraft is financially and operationally
responsible, Supplier agrees to consult with Kraft on request concerning the
compatibility of Services with such Equipment including, in the case of
Equipment and related software that Kraft proposes to acquire, informing Kraft
of the likely effects (if any) of the use of such Equipment and related software
on the quality, operating characteristics and efficiency of the Services and the
effects (if any) of the Services on the operating characteristics and efficiency
of such Equipment and related software. Supplier further agrees to provide all
interface specifications requested by Kraft with respect to any Service.

9.14.4              Interconnections. Without limiting Supplier’s other
obligations hereunder, at Kraft’s request, Supplier shall connect new Eligible
Recipients and Authorized Users to the Kraft voice and data networks and systems
as soon as practicable. If Supplier determines that the Systems used by such new
Eligible Recipients or Authorized Users are incompatible in any material respect
with the Kraft Standards or any other requirements for interconnection with the
Kraft voice and data networks and systems, Supplier shall promptly notify Kraft
prior to proceeding with such connection. Kraft shall have the right to require
that Supplier proceed with the interconnection notwithstanding Supplier’s
concerns regarding incompatibility. Supplier’s failure to meet the Service
Levels or its other obligations shall be excused if and to the extent such
failure is attributable to the connection of such new Eligible Recipients and
Authorized Users to the Kraft voice and data networks and systems upon Kraft’s
authorization, and despite Supplier’s notice that such connection may cause such
failure as a result of the reported technical incompatibility.

9.15                        Applicable Authority Actions.

9.15.1              Applicable Tariff. If Supplier, its Subcontractors and/or
any Managed Telecom Transport Providers are required to file a tariff or other
regulatory submission pursuant to Section 9.15.2, below, and the initial tariff
option or regulatory submission to implement this Agreement is not permitted to
become effective by the Applicable Regulatory Authority or if any ruling, order
or determination of such Applicable Regulatory Authority shall materially and
adversely affect Supplier’s or its Subcontractors’ or Managed Telecom Transport
Providers’ ability to offer the Services under the terms and conditions set
forth herein, Supplier shall develop a proposal the purpose of which will be to
provide comparable service to Kraft or an Eligible Recipient at rates at or
below those set forth in, and on terms and conditions substantially equivalent
to those contained in, this Agreement, to the extent permissible under
applicable Laws. Kraft shall cooperate with Supplier in the development of such
a proposal. Such service may be provided under (i) other existing Supplier,
Subcontractor or Managed Third Party Telecom Transport Provider tariffs (if that
can be done at such tariffs’ then-effective rates without further revision) or
(ii) newly filed tariffs or regulatory submissions or (iii) public postings by
Supplier, Subcontractor or Managed Third Party Telecom Transport Provider of
rates and other terms of service. If (x) Supplier is unwilling or unable to
develop such proposal within 20 business days

70


--------------------------------------------------------------------------------




 

of any such event, (y) such proposal is not reasonably acceptable to Kraft and
Kraft notifies Supplier thereof as soon as Kraft becomes aware it is not
reasonably acceptable and provides Supplier with ten (10) business days to cause
the proposal to be reasonably acceptable to Kraft or (z) such proposal fails to
take effect within 20 business days of the Parties’ agreement to such proposal,
Kraft, as its sole remedy for the failure to develop or so implement such a
proposal, shall have the right to terminate any affected portions of this
Agreement in accordance with Section 4.5.1. A proposal shall be deemed not
reasonably acceptable to Kraft if it fails to comply with applicable Law,
increases Kraft’s total costs of receiving the Services, requires material
changes to Kraft’s or an Eligible Recipient’s facilities, systems, software,
utilities, tools or equipment, has a material adverse impact on the
functionality, interoperability, performance, accuracy, speed, responsiveness,
quality or resource efficiency of the Services or violates or is inconsistent
with Kraft Standards or Strategic Plans as specified in Section 9.5.

9.15.2              Regulatory Submission. To the extent required by Law, and
within 30 days after the Effective Date of this Agreement, Supplier, its
Subcontractors and/or any Managed Third Party Telecom Transport Provider shall
file any applicable tariff, tariff option or other regulatory submission
required to implement the Agreement. Such filing shall be consistent in all
material respects with all applicable provisions of this Agreement and shall not
be less favorable to Kraft and the Eligible Recipients than the rates and other
terms and conditions of this Agreement. Supplier shall make a copy of any
applicable filings available to Kraft for Kraft’s review and inspection and
shall provide Kraft with a copy of all amendments to such tariffs or other
filings having a bearing on the Agreement when such amendments are filed with
the appropriate governmental agencies. In addition, Supplier shall provide a
draft of any revisions that may substantively affect Kraft’s rights and
obligations under this Agreement at least 10 days before such revisions are
filed with and Applicable Regulatory Authority, where feasible. If Supplier, its
Subcontractors and/or any Managed Third Party Telecom Transport Provider makes
revisions to a tariff, tariff option or other submission that materially and
adversely affect Kraft’s rights hereunder without obtaining Kraft’s prior
written consent, Kraft shall have the right to terminate any affected portions
of this Agreement without payment of Termination Charges or other liability.

9.15.3              Agreement to Not Interpose Defense. Each of the Parties
agrees that it will not (and Supplier shall cause its Subcontractors and use
commercially reasonable efforts to cause Managed Telecom Transport Providers not
to) interpose as a defense in any action to enforce the other Party’s rights
under this Agreement that such terms and conditions are invalid or unenforceable
because of inconsistency with Supplier’s or its Subcontractors’ or Managed
Telecom Transport Providers’ tariffs, tariff options or other regulatory
submission, if any.

9.15.4              Detariff. If, at any time during the Term, an Applicable
Regulatory Authority with jurisdiction over a material portion of the Services,
pursuant to a final order that is not subject to further appeal, alters the
rules or regulations applicable to Supplier, its Subcontractors and/or Managed
Telecom Transport Providers or the Services in a manner that requires or permits
Supplier, its Subcontractors and/or Managed Telecom Transport Providers to
detariff all or any material portion of the Services, Supplier shall, shall
cause its Subcontractors and use commercially reasonable efforts to cause
Managed Telecom Transport Providers to, promptly detariff (and withdraw any
tariff, tariff option or other regulatory submission specifically relating to)
such Services or the affected portions thereof.

9.15.5              Tariff Copy and Revision. Supplier shall make a copy of its,
its Subcontractors’ and/or Managed Telecom Transport Providers’ filed tariffs
available to Kraft for Kraft’s review and inspection and shall, in accordance
with Supplier’s, its Subcontractors’ and/or Managed Telecom Transport Providers’
standard tariff update service, provide Kraft with a copy of all amendments to
the tariffs related to this Agreement when such amendments are filed with the
appropriate

71


--------------------------------------------------------------------------------




 

regulatory authority. In addition, Supplier shall provide a draft of any of its
tariff revisions that substantively adversely affect Kraft’s rights and
obligations under this Agreement at least 10 days before such revisions are
filed with the Applicable Regulatory Authority, where feasible. Supplier shall
use commercially reasonable efforts to cause its Subcontractors, and use
commercially reasonable efforts to cause Managed Telecom Transport Providers to,
make no revisions to a tariff or a tariff option that materially and adversely
affect Kraft’s rights hereunder without obtaining Kraft’s prior written consent.

9.15.6              Division of Agreement. If, at any time during the Term, an
Applicable Regulatory Authority with jurisdiction over a material portion of the
Services determines that it is unlawful for Supplier, its Subcontractors and/or
Managed Telecom Transport Providers to provide both regulated and non-regulated
Services under a single agreement, the Parties agree to execute a separate
agreement under which the non-regulated services will be provided and, except as
otherwise agreed by the Parties or required by applicable Laws, the terms and
conditions applicable to such non-regulated Services shall be identical in all
non-material respects to those provided herein.

9.15.7              Adverse Law. If, at any time during the Term, an Applicable
Regulatory Authority with jurisdiction over a material portion of the Services
promulgates or passes a Law that adversely affects Supplier’s or its
Subcontractors’ ability to offer the Services under the terms and conditions set
forth herein, to the extent permitted by applicable law Supplier shall provide
service to Kraft and the Eligible Recipients under other arrangements with
rates, terms and conditions no less favorable to Kraft and the Eligible
Recipients than those set forth in this Agreement. If any such Law shall require
the enhancement or improvement of a Service provided under this Agreement,
Supplier shall not, and shall use commercially reasonable efforts to cause its
Subcontractors not to, resist same and shall improve or enhance such Service as
required.

9.16                        Unauthorized Use.

Kraft and Supplier shall cooperate fully in efforts to prevent and cure
unauthorized use of the Services by expeditiously informing each other of
suspected abuse and, when known, the identity of the responsible individuals.
Supplier shall advise Kraft regarding methods to minimize Kraft’s and the
Eligible Recipients’ exposure to misuse and abuse of Kraft’s and the Eligible
Recipients’ service that results from the operation of Kraft or Eligible
Recipient-provided systems, equipment, facilities or services interconnected
with Supplier’s Services. Supplier shall provide assistance to Kraft and/or the
Eligible Recipients’ upon Kraft’s request in Supplier’s efforts to minimize
ongoing misuse or abuse through timely reconfiguration and limitation of the
Services. Appropriate representatives of Supplier, Kraft and Eligible Recipient
shall meet at the request of Kraft to establish appropriate operational fraud
control procedures. The Parties acknowledge and agree that Supplier’s
performance of its obligations under this Section 9.16 shall be subject to and
in accordance with applicable Privacy Laws.

9.17                        Technological Evolution.

9.17.1              Obligation to Evolve. Supplier acknowledges and agrees that
its current technologies and business processes shall continue to evolve and
change over time, and at a minimum, shall remain consistent with (i) the
established best practices of leading providers of information technology and
other in-scope services; (ii) the business, information technology objectives
and competitive needs of Kraft and the Eligible Recipients; and (iii) the
services, functions, processes and responsibilities that are of a nature and
type that would ordinarily be performed by the organization or part of the
organization performing services similar to the Services within a company in the
packaged-consumer-goods industry. Supplier acknowledges that Kraft operates

72


--------------------------------------------------------------------------------




 

in an environment characterized by constant change that directly affects the
delivery of Services. Subject to Section 9.5, Supplier shall provide the
Services using current technologies and business processes that will enable
Kraft and the Eligible Recipients to take advantage of advances in the industry
and support their efforts to maintain competitiveness in the markets in which it
competes. In addition, subject to Section 9.5, Supplier shall make such current
technologies and business processes available to Kraft to perform information
technology services and other related services and functions on behalf of itself
and/or the Eligible Recipients at or from Kraft facilities. Supplier will, with
Kraft’s prior approval, use such advancements and improvements without
additional charge to Kraft unless such advancements and improvements fall within
the definition of New Services. The foregoing shall not be interpreted to
require Supplier to refresh Equipment at a rate that is faster than the rate
specified in Schedule 4.2 for such Equipment.

9.17.2              Annual Technology and Business Process Audit. Kraft may
elect to conduct an annual technology and business process audit to benchmark
Supplier’s then-current technologies and business processes against the
established best practices of leading providers of information technology
services and other in-scope outsourcing services. If any such audit reveals that
the technologies and business process then utilized by Supplier are not at the
level of such established best practice, then Kraft and the Supplier will review
the results of the audit and promptly establish and implement a plan to
implement identified established best practices.

9.17.3              Obligation to Propose Technological Evolutions. Supplier
shall identify and propose the implementation of Technological Evolutions that
are likely to: (i) improve the efficiency and effectiveness of the Services
(including cost savings); (ii) improve the efficiency and effectiveness of the
information technology services and functions performed by or for Kraft and the
Eligible Recipients at or from Kraft Facilities; (iii) result in cost savings or
revenue increases to Kraft and the Eligible Recipients in areas of their
business outside the Services; (iv) enhance the ability of Kraft and the
Eligible Recipients to conduct their business and serve their customers; and (v)
achieve the objectives of Kraft and the Eligible Recipients (as described in
Section 1.2) faster and/or more efficiently than the then current strategies.
Supplier shall regularly make recommendations to Kraft with regard to the
Technology and Business Process Evolution that Supplier sees in established best
practice in the industry.

9.17.4              Supplier Briefings and Technology and Business Process
Audit. Supplier shall routinely and regularly monitor and analyze Technological
Evolutions of possible interest or applicability to Kraft and the Eligible
Recipients. At least semi-annually, Supplier shall meet with Kraft to formally
brief Kraft regarding such Technological Evolutions. Such briefing shall include
Supplier’s assessment of the business impact, performance improvements and cost
savings associated with such Technological Evolutions. Where requested by Kraft,
Supplier shall develop and present to Kraft proposals for (i) implementing
Technological Evolutions or (ii) changing the direction of Kraft’s then current
strategy.

9.17.5              Supplier Developed Advances. If Supplier develops or
implements technological advances in or changes to the business processes and
services and associated technologies used to provide the same or substantially
similar services to other Supplier customers or Supplier develops or implements
new or enhanced processes, services, software, tools, products or methodologies
to be offered to such customers (collectively, “New Advances”), Supplier shall,
subject to Section 11.5 and its contractual obligations to its other customers,
(i) offer Kraft the opportunity to serve as a pilot customer in connection with
the implementation of such New Advances; and (ii) if  *  *  * , offer  *  *  *
preferred  *  *  * and the  *  *  * to be  *  *  * of the  *  *  * to implement
and receive the  *  *  * of any  *  *  *.

73


--------------------------------------------------------------------------------




 

9.17.6              Flexibility. Supplier shall ensure that the technologies and
business process strategies it employs to provide the Services meet industry
standards and are flexible enough to allow integration with new technologies or
business processes, or significant changes in Kraft’s or an Eligible Recipient’s
business objectives and strategies. For example, Equipment must have sufficient
scalability and be sufficiently modular to allow integration of new technologies
without the need to replace whole, or significant parts of, systems or business
processes (e.g., made to be a one-to-many model) to enable Kraft’s and/or the
Eligible Recipients’ business to become more scalable and flexible.

9.17.7              Equipment Implementation and Refresh. Supplier shall be
fully responsible for the implementation of new Equipment in the ordinary course
of Technological Evolution, provided that the foregoing shall not be interpreted
to require Supplier to refresh Equipment at a rate that is faster than the rate
specified in Schedule 4.2 for such Equipment. Supplier shall refresh all
Equipment in accordance with Kraft’s refresh strategies, as set out in the
Technology Plan, and as necessary to provide the Services in accordance with the
Service Levels and satisfy its other obligations under this Agreement. If
Supplier is aware that these strategies differ from generally accepted practice
(or there are any other areas of concern in relation to such strategies) it
shall provide Kraft with notice of that fact and, upon request, provide Kraft
with further information as to how to more closely align the strategies with
generally accepted practice. Kraft shall have the right to waive refresh of
Equipment under its control. If Kraft does waive refresh of Equipment under its
control, Supplier will work with Kraft to assess and address any impact on
Supplier’s support costs consistent with Section 11.2. Supplier’s failure to
meet the Service Levels shall be excused if and to the extent such failure is
attributable to Kraft’s waiver of Equipment refresh but only if: (i) Supplier
notifies Kraft prior to its final decision that Supplier will not be able, using
commercially reasonable efforts, to meet such Service Levels under such
circumstances; (ii) Supplier identifies and considers commercially reasonable
alternatives available to address and avoid the impending performance failure;
and (iii) Supplier uses commercially reasonable efforts, without additional cost
to Supplier, to meet such Service Levels notwithstanding Kraft’s rejection of or
insistence on waiving such Equipment refresh.

9.17.8              Software Implementation and Refresh. Supplier shall be fully
responsible for the implementation of new or changed Software, tools and
methodologies with respect to and consistent with the then current scope of
Supplier’s Services as set forth in Schedule 2 and elsewhere in this Agreement,
and consistent with the allocation of financial and operational responsibilities
set forth in Schedule 4.2, in the ordinary course of Technological Evolution.
Supplier shall (i) refresh Software in accordance with Section 9.7 of this
Agreement and the Technology Plan; and (ii) provide training to Kraft staff
regarding the use of any new or changed Software, tools and methodologies. Kraft
shall have the right to waive refresh of Software, tools or methodologies under
its control. If Kraft does waive refresh of Software, tools or methodologies
under its control, Supplier will work with Kraft to assess and address any
impact on Supplier’s support costs. Supplier’s failure to meet the Service
Levels shall be excused if and to the extent such failure is attributable to
Kraft’s waiver of Software, tools or methodologies refresh but only if: (i)
Supplier notifies Kraft that Supplier will not be able, using commercially
reasonable efforts, to meet such Service Levels under such circumstances; (ii)
Supplier identifies and considers commercially reasonable alternatives available
to address and avoid the impending performance failure; and (iii) Supplier uses
commercially reasonable efforts, without additional cost to Supplier, to meet
such Service Levels notwithstanding Kraft’s rejection of or insistence on
waiving such of Software, tools or methodologies refresh.

9.17.9              Included in  *  *  *. *  *  * and  *  *  * shall be included
in the  *  *  * and  *  *  * shall deploy, implement and support  *  *  * and 
*  *  * throughout  *  *  *. *  *  * shall be financially

74


--------------------------------------------------------------------------------




 

responsible for the  *  *  * of implementing  *  *  * and  *  *  * to the extent
such implementation involves categories of   *  *  * as to which responsibility
is allocated to  *  *  *. The performance of projects required to implement  * 
*  * also shall be included within the  *  *  *. Kraft shall       *  *  * sums
for implementation only if and to the extent (i) the  *  *  * or  *  *  * is
considered a     *  *  * pursuant to  *  *  *, or (ii)  *  *  * requests
accelerated implementation of the  *  *  * or  *  *  * (i.e., more rapidly than
previously contemplated in the  *  *  * or established *  *  *), and in each
case, only if and to the extent additional  *  *  * and  *  *  * are required to
implement the  *  *  * or *  *  * in the desired  *  *  *.

9.18                        Retained Systems and Business Processes.

9.18.1              No Adverse Effect. Supplier shall not, by any act or
omission, adversely affect or alter the functionality, interoperability,
performance, accuracy, speed, responsiveness, quality, cost or resource
efficiency of Kraft’s Retained Systems and Business Processes without the prior
consent of Kraft. Nor shall Supplier, by any act or omission, require changes to
Kraft’s Retained Systems and Business Processes, including associated business
processes, applications, systems, software, utilities, tools or equipment,
without the prior consent of Kraft.

9.18.2              Interface. Supplier shall ensure that the processes,
Systems, Software and Equipment used by Supplier to provide the Services will
interface and integrate with the Retained Systems and Business Processes.

9.18.3              Keep Informed. Supplier shall inform itself and maintain up
to date knowledge about all aspects of the existing and future Retained Systems
and Business Processes related to the Services, provided Supplier is given
reasonable access to, and notice of changes affecting, such systems and business
processes.

9.18.4              Assistance. As part of the Services, Supplier shall provide
Kraft (upon Kraft’s request) with Services in relation to Retained Systems and
Business Processes, including: (i) liaising with Kraft or third parties
regarding the impact of any alterations to the Retained Systems and Business
Processes and vice versa; and (ii) identifying favorable vendors, and acting as
Kraft’s agent, in relation to the acquisition, support and development of
Retained Systems and Business Processes.

9.19                        Annual Reviews.

Annually, or more frequently if Kraft requires, the Parties shall conduct a
detailed review of the Services then being performed by the Supplier. As part of
this review, the Parties shall review the Resource Baselines against actual
service volumes for the previous year, and forecast the service volumes for the
next year. In addition, the Parties shall examine: (i) whether the Charges are
consistent with Kraft’s forecasts, and industry norms; (ii) the quality of the
performance and delivery of the Services; (iii) whether the Supplier has
delivered cost saving or efficiency enhancing proposals; (iv) the level and
currency of the technologies and business processes employed; (v) the business
and technology strategy and direction; and (vi) such other things as Kraft may
reasonably require related to the Services.

10.          KRAFT RESPONSIBILITIES

10.1                        Responsibilities.

In addition to Kraft’s responsibilities as expressly set forth elsewhere in this
Agreement, Kraft shall be responsible for the following:

75


--------------------------------------------------------------------------------




 

10.1.1              Kraft Contract Manager. Kraft shall designate one individual
to whom all Supplier communications concerning this Agreement may be addressed
(the “Kraft Contract Manager”), who shall have the authority to act on behalf of
Kraft and the Eligible Recipients in all day-to-day matters pertaining to this
Agreement. Kraft may change the designated Kraft Contract Manager from time to
time by providing notice to Supplier. Additionally, Kraft will have the option,
but will not be obligated, to designate additional representatives who will be
authorized to make certain decisions (e.g., regarding emergency maintenance) if
the Kraft Contract Manager is not available.

10.1.2              Cooperation. Kraft shall cooperate with Supplier by, among
other things, making available, as reasonably requested by Supplier, management
decisions, information, approvals and acceptances so that Supplier may
accomplish its obligations and responsibilities hereunder.

10.1.3              Requirement of Writing. To the extent Supplier is required
under this Agreement to obtain Kraft’s approval, consent or agreement, such
approval, consent or agreement must be in writing and must be signed by or
directly transmitted by electronic mail from the Kraft Contract Manager or an
authorized Kraft representative. Notwithstanding the preceding sentence, the
Kraft Contract Manager may agree in advance in writing that as to certain
specific matters oral approval, consent or agreement will be sufficient.

10.2                        Savings Clause.

10.2.1              Requirements. Supplier’s failure to perform its
responsibilities under this Agreement or to meet the Service Levels shall be
excused if and to the extent such Supplier non-performance is caused by (i) the
wrongful or tortious act or failure to act by Kraft, an Eligible Recipient, or a
Kraft Third Party Contractor or an agent or employee thereof performing
obligations on behalf of Kraft (unless and to the extent, as to Kraft Third
Party Contractors, such failure is attributable to Supplier’s failure to
properly manage such Kraft Third Party Contractor), or (ii) the failure of Kraft
or an Eligible Recipient to perform (either directly or through a third party
engaged by Kraft or an Eligible Recipient to do so) Kraft’s obligations
described in this Agreement, but only if Supplier, upon actual or constructive
knowledge of such an occurrence, expeditiously:

10.2.1.1                                                         notifies Kraft
of such wrongful or tortious act or failure to act, or such failure to perform
and the impact thereof on Supplier’s ability to perform under such
circumstances,

10.2.1.2                                                         provides Kraft
with reasonable opportunity to correct such wrongful or tortious act or failure
to act, or correct such failure to perform and thereby avoid such Supplier
non-performance,

10.2.1.3                                                         identifies and
pursues commercially reasonable means to avoid or mitigate the impact of such
wrongful or tortious act or failure to act, or failure to perform, so long as
Supplier is not obligated to incur additional costs in connection therewith that
will not be reimbursed by Kraft,

10.2.1.4                                                         uses
commercially reasonable efforts to perform notwithstanding such wrongful or
tortious act or failure to act, or failure to perform, so long as Supplier is
not obligated to incur additional costs in connection therewith that will not be
reimbursed by Kraft, and

10.2.1.5                                                         conducts a Root
Cause Analysis and thereby demonstrates that such act or omission or failure to
perform is the cause of Supplier’s non-performance.

76


--------------------------------------------------------------------------------




 

10.2.2              No Other Circumstances. Supplier acknowledges and agrees
that the circumstances described in this Section 10.2, and in Schedule 3,
together with force majeure, are the only circumstances in which its failure to
perform its responsibilities under this Agreement or to meet the Service Levels
will be excused and that Supplier will not assert any other act or omission of
Kraft or the Eligible Recipients as excusing any such failure on Supplier’s
part.

10.2.3              Authorized User Actions. For the avoidance of doubt with
respect to clause (ii) of Section 10.2.1 and except as provided in clause (i) of
Section 10.2.1, Supplier will not be excused of any of its responsibilities,
including its failure to meet any Service Levels, with respect to an operational
area due to  *  *  * in such operational area, except to the extent *  *  * has
failed to perform  *  *  * on which  *  *  * performance was dependent.

11.          CHARGES

11.1                        General.

11.1.1              Payment of Charges. In consideration of Supplier’s
performance of the Services, Kraft agrees to pay Supplier the applicable Charges
that are set forth in Schedule 4 beginning as of the Commencement Date. Supplier
shall continually seek to identify methods of reducing such Charges and will
notify Kraft of such methods and the estimated potential savings associated with
each such method.

11.1.2              No Additional Charges. Kraft shall not pay any Charges for
the Services other than those set forth in this Agreement. Any costs incurred by
Supplier prior to the Effective Date are included in the Charges as set forth in
Schedule 4 and are not to be separately paid or reimbursed by Kraft.

11.1.3              Incidental Expenses. Supplier acknowledges that, except as
expressly provided otherwise in this Agreement, expenses that Supplier incurs in
performing the Services (including management, travel and lodging, document
reproduction and shipping, desktop Equipment and other office Equipment required
by Supplier Personnel, and long-distance telephone) are included in Supplier’s
charges and rates set forth in this Agreement. Accordingly, such Supplier
expenses are not separately reimbursable by Kraft unless Kraft has agreed in
advance and in writing to reimburse Supplier for the expense.

11.1.4              No Charge for Reperformance. At no additional expense to
Kraft, Supplier shall reperform (including any required backup or restoration of
data from scheduled backups or, if not available on such backups, restoration by
other means with Kraft’s reasonable cooperation) any Services that result in
incorrect outputs due to an error or breach by Supplier, and the resources
required for such performance shall not be counted in calculating the Charges
payable or resources utilized by Kraft hereunder.

11.1.5              Charges for Contract Changes. Unless otherwise agreed from
time to time, and except as noted in Section 4(a) of Schedule 4, changes in the
Services (including changes in Kraft Standards, Strategic Plans, Technology
Plans, business processes, Software, Equipment and Systems) and changes in the
rights or obligations of the Parties under this Agreement (collectively,
“Contract Changes”) shall result in changes in the applicable Charges only if
and to the extent (i) the Agreement expressly provides for a change in the
Supplier Charges in such circumstances; (ii) the agreed-upon Charges or pricing
methodology expressly provides for a price change in such circumstances (for
example, Schedule 4 specifies the number of FTEs or hours of coverage to be
provided for the quoted price, or defines a Resource Baseline for the Resource
Unit in question with ARCs and RRCs for increased or decreased usage); or (iii)
the Contract Change meets the

77


--------------------------------------------------------------------------------




 

definition of New Services for purposes of Section 11.5 and additional Charges
are applicable in accordance therewith.

11.1.6              Eligible Recipient Services.

11.1.6.1                                                         Eligible
Recipients. Supplier shall provide the Services to Eligible Recipients
designated by Kraft. To the extent a designated Eligible Recipient will receive
less than all of the Services, Kraft shall identify the categories of Services
to be provided by Supplier to such Eligible Recipient.

11.1.6.2                                                         New Eligible
Recipients. From time to time Kraft may request that Supplier provide Services
to Eligible Recipients not previously receiving such Services. Except as
provided in Section 11.5 or otherwise agreed by the Parties, such Services shall
be performed in accordance with the terms, conditions and prices (excluding any
non-recurring transition or start-up activities specific to such Eligible
Recipients) then applicable to the provisions of the same Services to existing
Eligible Recipients.

11.1.6.3                                                         Election
Procedure. In the event of a transaction described in clause (c) or (d) within
the definition of Eligible Recipient in Schedule 1, Kraft may elect, on behalf
of the Eligible Recipient in question, either (i) that such Eligible Recipient
shall continue to obtain Services in some or all of the Services or Tower
subject to and in accordance with the terms and conditions of this Agreement for
the remainder of the Term, (ii) that the Entity shall obtain some or all of the
Services under a separate agreement between Supplier and such Entity containing
the same terms and conditions as this Agreement or (iii) that the Term shall be
terminated as to such Eligible Recipient with respect to some or all Services as
of a specified date, subject to its receipt of Termination Assistance Services
pursuant to Section 4.4. If the Services are provided under a separate
agreement, Kraft shall have no obligation to pay any fees in relation to the
Services provided to such Entity. To the extent that such Entity obtains only a
portion of the Services within a Tower or less than all of the related Cross
Functional Services required to support the selected Services, Supplier will
promptly notify Kraft if it believes the Service Levels and the pricing for the
partial services may have to be modified to take account of Supplier’s
diminished control of the Service Levels and any change in Supplier cost
structure for providing the partial set of Services. In such event, Supplier and
Kraft will in good faith promptly negotiate any Service Level or pricing
adjustments required. In addition, if in connection with such a transaction,
Kraft specifically requests that Supplier enter into a separate agreement with
the Entity, and that Supplier separate its systems and/or delivery organization
for such Entity from that of the remainder of Kraft and the Eligible Recipients,
then, in addition to any Charges for Projects approved by Kraft for such
activity (including Projects to implement new network and security requirements)
and changes in costs resulting from changes in locations and System
architecture, Supplier may increase its Monthly Base Charges in the aggregate by
an amount equal to the additional costs Supplier will incur in complying with
Kraft’s request. Services provided to such Entity pursuant to clause (i) of this
Section shall be included in the calculation of Service volumes, if any, under
this Agreement (as allocated by Kraft). Services provided to such Entity
pursuant to clause (ii) of this Section shall be excluded when determining any
Termination Charges payable as a result of termination for convenience.

78


--------------------------------------------------------------------------------


 

11.2                        Pass-Through Expenses.

11.2.1              Procedures and Payment. Supplier shall administer
Pass-Through Expenses identified in Schedule 4.7 as follows. Unless otherwise
agreed by the Parties, Kraft shall pay all Pass-Through Expenses directly to the
applicable vendors following review, validation and approval of such
Pass-Through Expenses by Supplier. Where the applicable information was provided
to Supplier, Supplier shall review taxes, surcharges and user fees for
reasonableness on a periodic basis, however Kraft acknowledges that Supplier
will have no obligation to verify the accuracy of any taxes, surcharges or usage
fees. No new Pass-Through Expenses may be added without Kraft’s prior consent.
Before submitting an invoice to Kraft for any Pass-Through Expense, Supplier
shall (i) review and validate the invoiced charges, (ii) identify any errors or
omissions, and (iii) communicate with the applicable vendor to correct any
errors or omissions, use commercially reasonable efforts to resolve any
questions or issues, and obtain any applicable credits for Kraft. Supplier shall
deliver to Kraft the original supplier invoice, together with any documentation
supporting such invoice and a statement that Supplier has reviewed and validated
the invoiced charges, within 10 days after Supplier’s receipt thereof; provided
that, if earlier, Supplier shall use commercially reasonable efforts to deliver
such invoice, documentation and statement at least five business days prior to
the date on which payment is due; and provided further that, if it is not
possible to deliver such invoice, documentation and statement at least five
business days prior to the due date, Supplier shall promptly notify Kraft and,
at Kraft’s option, either request additional time for review and validation or
submit the invoice for payment subject to subsequent review and validation. In
addition, if the vendor offers a discount for payment prior to a specified date,
Supplier shall use commercially reasonable efforts to deliver such invoice and
associated documentation to Kraft at least five business days prior to such
date. To the extent Supplier fails to comply with its obligations hereunder, it
shall be financially responsible for any discounts lost or any late fees or
interest charges incurred by Kraft and/or the Eligible Recipients. No new
Pass-Through Expenses may be added without Kraft’s prior consent, which it may
withhold in its sole discretion.

11.2.2              Efforts to Minimize. Supplier will continually seek to
identify methods of reducing and minimizing Kraft’s retained and Pass-Through
Expenses and will notify Kraft of such methods and the estimated potential
savings associated with each such method.

11.2.3              *  *  *. If  *  *  * proposes an  *  *  * not  *  *  * by 
*  *  *, and not otherwise  *  *  * by  *  *  * , that  *  *  * elects to
implement, then  *  *  *, in its sole discretion, may agree on a case by case
basis to  *  *  * a  *  *  * of the  *  *  * directly  *  *  * to the  *  *  *
for a  *  *  * not to exceed  *  *  *. The foregoing shall not be interpreted to
require  *  *  * to share with  *  *  * the benefit of the *  *  *that  *  *  *
is able to achieve without requiring  *  *  *.

11.3                        Procurement.

11.3.1              In procuring such products and services on a Pass-Through
Expense or cost-reimbursement basis, where Supplier is procuring third party
products and services for which Kraft shall pay on a Pass-Through Expense, or,
where agreed upon by the Parties, on a cost-reimbursement basis, Supplier shall:
(i) give Kraft and the Eligible Recipients the benefit of Supplier’s most
favorable vendor arrangements where permitted by such vendors; (ii) use
commercially reasonable efforts to obtain the most favorable pricing and terms
and conditions then available from any source for such products and services;
(iii) use the scale of Supplier’s procurements on behalf of itself, Kraft, the
Eligible Recipients and other customers as leverage in negotiating such pricing
or other terms and conditions; (iv) ensure that Kraft receives at least an
equitable and proportionate share of the total refunds, credits, discounts,
rebates, incentives and other benefits then available to Supplier in connection
with such procurements; and (v) adhere to (A) the procurement procedures
specified

79


--------------------------------------------------------------------------------




 

in the Policy and Procedures Manual, as such procedures may be modified from
time to time by Kraft, and (B) Kraft’s product and services standards and shall
not deviate from such standards without Kraft’s prior approval.

11.3.2              To the extent an authorized Kraft representative specifies
the vendor, pricing and/or terms and conditions for procurement of products or
services for which Kraft shall pay on a Pass-Through Expense basis or, where
agreed upon by the Parties, on a cost-reimbursement basis, Supplier shall not
deviate from such instructions without Kraft’s prior approval. Unless otherwise
agreed by the Parties, the procurement price of such products and services shall
be treated as a Pass-Through Expense or otherwise passed through to Kraft
without Supplier markup. For all other products and services Kraft may request
Supplier to procure on Kraft’s behalf, Supplier will quote to Kraft terms,
including prices, for such products and services, and upon Kraft’s approval,
will obtain the products and services on Kraft’s behalf on those terms.

11.3.3              Supplier may use, with Kraft’s prior approval, master
agreements, existing as of the Commencement Date, that are between Kraft and
various third party vendors to procure products and services requested by Kraft.
Supplier’s use of such Kraft master agreements shall be conditioned on and
subject to the following: (i) Supplier obtaining any Required Consents to the
use of such master agreements; (ii) Supplier complying with the terms and
conditions of such master agreements; and (iii) Supplier accepting
responsibility for curing any breaches by Supplier of such master agreements and
indemnifying, in accordance with Section 17.5, Kraft or the Eligible Recipients
for any Losses in connection with such breaches.

11.3.4              Supplier may use existing agreements between Supplier and
third party vendors or enter into new agreements with third party vendors to
procure such products and services on a Pass-Through Expense or, if agreed upon
by the Parties, on a cost-reimbursement basis. Supplier’s use of such agreements
for such purchases shall be conditioned on and subject to the following:  (i)
Kraft approving in advance the terms, conditions and pricing of such agreements
and any financial or other commitments made therein by or on behalf of Kraft or
the Eligible Recipients; (ii) Supplier complying with the terms and conditions
of such agreements and accepting responsibility for meeting any minimum volumes;
(iii) Supplier passing through to Kraft any refunds, credits, discounts or other
rebates; (iv) Supplier retaining responsibility for curing any breaches of such
agreements and indemnifying, in accordance with Section 17.5, Kraft or the
Eligible Recipients for any Losses in connection with such breaches; and (v)
such agreements offering more favorable pricing and equivalent or better terms
and conditions for the requested product or service than the master agreements
existing as of the Commencement Date that are between Kraft and third party
vendors.

11.3.5              If, at any time, Kraft determines that the pricing and terms
and conditions available through Supplier are not as favorable as those Kraft
could obtain on its own, Kraft reserves the right to select and negotiate with
the provider of such third party products and services and Supplier shall comply
with Kraft’s decision with respect thereto.

11.3.6              With respect to all products and services purchased by
Supplier for Kraft and/or the Eligible Recipients on Pass-Through Expense or,
where agreed upon by the Parties, on a cost-reimbursement basis during the
course of performing the Services, Supplier shall use commercially available
efforts to pass through, or otherwise provide, to Kraft and/or the applicable
Eligible Recipient(s) all benefits offered by the manufacturers and/or vendors
of such products and services(including all warranties, refunds, credits,
rebates, discounts, training, technical support and other consideration offered
by such manufacturers and vendors) except to the extent otherwise agreed by
Kraft. If Supplier is unable to pass through any such benefit to

80


--------------------------------------------------------------------------------




 

Kraft and/or the applicable Eligible Recipient(s), it shall notify Kraft in
advance and shall not purchase such product or service without Kraft’s prior
approval.

11.3.7              Except as expressly agreed in writing by Kraft, Supplier
represents and warrants that Supplier will only procure such products and
services for Kraft with manufacturers and/or vendors with whom Supplier has an
arm’s-length relationship. Supplier will fully disclose to Kraft and obtain
Kraft’s prior written approval prior to procuring any products or services for
Kraft from any manufacturer and/or vendor in whom Supplier has an ownership
interest, affiliation, referral or marketing agreement, or any other similar
relationship. Supplier will fully disclose to Kraft any affiliation it may have
with such manufacturers and/or vendors.

11.4                        Taxes.

The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:

11.4.1              Income Taxes. Each Party shall be responsible for its own
Income Taxes.

11.4.2              Sales, Use and Property Taxes. Each Party shall be
responsible for any sales, lease, use, personal property, stamp, duty or other
such taxes on Equipment, Software or property it owns or leases from a third
party, including any lease assigned pursuant to this Agreement, and/or for which
it is financially responsible under this Agreement.

11.4.3              [Intentionally left blank]

11.4.4              Taxes on Goods or Services Used by Supplier. Supplier shall
be responsible for all sales, service, value-added, lease, use, personal
property, excise, consumption, and other taxes and duties payable by Supplier on
any goods or services used and consumed by Supplier in providing the Services
(including services obtained from Subcontractors) where the tax is imposed on
Supplier’s acquisition of such goods or services and the amount of tax is
measured by Supplier’s costs in acquiring or procuring such goods or services
and not by Kraft’s cost of acquiring such goods or services from Supplier.

11.4.5              Service Taxes. Unless Kraft provides Supplier with a valid
and applicable exemption certificate there shall be added to any Charges under
this Agreement, or a separate billing for, and Kraft will be financially
responsible for and shall pay or reimburse Supplier for any and all Service
Taxes however designated, assessed, imposed or levied on or against either Party
on the provision of the Services as a whole, or on any particular Service
received by Kraft or the Eligible Recipients, provided however, where required
by applicable local tax Laws, Charges shall be increased to include the
applicable Service Taxes. If new or higher Service Taxes thereafter become
applicable to the Services as a result of either Party moving all or part of its
operations to a different jurisdiction (e.g., Kraft opening a new office,
Supplier relocating performance of Services to a shared service center or
assigning this Agreement to an Affiliate), the Party initiating such move shall
be financially responsible for such new or higher Service Taxes. *  *  * will
provide  *  *  * with advice and assistance from  *  *  * to assist  *  *  * in
analyzing and minimizing  *  *  * obligations for  *  *  * related to  *  *  *.

11.4.6              Telecommunication Surcharges or User Fees. To the extent
Kraft is responsible under Schedule 4 for telecommunication surcharges or user
fees and related telecommunication taxes imposed by government authorities and
associated with the Services and the allocation of such fees, taxes or
surcharges is within Supplier’s or its Subcontractors’ discretion, Supplier and
its Subcontractors shall act fairly and equitably in allocating such fees, taxes
and surcharges to Kraft, and Kraft and the Eligible Recipients shall not receive
more than a proportionate share of such

81


--------------------------------------------------------------------------------




 

fees, taxes and surcharges; it being understood that Supplier will not be deemed
to have such discretion on allocation where the surcharge, tax or user fee is
directed specifically at Kraft. In addition, in the event any such fee, tax or
surcharge for which Kraft or an Eligible Recipient is responsible is
subsequently reduced or vacated by the appropriate regulatory authority or court
of competent jurisdiction, then where the Parties agree and at Kraft’s expense,
Supplier shall use commercially reasonable efforts to obtain on behalf of Kraft
a refund of any overpayment of such fee or surcharge by Kraft or the Eligible
Recipient.

11.4.7              Notice of New Taxes and Charges. Supplier shall promptly
notify Kraft when it becomes aware of any new taxes or other charges (including
changes to existing taxes or charges) to be passed through and/or collected by
Kraft under this Section.

11.4.8              Efforts to Minimize Taxes. The Parties agree to cooperate
fully with each other to enable each to more accurately determine its own tax
liability and to minimize such liability to the extent legally permissible.
Supplier’s invoices shall separately state the Charges that are subject to
taxation and the amount of taxes included therein. Supplier shall be responsible
for any unrecovered Service Taxes that Kraft is required to pay as a result of
Supplier’s failure to provide invoices (or corrected invoices, to the extent
they can enable Kraft to avoid the tax payment obligation) in such format. Each
Party will provide and make available to the other any resale certificates,
information regarding out-of-state or out-of-country sales or use of equipment,
materials or services, and other exemption certificates or information
reasonably requested by either Party. At Kraft’s reasonable request, Supplier
shall provide Kraft with (i) an annual written certification signed by an
authorized representative of Supplier, and, if required more frequently than
annually, other evidence confirming that Supplier has filed all required tax
forms and returns required in connection with any Service Taxes collected from
Kraft, and has collected and remitted all applicable Service Taxes, and (ii)
such other information pertaining to applicable Taxes as Kraft may reasonably
request.

11.4.9              Tax Audits or Proceedings. Each Party shall promptly notify
the other Party of, and coordinate with the other Party, the response to and
settlement of, any claim for taxes asserted by applicable taxing authorities for
which the other Party is financially responsible hereunder. With respect to any
claim arising out of a form or return signed by a Party to this Agreement, such
Party will have the right to elect to control the response to and settlement of
the claim, but the other Party will have all rights to participate in the
responses and settlements to the extent of its potential responsibility or
liability. Each Party also shall have the right to challenge the imposition of
any tax liability for which it is financially responsible under this Agreement
or, if necessary, to direct the other Party to challenge the imposition of any
such tax liability. If either Party requests the other to challenge the
imposition of any tax liability, such other Party shall do so (unless and to the
extent it assumes financial responsibility for the tax liability in question),
and, the requesting Party shall reimburse the other for all fines, penalties,
interest, additions to taxes or similar liabilities imposed in connection
therewith, plus the reasonable legal, accounting and other professional fees and
expenses it incurs. Each Party shall be entitled to any tax refunds or rebates
obtained with respect to the taxes for which such Party is financially
responsible under this Agreement. Supplier reserves the right to settle any and
all claims, without notification to, or approval by, Kraft, provided however,
that in such event, Kraft shall not be responsible for such settled taxes, and
Supplier shall reimburse Kraft to the extent Kraft had paid such taxes.

11.4.10       Tax Filings. Each Party represents, warrants and covenants that it
will file appropriate tax returns, and pay applicable taxes owed arising from or
related to the provision of the Services in applicable jurisdictions. Supplier
represents, warrants and covenants that it is registered to remit Service Taxes
that it collects from Kraft.

82


--------------------------------------------------------------------------------




 

11.4.11       Where Kraft is required by the Laws of any foreign tax
jurisdiction to withhold income or other similar taxes from a payment, the
amount payable by Kraft upon which the withholding is based shall be paid to
Supplier net of such withholding. Kraft shall pay any such withholding to the
applicable tax authority and timely provide Supplier with applicable
documentation, certificates of withholding, or receipts necessary for Supplier
to claim the withholding taxes from the applicable Taxing Authority. If after 60
days of receipt of such documentation by Kraft from the taxing authority, Kraft
has not supplied Supplier with the required certificates of withholding,
documentation or receipts, then Supplier shall invoice Kraft or the applicable
Eligible Recipient for such withholding taxes and Kraft or such Eligible
Recipient shall either pay to Supplier an amount equal to such withholding or
provide the required certificates of withholding, documentation or receipts
within 60 days after Kraft’s or such Eligible Recipient’s receipt of an invoice
for such amounts from Supplier. In the event that Supplier does not agree with
any particular withholding Supplier shall request, and Kraft or such Eligible
Recipient shall provide, a reasonable explanation for such withholding. If,
after receipt of such reasonable explanation, Supplier still disputes the
withholding, Supplier may use the dispute resolution provisions in Article 19 to
resolve such dispute.

11.5                        New Services.

11.5.1              Procedures.

11.5.1.1                                                         New Services
Proposals. If Kraft requests that Supplier perform any New Services reasonably
related to the Services or other services generally provided by Supplier,
Supplier shall promptly prepare a New Services proposal for Kraft’s
consideration. Unless otherwise agreed by the Parties, Supplier shall prepare
such New Services proposal  *  *  * and shall deliver such proposal to Kraft
within 10 days of its receipt of Kraft’s request; provided, that (a) Supplier
shall use all commercially reasonable efforts to respond more quickly in the
case of a pressing business need or an emergency situation; and (b) Supplier
shall promptly notify Kraft if the complexity of the requested New Services
makes it impractical for the Supplier to provide a proposal within 10 days, in
which case Supplier shall promptly advise Kraft of the time Supplier will
require, and shall provide such proposal as soon as reasonably practicable.
Kraft shall provide such information as Supplier reasonably requests in order to
prepare such New Service proposal. Such New Services proposal shall include,
among other things, the following at a level of detail sufficient to permit
Kraft to make an informed business decision:  (i) a project plan and fixed price
or price estimate for the New Service; (ii) a breakdown of such price or
estimate, (iii) a description of the service levels to be associated with such
New Service, (iv) a schedule for commencing and completing the New Service, (v)
a description of the new hardware or software to be provided by Supplier in
connection with the New Service, (vi) a description of the software, hardware
and other resources, including Resource Unit utilization, necessary to provide
the New Service, (vii) any additional facilities or labor resources to be
provided by Kraft or the Eligible Recipients in connection with the proposed New
Service, and (viii) in the case of any Developed Materials to be created through
the provision of the proposed New Services, any ownership rights therein that
differ from the provisions of Section 14.2.

11.5.1.2                                                         Acceptance or
Rejection. Kraft may accept or reject any New Services proposal in its sole
discretion and Supplier shall not be obligated to perform any New Services to
the extent the applicable proposal is rejected. Unless the Parties

83


--------------------------------------------------------------------------------




 

otherwise agree, if Kraft accepts Supplier’s proposal, Supplier will perform the
New Services and be paid in accordance with the proposal submitted by Supplier
and the provisions of this Agreement. Upon Kraft’s acceptance of a Supplier
proposal for New Services, the scope of the Services will be expanded and this
Agreement will be modified to include such New Services. If Supplier is unable
to provide such New Services related to the Services using its own resources,
Kraft may require Supplier to engage (as Supplier’s subcontractor) a third party
approved or selected by Kraft to provide such services. Notwithstanding any
provision to the contrary, (i) Supplier shall act reasonably and in good faith
in formulating such pricing proposal, (ii) Supplier shall use commercially
reasonable efforts to identify potential means of reducing the cost to Kraft,
including utilizing Subcontractors as and to the extent appropriate, (iii) such
pricing proposal shall be no less favorable to Kraft than the pricing and labor
rates set forth herein for comparable Services, and (iv) such pricing proposal
shall take into account the existing and future volume of business between Kraft
and Supplier.

11.5.1.3                                                         *  *  *
Expenses. The  *  *  * requirement set forth in  *  *  * of the definition of  
*  *  * (in Schedule 1) shall not apply to  *  *  * for purchase of  *  *  *
which cannot be performed  *  *  * or the purchase of  *  *  * to the extent
that such        *  *  *: (1) result in changes to  *  *  * specifically
requested  *  *  * and are not otherwise required for  *  *  * to meet its then
current obligations under  *  *  *including its obligations under  *  *  *
below; (2) are approved by  *  *  * in writing in advance; and (3) are not
offset by costs or expenses that are avoided as a result of  *  *  *.

11.5.2              Use of Third Parties. Kraft may elect to solicit and receive
bids from third parties to perform any New Services. If Kraft elects to use
third parties to perform New Services, (i) such New Services shall not be deemed
“Services” under the provisions of this Agreement, and (ii) Supplier shall
cooperate with such third parties as provided in Section 4.5.

11.5.3              Services Evolution and Modification. The Parties anticipate
that the Services will evolve and be supplemented, modified, enhanced or
replaced over time to keep pace with technological advancements and improvements
in the methods of delivering Services and changes in the businesses of Kraft and
the Eligible Recipients, provided that the foregoing shall not be interpreted to
require Supplier to refresh Equipment at a rate that is faster than the rate
specified in Schedule 4.2 for such Equipment. The Parties acknowledge and agree
that these changes will modify the Services and will not be deemed to result in
New Services unless the changed services meet the definition of New Services.

11.5.4              Authorized User and Eligible Recipient Requests. Supplier
will promptly inform the Kraft Contract Manager of requests for New Services
from Authorized Users or Eligible Recipients, and shall submit any proposals for
New Services to the Kraft Contract Manager or his or her designee. Supplier
shall not agree to provide New Services to any Authorized Users or Eligible
Recipients without the prior written approval of the Kraft Contract Manager or
his or her designee. If Supplier fails to comply strictly with this Section
11.5.4, it shall receive no compensation for any services rendered to any person
or entity in violation of such provision.

11.5.5              Efforts to Reduce Costs and Charges. The Supplier will
continually explore and identify opportunities to improve the Services and
reduce Kraft’s costs, and will advise Kraft management of each opportunity that
is identified and estimate the potential savings. From time to time, Kraft may
request that the Parties work together to identify ways to achieve reductions in
the cost of

84


--------------------------------------------------------------------------------




 

service delivery and corresponding reductions in the Charges to be paid by Kraft
by modifying or reducing the nature or scope of the Services to be performed by
Supplier, the applicable Service Levels or other contract requirements. If
requested by Kraft, Supplier shall promptly prepare a proposal at a level of
detail sufficient to permit Kraft to make an informed business decision
identifying all viable means of achieving the desired reductions without
adversely impacting business objectives or requirements identified by Kraft. In
preparing such a proposal, Supplier shall give due consideration to any means of
achieving such reductions proposed by Kraft. Supplier shall negotiate in good
faith with Kraft about each requested reduction in Charges and, without
disclosing the actual cost of providing the Services, shall identify for Kraft
if and to what extent the cost of service delivery may be reduced by
implementing various changes in the contract requirements. Kraft shall not be
obligated to accept or implement any proposal; and Supplier shall not be
obligated to implement any change that affects the terms of this Agreement
unless and until such change is reflected in a written amendment to this
Agreement. The foregoing shall not be interpreted to require Supplier to share
with Kraft the benefit of the cost efficiencies that Supplier is able to achieve
without requiring Kraft’s investment or approval.

11.6                        Extraordinary Events.

11.6.1              Definition. As used in this Agreement, an “Extraordinary
Event” shall mean a circumstance in which an event or discrete set of events has
occurred or is planned with respect to the business of Kraft or the Eligible
Recipients that results or will result in a change in the scope, nature or
volume of the Services that the Eligible Recipients will require from Supplier,
and which is expected to cause the estimated average monthly amount of
chargeable Resource Unit usage in any Resource Baseline to increase or decrease
by  *  *  * or more consecutive  *  *  *. Examples of the kinds of events that
might cause such substantial increases or decreases include the following:

11.6.1.1                                                         changes in
locations where the Eligible Recipients operate;

11.6.1.2                                                         changes in
products of, or in markets served by, the Eligible Recipients;

11.6.1.3                                                         mergers,
acquisitions, divestitures or reorganizations of the Eligible Recipients;

11.6.1.4                                                         changes in the
method of service delivery;

11.6.1.5                                                         changes in the
applicable regulatory environment;

11.6.1.6                                                         changes in
Kraft’s policy, technology or processes;

11.6.1.7                                                         changes in
market priorities; or

11.6.1.8                                                         changes in the
business units being serviced by Supplier.

11.6.2              Consequence. If an Extraordinary Event occurs, Kraft may, at
its option, request more favorable pricing with respect to applicable Charges
for any Service or Tower in accordance with the following:

11.6.2.1                                                         *  *  *  and 
*  *  * shall  *  *  * determine on a reasonable basis the  *  *  * if any,
resulting from such Extraordinary Event and, upon  *  *  * shall then proceed to
implement such  *  *  * as quickly as practicable and in accordance with the
agreed-upon schedule. As the  *  *  * are realized, the Charges specified on
Schedule 4 and any affected  *  *  * shall be promptly and equitably adjusted to
pass through to  *  *  * the full benefit of such  *  *  *; provided, that  * 
*  *

85


--------------------------------------------------------------------------------




 

shall reimburse  *  *  * for any net costs or expenses incurred to realize such 
*  *  * if and to the extent  *  *  * (i) notifies  *  *  * of such additional
costs and obtains     *  *  * approval prior to incurring such costs, (ii) uses
commercially reasonable efforts to identify and consider practical alternatives,
and reasonably determines that there is no other more practical or cost
effective way to obtain  *  *  *without incurring such expenses, and (iii) uses
commercially reasonable efforts to minimize the additional costs to be  *  *  *.

11.6.2.2                                                         An
Extraordinary Event shall not result in  *  *  * to  *  *  * being  *  *  * than
such Charges would have been if the RRCs, ARCs and other rates and charges then
specified in Schedule 4 had been applied. *  *  * may, at its sole option,
elect, for each Extraordinary Event, at any time to forego its rights under this
Section 11.6 and instead, apply RRCs, ARCs and other rates and charges specified
in Schedule 4 to adjust the Charges.

11.7                        Unanticipated Change.

If an Unanticipated Change occurs, and if Kraft requests that the Services be
modified to incorporate such Unanticipated Change after the completion of
Transformation for those Services to be transformed, or after Transition for all
other Services, the Parties shall use the procedures in Section 11.6.2 to
equitably adjust the Charges and other relevant provisions of this Agreement to
take such Unanticipated Change into Account. An “Unanticipated Change” shall
consist of a material change in the technologies and/or business processes
available to provide all or part of the Services which is outside the normal
evolution of technology experienced by the information technology and other
in-scope services, that was not generally available as of the Effective Date,
and that would materially reduce Supplier’s cost of providing the Services.

11.8                        Proration.

Periodic charges under this Agreement are to be computed on a calendar month
basis, and shall be prorated for any partial month on a calendar day basis.

11.9                        Refundable Items.

11.9.1              Prepaid Amounts. Where Kraft and/or the Eligible Recipients
have prepaid for a service or function for which Supplier is assuming financial
responsibility under this Agreement, Supplier shall promptly refund to Kraft or
such Eligible Recipient, upon either Party identifying the prepayment, that
portion of such prepaid expense that is attributable to periods on and after the
Commencement Date; provided, however, that if Supplier had not received notice
of the prepayment prior to the Effective Date, Supplier shall only be obligated
to refund amounts to Kraft to the extent Supplier received an economic benefit
from the prepayment (e.g., if Supplier can demonstrate that it had planned to
use a replacement service at a lower cost, Supplier would only be obligated to
refund such lower cost amount).

11.9.2              Refunds and Credits. If Supplier should receive a refund,
credit, discount or other rebate for goods or services paid for by Kraft and/or
the Eligible Recipients on a Pass-Through Expense, Retained Expense, cost-plus
or cost-reimbursement basis, then Supplier shall (i) notify Kraft of such
refund, credit, discount or rebate and (ii) pay the full amount of such refund,
credit, discount or rebate to Kraft or such Eligible Recipient.

11.9.3              Allocation of Balloon, Roll-Over and Similar Payments. With
respect to contracts assigned to Kraft in connection with any Termination
Assistance Services, where the costs under any such

86


--------------------------------------------------------------------------------




 

contracts entered into by Supplier, a Supplier Affiliate or Subcontractor are to
be apportioned between the Parties, Supplier shall be responsible for the
payment of any costs required to be paid by Kraft after the assignment of such
contracts to Kraft, to the extent such costs are attributable to periods during
the Term and the provision of any Termination Assistance Services.
Additionally,  if lease, license, maintenance, service charges or other periodic
payments under any such contract increase after assignment to Kraft (other than
to account for cost of living or similar increases) (e.g., balloon or similar
payments), unless Kraft has expressly agreed to assume such increase, all such
payments shall be recalculated so that, as between the Parties, the entire cost
shall be amortized evenly over the entire term of such contract. In the case of
licenses, such allocation of costs shall not apply to the initial one-time
license fees paid or payable by Supplier. Supplier shall be responsible for
those back-end and recalculated costs that are attributable to periods during
the Term and the provision of any Termination Assistance Services, and, upon
assignment to Kraft, Kraft shall be responsible for all other payments. Supplier
shall provide a credit to Kraft for any such back-end costs and recalculated
costs against any amounts then due and owing by Kraft or, if there are no
amounts then owed by Kraft, pay such back-end or recalculated amounts to Kraft
within 30 days after the assignment of the applicable contract to Kraft.

11.10                 Kraft Benchmarking Reviews.

11.10.1       Benchmarking Review. Commencing 24 months after the Commencement
Date, and no more frequently than once every 12 months thereafter for each scope
of Services that is benchmarked, Kraft may, subject to this Section 11.10,
request that a benchmarking study be performed by an independent third party
with the characteristics noted in Section 11.10.2 (a “Benchmarker”) to compare
the quality and price of all or any portion of the Services against the quality
and price of other well-managed suppliers performing similar services to ensure
that Kraft is receiving from Supplier pricing and levels of service that are
competitive with market rates, prices and service levels, given the nature,
volume and type of Services provided by Supplier hereunder (“Benchmarking”). The
Benchmarker may be hired and Kraft may provide the Benchmarker with instructions
and information prior to the 25th month after the Commencement Date, but the
actual benchmarking study may not commence earlier than 24 months after the
Commencement Date. In addition, Kraft shall not require Benchmarking more than 3
times in any Contract Year. In making this comparison, the Benchmarker shall
consider such factors as the Benchmarker typically considers in its benchmarking
methodology, including the following factors, and adjust the prices as and to
the extent appropriate:  (i) any financial engineering, such as whether supplier
transition charges are paid by the customer as incurred or amortized over the
term of this Agreement; (ii) the extent to which supplier pricing includes the
purchase of the customer’s existing assets; (iii) the extent to which supplier
pricing includes the cost of acquiring future assets; (iv) the extent to which
this Agreement calls for Supplier to provide and comply with unique Kraft
requirements; (v) whether Service Taxes are included in such pricing or stated
separately in supplier invoices; (vi) nature, size, scope and term of the
contract, and (vii) service locations.

11.10.2       General. Any Benchmarker engaged to perform the benchmarking study
shall execute a non-disclosure agreement substantially in the form attached
hereto as Exhibit 3, and must be an independent, established and industry
recognized third party with demonstrated benchmarking expertise, methodology and
data sources, must not be a provider of the Services, Direct Kraft Competitor or
a Direct Supplier Competitor or affiliated or associated with either Party in
such a manner that an objective person would regard the Benchmarker as likely to
have a material conflict of interest, such as because of its status as a
consultant or auditor of either Party, and therefore be unable to conduct the
benchmark study objectively and independently. Notwithstanding the foregoing,
Supplier hereby irrevocably consents to Kraft’s use of any

87


--------------------------------------------------------------------------------




 

Benchmarker listed in Schedule 25 at any time during the Term. The Benchmarker
shall be engaged on terms consistent with this Section 11.10 and otherwise
acceptable to Kraft, provided that Supplier shall have an opportunity to review
and comment on the proposed agreement, and may at its option elect to be a party
to such agreement and share equally with Kraft in the amounts payable to such
Benchmarker. Supplier and Kraft shall cooperate fully with the Benchmarker and
shall provide reasonable access to any premises, equipment, personnel or
documents and provide any assistance required by the Benchmarker to conduct the
Benchmarking, all at Kraft’s and Supplier’s respective cost and expense. The
Benchmarking shall be conducted so as not to unreasonably disrupt Supplier’s
operations under this Agreement.

11.10.3       Result of Benchmarking. If the Benchmarker finds that the Charges
paid by Kraft for all Services or for any service element are greater than  * 
*  * of the prices charged by other well-managed suppliers for work of a similar
nature, type or volume (the “Benchmark Standard”), the Charges shall be  *  *  *
provided that Supplier shall not be obligated to implement Benchmarking  *  *  *
to the extent such  *  *  * would result in Supplier’s total Charges  *  *  * as
compared to its pricing absent such  *  *  *. Such  *  *  * shall become
effective immediately upon receipt of the Benchmarker’s report, though *  *  *
reserves  *  *  * the Benchmarker’s report pursuant to the dispute resolution
proceedings described in Section 11.10.4. Any reversal of the Benchmarking
findings will be effective prospectively only from the date the dispute is
resolved.

11.10.4       Supplier Review and Dispute. Kraft shall provide Supplier with a
copy of the Benchmarker’s report and Supplier shall have 10 days to review such
report and contest the Benchmarker’s findings. If the Parties are unable to
agree upon the validity of such findings, the matter shall be resolved pursuant
to the dispute resolution procedures set forth in Article 19. *  *  * in
Supplier’s Charges shall be implemented effective as of the date the
Benchmarker’s final report was  *  *  * to  *  *  *.

11.11                 *  *  * Customer.

Supplier’s Charges to Kraft for Services to be provided under this Agreement
shall be  *  *  *Supplier’s    *  *  * under other contracts entered into by
Supplier after the Effective Date with companies in the consumer packaged goods
industry for comparable services (taking into consideration  *  *  * for
capital, financial structuring, other financial terms and conditions, geography
and service levels) and having a contract value in excess of  *  *  *. If
Supplier offers  *  *  * under any such contract, Supplier shall  *  *  *
effective as of the  *  *  * were first  *  *  *. At the end of each Contract
Year,  *  *  * will provide  *  *  * a letter from a  *  *  * senior executive
either confirming that in the aggregate that Kraft’s *  *  * are  *  *  * to any
such other customers or Supplier will  *  *  * accordingly at the beginning of
the next Contract Year. In no event will (i)  *  *  * be required to disclose
to  *  *  * or any agent or auditor for Kraft any confidential information of
any  *  *  *, (ii)  *  *  * be required to breach any confidentiality agreement
it has with  *  *  *, and (iii)  *  *  * be entitled to audit  *  *  * books and
records for purposes of verifying      *  *  * compliance with this Section
11.11.

12.          INVOICING AND PAYMENT

12.1                        Invoicing.

12.1.1              Invoice. Within fifteen days after the beginning of each
month, Supplier will present Kraft with an invoice for any Charges due and owing
for the preceding month (the “Monthly Invoice”), including Monthly Base Charges,
Charges for Transition Services and Transformation Services, and ARCs and RRCs.
The invoice shall be delivered in hard copy and/or electronically to such

88


--------------------------------------------------------------------------------




 

billing address(es) as Kraft may direct. Supplier shall not invoice Kraft for
any advance or concurrent charges or other amounts.

12.1.2              Form and Data. At Kraft’s request, Supplier shall provide
separate Monthly Invoices for each country to which Supplier is then providing
Services. With respect to the Resource Units in the Application Servers Tower
that reside in Supplier Facilities or, if prior to the completion of Transition
and Transformation, in the Kraft Facilities, Kraft may allocate the Charges for
those Resource Units to Eligible Recipients in the countries that are receiving
the benefit of the Services reflected by those Resource Units based on an
allocation formula Kraft provides to Supplier. Supplier will calculate the
Charges based on the location of the Resource Units and internally allocate
those Charges from that location to the Eligible Recipients in a country or
countries designated by Kraft and invoice Eligible Recipient in country for
those Charges.  Unless otherwise agreed by the Parties, invoicing for Kraft’s
existing in-scope entities shall be done in accordance with Schedule 4.8. If
Kraft adds business that consumes Services in a country and Supplier is not then
issuing invoices to an Eligible Recipient in that country, Kraft can require
Supplier to begin issuing invoices to that country. Supplier shall issue such
invoice either from a Supplier Affiliate located in the same country, or, if
Supplier does not have an Affiliate in that country, from another country as
mutually agreed by Kraft and Supplier. Each invoice shall be in the form
specified in Exhibit 4 and shall (i) comply with all applicable legal,
regulatory and accounting requirements; and (ii) allow Kraft to validate volumes
and fees. Each invoice shall include the pricing calculations and related data
utilized to establish the Charges and sufficient information to validate the
service volumes and associated Charges. The data underlying each invoice shall
be delivered to Kraft electronically (if requested by Kraft) in a form and
format compatible with Kraft’s accounting systems. In addition, Supplier shall
provide Kraft with a database of current and detailed information regarding its
Charges, with the information in a format approved by Kraft, that can be used by
Kraft to produce chargebacks by Kraft business unit.

12.1.3              Credits. To the extent a credit may be due to Kraft pursuant
to this Agreement, Supplier shall provide Kraft with an appropriate credit
against amounts then due and owing; if no further payments are due to Supplier,
Supplier shall pay such amounts to Kraft within 15 days.

12.1.4              *  *  *. If  *  *  * fails to provide an  *  *  * to  *  * 
* for (i) the  *  *  * within  *  *  * after the  *  *  * for which those  *  * 
*, (ii) any other  *  *  * (excluding any  *  *  * and  *  *  *) within  *  *  *
after the  *  *  * in which the Services subject to  *  *  * are rendered (or a
total of  *  *  * so long as       *  *  * has notified  *  *  * within such  * 
*  * of the delay and the estimated amount of the  *  *  *), or (iii)  *  *  *
within  *  *  * after the  *  *  * in which the applicable  *  *  * or  *  *  *
of the   *  *  * is received by  *  *  * , then  *  *  * shall waive any right
it may otherwise have to  *  *  * for and   *  *  * such amount (and, with
respect to  *  *  * and  *  *  * shall be required to  *  *  * such  *  *  *
and  *  *  * and any associated  *  *  * or  *  *  * without  *  *  *). *  *  *
shall notify  *  *  * of any delays of any  *  *  * extending more than  *  *  *
of which  *  *  * is aware.

12.2                        Payment Due.

Subject to the other provisions of this Article 12 and except as otherwise
provided in  Schedule 4.8 for the countries specified therein, each Monthly
Invoice provided for under Section 12.1 shall be due and payable by Kraft by
wire transfer in immediately available funds within 30 days after receipt by
Kraft of such Monthly Invoice unless the amount in question is disputed in
accordance with Section 12.4. Any amount due under this Agreement for which a
time for payment is not otherwise specified also shall be due and payable within
30 days, subject to Kraft’s right to withhold pursuant to Section 12.4. Any
undisputed amounts not paid when due will thereafter bear interest until paid at
the Interest Rate.

89


--------------------------------------------------------------------------------




 

12.3                        Set Off.

With respect to any amount to be paid or reimbursed by Kraft hereunder, Kraft
may set off against such amount any amount that Supplier is obligated to pay or
credit Kraft hereunder; provided that (i) Kraft will first set off amounts due
with respect to any Services in any country against invoices for the same
country; (ii) Kraft will notify Supplier if the invoice for the same country is
insufficient to set off the full amount due and permit Supplier or the
applicable Supplier Affiliate to pay remaining amount due, and (iii) Kraft will
be responsible for currency risk for amounts Kraft elects to set off against
another country’s invoice to the extent such other country uses a different
currency.

12.4                        Disputed Charges.

Kraft may withhold payment of particular Charges that Kraft reasonably disputes
in good faith subject to the following:

12.4.1              Notice of Dispute. If Supplier’s invoice includes sufficient
detail and supporting documentation to enable Kraft to reasonably determine
whether Supplier’s Charges are in accordance with this Agreement, Kraft shall
notify Supplier on or before the payment due date of such invoice if it disputes
any of the Charges in such invoice.

12.4.2              Notice of Insufficient Detail, Documentation and Dispute. If
Supplier’s invoice does not include sufficient detail and supporting
documentation to enable Kraft to reasonably determine whether Supplier’s Charges
are in accordance with this Agreement, Kraft shall so notify Supplier on or
before the payment due date. Supplier shall promptly provide such reasonable
detail and supporting documentation, and Kraft shall notify Supplier within 10
business days after receipt thereof by the Kraft Contract Manager whether it
disputes any of the Charges in Supplier’s invoice.

12.4.3              Description and Explanation. If Kraft disputes any Supplier
Charges, Kraft shall so notify Supplier promptly after becoming aware of the
issue and provide a description of the particular Charges in dispute and an
explanation of the reason why Kraft disputes such Charges.

12.4.4              Continued Performance. Subject to compliance with the
provisions of Section 12.4.6, each Party agrees to continue performing its
obligations under this Agreement while any dispute is being resolved unless and
until such obligations are terminated by the termination or expiration of this
Agreement.

12.4.5              No Waiver. Neither the failure to dispute any Charges or
amounts prior to payment nor the failure to withhold any amount shall
constitute, operate or be construed as a waiver of any right Kraft may otherwise
have to dispute any Charge or amount or recover any amount previously paid.

12.4.6             Amount of Withholding. In no event may Kraft withhold from
any monthly invoice an amount in excess of  *  *  * of the aggregate amount of
the monthly invoices, provided that Kraft will be responsible for currency to
the extent the amount withheld from a country invoice pertains to Services
billed under an invoice for another country. If at any time Kraft is withholding
disputed amounts that, in the aggregate, exceed  *  *  *, then Kraft shall place
the full amount of the withheld amounts into an interest bearing escrow account
with a nationally recognized financial institution. The Parties agree to work in
good faith and expeditiously to resolve all Charges disputes. Interest earned in
the account will be distributed to the Parties in the proportion to the amounts
they receive from the account.

90


--------------------------------------------------------------------------------


 

13.                               KRAFT DATA AND OTHER PROPRIETARY INFORMATION

13.1                        Kraft Ownership of Kraft Data.

Kraft Data is and shall remain the property of Kraft (and/or the applicable
Eligible Recipients). Supplier shall promptly deliver Kraft Data (or the portion
of such Kraft Data specified by Kraft) to Kraft in the format and on the media
prescribed by Kraft (i) at any time at Kraft’s request, (ii) at the end of the
Term and the completion of all requested Termination Assistance Services (except
Contract Records, which shall be retained by Supplier for the Audit Period
specified in Section 9.10.1 unless and to the extent Supplier is directed by
Kraft to deliver such Contract Records to Kraft prior to the expiration of such
audit period), or (iii) with respect to particular Kraft Data, at such earlier
date that such data are no longer required by Supplier to perform the Services.
Thereafter, Supplier shall return or destroy, as directed by Kraft, all copies
of the Kraft Data in Supplier’s possession or under Supplier’s control as soon
as possible, but in any event within 10 business days and deliver to Kraft
written certification of such return or destruction signed by an authorized
representative of Supplier. Supplier shall not withhold any Kraft Data as a
means of resolving any dispute. Kraft Data shall not be utilized by Supplier for
any purpose other than the performance of Services under this Agreement and for
use by Supplier in formal dispute resolution proceedings that may arise between
the Parties pursuant to this Agreement. Supplier shall at all times comply with
Kraft’s privacy policy, as modified by Kraft from time to time. Kraft Data shall
not be sold, assigned, leased, encumbered or commercially exploited or otherwise
provided to third parties by or on behalf of Supplier or any Supplier Personnel.
Supplier shall promptly notify Kraft if it believes that any use of Kraft Data
by Supplier contemplated under this Agreement or to be undertaken as part of the
Services is inconsistent with the foregoing.

13.2                        Safeguarding Kraft Data.

13.2.1              Safeguarding Procedures. Supplier shall establish and
maintain environmental, safety and facility procedures, data security procedures
and other safeguards against the destruction, loss, unauthorized access or
alteration of Kraft Data in the possession of Supplier which are (i) no less
rigorous than those maintained by Kraft as of the Effective Date and made
available to Supplier at its request (or implemented by Kraft in the future to
the extent deemed necessary by Kraft), including the security and control
requirements described in Schedule 17.1 and elsewhere in this Agreement; and
(ii) no less rigorous than those maintained by Supplier for its own information
of a similar nature where the Kraft Data is being maintained at a Supplier
Facility, and, after completion of Transformation or Transition, as applicable,
for Kraft Data maintained by Supplier at a Kraft Site, subject to Kraft’s
responsibility for maintaining physical security at such Kraft Site; (iii) no
less rigorous than accepted security standards in the industry (such as ISO
17799), and (iv) adequate to permit Supplier to meet its obligations under
Section 13.3. Within 90 days following the Effective Date, Supplier shall
evaluate the then-current Kraft security policy and shall prepare and submit for
Kraft review and approval recommendations with respect to changes or
modifications to such policy. Supplier shall maintain and enforce the
then-current Kraft security policy until any changes or modifications are
approved by Kraft in writing for implementation. The Parties acknowledge and
agree that modifications or additions to the Kraft security or other policies or
the information security requested by Kraft after the Effective Date may result
in Supplier performing New Services to comply with such modifications or
additions if such services meet the definition of New Services. Kraft shall have
the right to establish backup security for Kraft Data and to keep backup copies
of the Kraft Data in Kraft’s possession at Kraft’s expense if Kraft so chooses.
Supplier shall provide Kraft with downloads of Kraft Data, as requested by
Kraft, to enable Kraft to maintain such backup security or backup copies of
Kraft Data. Supplier shall remove all Kraft Data from any media taken out of
service and shall destroy or securely erase such media in accordance with the
Policy and Procedures Manual. No

91


--------------------------------------------------------------------------------




 

media on which Kraft Data is stored may be used or re-used to store data of any
other customer of Supplier or to deliver data to a third party, including
another Supplier customer, unless securely erased in accordance with the Policy
and Procedures Manual. In the event Supplier discovers or is notified of a
breach or potential breach of security relating to Kraft Data in the possession
or control of Supplier or its Affiliates or Subcontractors or System that
Supplier is supporting, Supplier shall (i) expeditiously notify Kraft of such
breach or potential breach, (ii) investigate such breach or potential breach and
perform a Root Cause Analysis thereon, (iii) remediate the effects of such
breach or potential breach of security to the extent possible, (iv) provide
Kraft with such assurances as Kraft shall request that such breach or potential
breach will not recur and (v) provide periodic updates during the investigation
to Kraft and provide Kraft the Root Cause Analysis reports. If the Root Cause
Analysis indicates that Supplier was not responsible for the cause of the breach
or potential breach and Supplier is unable to perform remediation efforts
without adding substantial additional Supplier resources or third party
contractors (beyond the Subcontractor personnel then assigned to perform
Services for Kraft), Kraft may elect to either (i) reprioritize the Services, in
which event Supplier will perform the remediation at no additional charge, or
(ii) authorize Supplier to perform the remediation as a Project.

13.2.2              Reconstruction Procedures. As part of the Services, Supplier
shall be responsible for developing and maintaining procedures for the
reconstruction of lost Kraft Data which are (i) no less rigorous than those
maintained by Kraft as of the Effective Date (or implemented by Kraft in the
future to the extent deemed necessary by Kraft), and (ii) no less rigorous than
those maintained by Supplier for its own information of a similar nature.

13.2.3              Corrections. Supplier shall restore all destroyed, lost or
altered Kraft Data using generally accepted data restoration techniques
consistent with the requirements of Schedule 2, where applicable. In addition,
if Supplier or its Affiliates or Subcontractors has caused the destruction, loss
or alteration of any Kraft Data, Supplier shall be responsible for the cost of
restoring such data. If Supplier or its Affiliates or Subcontractors have not
caused the destruction, loss or alteration of any Kraft Data, and Supplier is
unable to perform the restoration efforts without either adding substantial
additional Supplier resources or third party contractors (beyond the
Subcontractor personnel then assigned to perform Services for Kraft), Supplier
will so notify Kraft. Kraft may elect to either (i) reprioritize the Services,
in which event Supplier will perform the restoration at no additional charge, or
(ii) authorize Supplier to perform the restoration as a Project. Supplier shall
at all times adhere to the procedures and safeguards specified in Section 13.2.1
and 13.2.2 and shall correct (including any required back-up or restoration of
data from scheduled backups, or if not available on such backups, restoration by
other means with Kraft’s reasonable cooperation), at no charge to Kraft, any
destruction, loss or alteration of any Kraft Data attributable to the failure of
Supplier or Supplier Personnel to comply with Supplier’s obligations under this
Agreement.

13.2.4              Advice on Better Procedures. Without disclosure of
confidential information about other customers, Supplier shall regularly advise
Kraft of data security practices, procedures and safeguards in effect for other
Supplier customers, where such practices, procedures and safeguards are of a
higher standard than those contemplated under this Agreement.

92


--------------------------------------------------------------------------------




 

13.3                        Kraft and Supplier Personal Data.

The Parties shall be bound by and comply the requirements of Schedule 27 (Global
Personal Data Protection Principles) to the extent applicable as specified in
that Schedule.

13.4                        Confidentiality.

13.4.1              Proprietary Information. Supplier and Kraft each acknowledge
that the other possesses and will continue to possess information that has been
developed or received by it, has commercial value in its or its customers’
business and is not generally available to the public. Except as otherwise
specifically agreed in writing by the Parties, “Proprietary Information” shall
mean (i) this Agreement and the terms hereof; (ii) all non-public information
and Materials marked confidential, restricted or proprietary by either Party,
and (iii) in the case of Kraft and the Eligible Recipients, Software provided to
Supplier by or through Kraft or the Eligible Recipients, Developed Materials,
Kraft Data, customer lists, customer contracts, customer information, rates and
pricing, information with respect to competitors, strategic plans, account
information, rate case strategies, research information, plant and equipment
design information, financial/accounting information (including assets,
expenditures, mergers, acquisitions, divestitures, billings collections,
revenues and finances), human resources and personnel information,
marketing/sales information, information regarding businesses, plans,
operations, third party contracts, licenses, internal or external audits,
lawsuits, regulatory compliance or other non-public information, Materials or
data obtained, received, transmitted, processed, stored, archived, or maintained
by Supplier under this Agreement; and (iv) in the case of Supplier, financial
information, account information, information regarding Supplier’s business
plans and operations, research information, human resources and personnel
information, trade secrets, third party contracts or licenses, and proprietary
software, tools and methodologies owned by Supplier and used in the performance
of the Services. The terms of, and performance reports issued in connection
with, this Agreement will be deemed the Proprietary Information of each Party
and, except as permitted by Section 13.4.2.3, neither Party may disclose such
Proprietary Information without the prior written consent of the other Party.
The Parties agree that Proprietary Information of Kraft includes, but is not
limited to:  plans for changes in Kraft’s or an Eligible Recipient’s facilities,
business units and product lines, plans for business mergers, acquisitions or
divestitures, rate information, plans for the development and marketing of new
products, financial forecasts and budgets, technical information, employee lists
and company telephone or e-mail directories.

13.4.2              Obligations.

13.4.2.1                                                         During the term
of this Agreement and at all times thereafter as specified in Section 13.4.6,
Supplier and Kraft shall not disclose to any third party, except as allowable
herein, and shall maintain the confidentiality of, all Proprietary Information
of the other Party (and in the case of Supplier, the Eligible Recipients). Kraft
and Supplier shall each use at least the same degree of care to safeguard and to
prevent disclosing to third parties, except as allowable herein, the Proprietary
Information of the other Party as it employs to avoid unauthorized disclosure,
publication, dissemination, destruction, loss, or alteration of its own
Proprietary Information (or Proprietary Information of its customers) of a
similar nature, but not less than reasonable care. Supplier Personnel shall not
have access to Kraft’s Proprietary Information without proper authorization from
the Kraft Contract Manager or a designee thereof. Upon receiving such
authorization, authorized Supplier Personnel shall have access to Kraft’s
Proprietary Information only to the extent necessary for such person to perform

93


--------------------------------------------------------------------------------




 

his or her obligations under or with respect to this Agreement or as otherwise
naturally occurs in such person’s scope of responsibility, provided that such
access is not in violation of Law.

13.4.2.2                                                         The Parties may
disclose Proprietary Information of the other Party to their Affiliates,
auditors, attorneys, accountants, consultants, contractors and subcontractors,
where (A) such disclosure is necessary for the performance of such person’s or
entity’s obligations under or with respect to this Agreement or otherwise
naturally occurs in such person’s or entity’s scope of responsibility, (B) the
entity or individual agrees in writing to assume the obligations described in
this Section 13.4, and (C) the disclosing Party assumes full responsibility for
the acts or omissions of such person or entity and takes all reasonable measures
to ensure that the Proprietary Information of the other Party is not disclosed
or used in contravention of this Agreement. Any disclosure to such person or
entity shall be under the terms and conditions as provided herein. Each Party’s
Proprietary Information shall remain the property of such Party. The Parties
may, to the extent required and subject to appropriate confidentiality notices,
provide Proprietary Information to tax authorities, pertinent to tax filings,
claims, and assessments without approval by the other Party, but subject to
notice to the other party except where prohibited by applicable Law.

13.4.2.3                                                         Neither Party
shall (A) make any use or copies of the Proprietary Information of the other
Party except as contemplated by this Agreement, (B) acquire any right in or
assert any lien against the Proprietary Information of the other Party, (C)
sell, assign, transfer, lease, or otherwise dispose of the other Party’s
Proprietary Information to third parties, except as allowable herein, or
commercially exploit such Proprietary Information of the other Party, including
through Derivative Works, or (D) refuse for any reason (including a default or
material breach of this Agreement by the other Party) to promptly provide the
other Party’s Proprietary Information (including copies thereof) to the other
Party if requested to do so. Notwithstanding the foregoing, either Party may
disclose Proprietary Information relating to the financial or operational terms
of this Agreement and/or Supplier’s performance hereunder (e.g., applicable
Service Levels and measurements of Supplier’s performance with respect to such
Service Levels) in connection with a benchmarking under Section 11.10. Kraft may
disclose Proprietary Information relating to its operations, the Services, the
Service Levels, and its costs for the Services (but not the Resource Unit
Charges or Supplier’s actual performance against its Service Level obligations
hereunder), in connection with the solicitation of proposals for or the
procurement of the same or similar services from Kraft Third Party Contractors.
Upon expiration or any termination of this Agreement and completion of each
Party’s obligations under this Agreement, each Party shall return or destroy, as
the other Party may direct, all documentation in any medium that contains,
refers to, or relates to the other Party’s Proprietary Information within 30
days (except Contract Records, which shall be retained by Supplier for the Audit
Period, unless and to the extent Supplier is directed by Kraft to deliver such
Contract Records to Kraft prior to the expiration of such audit period). Each
Party shall deliver to the other Party written certification of its compliance
with the preceding sentence signed by an authorized representative of such
Party. In addition, each Party shall take all necessary steps to ensure that its
employees comply with these confidentiality and non-use provisions.

94


--------------------------------------------------------------------------------




 

13.4.3              Exclusions. Section 13.4.2 shall not apply to any particular
information or Materials which the receiving Party can demonstrate (i) is, at
the time of disclosure to it, generally available to the public other than
through a breach of the receiving Party’s or a third party’s confidentiality
obligations; (ii) after disclosure to it, is published by the disclosing Party
or otherwise becomes generally available to the public other than through a
breach of the receiving Party’s or a third party’s confidentiality obligations;
(iii) is lawfully in the possession of the receiving Party at the time of
disclosure to it; (iv) is received from a third party having a lawful right to
disclose such information; or (v) is independently developed by the receiving
Party without reference to Proprietary Information of the furnishing Party,
provided however, that the exclusions in the foregoing subsections (i) and (ii)
shall not be applicable to the extent that the disclosure or sharing of such
information by one or both Parties is subject to any limitation, restriction,
consent or notification requirement under any applicable federal or state
information privacy law or regulation then in effect. The Parties acknowledge
and agree that Proprietary Information of the other Party that is not generally
available to the public shall not be deemed public or subject to this exclusion
merely because it is combined with information that is generally available to
the public. In addition, the receiving Party shall not be considered to have
breached its obligations under this Section 13.4 for disclosing Proprietary
Information of the other Party as required, in the opinion of legal counsel, to
satisfy any legal requirement of a competent government body, provided that,
promptly upon receiving any such request, such Party, to the extent it may
legally do so, advises the other Party of the other Party’s Proprietary
Information to be disclosed and the identity of the third party requiring such
disclosure prior to making such disclosure in order that the other Party may
interpose an objection to such disclosure, take action to assure confidential
handling of its Proprietary Information, or take such other action as it deems
appropriate to protect the Proprietary Information. Further, and notwithstanding
anything to the contrary in this Agreement, each Party may disclose, without
prior notice to, or approval or consent by, the other Party, to taxing
authorities and to such Party’s representatives, attorneys and advisers, any
Confidential Information that is required to be disclosed in connection with
such Party’s tax filings, reports, claims, audits or litigation, provided the
disclosing Party takes such action as is reasonable to assure confidential
handling of the other Party’s Proprietary Information. The receiving Party shall
use commercially reasonable efforts to cooperate with the disclosing Party in
its efforts to seek a protective order or other appropriate remedy or in the
event such protective order or other remedy is not obtained, to obtain assurance
that confidential treatment will be accorded such Proprietary Information.

13.4.4              Loss of Proprietary Information. Each Party shall upon the
knowledge or belief of a loss of the other Party’s Proprietary Information (i)
immediately notify the other Party of any possession, use, knowledge,
disclosure, or loss of such other Party’s Proprietary Information in
contravention of this Agreement, (ii) promptly furnish to the other Party all
known details and assist such other Party in investigating and/or preventing the
reoccurrence of such possession, use, knowledge, disclosure, or loss, (iii)
cooperate with the other Party in any investigation or litigation deemed
necessary by such other Party to protect its rights, and (iv) promptly use all
commercially reasonable efforts to prevent further possession, use, knowledge,
disclosure, or loss of the other Party’s Proprietary Information in
contravention of this Agreement. Each Party shall bear any costs it incurs in
complying with this Section 13.4.4.

13.4.5              No Implied Rights. Nothing contained in this Section 13.4
shall be construed as obligating a Party to disclose its Proprietary Information
to the other Party, or as granting to or conferring on a Party, expressly or
impliedly, any rights or license to any Proprietary Information of the other
Party.

95


--------------------------------------------------------------------------------




 

13.4.6              Survival. Supplier’s obligations with respect to Kraft
Personal Data and Kraft’s human resources and personnel information and Kraft’s
obligations with respect to Supplier’s human resources and personnel information
shall survive the expiration or termination of this Agreement and shall be
perpetual. The Parties’ obligations of non-disclosure and confidentiality with
respect to all of the other Party’s Proprietary Information shall survive the
expiration or termination of this Agreement for a period of 15 years from the
expiration or termination of this Agreement (including all periods of
Termination Assistance Services); provided, however, that the passage of this 15
year period shall not absolve either Party of responsibility for any breach of
this Article 13 occurring prior to the expiration of such 15 year period.

13.5                        File Access.

Subject to the limitations expressly noted in this Section 13.5, Kraft shall
have unrestricted access to, and the right to review and retain the entirety of,
all computer or other files containing Kraft Data, as well as all systems and
network logs, system parameters and documentation. At no time shall any of such
files or other materials or information be stored or held in a form or manner
not readily accessible to Kraft. Supplier shall provide to the Kraft Contract
Manager all passwords, codes, comments, keys, documentation and the locations of
any such files and other materials promptly upon the request of Kraft, including
Equipment and Software keys and such information as to format, encryption (if
any) and any other specification or information necessary for Kraft to retrieve,
read, revise and/or maintain such files and information. Upon the request of the
Kraft Contract Manager, Supplier shall confirm that, to the best of its
knowledge, all files and other information provided to Kraft are complete and
that no material element, amount, or other fraction of such files or other
information to which Kraft may request access or review has been deleted,
withheld, disguised or encoded in a manner inconsistent with the purpose and
intent of providing full and complete access to Kraft as contemplated by this
Agreement. Kraft shall comply with Supplier’s reasonable security and
confidentiality requirements, and, to the extent such access requires use of
Supplier’s software, equipment, systems or facilities, shall comply with
Supplier’s reasonable security and confidentiality requirements, and with
Supplier’s reasonable standards and procedures in order to avoid disclosure of
or access to any information of any other Supplier customers, or other Supplier
Proprietary Information that Kraft is not otherwise entitled to obtain pursuant
to this Agreement, including Supplier’s internal costs.

13.6                        Requirements for Information in Legal Proceedings.

13.6.1              Preservation of Legal Privileges. If Kraft notifies
Supplier, or Supplier is otherwise aware, that particular Kraft Data or Kraft’s
Proprietary Information may be within Kraft attorney-client or work-product
privileges of Kraft, then regardless of any applicable exclusions, Supplier (i)
shall not disclose such Kraft Data or Kraft Proprietary Information or take any
other action that would result in waiver of such privileges and (ii) shall
instruct all Supplier Personnel and Subcontractors who may have access to such
communications to maintain privileged material as strictly confidential and
otherwise protect Kraft privileges. Communications to and from any lawyer
employed or retained on behalf of Kraft shall be deemed to contain privileged
material unless Kraft otherwise states, and Supplier acknowledges it is aware of
this.

13.6.2              Litigation Response Plan. If Kraft so requests, Supplier
shall participate in periodic meetings to discuss implementation and updating of
policies and procedures to prepare for and respond to discovery requests,
subpoenas, investigatory demands, and other requirements for information related
to legal and regulatory audits and proceedings (the “Litigation Response Plan”).
At such meetings, Supplier shall fully cooperate with Kraft in providing all
information requested by Kraft or that would assist Kraft in connection with
such Litigation Response Plan. Supplier shall comply with the Litigation
Response Plan, to the extent capable of being performed by the Supplier
Personnel then providing the Services, as it may be revised by Kraft from time
to time,

96


--------------------------------------------------------------------------------




 

including preparing for and complying with requirements for the preservation and
production of data in connection with legal and regulatory proceedings and
government investigations.

13.6.3              Response to Preservation and Production Requirements.

13.6.3.1                                                         If Kraft is
required to, or sees a risk that it will be required to, preserve and/or produce
any Materials, Kraft Data, Kraft’s Proprietary Information or related Systems
possessed by Supplier or under Supplier’s control in the context of legal
proceedings or investigations (“Litigation Data”), Kraft may send Supplier a
notice (a “Litigation Requirements Notice”) describing the Litigation Data to be
preserved or produced in reasonable detail. If Kraft so requests, Supplier shall
promptly provide Kraft with information needed to determine with greater
specificity the scope of the request.

13.6.3.2                                                         Upon receipt of
a Litigation Requirements Notice, Supplier shall (A) designate a legal
information management representative who shall be responsible for managing
Supplier’s response and any resulting Services and (B) cooperate with Kraft to
the fullest extent to preserve and/or produce the Litigation Data described in
such Litigation Requirements Notice.

13.6.3.3                                                         Without
limiting the foregoing, Supplier shall immediately take all necessary measures
to preserve all Litigation Data described in a Litigation Requirements Notice
and unless otherwise instructed by Kraft, to deliver such Litigation Data to
Kraft by the date set forth in the Litigation Requirements Notice (or within 30
days, if no date is given). If Supplier is unable to determine from the
Litigation Requirements Notice what Litigation Data is to be preserved and/or
produced, or is not able for technical or other reasons to take effective steps
to fully preserve or produce such Litigation Data, Supplier shall immediately so
notify Kraft and undertake all necessary measures to comply with the Litigation
Requirements Notice to the fullest extent possible.

13.6.3.4                                                         Supplier shall
cooperate with Kraft in generating information to be presented in legal
proceedings, including, as Kraft requests, (A) Charges estimates, (B)
descriptions of systems, data, media and processes, (C) reports, declarations
and affidavits, (D) reasons why it may be infeasible to preserve or produce
certain items, and (E) other material as requested by Kraft, so long as it does
not require the disclosure of Supplier Proprietary Information or internal cost
information that Kraft does not have a right to obtain. Without limiting the
generality of the foregoing, Supplier shall fully document all actions taken by
Supplier pursuant to any Litigation Requirements Notice. Supplier shall promptly
report to Kraft on its activities related to complying with the requirements
described in the Litigation Requirements Notice, and shall issue periodic
reports pursuant to Section 9.2 on a schedule to be agreed to by the Parties.

13.6.4              Supplier Responsibility for Kraft Information. Upon receipt
by Supplier from a third party of any request, demand, notice, subpoena, order
or other legal information request relating to legal proceedings or
investigations relating to any Materials, Kraft Data, Kraft Proprietary
Information or related Systems in Supplier’s possession (“Third Party Litigation
Data”), Supplier shall immediately notify Kraft Contract Manager (or his or her
designee) and provide Kraft with a copy of all Third Party Litigation Data
requested, to the extent Supplier legally may do so. Prior to responding to such
legal information request, Supplier shall meet and confer with Kraft and shall
cooperate with Kraft in preserving Kraft’s legal rights, including but not
limited to

97


--------------------------------------------------------------------------------




 

objections, reservations, limitations and privileges, relating to such legal
information request. If legally permissible, Kraft at its sole discretion may
demand tender of the request by Supplier and assume primary responsibility for
responding, in which case (i) Supplier shall cooperate fully with Kraft in
preparing the response and (ii) Kraft shall inform Supplier of all proceedings
related to the response and protect Supplier’s interests and legal rights. If
Supplier is barred legally from notifying Kraft of the legal information
request, Supplier shall take commercially reasonable steps to protect Kraft’s
legal rights in connection with any response.

13.6.5              Cost of Compliance. The Parties acknowledge that compliance
with this Section 13.6 may, in some cases, constitute New Services for which
Supplier is entitled to additional compensation. However, in no event shall
Supplier be entitled to any additional compensation for New Services under this
subsection unless the Kraft Contract Manager and Supplier Account Executive, or
their authorized designee, expressly agree upon such additional compensation or
Supplier’s entitlement to additional compensation is established through the
dispute resolution process.

14.          OWNERSHIP AND LICENSE OF MATERIALS

14.1                        Kraft Owned and Licensed Materials.

14.1.1              Ownership of Kraft Owned Materials. Kraft shall be the sole
and exclusive owner of (i) all intellectual property, Software and other
Materials owned by Kraft or the Eligible Recipients, including Kraft Owned
Software and other Materials owned by Kraft and the Eligible Recipients, and
(ii) all enhancements and Derivative Works of such intellectual property,
Software and Materials, including all United States and foreign patent,
copyright and other intellectual property rights in such Materials
(collectively, “Kraft Owned Materials”). As between Kraft and Supplier, Kraft
Owned Materials shall include (i) all intellectual property, Software and
Materials pertaining to Kraft products or services created by or obtained from
third party sellers, distributors, purchasers or users of such products or
services, and (ii) all enhancements or derivative works of such intellectual
property, Software and Materials.

14.1.2              License to Kraft Owned Materials. As of the Commencement
Date, Kraft hereby grants Supplier and, to the extent necessary for Supplier to
provide the Services, to Subcontractors designated by Supplier that sign a
written agreement to be bound by all of the terms contained herein applicable to
such Materials (such agreement shall be agreed to by the Parties and shall
include the terms specified in this Section as well as those pertaining to the
ownership of such Materials and any Derivative Works developed by the Parties,
the scope and term of the license, the restrictions on the use of such
Materials, the obligations of confidentiality, etc.) a non-exclusive,
non-transferable, royalty-free limited right and license during the Term (and
thereafter to the extent necessary to perform any Termination Assistance
Services requested by Kraft) to access, use, execute, reproduce, display,
perform, modify and distribute the Kraft Owned Materials for the express and
sole purpose of providing the Services. Supplier and its Subcontractors shall
have no rights in the source code to such Kraft Owned Materials unless and to
the extent approved in writing in advance by Kraft. Kraft Owned Materials shall
remain the sole property of Kraft. Supplier and its Subcontractors shall not (i)
use any Kraft Owned Materials for the benefit of any person or Entity other than
Kraft or the Eligible Recipients, (ii) separate or uncouple any portions of the
Kraft Owned Materials, in whole or in part, from any other portions thereof, or
(iii) reverse assemble, reverse engineer, translate, disassemble, decompile or
otherwise attempt to create or discover any source or human readable code,
underlying algorithms, ideas, file formats or programming interfaces of the
Kraft Owned Materials by any means whatsoever, without the prior written
approval of Kraft, which may be withheld at Kraft’s sole discretion. Except as
otherwise requested or approved by Kraft in writing, Supplier and its
Subcontractors shall cease all use of Kraft Owned Materials upon the

98


--------------------------------------------------------------------------------




 

end of the Term and the completion of any Termination Assistance Services and
shall certify such cessation to Kraft in a notice signed by an officer of
Supplier and each applicable Subcontractor. THE KRAFT OWNED MATERIALS ARE
PROVIDED BY KRAFT TO SUPPLIER AND ITS SUBCONTRACTORS ON AN AS-IS, WHERE-IS
BASIS, EXCEPT FOR KRAFT’S INFRINGEMENT INDEMNITY IN SECTION 17.2.5. KRAFT
EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO
SUCH KRAFT OWNED MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH MATERIALS
FOR USE BY SUPPLIER OR ITS SUBCONTRACTORS TO PROVIDE THE SERVICES, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

14.1.3              License to Kraft Licensed Third Party Materials. Subject to
Supplier having obtained any Required Consents, Kraft hereby grants to Supplier,
for the sole purpose of performing the Services and solely to the extent of
Kraft’s underlying rights, the same rights of access and use as Kraft possesses
under the applicable software licenses with respect to Kraft licensed Third
Party Materials. Kraft also shall grant such rights to Subcontractors designated
by Supplier if and to the extent necessary for Supplier to provide the Services;
provided that, Supplier shall pay all fees, costs and expenses associated with
the granting of such rights to such Subcontractors. Supplier and its
Subcontractors shall comply with the duties, including use restrictions and
those of nondisclosure, imposed on Kraft by such licenses. In addition, each
Subcontractor shall sign a written agreement to be bound by all of the terms
contained herein applicable to such Third Party Materials (such agreement shall
be agreed to by the Parties and shall include the terms specified in this
Section as well as those pertaining to the ownership of such Third Party
Materials and any derivative materials developed by the Parties, the scope and
term of the license, the restrictions on the use of such Third Party Materials,
the obligations of confidentiality, etc.). Except as otherwise requested or
approved by Kraft (or the relevant licensor), Supplier and its Subcontractors
shall cease all use of such Third Party Materials upon the end of the Term and
the completion of any Termination Assistance Services. THE KRAFT LICENSED THIRD
PARTY MATERIALS ARE PROVIDED BY KRAFT TO SUPPLIER AND ITS SUBCONTRACTORS ON AN
AS-IS, WHERE-IS BASIS, EXCEPT FOR KRAFT’S INFRINGEMENT INDEMNITY IN SECTION
17.2.5. KRAFT EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED
OR IMPLIED, AS TO SUCH KRAFT LICENSED THIRD PARTY MATERIALS, OR THE CONDITION OR
SUITABILITY OF SUCH MATERIALS FOR USE BY SUPPLIER OR ITS SUBCONTRACTORS TO
PROVIDE THE SERVICES, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

14.2                        Developed Materials.

14.2.1              Ownership by  *  *  *. Unless the Parties agree otherwise,
all Developed Materials created by Supplier in connection with the Services
provided by Supplier under this Agreement shall be       *  *  * and considered
to be  *  *  * (as that term is used in Section  *  *  * of the United States
Copyright Act, 17 U.S.C. §  *  *  *, or in analogous provisions of other
applicable Laws) and owned by  *  *  *. If any such Developed Materials may not
be considered a  *  *  *under applicable Law,  *  *  * hereby irrevocably
assigns, and shall assign, to  *  *  * without further consideration, all of  * 
*  * right, title and interest in and to such Developed Materials, including
United States and foreign patent, copyright and other intellectual property
rights. *  *  * acknowledges that  *  *  * and the successors and assigns of  * 
*  * shall have the right to obtain and hold in their own name any patent,
copyright and other intellectual property rights in and to such Developed
Materials. *  *  * agrees to execute any documents and take any other actions
reasonably requested by  *  *  * to effectuate the purposes of this Section
14.2.1. *  *  * hereby

99


--------------------------------------------------------------------------------




 

grants  *  *  * certain license and other rights with respect to such Developed
Materials and associated intellectual property rights, as described in Sections
14.1.2 and 14.1.4. *  *  * may, in its sole discretion and upon such terms and
at such financial arrangement as  *  *  * and  *  *  * may agree, grant  *  *  *
a written license to use such Developed Materials for other purposes and to
sublicense such Developed Materials.

14.2.2              Source Code and Documentation. At Kraft’s request, Supplier
shall, promptly as it is developed by Supplier, provide Kraft with the source
code and object code and documentation for all Developed Materials used by
Supplier. To the extent Kraft has not requested that Supplier provide such code
to Kraft, Supplier shall maintain such code in a location and in a form that is
readily accessible by Kraft upon its request. In each case, such source code
shall be sufficient to allow a reasonably knowledgeable and experienced
programmer to maintain and support such Developed Materials; and the user
documentation for such Developed Materials shall accurately describe in terms
understandable by a typical end user the functions and features of such
Developed Materials and the procedures for exercising such functions and
features.

14.2.3              Supplier Owned Developed Materials. Notwithstanding Section
14.2.1, Derivative Works of Supplier Owned Materials created by Supplier in the
course of providing Services under this Agreement shall be owned by Supplier
(provided, however, if the creation of such Derivative Work is specifically
requested by Kraft, it shall be treated as a work made for hire under Section
14.2.1 or assigned to Kraft and, unless otherwise agreed, shall be owned by
Kraft). Supplier hereby grants to Kraft a worldwide, perpetual, irrevocable,
non-exclusive, fully paid-up license, with the right to grant sublicenses, to
use, execute, reproduce, display, perform, modify, enhance, distribute and
create Derivative Works of such Developed Materials for the benefit and use of
Kraft and the Eligible Recipients.

14.2.4              Third Party Materials. The ownership of Derivative Works of
Third Party Materials created by Supplier in connection with the Services shall,
as between Supplier and Kraft, be considered Developed Materials owned by Kraft.
Kraft’s ownership of such Derivative Works may be subject to or limited by the
terms of the underlying agreement with the owner of the underlying Third Party
Materials, provided, that Supplier shall notify Kraft in advance if the terms of
any such agreement will preclude or limit Kraft’s ownership of such Derivative
Work and shall obtain Kraft’s written consent prior to proceeding with such
Derivative Work.

14.2.5              Disclosure by Supplier of Developed Materials. Supplier
shall promptly disclose in writing to Kraft each Developed Material that is
developed in connection with the Services. With respect to each disclosure,
Supplier shall indicate the features or concepts that it believes to be new or
different.

14.2.6              Agreement Regarding Inventions and Patents. With respect to
patented inventions arising out of Developed Materials, but not including
inventions by Transitioned Employees while working on the Kraft account during
the first twelve (12) months following their relevant Employment Effective Date,
and not including any inventions solely conceived and reduced to practice by or
on behalf of Kraft or any Eligible Recipients, by a party other than Supplier or
its subcontractors hereunder, Kraft shall not, and shall cause the Eligible
Recipients and each of their respective employees to not, sue or seek injunctive
relief for patent infringement against Supplier or any customer of Supplier
which is (i) then currently receiving services from Supplier as evidenced by
Supplier’s business records, or (ii) using software or systems developed and
delivered by Supplier, which in the case of either clauses (i) or (ii) above,
that are alleged to be infringing of such rights, where the allegedly infringing
inventions or services are independently developed by Supplier employees not
primarily dedicated to the Kraft account or having access to confidential

100


--------------------------------------------------------------------------------


 

information related to the subject matter of the patent. The foregoing covenant
shall not extend to any copyrights or other intellectual property rights of
Kraft or the Eligible Recipients.

14.3        Supplier Owned and Licensed Materials.

14.3.1     Ownership of Supplier Owned Materials. Supplier shall be the sole and
exclusive owner of the (i) intellectual property, Software and Materials
lawfully owned by it, (ii) intellectual property, Software and Materials
acquired by Supplier (including any such Materials purchased from Kraft pursuant
to this Agreement) other than acquisitions for Kraft or an Eligible Recipient in
connection with the performance of the Services, (iii) Derivative Works of
Supplier owned intellectual property, Software and Materials created by or for
Supplier in accordance with Section 14.2.3, (iv) Materials developed by or on
behalf of Supplier other than in the course of the performance of its
obligations under this Agreement or in connection with the use of any Kraft Data
or Kraft Owned Materials, including all United States and foreign patent,
copyright and other intellectual property rights in such Materials described in
clauses (i) through (iv) of this paragraph (“Supplier Owned Materials”).

14.3.2     License to Supplier Owned Materials. Effective upon the first use by
the Supplier of any Supplier Owned Materials to provide the Services, Supplier
hereby grants to Kraft and the Eligible Recipients, at no additional charge, a
world-wide, non-exclusive, royalty-free right and license during the Term and
any Termination Assistance Services period to (i) access, use, execute,
reproduce, display, distribute (among themselves and, where appropriate for
Kraft and the Eligible recipients to receive the benefit of this Section, to
Kraft Third Party Contractors) and perform, such Supplier Owned Materials
(including all modifications, replacements, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related thereto), and
(ii) modify, enhance and create Derivative Works of such Supplier Owned
Materials, provided that Kraft will notify Supplier of any such modifications,
enhancements or creation of  Derivative Works and obtain Supplier’s approval
through the Change Control Procedures if Kraft’s modifications, enhancements or
the creation of Derivative Works would impair Supplier’s ongoing use of such
Material to perform the Services. In addition, at no additional Charge, Supplier
hereby grants to Kraft Third Party Contractor(s) a non-exclusive, royalty-free
right and license during the Term and any Termination Assistance Services
period, for the benefit of Kraft and the Eligible Recipients,  to (x) access
use, execute, reproduce, display, perform, and distribute (to Kraft and the
Eligible Recipients and, where appropriate for Kraft and the Eligible recipients
to receive the benefit of this Section, to Kraft Third Party Contractors) and
(y) modify, enhance and create Derivative Works of such Supplier Owned Materials
and Software (including all modifications, replacements, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related thereto),
provided that Kraft will notify Supplier of any such modifications, enhancements
or creation of Derivative Works and obtain Supplier’s approval through the
Change Control Procedures if any Kraft Third Party Contractor’s modifications,
enhancements or Derivative Works would impair Supplier’s ongoing use of such
Material to perform the Services. Supplier Owned Materials shall remain the
property of Supplier Kraft, the Eligible Recipients and Kraft Third Party
Contractors may only exercise the rights granted to the Supplier Owned Materials
pursuant to this Section 14.3.2 in order to (A) receive the full benefit of the
Services provided by Supplier, and (B) perform or have performed services that
entail the same or similar types of use for which Supplier used or uses such
Material in connection with the provision of the Services. The rights and
obligations of Kraft, the Eligible Recipients and Kraft Third Party Contractors
with respect to such Supplier Owned Materials following the expiration or
termination of the Agreement or termination of any Service are set forth in
Section 14.6.

14.3.3     Embedded Materials. To the extent that Supplier Owned Materials are
embedded in any Developed Materials owned by Kraft pursuant to Section 14.2.1,
Supplier shall not be deemed to

101


--------------------------------------------------------------------------------




 

have assigned its intellectual property rights in such Supplier Owned Materials
to Kraft, but Supplier hereby grants to Kraft a worldwide, perpetual,
irrevocable, non-exclusive, fully paid-up license, with the right to grant
sublicenses, to use, execute, reproduce, display, perform, modify, enhance,
distribute and create Derivative Works of such Supplier Owned Materials
(including all modifications, replacements, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related thereto) solely
for the benefit and use of Kraft, Kraft Affiliates and the Eligible Recipients
for so long as such Supplier Owned Materials remain embedded in such Developed
Materials and are not separately commercially exploited. Following the
expiration or termination of the Term and the termination of the Service(s) for
which such Materials were used, Supplier shall, at Kraft’s request, provide
Upgrades, maintenance, support and other services for such embedded Supplier
Owned Materials in accordance with Section 14.6.2 or 14.6.3, as applicable.

14.3.4     Source Code Escrow. At Kraft’s request and expense with respect to
the escrow agent charges, Supplier shall deposit in escrow with an escrow agent
selected by Kraft the source code and related documentation for Supplier Owned
Software and, to the extent available to Supplier, the source code for any Third
Party Software used by Supplier to perform the Services. The escrow shall be
governed by and subject to the terms and conditions appearing in the Escrow
Agreement attached hereto as Exhibit 5, as such terms and conditions may be
modified by Kraft and the escrow agent. Unless approved by Kraft, Supplier shall
not use any non-commercially available Third Party Software for the performance
of the Services without obtaining the right to the source code for such
software, whether by escrow or otherwise.

14.3.5     License to Supplier Licensed Third Party Materials. Effective upon
the first use by Supplier of any Third Party Materials to provide the Services
and subject to Supplier having obtained any Required Consents, Supplier hereby
grants to Kraft and the Eligible Recipients, and, solely for the benefit of
Kraft and the Eligible Recipients, to the Kraft Third Party Contractors, at no
additional charge, a non-exclusive, royalty-free right and license to access
and/or use the Third Party Materials as to which Supplier holds the license or
for which Supplier is financially responsible under this Agreement (including
all modifications, substitutions, Upgrades, enhancements, methodologies, tools,
documentation, materials and media related thereto), during the Term and any
Termination Assistance Services period Kraft, the Eligible Recipients and Kraft
Third Party Contractors may only exercise the rights granted to the Third Party
Materials pursuant to this Section 14.3.5 in order to (A) receive the full
benefit of the Services provided by Supplier, and (B) perform or have performed
services that entail the same or similar types of use for which Supplier used or
uses such Material in connection with the provision of the Services. The rights
and obligations of Kraft, the Eligible Recipients and Kraft Third Party
Contractors with respect to such Supplier licensed Third Party Materials
following the expiration or termination of the Agreement or termination of any
Service are set forth in Section 14.6.

14.4        Other Materials.

This Agreement shall not confer upon either Party intellectual property rights
in Materials of the other Party (to the extent not covered by this Article 14)
unless otherwise so provided elsewhere in this Agreement.

14.5        General Rights.

14.5.1     Copyright Legends. Each Party agrees to reproduce copyright legends
which appear on any portion of the Materials which may be owned by the other
Party or third parties.

102


--------------------------------------------------------------------------------




 

14.5.2     Residuals. Nothing in this Agreement (including Article 9) shall
restrict any employee or representative of a Party from using general ideas,
concepts, practices, learning or know-how relating to the processing of
information technology that are retained in the unaided memory of such employee
or representative after performing the obligations of such Party under this
Agreement, except to the extent that such use infringes upon any patent,
copyright or other intellectual property right of a Party or its Affiliates (or,
in the case of Supplier, any Eligible Recipient); provided, however, that this
Section 14.5.2 shall not (i) be deemed to limit either Party’s obligations under
this Agreement with respect to the disclosure or use of Proprietary Information,
or (ii) operate or be construed as permitting an employee or representative of
Supplier to disclose, publish, disseminate or use (a) the source of any
Proprietary Information of Kraft or an Eligible Recipient, (b) any financial,
statistical or personnel information of Kraft or an Eligible Recipient, or (c)
the business plans of Kraft or the Eligible Recipients. An individual’s memory
is unaided if the individual has not intentionally memorized the other Party’s
Proprietary Information for the purpose of retaining and subsequently using or
disclosing it and does not identify the information as the other Party’s
Proprietary Information upon recollection. For avoidance of doubt, the foregoing
would not permit Supplier Personnel to use Proprietary Information of Kraft or
an Eligible Recipient for any purpose other than the provision of Services under
this Agreement.

14.5.3     No Implied Licenses. Except as expressly specified in this Agreement,
nothing in this Agreement shall be deemed to grant to one Party, by implication,
estoppels or otherwise, license rights, ownership rights or any other
intellectual property rights in any Materials owned by the other Party or any
Affiliate of the other Party (or, in the case of Supplier, any Eligible
Recipient).

14.5.4     Incorporated Materials. Should either Party incorporate into
Developed Materials any intellectual property subject to third party patent,
copyright or license rights, any ownership or license rights granted herein with
respect to such Materials shall be limited by and subject to any such patents,
copyrights or license rights; provided that, prior to incorporating any such
intellectual property in any Materials, the Party incorporating such
intellectual property in the Materials has disclosed this fact and obtained the
prior approval of the other Party.

14.6        Kraft Rights Upon Expiration or Termination of Agreement.

As part of the Termination Assistance Services, Supplier shall provide the
following to Kraft, Kraft Affiliates and the Eligible Recipients with respect to
Materials and Software:

14.6.1     Kraft Owned Materials and Developed Materials. With respect to Kraft
Owned Materials and Developed Materials, Supplier shall, at no cost to Kraft:

14.6.1.1                   deliver to Kraft all Kraft Owned Materials and
Developed Materials and all copies thereof in the format and medium in use by
Supplier in connection with the Services as of the date of such expiration or
termination; and

14.6.1.2                   following confirmation by Kraft that the copies of
the Kraft Owned Materials and Developed Materials delivered by Supplier are
acceptable and the completion by Supplier of any Termination Assistance Services
for which such Materials are required, destroy or securely erase all other
copies of such Materials then in Supplier’s possession and cease using such
Materials and any information contained therein for any purpose.

103


--------------------------------------------------------------------------------




 

14.6.2     Supplier Owned Materials.

14.6.2.1                   With respect to those Materials owned by Supplier or
Supplier Affiliates or (subject to Section 6.4.3) Subcontractors (other than
Commodity Equipment and Transport Providers, product vendor specialists who
Supplier engages on a temporary basis to address urgent problems, and Third
Party Contractors under Third Party Contracts assumed by Supplier to the extent
such contracts do not comply with this requirement as of the Effective Date) and
used by them during the 12-month period immediately preceding the expiration or
termination of the Term to provide the Services (and any modifications,
substitutions, Upgrades, enhancements, methodologies, tools, documentation,
materials and media related thereto):

14.6.2.1.1                Supplier hereby grants to Kraft and the Eligible
Recipients (or, at Kraft’s election, to their designee(s)) a worldwide,
perpetual, non-exclusive, non-transferable, irrevocable, fully paid-up license
to use, execute, reproduce, display, perform, and distribute (among themselves
and, where appropriate for Kraft and the Eligible Recipients to receive the
benefit of this Section, to Kraft Third Party Contractors), and modify, enhance
and create Derivative Works and to permit a third party to use, execute,
reproduce, display, perform, and distribute (to Kraft and such Eligible
Recipients, and, where appropriate for Kraft and the Eligible Recipients to
receive the benefit of this Section, to Kraft Third Party Contractors) such
Supplier Owned Materials for the benefit or use of Kraft, Kraft Affiliates and
the Eligible Recipients upon the expiration or termination of the Term, but only
with respect to replacement services that are the same or similar to the
Services for which such Supplier Owned Materials and Derivative Works were used
(without the obligation by Supplier to maintain, support, upgrade or provide
other services with respect thereto except as provided in Section 14.6.2.1.3
below);

14.6.2.1.2                Supplier shall deliver to Kraft and the Eligible
Recipients (or, at Kraft’s election, to their designee(s)) (A) a copy of such
Supplier Owned Materials and related documentation, (B) the source code and
object code for such Supplier Owned Materials to the extent such code is
reasonably necessary to permit them to use such Supplier Owned Materials, (C)
the source code and object code for Supplier Owned Materials that are not
commercial off-the-shelf products, and (D) the source code and object code for
Supplier Owned Materials that are commercial off-the-shelf products if Supplier
does not offer or provide upgrades, maintenance, support and other services for
such Materials as provided in Section 14.6.2.1.3, but only with respect to
replacement services that are the same or similar to the Services for which such
Supplier Owned Materials and Derivative Works were used (without the obligation
to maintain, support, upgrade or provide other services with respect thereto
except as reflected in Section 14.6.2.1.3 below; and

14.6.2.1.3                Supplier shall offer to provide to Kraft and the
Eligible Recipients (or, at Kraft’s election, to their designee(s)), Upgrades,
maintenance, support and other services for Supplier Owned Materials commercial
off-the-shelf

104


--------------------------------------------------------------------------------




 

Materials, and any other Materials provided by Supplier on Supplier’s
then-current standard terms and conditions for such services.

14.6.2.2                   Unless Kraft has otherwise agreed in advance, Kraft
and the Eligible Recipients (and, to the extent applicable, Kraft’s designee(s))
shall not be obligated to pay any license or transfer fees in connection with
its receipt of the licenses and other rights to Supplier Owned Materials above.
Supplier shall not use any Supplier Owned Materials for which it is unable to
offer such license or other rights without Kraft’s prior written approval (and
absent such approval, Supplier’s use of any such Supplier Owned Materials shall
obligate Supplier to provide, at no additional cost, such license and other
rights to Kraft, Kraft Affiliates, the Eligible Recipients and Kraft’s
designees).

14.6.3     Third Party Materials.

14.6.3.1                   Subject to any exceptions to which Kraft has
consented pursuant to Section 6.4.3, with respect to Third Party Materials
licensed by Supplier or Supplier Affiliates or Subcontractors (other than
product vendor specialists who Supplier engages on a temporary basis to address
urgent problems, Third Party Contractors under Kraft assigned contracts to the
extent such contracts do not comply with this requirement as of the Effective
Date, and vendors of Supplier Overhead Materials) and used by them to provide
the Services, Supplier hereby grants to Kraft and the Eligible Recipients (or,
at Kraft’s election, to their designee(s)) a sublicense (with the right to grant
sublicenses) offering the same rights and warranties with respect to such Third
Party Materials available to Supplier (or Supplier Affiliates or
Subcontractors), on the same terms and conditions, for the benefit and use of
Kraft, Kraft Affiliates and the Eligible Recipients upon the expiration or
termination of the Term with respect to services that are the same or similar to
the Services for which such Third Party Materials were used; provided that,
during the Termination Assistance Services period, Supplier may, with Kraft’s
approval, substitute one of the following for such sublicense:

14.6.3.1.1                the assignment to Kraft and the Eligible Recipients
(or, at Kraft’s election, to their designee(s)) of the underlying license for
such Third Party Materials;

14.6.3.1.2                the procurement for Kraft and the Eligible Recipients
(or, at Kraft’s election, to their designee(s)) of a new license (with terms at
least as favorable as those in the license held by Supplier or its Affiliates or
Subcontractors and with the right to grant sublicenses) to such Third Party
Materials for the benefit or use of Kraft, Kraft Affiliates and the Eligible
Recipients; or

14.6.3.1.3                the procurement for Kraft and the Eligible Recipients
(or, at Kraft’s election, to their designee(s)) of a substitute license for
Third Party Materials sufficient to perform, without additional cost, support or
resources and at the levels of performance and efficiency required by this
Agreement, the functions of the Third Party Materials necessary to enable Kraft
or its designee to provide the Services after the expiration or termination of
the Term.

105


--------------------------------------------------------------------------------




 

14.6.3.2                   In addition, Supplier shall deliver to Kraft and the
Eligible Recipients (or, at Kraft’s election, to their designee(s)) a copy of
such Third Party Materials (including source code, to the extent it has been
available to Supplier) and related documentation, and shall cause (or in the
case of commercially available Materials, use commercially reasonable efforts to
cause) maintenance, support and other services to continue to be available to
Kraft and the Eligible Recipients (or, at Kraft’s election, to their
designee(s)) to the extent it has been available to Supplier), provided that
Kraft or its designee shall be responsible for the cost of such Services after
termination. Unless Kraft has otherwise agreed in advance in accordance with
Section 6.4.3, Kraft and the Eligible Recipients shall not be obligated to pay
any license or transfer fees in connection with its receipt of the licenses,
sublicenses and other rights specified in this Section 14.6.3. Supplier shall
not use any Third Party Materials for which it is unable to offer such license,
sublicense or other rights without Kraft’s prior approval (and absent such
approval, Supplier’s use of any such Third Party Materials shall obligate
Supplier to provide, at no additional cost, such licenses, sublicenses and other
rights). Kraft, however, shall be obligated to make monthly or annual payments
attributable to periods after the expiration or termination of the Term with
respect to the Services for which such Third Party Materials were used for the
right to use and receive maintenance or support related thereto, but only to the
extent Supplier would have been obligated to make such payments if it had
continued to hold the licenses in question or Kraft has agreed in advance to
make such payments.

14.6.3.3                   To the extent Kraft has agreed in advance to pay any
fees in connection with its receipt of such licenses, sublicenses or other
rights, Supplier shall, at Kraft’s request, identify the licensing and
sublicensing options available to Kraft and the Eligible Recipients and the
license or transfer fees associated with each. Supplier shall use commercially
reasonable efforts to obtain the most favorable options and the lowest possible
transfer, license, relicense, assignment or termination fees for Third Party
Materials. Supplier shall not commit Kraft or the Eligible Recipients to pay any
such fees or expenses without Kraft’s prior written approval. If the licensor
offers more than one form of license, Kraft (not Supplier) shall select the form
of license to be received by Kraft, the Eligible Recipients or their
designee(s).

15.          REPRESENTATIONS, WARRANTIES AND COVENANTS

15.1        Work Standards.

Supplier warrants that the Services shall be executed in a workmanlike manner,
in accordance with the best practices of the information technology outsourcing
industry and the Service Levels, Supplier covenants that (i) the Services shall
be rendered with promptness, due care, skill and diligence; (ii) Supplier shall
use adequate numbers of qualified individuals with suitable training, education,
experience, know-how, competence and skill to perform the Services; (iii)
Supplier shall provide such individuals with training as to new products and
services prior to the implementation of such products and services in the
Kraft/Eligible Recipients environment; and (iv) Supplier shall have the
resources, capacity, expertise and ability in terms of Equipment, Software,
know-how and personnel to provide the Services. In all cases where Supplier has
committed to a specific Service Level in Schedule 3 and there is a conflict
between that Service Level and a service level obligation under this Section
15.1, the specific Service Level will apply.

106


--------------------------------------------------------------------------------




 

15.2        Maintenance.

15.2.1     Supplier Responsibility. Unless otherwise agreed and to the extent
Supplier has operational responsibility under this Agreement, Supplier shall
maintain the Equipment and Software so that they operate substantially in
accordance with the Service Levels and their Specifications, including (i)
maintaining Equipment in good operating condition, subject to normal wear and
tear, (ii) undertaking repairs and preventive maintenance on Equipment in
accordance with the applicable Equipment manufacturer’s recommendations and
requirements, and (iii) performing Software maintenance in accordance with the
applicable Software supplier’s documentation, recommendations and requirements.

15.2.2     Out of Support Third Party Equipment and Software. For Third Party
Equipment and Software no longer supported by the licensor or manufacturer for
which Supplier has operational responsibility under this Agreement, Supplier
shall use commercially reasonable efforts to perform maintenance for such
Equipment or Software as required to meet its obligations under this Agreement.

15.2.3     Refresh. To the extent Supplier has financial responsibility under
this Agreement for Equipment or Software, Supplier shall, subject to Section 9.7
or as otherwise agreed by the Parties, Upgrade or replace such Equipment or
Software in accordance with Schedule 4.2 or as otherwise required to enable
Supplier to meet its obligations under this Agreement, at no additional cost to
Kraft. Supplier shall also comply with the Technology and Business Plan, so long
as such compliance does not require Supplier to refresh Equipment at a rate that
is faster than the rate specified in Schedule 4.2 for such Equipment.

15.3        Efficiency and Cost Effectiveness.

Supplier covenants that it shall use commercially reasonable efforts to provide
the Services in the most cost-effective manner consistent with the required
level of quality and performance. Without limiting the generality of the
foregoing, such actions shall include:

15.3.1     Timing of Actions. Making adjustments in the timing of actions
(consistent with Kraft priorities and schedules for the Services and Supplier’s
obligation to meet the Service Levels).

15.3.2     Timing of Functions. Delaying or accelerating, as appropriate, the
performance of non-critical functions within limits acceptable to Kraft.

15.3.3     Systems Optimization. Tuning or optimizing the Systems (including
memory) and/or Applications Software for which Supplier has operational
responsibility under this Agreement, in order to optimize performance and
minimize costs.

15.3.4     Usage Scheduling. Controlling its use of the System and/or the Kraft
data network by scheduling usage, where possible, to low utilization periods.

15.3.5     Alternative Technologies. Subject to Section 9.5, using alternative
technologies to perform the Services.

15.3.6     Efficiency. Efficiently using resources for which Kraft is charged
hereunder, consistent with industry norms, and compiling data concerning such
efficient use in segregated and auditable form whenever possible.

107


--------------------------------------------------------------------------------




 

15.4        Software.

15.4.1     Ownership and Use. Subject to Supplier’s obligation to obtain
Required Consents pursuant to Article 5, and except with respect to Software
made available by Kraft hereunder, Supplier represents, warrants and covenants
that it is either the owner of, or authorized to use, any and all Software
provided and used by Supplier in providing the Services. As to any such Software
that Supplier does not own but is authorized to use, Supplier shall advise Kraft
as to the ownership and extent of Supplier’s rights with regard to such Software
to the extent any limitation in such rights would impair Supplier’s performance
of its obligations under this Agreement.

15.4.2     Performance. Supplier represents, warrants and covenants that any
Supplier Owned Software will perform in conformance with its Specifications and
will provide the functions and features and operate in the manner described
therein.

15.4.3     Developed Materials Compliance.

15.4.3.1                   Supplier warrants and covenants that Developed
Materials shall be free from material errors in operation and performance, shall
Comply with the applicable documentation and Specifications in all material
respects and shall provide the functions and features and operate in the manner
described in Schedule 2 or Schedule 8 or as otherwise agreed by the Parties, for
the applicable period after Acceptance as follows:

15.4.3.1.1                Six months for Developed Materials that execute on a
daily, weekly or monthly cycle,

15.4.3.1.2                Twelve months for Developed Materials that execute on
a quarterly cycle, and

15.4.3.1.3                Two years for Developed Materials that execute on an
annual cycle.

15.4.3.2                   During such warranty period with respect to any
Developed Materials developed by Supplier, Supplier shall correct any failure of
such Developed Material to Comply at no additional Charge to Kraft and shall use
commercially reasonable efforts to do so as expeditiously as possible; provided
that in the case of Developed Materials produced by Supplier on a
time-and-materials or cost-plus basis, Supplier’s obligation to perform such
correction at no additional charge shall be limited to 10% (measured by Charges)
of Supplier’s original development effort for producing those materials. The
foregoing warranty period will not extend to any failure to Comply attributable
to (i) a change or modification to the applicable Developed Material by Kraft or
its Third Party Contractors not contemplated by this Agreement or recommended,
performed or approved by Supplier or (ii) Kraft operating the applicable
Developed Material other than (x) in accordance with the applicable
documentation and Specifications, (y) for the purposes contemplated in this
Agreement or (z) on types of hardware contemplated by this Agreement or
recommended, supplied or approved by Supplier. In the event that Supplier fails
or is unable to repair or replace such nonconforming Developed Material, Kraft
shall, in addition to any and all other remedies available to it hereunder, be
entitled to obtain from Supplier a copy of the source code and/or object code to
such Developed Material.

108


--------------------------------------------------------------------------------




 

15.4.4     Nonconformity of Supplier Owned Software. In addition to the
foregoing, in the event that the Supplier Owned Software (excluding Supplier
Owned Developed Materials which are addressed in Section 15.4.3) does not
conform to the Specifications and criteria set forth in this Agreement, and/or
materially adversely affects the Services provided hereunder, Supplier shall
expeditiously repair such Software or replace such Software with conforming
Software.

15.4.5     Out of Support Third Party Software. To the extent Third Party
Software for which Supplier has operational responsibility under Schedule 2,
4.2, 11, or 12 is no longer supported by the applicable licensor or
manufacturer, Supplier shall use commercially reasonable efforts to perform
maintenance for such Software as required.

15.5        Non-Infringement.

15.5.1     Perfomance of Responsibilities. Except as otherwise provided in this
Agreement, each Party covenants that it shall perform its responsibilities under
this Agreement in a manner that does not infringe, or constitute an infringement
or misappropriation of, any patent, copyright, trademark, trade secret or other
proprietary  rights of any third party; provided, however, that the performing
Party shall not have any obligation or liability to the extent any infringement
or misappropriation is caused by (i) modifications made by the other Party or
its contractors or subcontractors, without the knowledge or approval of the
performing Party, (ii) the other Party’s combination of the performing Party’s
work product or Materials with items not furnished, specified or reasonably
anticipated by the performing Party or contemplated by this Agreement, (iii) a
breach of this Agreement by the other Party, (iv) the failure of the other Party
to use corrections or modifications provided by the performing Party offering
equivalent features and functionality, or (v) Third Party Software, except to
the extent that such infringement or misappropriation arises from the failure of
the performing Party to obtain the necessary licenses or Required Consents or to
abide by the limitations of the applicable Third Party Software licenses. Each
Party further covenants that it will not use or create materials in connection
with the Services which are libelous, defamatory or obscene. The foregoing
non-infringement covenant will not cover any claims of infringement arising out
of, under or in connection with the provision of any call center services for
Kraft’s customers or automated attendant services for such customer call centers
involving computer telephony integration. As of the Effective Date, the Services
do not include the provision of any such customer call center or automated
attendant services.

15.5.2     Third Party Software Indemnification. In addition, with respect to
Third Party Software provided by Supplier pursuant to this Agreement, Supplier
covenants that it shall obtain and provide intellectual property indemnification
for Kraft and the Eligible Recipients (or obtain intellectual property
indemnification for itself and enforce such indemnification on behalf of Kraft
and the Eligible Recipients) from the suppliers of such Software. Unless
otherwise approved in advance by Kraft, such indemnification shall be comparable
to the intellectual property indemnification provided by Supplier to Kraft and
the Eligible Recipients under this Agreement.

15.6        Authorization.

Each Party represents, warrants and covenants to the other that:

15.6.1     Corporate Existence. It is a corporation duly incorporated, validly
existing and in good standing under the Laws of its State of incorporation;

15.6.2     Corporate Power and Authority. It has the requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement;

109


--------------------------------------------------------------------------------




 

15.6.3     Legal Authority. It has obtained all licenses, authorizations,
approvals, consents or permits required to perform its obligations under this
Agreement under all applicable federal, state or local laws and under all
applicable rules and regulations of all authorities having jurisdiction over the
Services, except to the extent the failure to obtain any such license,
authorizations, approvals, consents or permits is, in the aggregate, immaterial;

15.6.4     Due Authorization. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by the requisite corporate action on the
part of such Party; and

15.6.5     No Violation or Conflict. The execution, delivery, and performance of
this Agreement shall not constitute a violation of any judgment, order, or
decree; a material default under any material contract by which it or any of its
material assets are bound; or an event that would, with notice or lapse of time,
or both, constitute such a default.

15.7        Inducements; Kraft Code of Business Conduct and Ethics.

15.7.1     Inducements. Supplier represents, warrants and covenants that it has
not given and will not give commissions, payments, kickbacks, lavish or
extensive entertainment, or other inducements of more than minimal value to any
employee or agent of Kraft in connection with this Agreement. Supplier also
represents, warrants and covenants that, to the best of its knowledge, no
officer, director, employee, agent or representative of Supplier has given any
such payments, gifts, entertainment or other thing of value to any employee or
agent of Kraft. Supplier also acknowledges that the giving of any such payments,
gifts, entertainment or other thing of value is strictly in violation of Kraft
policy on conflicts of interest, and may result in the cancellation of this
Agreement and other existing and future contracts between the Parties.

15.7.2     Kraft Code of Conduct. Supplier covenants that, in the performance of
the Services and its other contractual obligations hereunder, it shall comply
with the Kraft Foods Code of Conduct for Compliance and Integrity, as set forth
in Schedule 17.3, and as such Code may be reasonably modified from time to time
to the extent Supplier has been given notice of it (which notice may be by
electronic communications including notices of information contained on a
website).

15.8        Malicious Code.

Each Party shall cooperate with the other Party and shall take commercially
reasonable actions and precautions consistent with Schedule 2 to prevent the
introduction and proliferation of Malicious Code into Kraft’s or an Eligible
Recipient’s environment or any System used by Supplier to provide the Services.
Without limiting Supplier’s other obligations under this Agreement, in the event
Malicious Code is found in Equipment, Software or Systems managed or supported
by Supplier or used by Supplier to provide the Services, Supplier shall
eliminate or quarantine the Malicious Code and reduce the effects of such
Malicious Code and, if the Malicious Code causes a loss of operational
efficiency or loss of data, to mitigate such losses and restore such data with
generally accepted data restoration techniques. If the Malicious Code was
introduced notwithstanding Supplier’s and its Subcontractors’ compliance with
the obligations of this Section 15.8, then if eliminating and reducing the
effects of the Malicious Code and the restoration of data requires adding
substantial additional Supplier resources or third party contractors (beyond the
Subcontractor personnel then assigned to perform Services for Kraft), Kraft may
elect to either (i) reprioritize the Services, in which event Supplier will
perform the remediation at no additional charge, or (ii) authorize Supplier to
perform the remediation as a Project.

110


--------------------------------------------------------------------------------


 

15.9                        Disabling Code.

Supplier covenants that, without the prior written consent of Kraft, Supplier
shall not, and shall not permit its Subcontractors (which shall not include
Software providers who are not performing any Services) to intentionally insert
into the Software any code, or invoke any code that has already been inserted,
with the purpose of disabling or otherwise shutting down all or any portion of
the Software, Equipment and/or Systems. Supplier also  covenants that it shall
use only Third Party Software (i) without disabling code or (ii) with respect to
which the Third Party Software licensor and any other entity controlling
invocation of such disabling code has agreed to refrain from invoking such
disabling code at any time without the prior approval of Kraft. For purposes of
this provision, code that serves the function of ensuring software license
compliance (including passwords) shall not be deemed disabling code, provided
that Supplier notifies Kraft in advance of all such code of which Supplier is
aware after exercise of reasonable due diligence and obtains Kraft’s approval
prior to installing such code in any Software, Equipment or System.

15.10                 Compliance with Laws.

15.10.1       Compliance by Supplier. Subject to Sections 15.10.4, 15.10.5 and
15.10.6, Supplier covenants that, with respect to the provision of the Services
and the performance of any of its other legal and contractual obligations
hereunder, it is and shall be in compliance in all material respects with all
applicable Laws and shall remain in compliance with such Laws for the Term and
any Termination Assistance Services period including identifying and procuring
applicable permits, certificates, approvals and inspections required under such
Laws. In addition, Supplier shall be obligated to promptly correct any other
violations (i.e., even if not material) of which Supplier knew. Without
limitation to the generality of the foregoing, Supplier specifically covenants
as follows:

15.10.1.1                                                   Supplier and its
Subcontractors shall comply in all material respects with all applicable Laws
regarding minimum wage, living conditions, overtime, working conditions, and the
applicable labor and environmental Laws.

15.10.1.2                                                   Supplier shall not
use, and shall ensure that none of its Subcontractors use, any child labor,
prison inmates, or knowingly use convicted felons or criminals, nor shall they
contract with any prison system, to perform any Services.

15.10.1.3                                                   All products
supplied by Supplier pursuant to this Agreement shall conform to and satisfy the
requirements of The Occupational Safety and Health Act of 1970 (or any state or
local Laws passed in lieu thereof) and all standards and regulations issued
thereunder.

15.10.1.4                                                   Supplier shall be an
equal opportunity employer, as described in Section 202 of Executive Order
11246, dated September 24, 1976, as amended, and as such, shall comply with the
provisions of such Executive Order and its implementing regulations during the
performance of this Agreement.

15.10.1.5                                                   Supplier shall
comply with the affirmative action requirements of Part 60-741.4 Title 41, Code
of Federal Regulations, with respect to individuals with disabilities during the
performance of this Agreement.

15.10.1.6                                                   Supplier shall
comply with the affirmative action requirements of Part 60-250.4 Title 41, Code
of Federal Regulations, with respect to Disabled Veterans and Veterans of the
Vietnam Era during the performance of this Agreement.

111


--------------------------------------------------------------------------------




 

15.10.1.7                                                   Supplier shall
comply with the provisions of Executive Order 11625 and its implementing
regulations with respect to the utilization of minority business enterprises
during the performance of this Agreement.

15.10.2       Compliance Data and Reports. At no additional charge and at
Kraft’s request, Supplier shall provide Kraft with data and reports in
Supplier’s possession necessary for Kraft to comply with all Laws applicable to
the Services. If a charge of non-compliance by Supplier with any such Laws
occurs, Supplier shall promptly notify Kraft of such charge.

15.10.3       Software, Equipment, Systems and Materials Compliance. Supplier
covenants that the Software, Equipment, Systems and Materials owned, provided or
used by Supplier in providing the Services (other than the Acquired Assets) are
in compliance in all material respects with all applicable Laws and shall remain
in compliance with such Laws in all material respects for the Term and any
Termination Assistance Services period. Notwithstanding the foregoing, (i)
Supplier shall be obligated to promptly correct any other violations (i.e., even
if not material) of which Supplier knew ; and (ii) Supplier shall have a
reasonable period of time, not to exceed 90 days after the date that Kraft
provides any Software, Equipment, Systems or Materials to Supplier, to correct
any non-compliance in the Software, Equipment, Systems or Materials supplied by
Kraft for Supplier’s use hereunder and during such period the covenant set forth
above shall not apply to such Software, Equipment, Systems and Materials.

15.10.4       Notice of Laws. Supplier shall notify Kraft of any Laws and
changes in Laws applicable to (i) Supplier’s performance of the Services and
(ii) Supplier as a provider of outsourced information technology and other
in-scope services, including those applicable to the employment of Supplier
Personnel and the provision of Services from the countries in which Supplier
Facilities are located (collectively, “Supplier Laws”). Kraft shall notify
Supplier of any other Laws and any changes in such other Laws applicable to
Kraft’s and/or the Eligible Recipients’ principal businesses to the extent
applicable to Supplier’s performance of the Services (other than Supplier Laws)
(collectively, “Kraft Laws”). Supplier shall, through the Supplier Personnel,
maintain general familiarity with Kraft Laws, and shall bring additional or
changed requirements to Kraft’s attention to the extent the changed law comes to
Supplier’s attention. Subject to its non-disclosure obligation under other
customer contracts, Supplier also shall make commercially reasonable efforts to
obtain information regarding such requirements from other outsourcing customer
engagements and to communicate such information to Kraft in a timely manner.
Each Party shall use commercially reasonable efforts to advise the other of Laws
and changes in Laws about which such Party becomes aware in the other Party’s
area of responsibility, but without assuming an affirmative obligation of
inquiry, except as otherwise provided herein, and without relieving the other
Party of its obligations hereunder. At Kraft’s request, Supplier Personnel shall
participate in Kraft provided compliance training programs.

15.10.5       Interpretation of Laws or Changes in Laws. Kraft shall be
responsible, with Supplier’s cooperation and assistance, for interpreting Kraft
Laws or changes in Kraft Laws and for identifying the impact of such Kraft Laws
or changes in Kraft Laws on Supplier’s performance and Kraft’s and/or the
Eligible Recipients’ receipt and use of the Services. Supplier shall be
responsible, with Kraft’s cooperation and assistance, for interpreting Supplier
Laws or changes in Supplier Laws and for identifying the impact of such Supplier
Laws or changes in Supplier Laws on Supplier’s performance and Kraft’s and/or
the Eligible Recipients’ receipt and use of the Services. To the extent the
impact of any Supplier Law or change in Supplier Law cannot be readily
identified by Supplier, the Parties shall cooperate in interpreting such Law or
change in Law and shall seek in good faith to identify and agree upon the impact
on Supplier’s performance and Kraft’s and/or the Eligible Recipients’ receipt
and use of the Services. If the Parties are

112


--------------------------------------------------------------------------------




 

unable to agree upon such impact, Supplier shall adopt an interpretation based
on its reasonable judgment, taking into consideration alternatives that have the
least adverse affect on both Parties.

15.10.6       Implementation of Changes in Laws. In the event of any changes in
Laws (including Kraft Laws to the extent Supplier receives notice of such Kraft
Laws from Kraft or as otherwise provided in Section 15.10.4), Supplier shall
implement any necessary modifications to the Services prior to the deadline
imposed by the regulatory or governmental body having jurisdiction for such
requirement or change. Except as noted in the next succeeding sentence, Supplier
shall bear the costs associated with implementing changes in such Laws. If the
change is a change to Kraft Laws and the effort required to implement that
change meets the definition of  “New Services” with the exception that for
purposes of this Section 15.10.6 the requirement of clause (ii) of such
definition will be deemed satisfied if the additional level of effort required
exceeds *  *  *, then that effort shall be treated as a Project. *  *  * shall
bear the costs associated with the ongoing compliance with such changed Laws
unless such change meets the  *  *  * of     *  *  *. At Kraft’s request,
Supplier Personnel shall participate in Kraft provided regulatory compliance
training programs.

15.10.7       Compliance by Kraft. Kraft covenants that, with respect to its
receipt and use of the Services and the performance of any of its other legal
and contractual obligations hereunder, it is and shall be in compliance in all
material respects with all applicable Kraft Laws and shall remain in compliance
with such Kraft Laws for the Term and any Termination Assistance Services period
including identifying and procuring applicable permits, certificates, approvals
and inspections required under such Laws. If Supplier provides written notice to
Kraft of any applicable Law where Kraft is not in compliance in all respects,
Kraft agrees that it will take steps to get in compliance.

15.10.8       Assistance to Kraft. Subject to Section 15.10.6, as part of the
Services and on an ongoing basis, Supplier shall assist Kraft and the Eligible
Recipients as they may reasonably require in their efforts to comply with
applicable Laws (including any changes to Laws) not applicable to Supplier but
related to the Services.

15.10.9       Termination. In the event that any change in Laws results in an
increase of  *  *  *% or more in the estimated average monthly Charges, or
otherwise has a  *  *  * on  *  *  * ability to  *  *  * the  *  *  *, and Kraft
would not have incurred such additional cost or impact if it had not outsourced
the Services in question to Supplier, then Kraft may, at its option, terminate
the Agreement or the impacted Services by giving Supplier at least 90 days prior
notice, designating a date upon which such termination shall be effective, and
paying to Supplier the applicable Termination Charges specified in Schedule 4.6.

15.11                 Interoperability; Currency.

15.11.1       Interoperability. Supplier covenants that the Software, Equipment
and Systems provided by Supplier, and/or used to provide the Services, will be
interoperable with the software, equipment and systems used by Kraft or the
Eligible Recipients to provide the same or similar services and/or to deliver
records to, receive records from, or otherwise interact with the Software,
Equipment and Systems to receive the Services; provided that such
interoperability requirement shall not be interpreted to require Supplier to (i)
make Kraft Systems interoperable to the extent they are not interoperable as of
the Commencement Date, or (ii) make any Software, Equipment or Systems that are
introduced by Kraft after the Commencement Date interoperable, to the extent the
non-interoperability was approved by Kraft in accordance with the Change Control
Procedures.

113


--------------------------------------------------------------------------------




 

15.11.2       Currency. Supplier covenants that the Software, Equipment, Systems
and Services provided and/or used by Supplier will be able to receive, transmit,
process, store, archive, maintain and support information in U.S. Dollars.

15.12                 Disclaimer.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES AND CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR ANY IMPLIED WARRANTY OR
CONDITION OTHERWISE ARISING FROM COURSE OF DEALING OR USAGE OF TRADE.

16.          INSURANCE AND RISK OF LOSS

16.1                        Insurance.

16.1.1              Requirements.

16.1.1.1                                                         Supplier agrees
to keep in full force and effect and maintain at its sole cost and expense the
following policies of insurance with the specified minimum limits of liability
during the term of this Agreement:

16.1.1.1.1                                                Workers’ Compensation
and Employer’s Liability Insurance in full compliance with the applicable Laws
of the state and/or country in which the work is to be performed or the country
of hire (whichever is applicable), including any applicable Laws relating to
self-insurance (if applicable).

(a)                                  The limits of liability of Workers’
Compensation Insurance shall be not less than the limits required by applicable
Law.

(b)                                 The limits of liability of Employer’s
Liability Insurance with minimum limits of $1,000,000 per employee by
accident/$1,000,000 per employee by disease/$1,000,000 policy limit by disease
(or, if higher, the policy limits required by applicable Law).

16.1.1.1.2                                                Commercial General
Liability Insurance (including coverage for Contractual Liability assumed by
Supplier under this Agreement, Premises-Operations, Completed
Operations-Products, and Independent Contractors) providing coverage for bodily
injury, personal injury and property damage with combined single limits of not
less than $5,000,000 per occurrence.

16.1.1.1.3                                                Commercial Business
Automobile Liability Insurance including coverage for all owned, non-owned,
leased, and hired vehicles providing coverage for bodily injury and property
damage liability with combined single limits of not less than $5,000,000 per
occurrence.

16.1.1.1.4                                                Professional Liability
(also known as Errors and Omissions Liability) Insurance covering acts, errors
and omissions arising out of Supplier’s operations or Services in an amount not
less than $20,000,000 per occurrence.

114


--------------------------------------------------------------------------------




 

16.1.1.1.5                                                Comprehensive Crime
Insurance, including Employee Dishonesty and Computer Fraud Insurance covering
losses arising out of or in connection with any fraudulent or dishonest acts
committed by Supplier employees, acting alone or with others, in the amount of
$5,000,000 per occurrence. Kraft, Kraft Affiliates and Eligible Recipients shall
be added as Loss Payees as Their Interests May Appear with respect to this
coverage. Supplier’s policy will not provide any coverage to the extent such
loss results from the dishonest acts of the employees of Kraft, Kraft Affiliates
or Eligible Recipients.

16.1.1.1.6                                                All-risk property
insurance covering loss or damage to Supplier owned or leased Equipment and
other Supplier assets used to provide the Services with limits and terms similar
to those normally maintained by operations of a similar nature operating in
similar locations.

16.1.1.2                                                         Supplier shall
be responsible for all deductibles payable with respect to claims arising under
this Agreement covered by the Supplier’s insurance described above.

16.1.2              Approved Companies. All such insurance shall be procured
with reputable insurance companies and in such form as is usual and customary to
Supplier’s business. Such insurance companies shall maintain a rating at least
“A-” and be at least a Financial Size Category VIII as both criteria are defined
in the most current publication of Best’s Policyholder Guide.

16.1.3              Endorsements. Supplier’s insurance policies as required
herein under Sections 16.1.1.1.2 and 16.1.1.1.3 shall name Kraft, Kraft
Affiliates and Eligible Recipients and their respective officers, directors and
employees as Additional Insureds for any and all liability, to which such
insurance applies, arising at any time in connection with Supplier’s or Supplier
Personnel’s performance under this Agreement. Each policy shall provide that it
will not be canceled or materially altered except after 30 days advance written
notice to Kraft. Should any policy expire or be canceled during the Term and
Supplier fails to immediately procure replacement insurance as specified, Kraft
reserves the right (but not the obligation) to procure such insurance and to
deduct the cost thereof from any sums due Supplier under this Agreement. All
insurance required under this Section 16.1 shall be primary insurance and any
other valid insurance existing for Kraft’s benefit shall be excess of such
primary insurance. Supplier shall obtain such endorsements to its policy or
policies of insurance as are necessary to cause the policy or policies to comply
with the requirements stated herein.

16.1.4              Certificates and Policy Information. Supplier shall provide
Kraft with certificates of insurance evidencing compliance with this Article 16
(including evidence of renewal of insurance) signed by authorized
representatives of the respective carriers for each year that this Agreement is
in effect. Each certificate of insurance shall provide that the issuing company
shall not cancel, reduce, or otherwise materially alter the insurance afforded
under the above policies unless notice of such cancellation, reduction or
material alteration has been provided at least 30 days in advance to:

Kraft Foods Global, Inc.

Three Lakes Drive

Northfield, Illinois  60093-2469

Attention:  Vice President and Associate General Counsel

Global Supply Chain & Global IS

115


--------------------------------------------------------------------------------




 

Kraft may from time to time change its address or designee for receipt of the
deliveries and notices described above and the date upon which such change shall
become effective.

16.1.5              No Implied Limitation. The obligation of Supplier and its
Affiliates to provide the insurance specified herein shall not limit or expand
in any way any obligation or liability of Supplier provided elsewhere in this
Agreement. The rights of Kraft and its subsidiaries, Affiliates and Eligible
Recipients to insurance coverage under policies issued to one or more of them
are independent of this Agreement and shall not be limited by this Agreement.

16.2                        Risk of Loss.

Each Party shall be responsible for damages to their respective tangible
personal or real property (whether owned or leased), and each party agrees to
look only to their own insuring arrangements (if any) with respect to such
damages. Supplier, Kraft, Kraft Affiliates and Eligible Recipients waive all
rights to recover against each other for any loss or damage to their respective
tangible personal or real property (whether owned or leased) from any cause
covered by insurance maintained by each of them, including their respective
deductibles or self-insured retentions. Each Party will cause their respective
insurers to issue appropriate waivers of subrogation rights endorsements to all
property insurance policies maintained by each Party.

17.          INDEMNITIES

17.1                        Indemnity by Supplier.

Supplier agrees to indemnify, defend and hold harmless (i) Kraft and its
Affiliates, Altria and its Affiliates (even if Altria ceases to be an Affiliate
of Kraft) and the Eligible Recipients (excluding the Eligible Recipients
identified in clauses (h) and (i) in the definition of Eligible Recipients); and
(ii) all of their respective officers, directors, employees, agents,
representatives, successors and assigns, from any and all Losses and threatened
Losses due to third party claims (the Eligible Recipients, other than those in
clauses (h) and (i) in the definition of such term, and Affiliates of a Party
shall not be deemed third parties for purposes of this Section 17.1 except as
provided in Section 17.1.9) arising from or in connection with any of the
following:

17.1.1              Representations, Warranties and Covenants. Supplier’s breach
of any of the representations, warranties and covenants set forth in  *  *  *
(regardless of whether  *  *  *), and the first sentence of  *  *  *.

17.1.2              Assumed Contracts. Supplier’s decision to terminate or
failure to observe or perform any duties or obligations to be observed or
performed by Supplier under any of the Third Party Software licenses, Equipment
Leases or Third Party Contracts assigned to Supplier or for which Supplier has
assumed financial or operational responsibility pursuant to this Agreement, but
only to the extent the cause of action accrues after the date of such assignment
to Supplier with respect to contracts assigned to Supplier, or after the
Commencement Date with respect to contracts not assigned to Supplier but for
which Supplier has assumed financial or operational responsibility pursuant to
this Agreement.

17.1.3              Licenses, Leases and Contracts. Supplier’s failure to
observe or perform any duties or obligations to be observed or performed by
Supplier under Third Party Software licenses, Equipment leases or Third Party
Contracts used by Supplier to provide the Services to the extent Supplier is
financially or operationally responsible or is otherwise informed thereof (but
only after the time Supplier is informed thereof).

116


--------------------------------------------------------------------------------




 

17.1.4              Kraft Data or Proprietary Information. Supplier’s breach of
its obligations with respect to Kraft Data or Kraft Proprietary Information set
forth in Sections 13.1, 13.2.1, 13.3, 13.4, 13.5, and 13.6.

17.1.5              Infringement. Infringement or misappropriation or alleged
infringement or alleged misappropriation of a patent, trade secret, copyright or
other proprietary rights in contravention of Supplier’s representations,
warranties and covenants in Sections 15.4 and 15.5. The foregoing indemnity will
not cover any claims of infringement arising out of, under or in connection with
the provision of call center services for Kraft’s customers or automated
attendant services for such customer call centers involving computer telephony
integration. As of the Effective Date, the Services do not include the provision
of any such customer call center or automated attendant services.

17.1.6              Government Claims. Claims for fines, penalties, sanctions,
interest or other monetary remedies imposed by a governmental body, regulatory
agency or standards organization resulting from Supplier’s failure to perform
its responsibilities under this Agreement (in the case of  *  *  *, regardless
of whether  *  *  *).

17.1.7              Taxes. Taxes, together with interest and penalties that are
the responsibility of Supplier under Section 11.4.

17.1.8              Claims Arising in Shared Facility Services. Systems,
services or products provided by Supplier to a third party from any shared
Supplier facility or using any shared Supplier resources (excluding Services
provided to an Eligible Recipient pursuant to this Agreement).

17.1.9              Affiliate, Subcontractor or Assignee Claims. Any claim,
other than an indemnification claim under this Agreement, initiated by (i) a
Supplier Affiliate or Subcontractor asserting rights under this Agreement or
(ii) any entity to which  *  *  *or  *  *  * its rights to receive  *  *  *
from  *  *  * under  *  *  * to the extent related to this Agreement or such  * 
*  *unless the  *  *  * by the provisions of  *  *  *.

17.1.10       Supplier Personnel Injury Claims. Any claim by Supplier Personnel
for death, personal injury or bodily injury suffered on a Kraft Site, except to
the extent caused by Kraft’s gross negligence or willful misconduct.

17.1.11       Employment Claims. Any claim (including claims by Transitioned
Employees) relating to any (i) violation by Supplier, Supplier Affiliates or
Subcontractors, or their respective officers, directors, employees,
representatives or agents, of any Laws or any common law protecting persons or
members of protected classes or categories, including Laws prohibiting
discrimination or harassment on the basis of a protected characteristic; (ii)
liability arising or resulting from the employment of Supplier Personnel
(including Transitioned Employees) by Supplier, Supplier Affiliates or
Subcontractors (including liability for any social security or other employment
taxes, workers’ compensation claims and premium payments, and contributions
applicable to the wages and salaries of such Supplier Personnel); (iii) payment
or failure to pay any salary, wages or other cash compensation due and owing to
any Supplier Personnel (including Transitioned Employees from and after their
Employment Effective Dates), (iv) employee pension or other benefits of any
Supplier Personnel (including Transitioned Employees) accruing from and after
their Employment Effective Date, (v) other aspects of the employment
relationship of Supplier Personnel (including Transitioned Employees) with
Supplier, Supplier Affiliates or Subcontractors or the termination of such
relationship, including claims for wrongful discharge, claims for breach of
express or implied employment contract and claims of joint employment; and/or
(vi) liability resulting from representations (oral or written) to the Affected
Kraft Foods

117


--------------------------------------------------------------------------------




 

Global Personnel, Affected Tech Center Personnel or any other Affected Personnel
by Supplier, Supplier Affiliates or Subcontractors (or their respective
officers, directors, employees, representatives or agents), or other acts or
omissions with respect to Affected Kraft Foods Global Personnel, Affected Tech
Center Personnel or any other Affected Personnel by such persons or entities,
including any act, omission or representation made in connection with the
interview, selection, hiring and/or transition process, the offers of employment
made to such employees, the failure to make offers to any such employees or the
terms and conditions of such offers (including compensation and employee
benefits), except, in each case, to the extent resulting from the wrongful
actions of Altria, its Affiliates, Kraft, the Eligible Recipients, or Kraft
Third Party Contractors, errors or inaccuracies in the information provided by
Kraft and faithfully communicated by Supplier or the failure of Altria, its
Affiliates, Kraft, the Eligible Recipients, or Kraft Third Party Contractors to
comply with Kraft’s responsibilities under this Agreement. For purposes of this
Agreement, Supplier has no liability, and is not responsible, for claims by
Transitioned Employees accruing prior to their Employment Effective Date to the
extent Kraft has an indemnity obligation for such claim under Section 17.2.9.

17.1.12       WARN Act. Supplier’s breach of its obligations under Section
8.11.2 to the extent such breach results in Altria or any of its Affiliates,
Kraft or any Eligible Recipient being in violation of the WARN Act or the
regulations promulgated thereunder with respect to Kraft’s Bannockburn facility
referred to in Section 8.11.2.

17.2                        Indemnity by Kraft.

Kraft agrees to indemnify, defend and hold harmless Supplier and its officers,
directors, employees, agents, representatives, successors and assigns, from any
Losses and threatened Losses due to third party claims (the Eligible Recipients
and Affiliates of a Party shall not be deemed third parties for purposes of this
Section 17.2 except as provided in Section 17.2.7) arising from or in connection
with any of the following:

17.2.1              Representations, Warranties and Covenants. Kraft breach of
any of the representations, warranties and covenants set forth in Section 15.6
and Section  *  *  *(regardless of whether        *  *  *).

17.2.2              Licenses, Leases or Contracts. Kraft’s failure to observe or
perform any duties or obligations to be observed or performed by Kraft under any
of the applicable Third Party Software licenses, Equipment Leases or Third Party
Contracts to the extent Kraft is financially or operationally responsible under
this Agreement, to the extent Kraft is informed thereof (but only after the time
Kraft is informed thereof), or is financially or operationally responsible under
this Agreement, or to the extent such licenses, leases or contracts are retained
by Kraft; provided Supplier’s notification to Kraft of a duty or obligation to a
third party shall not limit Supplier’s obligation to obtain the rights it
requires to perform the Services as provided in this Agreement.

17.2.3              Pre-Assignment Date Matters. Kraft’s failure to observe or
perform any duties or obligations to be observed or performed by Kraft under any
of the (a) Third Party Software licenses, Equipment Leases or Third Party
Contracts assigned to Supplier by Kraft prior to the assignment or assumption of
such license, lease or contract by Supplier, or (b) under any other Third Party
Software licenses, Equipment Leases or Third Party Contracts made available to
Supplier by Kraft, except to the extent such failure occurred as a result of
Supplier’s failure to meet its obligations pursuant to this Agreement.

118


--------------------------------------------------------------------------------




 

17.2.4              Supplier’s Proprietary Information. Kraft’s breach of its
obligations with respect to Supplier’s Proprietary Information set forth in
Sections 13.3 and 13.4, or breach of its obligations for privacy protection
under the Global Master Data Protection Agreement.

17.2.5              Infringement. Infringement or misappropriation or alleged
infringement or alleged misappropriation of a patent, trade secret, copyright or
other proprietary rights with respect to any Software or Materials made
available by Kraft to Supplier hereunder or otherwise in contravention of
Kraft’s representations, warranties and covenants in  *  *  *. The Parties agree
and acknowledge that the Services do not include any call center services for
Kraft’s customers or automated attendant services for such customer call centers
involving computer telephony integration.

17.2.6              Taxes. Taxes, together with interest and penalties that are
the responsibility of Kraft under Section 11.4.

17.2.7              Kraft Affiliate, Eligible Recipient or Third Party
Contractor Claims. Any claim, other than an indemnification claim or insurance
claim under this Agreement, initiated by a Kraft Affiliate, an Eligible
Recipient (other than Kraft, or an entity described in clauses (h) and (i) in
the definition of “Eligible Recipient”) or a Kraft Third Party Contractor
asserting rights under this Agreement.

17.2.8              Government Claims. Claims for fines, penalties, sanctions,
interest or other monetary remedies imposed by a governmental body, regulatory
agency or standards organization resulting from Kraft’s failure to perform its
responsibilities under this Agreement (in the case of Section  *  *  *,
regardless of whether  *  *  *).

17.2.9              Employment Claims. Any claim relating to any (a) violation
by Kraft or the Eligible Recipients, or their respective officers, directors,
employees, representatives or agents, of Federal, state, provincial, local,
international or other Laws or regulations or any common law protecting persons
or members of protected classes or categories, including laws or regulations
prohibiting discrimination or harassment on the basis of a protected
characteristic, (b) liability arising or resulting from a Transitioned
Employee’s employment with Kraft prior to the Employment Effective Date with
Supplier, (c) payment or failure to pay any salary, wages or other cash
compensation due and owing to (i) any Kraft employee who does not become a
Transitioned Employee or (ii) any Transitioned Employee prior to such
Transitioned Employee’s Employment Effective Date with Supplier, (d) (i) all
accrued employee pension or other benefits of any Kraft employee who does not
become a Transitioned Employee and (ii) those employee pension or other benefits
of any Transitioned Employee accruing prior to such Transitioned Employee’s
Effective Employment Date with Supplier, (e) other aspects of any Transitioned
Employee’s employment relationship with Kraft or the termination of such
relationship, including claims for breach of an express or implied contract of
employment, and/or (f) liability resulting from representations (oral or
written) to the Kraft employees identified on Schedule 5.1 by Kraft or the
Eligible Recipients (or their respective officers, directors, employees,
representatives or agents) with respect to their employment by Supplier or its
Subcontractors or Affiliates (other than representations made with the
authorization or approval of Supplier, representations that Supplier knew to be
inaccurate and failed to correct and/or representations made by Supplier in this
Agreement), except, in each case, to the extent resulting from the wrongful
 actions of Supplier, Supplier Affiliates or Subcontractors or their failure to
comply with Supplier’s responsibilities under this Agreement, or involving any
matters for which Supplier has an indemnity obligation under Section 17.1.11;
and

119


--------------------------------------------------------------------------------




 

17.2.10       Kraft Personnel Injury Claims. Any claim by Kraft Personnel for
death, personal injury or bodily injury suffered on a Supplier Facility, except
to the extent caused by Supplier’s gross negligence or willful misconduct.

17.3                        Additional Indemnities.

Supplier agrees to indemnify, defend and hold harmless the Entities and
individuals that are entitled to indemnification pursuant to Section 17.1, and
Kraft agrees to indemnify, defend and hold harmless the Entities and individuals
that are entitled to indemnification pursuant to Section 17.2, from any and all
Losses and threatened Losses to the extent they arise from or in connection with
any of the following:  (a) except as otherwise provided in Section 17.1.10 or
Section 17.2.10, third party claims arising from the death, personal injury or
bodily injury of any agent, employee, customer, business invitee, business
visitor or other person caused by the negligence or other tortious conduct of
the indemnitor or the failure of the indemnitor to comply with its obligations
under this Agreement; and (b) the damage, loss or destruction of any third
party’s real or tangible personal property caused by the negligence or other
tortious conduct of the indemnitor or the failure of the indemnitor to comply
with its obligations under this Agreement.

17.4                        Infringement.

In the event that (i) any Software, Equipment, Materials or Services for which
Supplier has an indemnification obligation pursuant to Section 17.1.5 or for
which Kraft has an indemnification obligation pursuant to Section 17.2.5, or in
the reasonable opinion of the Party with the indemnification obligation, are
likely to be found, to infringe upon the patent, copyright, trademark, trade
secrets, intellectual property or proprietary rights of any third party in any
country in which Services are to be performed or received under this Agreement,
or (ii) the continued use of such item(s) is enjoined, the party with the
indemnification obligation shall, in addition to defending, indemnifying and
holding harmless the other Party as provided in Section 17.1.5 or Section
17.2.5, as applicable, and to the other rights the non-indemnifying Party may
have under this Agreement, promptly and at its own cost and expense and in such
a manner as to minimize the disturbance to the non-indemnifying Party’s business
activities do one of the following (subject to any applicable limitation of
liability set forth in Section 18.3.2):

17.4.1              Obtain Rights. Obtain for the non-indemnifying Party the
legal right to continue using such Software, Equipment or Materials.

17.4.2              Modification. Modify the item(s) in question so that it is
no longer infringing (provided that such modification does not degrade the
performance or quality of the Services or adversely affect Kraft’s and the
Eligible Recipients’ intended use as contemplated by this Agreement).

17.4.3              Replacement. Replace such item(s) with a non-infringing
functional equivalent acceptable to Kraft.

17.4.4              Removal. If Kraft is the indemnifying Party, Kraft may at
its option elect to require Supplier to discontinue use of the infringing
Material, in which case Supplier shall be excused to the extent such removal
prevents Supplier from meeting any of its performance obligations under this
Agreement.

17.5                        Indemnification Procedures.

With respect to non-Party claims which are subject to indemnification under this
Agreement (other than as provided in Section 17.6 with respect to claims covered
by Section 17.1.6), the following procedures shall apply:

120


--------------------------------------------------------------------------------


 

17.5.1     Notice. Promptly after receipt by any entity entitled to
indemnification under this Agreement of notice of the commencement or threatened
commencement of any civil, criminal, administrative, or investigative action or
proceeding involving a claim in respect of which the indemnitee will seek
indemnification hereunder, the indemnitee shall notify the indemnitor of such
claim. No delay or failure to so notify an indemnitor shall relieve it of its
obligations under this Agreement except to the extent that such indemnitor has
suffered actual prejudice by such delay or failure. Within 15 days following
receipt of notice from the indemnitee relating to any claim, but no later than
five days before the date on which any response to a complaint or summons is
due, the indemnitor shall notify the indemnitee that the indemnitor elects to
assume control of the defense and settlement of that claim (a “Notice of
Election”).

17.5.2     Procedure Following Notice of Election. If the indemnitor delivers a
Notice of Election within the required notice period, the indemnitor shall
assume sole control over the defense and settlement of the claim; provided,
however, that (i) the indemnitor shall keep the indemnitee fully apprised at all
times as to the status of the defense, and (ii) the indemnitor shall obtain the
prior written approval of the indemnitee before entering into any settlement of
such claim asserting any liability against the indemnitee or imposing any
obligations or restrictions on the indemnitee or ceasing to defend against such
claim. The indemnitor shall not be liable for any legal fees or expenses
incurred by the indemnitee following the delivery of a Notice of Election;
provided, however, that (i) the indemnitee shall be entitled to employ counsel
at its own expense to participate in the handling of the claim, and (ii) the
indemnitor shall pay the fees and expenses associated with such counsel if there
is a conflict of interest with respect to such claim which is not otherwise
resolved or if the indemnitor has requested the assistance of the indemnitee in
the defense of the claim or the indemnitor has failed to defend the claim
diligently and the indemnitee is prejudiced or likely to be prejudiced by such
failure. The indemnitor shall not be obligated to indemnify the indemnitee for
any amount paid or payable by such indemnitee in the settlement of any claim if
(A) the indemnitor has delivered a timely Notice of Election and such amount was
agreed to without the written consent of the indemnitor, (B) the indemnitee has
not provided the indemnitor with notice of such claim and a reasonable
opportunity to respond thereto, or (C) the time period within which to deliver a
Notice of Election has not yet expired.

17.5.3     Procedure Where No Notice of Election Is Delivered. If the indemnitor
does not deliver a Notice of Election relating to any claim within the required
notice period, the indemnitee shall have the right to defend the claim in such
manner as it may deem appropriate. The indemnitor shall promptly reimburse the
indemnitee for all such reasonable costs and expenses incurred by the
indemnitee, including reasonable attorneys’ fees.

17.6        Indemnification Procedures – Governmental Claims.

With respect to claims covered by Section 17.1.6, the following procedures shall
apply:

17.6.1     Notice. Promptly after receipt by the indemnitee of notice of the
commencement or threatened commencement of any action or proceeding involving a
claim in respect of which the indemnitee will seek indemnification pursuant to
Section 17.1.6, the indemnitee shall notify the indemnitor of such claim. No
delay or failure to so notify the indemnitor shall relieve the indemnitor of its
obligations under this Agreement except to the extent that the indemnitor has
suffered actual prejudice by such delay or failure.

17.6.2     Procedure for Defense. The indemnitee shall be entitled, at its
option, to have the claim handled pursuant to Section 17.5 or to retain sole
control over the defense and settlement of such claim; provided that, in the
latter case, the indemnitee shall (i) consult with the indemnitor on a regular
basis regarding claim processing (including actual and anticipated costs and
expenses) and

121


--------------------------------------------------------------------------------




 

litigation strategy, (ii) reasonably consider any the indemnitor settlement
proposals or suggestions, and (iii) use commercially reasonable efforts to
minimize any amounts payable or reimbursable by the indemnitor.

17.7        Subrogation.

Except as otherwise provided in Section 16.1, in the event that an indemnitor
shall be obligated to indemnify an indemnitee pursuant to any provision of this
Agreement, the indemnitor shall, upon payment of such indemnity in full, be
subrogated to all rights of the indemnitee with respect to the claims to which
such indemnification relates.

18.          LIABILITY

18.1        General Intent.

Subject to the specific provisions and limitations of this Article 18, it is the
intent of the Parties that each Party shall be liable to the other Party for any
actual damages incurred by the non-breaching Party as a result of the breaching
Party’s failure to perform its obligations in the manner required by this
Agreement.

18.2        Force Majeure.

18.2.1     General. Subject to Section 18.2.4, no Party shall be liable for any
default or delay in the performance of its obligations under this Agreement if
and to the extent such default or delay is caused, directly or indirectly, by
fire, flood, earthquake, elements of nature or acts of God, wars, riots, civil
disorders, rebellions or revolutions, acts of terrorism, or any other similar
cause beyond the reasonable control of such Party except to the extent that the
non-performing Party could not have prevented such default or delay using
reasonable precautions, and provided that such default or delay cannot
reasonably be circumvented by the non-performing Party through the use of
alternate sources, workaround plans or other means. A strike, lockout or labor
dispute involving Supplier Personnel shall not excuse Supplier from its
obligations hereunder. The failure of any Equipment, Software or System for
which Supplier is operationally responsible to be year 2000 compliant shall not
be considered a force majeure event and shall not relieve Supplier of any of its
obligations under this Agreement, including its obligations to perform the
Services in accordance with the Service Levels. In addition, the refusal of
Supplier Personnel to enter a facility that is the subject of a labor dispute
shall excuse Supplier from its obligations hereunder only if and to the extent
such refusal is based upon a reasonable fear of physical harm.

18.2.2     Duration and Notification. In the event of a force majeure event the
non-performing Party shall be excused from further performance or observance of
the obligation(s) so affected for as long as such circumstances prevail and such
Party continues to use commercially reasonable efforts to recommence performance
or observance whenever and to whatever extent possible without delay. Any Party
so prevented, hindered or delayed in its performance shall, as quickly as
practicable under the circumstances, notify the Party to whom performance is due
by telephone (to be confirmed in writing within one day of the inception of such
delay) and describe at a reasonable level of detail the circumstances of the
force majeure event, the steps being taken to address such force majeure event,
and the expected duration of such force majeure event.

18.2.3     Substitute Services; Termination. If any event described in Section
18.2.1 has substantially prevented, hindered or delayed or is reasonably
expected to substantially prevent, hinder or delay the performance by Supplier
or one of its Subcontractors of Services necessary for the performance of
critical Kraft or Eligible Recipient functions for longer than the recovery
period specified in the applicable disaster recovery plan or, if there is no
such recovery period,  *  *  *,

122


--------------------------------------------------------------------------------




 

Kraft may procure such Services from an alternate source, and Supplier shall be
solely liable for payment for such services from the alternate source for so
long as the delay in performance shall continue, provided that Kraft continues
to pay Supplier the Charges for such Services with respect to the period of
non-performance, and Kraft has not terminated the affected portion of the
Services. Kraft may at its option elect to pay the alternate source directly in
lieu of paying Supplier for the affected services. In addition, if any event
described in Section 18.2.1 substantially prevents, hinders or delays the
performance by Supplier or one of its Subcontractors of Services necessary for
the performance of critical Kraft functions (i) for more than  *  *  * days, and
Supplier has not obtained such Services from another source on a temporary
basis, Kraft, at its option, may terminate any portion of this Agreement so
affected and the charges payable hereunder shall be equitably adjusted to
reflect those terminated Services; or (ii) for more than     *  *  * days, and
Supplier has not obtained the Services from another source on a temporary
basis,  Kraft, at its option, may terminate this Agreement in its entirety. If
the termination described in the preceding sentence results from  *  *  * that
impacts a Supplier Facility or that otherwise  *  *  * from being able to  *  * 
* shall not be obligated to pay any  *  *  * in connection with  *  *  *. *  * 
* shall be obligated to pay the  *  *  * in the event the  *  *  * results from
a  *  *  * on a *  *  *. Except as described above,  *  *  * shall not have the
right to additional    *  *  * or increased  *  *  * as a result of any  *  *  *
affecting  *  *  * ability to  *  *  *.

18.2.4     Disaster Recovery and Business Continuity Plans. Within 90 days after
the Effective Date or by the Commencement Date, whichever occurs first, Supplier
shall document its disaster-recovery plan for the Services and ensure that it is
consistent with and will operate in conjunction with the standards and plans
referred to in Schedules 15 and 16. Supplier shall execute its disaster-recovery
plan upon the occurrence of a disaster and cooperate with Kraft in the execution
of Kraft’s and/or the Eligible Recipients’ business-continuity and
disaster-recovery plans.

18.2.5     Payment Obligation. If Supplier fails to provide Services in
accordance with this Agreement due to the occurrence of a force majeure event,
all amounts payable to Supplier hereunder shall be equitably adjusted in a
manner such that Kraft is not required to pay any amounts for Services that it
is not receiving from Supplier, unless such Services are obtained from an
alternate source at Supplier’s expense pursuant to Section 18.2.3.

18.2.6     Allocation of Resources. Without limiting Supplier’s obligations
under this Agreement, whenever a force majeure event or disaster causes Supplier
to allocate limited resources between or among Supplier’s customers and
Affiliates, Kraft and the Eligible Recipients shall receive at least the same
treatment as comparable Supplier customers. In no event will Supplier re-deploy
or re-assign any Key Supplier Personnel to another customer or account in the
event of the occurrence of a force majeure event.

18.3        Limitation of Liability.

18.3.1     Exclusions from Liability. EXCEPT AS PROVIDED IN THIS SECTION 18.3,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, CONSEQUENTIAL,
INCIDENTAL, COLLATERAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS,
REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

18.3.2     Liability Caps.

123


--------------------------------------------------------------------------------




 

18.3.2.1                   *  *  * Liability Cap. Additionally, except as
provided below in Section 18.3.3, the total aggregate liability of either Party
for claims (other than claims that are referenced in Section 18.3.2.2) asserted
by the other Party under or in connection with this Agreement (including claims
arising from parties to a Companion Agreement), regardless of the form of the
action or the theory of recovery, shall be limited to (1)  *  *  * for claims
for which the last act or omission giving rise to such liability occurs within
the  *  *  * months after the Commencement Date, or (ii) the total Charges
payable to Supplier (including amounts payable to a Supplier Affiliate under a
Companion Agreement) during the  *  *  * period preceding the last act or
omission giving rise to such liability for claims for which the last act or
omission giving rise to such liability occurs more than  *  *  * after the
Commencement Date.

18.3.2.2                   *  *  * Liability Cap. (a) Supplier’s liability under
Section 17.1.1 for third party claims that arise from a breach of Section
15.10.1, and Section 17.1.4, and Losses occasioned by any breach of its
obligations under Article 13 and Section 15.10.1, and (b) Kraft’s liability
under Section 17.2.1 for third party claims that arise from a breach of Section
15.10.7, Section 17.2.4, and Losses occasioned by any breach of its obligations
under  Article 13 and Section 15.10.7, in the aggregate for each Party
(including claims arising from parties to a Companion Agreement), shall be
limited to (i)  *  *  * for claims for which the last act or omission giving
rise to such liability occurs within the  *  *  *  months after the Commencement
Date, or (ii) the total Charges payable to Supplier (including amounts payable
to a Supplier Affiliate under a Companion Agreement) during the  *  *  * period
preceding the last act or omission giving rise to such liability, for claims for
which the last act or omission giving rise to such liability occurs more than 
*  *  * after the Commencement Date. For the avoidance of doubt, the  *  *  *
cap referred to above in this Section 18.3.2.2 is separate and apart from the
cap referred to in Section 18.3.2.1.

18.3.3     Exceptions to Limitations of Liability.

18.3.3.1                   18.3.3.1 The exclusions set forth in Section 18.3.1
and the liability caps set forth in Section 18.3.2 shall not apply with respect
to Losses occasioned by the *  *  *,  *  *  * of a Party.

18.3.3.2                   The exclusions set forth in Section 18.3.1 shall not
apply to amounts paid with respect to  *  *  * that are the subject of
indemnification pursuant to Sections  *  *  *. Losses occasioned by any breach
of a Party’s obligations under  *  *  *.

18.3.3.3                   The liability cap set forth in Section 18.3.2.1 shall
not apply with respect to        *  *  * that are the subject of indemnification
pursuant to *  *  * (except for amounts paid for  *  *  * under Section  *  *  *
as provided in Section  *  *  *).

18.3.3.4                   The exclusions set forth in Section 18.3.1 shall not
apply to amounts paid with respect to *  *  *that are the subject of
indemnification pursuant to Section  *  *  *, but the cap set forth in Section
18.3.2.1 shall apply.

18.3.3.5                   The exclusions set forth in Section 18.3.1 and the
liability caps set forth in Section 18.3.2 shall not apply with respect to
amounts paid for  *  *  * by the       *  *  * of this Agreement by  *  *  *;
provided, however, that  *  *  * may

124


--------------------------------------------------------------------------------




exercise its express termination rights under this Agreement in good faith, in
which case the limitations in Sections 18.3.1 and 18.3.2 will apply.

18.3.3.6                   The exclusions set forth in Section 18.3.1 and the
liability caps set forth in Section 18.3.2 shall not apply with respect to
amounts paid for  *  *  * by  *  *  * to provide  *  *  *, provided that  *  * 
* may exercise its express termination rights under this Agreement in good faith
(in which case the exclusions in Section 18.3.1 and the liability caps in 18.3.2
will apply) subject to  *  *  * continued obligation to provide  *  *  * as set
forth in this Agreement. For purposes of this provision, “refusal” shall mean
the intentional cessation by  *  *  *, in a manner impermissible under this
Agreement, of the performance of all or a material portion of the  *  *  * then
required to be provided by  *  *  * under this Agreement.

18.3.3.7                   The exclusions set forth in Section 18.3.1 and the
liability caps set forth in Section 18.3.2 shall not apply with respect to
amounts paid under Section  *  *  * with respect to  *  *  * of an  *  *  * or 
*  *  * of  *  *  *.

18.3.3.8                   The exclusions set forth in Section 18.3.1 and the
liability caps set forth in Section 18.3.2 shall not apply with respect to
amounts paid for  *  *  * by any      *  *  * of a Party’s  *  *  * set forth in
 Section  *  *  *, or the first sentence of        *  *  *.

18.3.4     Items Not Considered Damages. The following shall not be considered
damages subject to, and shall not be counted toward the liability exclusions or
caps specified in, Section 18.3.1 or 18.3.2:

18.3.4.1                   *  *  * assessed against  *  *  * pursuant to  *  * 
*, recognizing that the  *  *  * will reduce the amount paid by  *  *  * and
thereby have the effect of reducing  *  *  * limitation of liability where such
liability is calculated based on the fees paid by  *  *  * during the applicable
period.

18.3.4.2                   Amounts withheld by  *  *  * in accordance with this
Agreement due either to      *  *  *.

18.3.4.3                   Amounts paid by  *  *  * but subsequently recovered
from  *  *  * due either to     *  *  *.

18.3.4.4                   *  *  * and other amounts that are due and owing to 
*  *  * for  *  *  * under this Agreement.

18.3.4.5                   *  *  * reimbursement obligations under Section  * 
*  *

18.3.5     Waiver of Liability Cap. If, at any time, the total aggregate
liability of one Party for adjudicated claims by the other Party that arise
under or in connection with this Agreement during the  *  *  * after the
Commencement Date exceeds  *  *  *% of either of the liability caps specified in
Section 18.3.2 and, within  *  *  * from receipt of the request of the other
Party, the Party incurring such liability refuses to waive such cap and/or
increase the available cap to an amount at least equal to the original liability
cap, then the other Party may  *  *  * this Agreement without payment of      
*  *  *.

18.3.6     Acknowledged Direct Damages. The following shall be considered direct
damages and neither Party shall assert that they are indirect, incidental,
collateral, consequential or special damages or

125


--------------------------------------------------------------------------------




 

lost profits to the extent they result directly from the breaching Party’s
failure to perform in accordance with this Agreement:

18.3.6.1                   Costs and expenses of  *  *  * any lost, stolen or
damaged  *  *  *.

18.3.6.2                   Costs and expenses of  *  *  *in respect of a failure
to provide the  *  *  *.

18.3.6.3                   Costs and expenses of replacing lost, stolen or
damaged  *  *  *.

18.3.6.4                   Cover damages, including the costs and expenses
incurred to procure the *  *  * or corrected *  *  * from an alternate source,
to the extent in excess of  *  *  * under this Agreement.

18.3.6.5                   *  *  * incurred by either Party, including *  *  *
of additional *  *  *, *  *  * charges.

18.3.6.6                   Costs and expenses incurred to bring  *  *  * or to
contract to obtain *  *  * including the costs and expenses associated with the
retention of *  *  * and  *  *  * to assist with any *  *  * resulting from a 
*  *  * to Section  *  *  *.

18.3.6.7                   Damages of a  *  *  * which are direct damages of
such  *  *  * and which would be direct damages of  *  *  * if they had instead
been suffered by  *  *  * (including being so considered under this Section
18.37).

18.3.6.8                   *  *  * remedies imposed by a *  *  * or  *  *  * or 
*  *  * for failure to comply with requirements or deadlines in violation of
Section  *  *  *.

18.3.6.9                   Lost  *  *  * incurred by  *  *  * and the  *  *  *
to the extent arising as the result of  *  *  * failure to properly review and
*  *  * to  *  *  * as required by this Agreement.

19.          DISPUTE RESOLUTION

19.1        Informal Dispute Resolution.

Prior to the initiation of formal dispute resolution procedures with respect to
any dispute, other than as provided in Section 19.4 or Section 20.8, the Parties
shall first attempt to resolve such dispute informally, as follows:

19.1.1     Initial Effort. The Parties agree that the Kraft Contract Manager and
the Supplier Account Executive shall attempt in good faith to resolve the
dispute. In the event the Kraft Contract Manager and the Supplier Account
Executive are unable to resolve a dispute in an amount of time that either Party
deems reasonable under the circumstances, such Party may refer the dispute for
resolution to the senior corporate executives specified in Section 19.1.2 below
upon written notice to the other Party.

19.1.2     Escalation. Within five business days of a notice under Section
19.1.1 above referring a dispute for resolution by senior corporate executives,
the Kraft Contract Manager and the Supplier Account Executive will each prepare
and provide to a Supplier Vice President and General Manager, United States and
the Kraft Chief Financial Officer, respectively, summaries of the non-privileged
relevant information and background of the dispute, along with any appropriate
non-privileged supporting documentation, for their review. The designated senior
corporate executives will confer as often as they deem reasonably necessary in
order to gather and furnish to the other all non-privileged information with
respect to the matter in issue which the Parties

126


--------------------------------------------------------------------------------




 

believe to be appropriate and germane in connection with its resolution. The
designated senior corporate executives shall discuss the problem and negotiate
in good faith in an effort to resolve the dispute without the necessity of any
formal proceeding. The specific format for the discussions will be left to the
discretion of the designated senior corporate executives, but may include the
preparation of agreed-upon statements of fact or written statements of position.

19.1.3     Provision of Information. During the course of negotiations under
Section 19.1.1 or  Section 19.1.2 above, all reasonable requests made by one
Party to another for non-privileged information, reasonably related to the
dispute, will be honored in order that each of the parties may be fully advised
of the other’s position. All negotiation shall be strictly confidential and used
solely for the purposes of settlement. Any materials prepared by one Party for
these proceedings shall not be used as evidence by the other Party in any
subsequent arbitration or litigation; provided, however, the underlying facts
supporting such materials may be subject to discovery.

19.1.4     Prerequisite to Arbitration. Arbitration of a dispute may not be
commenced until the earlier of:

19.1.4.1                   the designated senior corporate executives under
Section 19.1.2 above concluding in good faith that amicable resolution through
continued negotiation of the matter does not appear likely; or

19.1.4.2                   30 days after the notice under Section 19.1.1 above
referring the dispute to senior corporate executives.

19.2        Non-Binding Mediation.

19.2.1     Requirement to Attempt Non-Binding Mediation. Except for disputes
described in Section 19.4 or Section 20.8 or termination of this Agreement
pursuant to Article 20, any dispute arising out of or relating to this
Agreement, or any breach thereof, which cannot be resolved using the procedures
set forth in Section 19.1 shall be first attempted to be resolved through
non-binding mediation under the mediation rules of the Center for Public
Resources.

19.2.2     Location and Decision. The mediation shall take place in Chicago,
Illinois, and shall apply the governing law of this Agreement. The
recommendations of the mediators shall be non-binding. The mediators shall be
instructed to state the reasons for their recommendations. The mediators shall
be bound by the warranties, limitations of liability and other provisions of
this Agreement.

19.2.3     Selection and Qualification of Mediators. Within 10 days after
delivery of written notice (“Notice of Mediation”) by one Party to the other in
accordance with this Section, the Parties each shall use good faith efforts to
mutually agree upon one mediator. If the Parties are not able to agree upon one
mediator within such period of time, the Parties each shall within 10 days: (i)
appoint one mediator who has at no time ever represented or acted on behalf of
either of the Parties, and is not otherwise affiliated with or interested in
either of the Parties and (ii) deliver written notice of the identity of such
mediator and a copy of his or her written acceptance of such appointment to the
other Party. If either Party fails or refuses to appoint a mediator within such
10-day period, the single mediator appointed by the other Party shall decide
alone the issues set out in the Notice of Mediation. Within 10 days after such
appointment and notice, such mediators shall appoint a third neutral and
independent arbitrator who at no time ever represented or acted on behalf of
either of the Parties, and is not otherwise affiliated with or interested in
either of the Parties. In the event that the two mediators fail to appoint a
third mediator within 10 days of the appointment of the second mediator, either
mediator or either Party may apply for the appointment of a third mediator to
the Center for Public Resources.

127


--------------------------------------------------------------------------------




 

19.2.4     General. All mediators shall be practicing attorneys with at least
five years’ experience with the business processes, technology and law
applicable to the Services or similar services or transactions. The Parties
shall use commercially reasonable efforts to conclude the mediation within 60
days after selection of the mediator or mediators. The recommendations of the
mediator or the majority of the three mediators, as applicable, shall be
rendered within 15 days after the conclusion of the hearing, shall be in
writing, shall set forth the basis therefore. Each Party shall bear its own
mediation costs and expenses and all other costs and expenses of the mediation
shall be divided equally between the Parties.

19.3        Arbitration.

19.3.1     Arbitration. Except for disputes described in Section 19.4, any
controversy or claim arising out of or relating to this Agreement, or any breach
thereof, which cannot be resolved using the procedures set forth above in
Section 19.1 or 19.2 shall be finally resolved under the Commercial Arbitration
Rules of the American Arbitration Association then in effect; provided, however,
that without limiting any rights at law or in equity a Party may have because of
an improper termination of this Agreement by the other Party, nothing contained
in this Agreement shall limit either Party’s right to terminate this Agreement
pursuant to Article 20.

19.3.2     Location and Decision. Any arbitration under this Agreement shall
take place in Chicago, Illinois, and shall apply the governing law of this
Agreement. The decision of the arbitrators shall be final and binding and
judgment on the award may be entered in any court of competent jurisdiction. The
arbitrators shall be instructed to state the reasons for their decisions,
including findings of fact and law. The arbitrators shall be bound by the
warranties, limitations of liability and other provisions of this Agreement.
Except with respect to the provisions of this Agreement which provide for
injunctive relief rights, such arbitration shall be a precondition to any
application by either Party to any court of competent jurisdiction.

19.3.3     Selection and Qualification of Arbitrators. Within 30 days, or such
reasonable period mutually agreed upon by the Parties, after delivery of written
notice (“Notice of Arbitration”) by one Party to the other in accordance with
this Section, the Parties each shall use good faith efforts to mutually agree
upon one arbitrator. If the Parties are not able to agree upon one arbitrator
within such period of time, the Parties each shall within 30 days: (i) appoint
one arbitrator who has at no time ever represented or acted on behalf of either
of the Parties, and is not otherwise affiliated with or interested in either of
the Parties and (ii) deliver written notice of the identity of such arbitrator
and a copy of his or her written acceptance of such appointment to the other
Party. If either Party fails or refuses to appoint an arbitrator within such
30-day period, the single arbitrator appointed by the other Party shall decide
alone the issues set out in the Notice of Arbitration. Within 30 days after such
appointment and notice, such arbitrators shall appoint a third neutral and
independent arbitrator who at no time ever represented or acted on behalf of
either of the Parties, and is not otherwise affiliated with or interested in
either of the Parties. In the event that the two arbitrators fail to appoint a
third arbitrator within 30 days of the appointment of the second arbitrator,
either arbitrator or either Party may apply for the appointment of a third
arbitrator to the American Arbitration Association.

19.3.4     Scope of Discovery. Subject to the last two sentences of this Section
19.3.4, discovery will be limited to the request for and production of
documents, depositions and interrogatories. Interrogatories will be allowed only
as follows:  a Party may request the other Party to identify by name, last known
address and telephone number (i) all persons having knowledge of facts relevant
to the dispute and a brief description of that person’s knowledge, (ii) any
experts who may be called as an expert witness, the subject matter about which
the expert is expected to testify, the mental impressions and opinions held by
the expert and the facts known by the expert

128


--------------------------------------------------------------------------------




 

(regardless of when the factual information was acquired) that relate to or form
the basis for the mental impressions and opinions held by the expert, and
(iii) any experts who have been used for consultation, but who are not expected
to be called as an expert witness, if such consulting expert’s opinions or
impressions have been reviewed by an expert witness.  All discovery will be
governed by the Federal Rules of Civil Procedure.  All issues concerning
discovery upon which the Parties cannot agree will be submitted to the
arbitrator for determination. Nothing in this Section 19.3.4 shall preclude
either party from seeking limited third party discovery under applicable AAA
Rules or the laws of the State of Illinois in the discretion of the arbitrator.
In addition, should a Party be able to prove that it will be unfairly prejudiced
without additional discovery on a certain issue, the arbitrator in its
discretion can permit additional limited discovery for the purpose of improving
the efficiency of the arbitration proceeding.

19.3.5     General. All arbitrators shall be attorneys with experience with the
technology and/or law applicable to the Services or similar services or
transactions. Any such appointment shall be binding upon the Parties. The
arbitrator will not have authority to award damages in excess of the amount or
other than the types allowed by Section 18.3 and may not, in any event, make any
ruling, finding or award that does not conform to the terms and conditions of
this Agreement. The decision or award of the arbitrator or arbitrators shall be
final, binding and nonappealable, and may be enforced and executed upon in any
court having jurisdiction over the Party against whom the enforcement of such
decision or award is sought. Upon the request of a Party, the arbitrator’s award
will include written findings of fact and conclusions of law.   Each Party shall
bear its own arbitration costs, attorneys’ fees and expenses.

19.4        Equitable Remedies.

19.4.1     Eligible Disputes. Notwithstanding the provisions of Section 19.1,
Section 19.2, and Section 19.3, either Party may institute formal proceedings to
obtain injunctive relief in order to:

19.4.1.1                   avoid the expiration of any applicable limitations
period,

19.4.1.2                   preserve a superior position with respect to other
creditors,

19.4.1.3                   address a claim arising out of the breach of a
Party’s obligations under Article 13,

19.4.1.4                   address a claim arising out of the breach or
attempted or threatened breach of the obligations described in Section 19.4.2,
or

19.4.1.5                   prevent other damages that are so immediate, so large
or severe, and so incapable of adequate redress after the fact that a temporary
restraining order or other immediate injunctive relief is the only adequate
remedy.

19.4.2     Irreparable Harm. *  *  * acknowledges that, in the event it breaches
(or attempts or threatens to breach) its obligation to  *  *  * in accordance
with this Agreement, its obligation respecting  *  *  * in accordance with
Section  *  *  *, or its obligation to provide  *  *  * in accordance with
Section *  *  *, *  *  * and/or  *  *  * will be irreparably harmed.   *  *  *
acknowledgement is based on its reliance on  *  *  * representation that it
would only utilize the provisions of this Section 19.4.2 when it has a good
faith belief that it needs to obtain injunctive relief as quickly as possible to
avoid an adverse impact on the ability of  *  *  * to conduct any segment of its
business which would be prevented or unreasonably disrupted in the event  *  * 
* denies, withdraws or restricts its  *  *  * to  *  *  * or withholds  *  *  *
access to  *  *  *.  In such a circumstance,  *  *  * may proceed directly to
court. If a court of competent jurisdiction should find that  *  *  * has
breached (or attempted or threatened to breach) any such obligations,  *  *  *

129


--------------------------------------------------------------------------------




 

agrees that without any additional findings of irreparable injury or other
conditions to injunctive relief,  *  *  * shall be entitled to seek and obtain
injunctive relief, including entry of an appropriate order compelling
performance by  *  *  * and restraining it from any further breaches (or
attempted or threatened breaches).

19.4.3     Attorney’s Fees. A Party filing a pleading seeking immediate
injunctive relief, which is not awarded in substantial part, shall pay all
reasonable costs and attorneys’ fees of the other Party.

19.5        Jurisdiction.

Each Party irrevocably agrees that any legal action, suit or proceeding brought
by it in any way arising out of this Agreement must be brought solely and
exclusively in Illinois, and each Party irrevocably submits to the sole and
exclusive jurisdiction of the federal and state courts in Cook County, Illinois,
in personam, generally and unconditionally with respect to any action, suit or
proceeding brought by it or against it by the other Party.

19.6        Continued Performance.

19.6.1     General. Subject to Section 19.6.2, each Party agrees that it shall,
unless otherwise directed by the other Party, continue performing its
obligations under this Agreement while any dispute is being resolved; provided,
that this provision shall not operate or be construed as extending the Term of
this Agreement or prohibiting or delaying a Party’s exercise of any right it may
have to terminate the Term as to all or any part of the Services. For purposes
of clarification, Kraft Data may not be withheld by Supplier pending the
resolution of any dispute.

19.6.2     Non-Interruption of Service. Supplier acknowledges and agrees that
any interruption to the Service may cause irreparable harm to Kraft and/or the
Eligible Recipients, in which case an adequate remedy at law would not be
available. Subject to Supplier’s right to terminate the Term pursuant to Section
20.1.2, Supplier expressly acknowledges and agrees that, pending resolution of
any dispute or controversy, it shall not deny, withdraw or restrict Supplier’s
provision of the Services to Kraft and/or the Eligible Recipients under this
Agreement, except as specifically and expressly agreed in writing by Kraft and
Supplier.

19.7        Governing Law.

This Agreement and performance under it shall be governed by and construed in
accordance with the applicable laws of the State of Illinois, without giving
effect to the principles thereof relating to conflicts of laws. The application
of the United Nations Convention on Contracts for the International Sale of
Goods is expressly excluded.

19.8        Expiration of Claims.

Without altering either Party’s rights or obligations under Section 12.1.4, no
claims to be resolved under this Article 19 may be asserted by either Party more
than four (4) years after the later of (i) the last date on which the act or
omission giving rise to the claim occurred, or (ii) with respect to invoices
issued under this Agreement, the date on which such act or omission was
discovered or should reasonably have been discovered (the election to conduct or
not to conduct an audit with respect to an invoice shall not, in and of itself,
be evidence of reasonableness for this purpose); provided, however, that the
foregoing shall not apply to claims based upon a Party’s fraud or willful
misconduct, or a claim for which a Party has an indemnity obligation under this
Agreement in which event the applicable statute of limitations shall apply.
Failure to make such a claim (but not including claims referred to in the
proviso of the preceding sentence) within such four-year period shall forever
bar the claim.

130


--------------------------------------------------------------------------------




 

20.          TERMINATION

20.1        Termination for Cause.

20.1.1     By Kraft.

20.1.1.1                   If Supplier:

(1)           commits a material breach of its obligations with respect to
Transition Services as provided in Section 4.2.7;

(2)           commits a material breach of this Agreement, which breach is not
cured within 30 days after notice of the breach from Kraft; provided that if
Supplier works diligently and in good faith to cure such breach in accordance
with this provision and such breach is not capable of being cured within 30
days, Supplier may have up to 15 additional days to cure such breach if it
demonstrates that it is capable of curing such breach within the additional
period and the breach does not materially impair the ability of Kraft or an
Eligible Recipient to conduct its business;

(3)           commits  *  *  * of its duties or obligations of which Supplier
has  *  *  * and which  *  *  *of this Agreement, and fails to (A) cure such
breaches within thirty (30) days after receiving notice from the time such
breaches become a material breach, and (B) give Kraft adequate assurance that
the cause of each of such breaches has been corrected so as not to be repeated
again; provided, however that if, within the twelve (12) month period following
the thirty (30) day period described in the preceding clause (A), Supplier again
commits numerous breaches of its duties or obligations of which Supplier has
received notice and which collectively constitute a material breach of this
Agreement, Supplier shall not be entitled to the cure rights described in the
preceding clauses (A) and (B);

(4)           becomes liable for or incurs Service Level Credits under this
Agreement that, in the aggregate, exceed   *  *  *% of the cumulative At Risk
Amount during any rolling six-month period, provided that for purposes of
determining whether there is a right to terminate under this clause (4), no
single Service Level in any month shall be counted for more than  *  *  *% of
the At Risk Amount for that month;

(5)           fails to perform in accordance with the Minimum Service Level for
a Critical Service Level for  *  *  * consecutive months or during  *  *  * of
any *  *  * consecutive month period; or

(6)           commits a material breach of Section 15.7 of this Agreement;

then Kraft may, by giving notice to Supplier, terminate the Term with respect to
all or any part of the Services, as of a date specified in the notice of
termination. Supplier shall not be entitled to any Termination Charges in
connection with such a termination for cause. If Kraft chooses to terminate in
part pursuant to this Section 20.1.1, the Charges will be adjusted in accordance
with the pricing methodology set forth in Schedule 4, to reflect such partial
termination.

20.1.1.2                   The express acknowledgment that a certain amount of
Service Level Credits or number of Service Level defaults constitutes grounds
for termination under Section 20.1.1.1 does not imply that a lesser amount or
number cannot constitute

131


--------------------------------------------------------------------------------




 

a material breach of this Agreement and therefore grounds for termination under
other subsections.

20.1.1.3                  Kraft’s right to terminate pursuant to Section
20.1.1.1 will cease after 90 days following the date which is the later of the
date (i) upon which it has cured the breach that gave rise to Kraft’s
termination right pursuant to Section 20.1.1.1, and (ii) the date that Supplier
has provided written notification that it has cured the breach.

20.1.2     By Supplier. In the event that Kraft fails to pay Supplier undisputed
charges exceeding in the aggregate five million dollars  *  *  *, or Kraft fails
to place disputed amounts into escrow to the extent required by Section 12.4.6,
by the specified due date and fails to cure such default within 30 days after
Kraft’s Chief Information Officer receives a notice from Supplier of such
failure and Supplier’s intention to terminate for failure to make such payment,
Supplier may, by notice to Kraft, terminate the Term. Supplier acknowledges and
agrees that Sections 20.1.2 and 20.5 describe Supplier’s sole right to terminate
this Agreement and Supplier hereby waives any other rights it may have to
terminate this Agreement.

20.2        Termination for Convenience.

Beginning  *  *  * after the Effective Date, Kraft may terminate the Term with
respect to all or any portion of the Services for convenience and without cause
with effect at any time by giving Supplier at least three months’ prior notice
designating the termination date. If Kraft elects to terminate on this basis,
Kraft shall pay to Supplier a Termination Charge calculated in accordance with
Schedule 4.6. In the event that a purported termination for cause by Kraft under
Section 20.1 is determined by a competent authority not to be properly a
termination for cause, then such termination by Kraft shall be deemed to be a
termination for convenience under this Section 20.2.

20.3        Termination Upon Supplier Change of Control.

In the event of a change in Control of Supplier (or that portion of Supplier
providing all or any material portion of the Services under this Agreement) or
the Entity that Controls Supplier (if any), where such control is acquired,
directly or indirectly, in a single transaction or series of related
transactions, or all or substantially all of the assets of Supplier (or that
portion of Supplier providing all or any material portion of the Services under
this Agreement) are acquired by any entity, or Supplier (or that portion of
Supplier providing all or any material portion of the Services under this
Agreement) is merged with or into another entity to form a new entity, then at
any time within 12 months after the last to occur of such events, Kraft may at
its option terminate the Term by giving Supplier at least 90 days’ prior notice
and designating a date upon which such termination shall be effective; provided,
however, if such change in Control of Supplier involves a  *  *  *, Kraft may
terminate the Term by giving Supplier at least 60 days’ prior notice, and such 
*  *  * shall be prohibited from any contact with Kraft Data, Kraft Proprietary
Information and any and all other information about the Kraft account, including
discussions with Supplier Personnel regarding specifics relating to the
Services. Supplier shall be entitled to  *  *  *, calculated in accordance with
Schedule  *  *  *, in connection with a termination on this basis.

20.4        Termination Upon Kraft Change of Control.

In the event that, in a single transaction or series of transactions, Kraft
acquires or is acquired by any other Entity (by stock sale, asset sale or
otherwise) or merges with any other Entity, then, at any time within 12 months
after the last to occur of such events, Kraft may at its option terminate the
Term by giving Supplier at least 90 days prior notice and designating a date
upon which such termination shall be effective. If Kraft terminates on this
basis, Supplier shall be entitled to Termination Charges, calculated in
accordance with Schedule 4.6.

132


--------------------------------------------------------------------------------


 

20.5                        Termination for Insolvency.

In the event that any Party (i) commences a bankruptcy case or a bankruptcy case
is commenced against a Party, (ii) becomes or is declared insolvent, is the
subject of insolvency or similar proceedings under state or federal law, or a
receiver or similar officer or representative is appointed with respect to all
or substantially all of a Party’s assets, (iii) passes a resolution for its
voluntary liquidation, (iv) makes an assignment for the benefit of all or
substantially all of its creditors, (v) enters into an agreement or arrangement
for the composition, extension, or readjustment of substantially all of its
obligations , or (vi) experiences an event analogous to any of the foregoing in
any jurisdiction in which any of its assets are situated, then the other Party
may terminate this Agreement as of a date specified in a termination notice;
provided, however, that Supplier will not have the right to exercise such
termination under this Section so long as Kraft pays for the Services to be
received hereunder in advance on a month-to-month basis. If any Party elects to
terminate this Agreement due to the insolvency of the other Party, such
termination will be deemed to be a termination for cause hereunder.

20.6                        *  *  * Rights Upon  *  *  * Bankruptcy.

20.6.1              General Rights. In the event of  *  *  * bankruptcy or other
formal procedure referenced in Section 20.5 or of the filing of any petition
under bankruptcy laws affecting the rights of  *  *  * which is not stayed or
dismissed within  *  *  * days of filing, in addition to the other rights and
remedies set forth herein, to the maximum extent permitted by Law, subject to
the qualifications in the last two sentences below, *  *  * will have the right
to retain and take possession for safekeeping all  *  *  * to which  *  *  *
and/or the  *  *  * are or would be entitled during the Term or upon the
expiration or termination of this Agreement. *  *  * shall cooperate fully with 
*  *  * and the  *  *  * and assist  *  *  * and the  *  *  * in identifying and
taking possession of the items listed in the preceding sentence. *  *  * shall
comply with  *  *  * reasonable safety and security procedures, shall not have a
right to access data or materials which it would not have a right to obtain
under the provisions of this Agreement, and shall use reasonable efforts to
avoid disruptions to  *  *  * operations. *  *  * shall be excused of any
failure or inability to perform      *  *  * in accordance with this Agreement
to the extent caused by  *  *  * actions. *  *  * will have the right to hold
such  *  *  * until such time as the trustee or receiver in bankruptcy or other
appropriate insolvency office holder can provide adequate assurances and
evidence to  *  *  * that they will be protected from sale, release, inspection,
publication, or inclusion in any publicly accessible record, document, material
or filing. *  *  * acknowledges that  *  *  * has stated  that without this
material provision,  *  *  * would not have entered into this Agreement or
provided any right to the possession or use of  *  *  * Agreement. *  *  * may
not use its rights under this section to effect  *  *  *, nor will  *  *  *
exercise of its rights hereunder alter in any manner the pricing under Schedule
*  *  *. To the extent  *  *  * removal of any such  *  *  * impairs  *  *  *
ability to perform, *  *  * shall be excused pursuant to  *  *  *, provided that
 *  *  * shall retain all rights it would otherwise have under this Agreement 
*  *  * subject to the *  *  * under Schedule   *  *  *.

20.6.2              Kraft Rights in Event of Bankruptcy Rejection.
Notwithstanding any other provision of this Agreement to the contrary, in the
event that Supplier becomes a debtor under the United States Bankruptcy Code (11
U.S.C. §101 et. seq. or any similar Law in any other country (the “Bankruptcy
Code”)) and rejects this Agreement pursuant to Section 365 of the Bankruptcy
Code (a “Bankruptcy Rejection”), (i) any and all of the licensee and sublicensee
rights, to the extent such rights are “intellectual property rights”, of Kraft
and the Eligible Recipients arising under or otherwise set forth in this
Agreement, including without limitation the rights of Kraft and/or the Eligible
Recipients referred to in Section 14.6, shall be deemed, upon election by Kraft
under Section 365(n)(1)(b) of the Bankruptcy Code, fully retained by and vested
in Kraft and/or

133


--------------------------------------------------------------------------------




 

the Eligible Recipients as protected intellectual property rights under Section
365(n)(1)(B) of the Bankruptcy Code and further shall be deemed to exist
immediately before the commencement of the bankruptcy case in which Supplier is
the debtor; (ii) Kraft shall have all of the rights afforded to non-debtor
licensees and sublicensees under Section 365(n) of the Bankruptcy Code; and
(iii) to the extent any license or sublicense rights of Kraft and/or the
Eligible Recipients under this Agreement which arise after the termination or
expiration of this Agreement are determined by a bankruptcy court not to be
“intellectual property rights” for purposes of Section 365(n), all of such
license or sublicense rights shall remain vested in and fully retained by Kraft
and/or the Eligible Recipients to the extent provided in this Agreement after
any Bankruptcy Rejection as though this Agreement were terminated or expired in
accordance with its terms. Kraft shall under no circumstances be required to
terminate this Agreement after a Bankruptcy Rejection in order to enjoy or
acquire any of its rights under this Agreement, including without limitation any
of the rights of Kraft referenced in Section 14.6, unless termination of this
Agreement by Kraft is required under the terms of the Agreement for Kraft to
enjoy or acquire any such rights.

20.7                        Critical Services.

Without limiting Kraft’s rights under Section 20.1, if Supplier commits a
material breach which has a significant impact on the ability of Kraft or the
Eligible Recipients to conduct a material aspect of their businesses, and
Supplier is unable to cure such breach within  *  *  *, Kraft may, in addition
to its other remedies at law and in equity, obtain from a third party or provide
for itself services which will allow Kraft or the Eligible Recipients to conduct
their businesses until Supplier has cured the breach or this Agreement is
terminated. Supplier shall reimburse Kraft for all costs and expenses of
obtaining or providing such services, at Kraft’s election, for up to six  *  * 
* after Supplier has notified Kraft in writing that Supplier will be unable to
resume performance of the affected Services, which notice may not be given until
after the commencement of the breach. The express inclusion of this remedy in
this Section 20.7 does not limit Kraft’s right to use a similar remedy for other
breaches by Supplier of this Agreement.

21.          GENERAL

21.1                        Binding Nature and Assignment.

21.1.1              Binding Nature. This Agreement will be binding on the
Parties and their respective successors and permitted assigns.

21.1.2              Assignment. Neither Party may, or will have the power to,
assign this Agreement without the prior written consent of the other, except in
the following circumstances:

21.1.2.1                                                         Kraft may
assign its rights or obligations under this Agreement, without approval of
Supplier, to an Affiliate which expressly assumes Kraft’s obligations and
responsibilities hereunder, provided Kraft (i) remains fully liable for and is
not relieved from the full performance of its obligations under this Agreement,
and (ii) provides Supplier prompt written notice of the assignment; and

21.1.2.2                                                         Kraft may
assign its rights and obligations under this Agreement without the approval of
Supplier to an Entity acquiring, directly or indirectly, Control of Kraft, an
Entity into which Kraft is merged, or an Entity acquiring all or substantially
all of Kraft’s assets, provided the acquirer or surviving Entity agrees in
writing to be bound by the terms and conditions of this Agreement.

21.1.2.3                                                      Supplier may
assign its rights or obligations under this Agreement, without approval of
Kraft, to an Affiliate which expressly assumes Supplier’s obligations

134


--------------------------------------------------------------------------------




 

and responsibilities hereunder, provided Supplier (i) remains fully liable for
and is not relieved from the full performance of its obligations under this
Agreement, and (ii) provides Kraft written notice of the assignment.

21.1.3              Impermissible Assignment. Any attempted assignment that does
not comply with the terms of this Section shall be null and void.

21.2                        Entire Agreement; Amendment.

This Agreement, including any Schedules and Exhibits referred to herein and
attached hereto, each of which is incorporated herein for all purposes,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. There are no agreements, representations, warranties, promises,
covenants, commitments or undertakings other than those expressly set forth
herein. This Agreement supersedes all prior agreements, representations,
warranties, promises, covenants, commitments or undertaking, whether written or
oral, with respect to the subject matter contained in this Agreement. No
amendment, modification, change, waiver or discharge hereof shall be valid
unless in writing and signed by an authorized representative of the Party
against which such amendment, modification, change, waiver, or discharge is
sought to be enforced.

21.3                        Notices.

21.3.1              Primary Notices. Any notice, notification, request, demand
or determination provided by a Party pursuant to the following:

(1)                                  Section 4.4 (Termination Assistance
Services);

(2)                                  Section 4.5.1 (Use of Third Parties — Right
of Use);

(3)                                  Section 6.7 (Notice of Defaults);

(4)                                  Section 7.7 (Notice of Adverse Impact);

(5)                                  Section 11.6 (Extraordinary Events);

(6)                                  Section 13.4.4 (Loss of Proprietary
Information);

(7)                                  Sections 17.5 (Indemnification Procedures);

(8)                                  Section 17.6 (Indemnification Procedures —
Government Claims);

(9)                                  Section 18.2 (Force Majeure);

(10)                            Section 18.3.5 (Waiver of Liability Cap);

(11)                            Article 19 (Dispute Resolution);

(12)                            Article 20 (Termination); and

(13)                            Section 21.1 (Binding Nature and Assignment);

shall be in writing and shall be delivered in hard copy using one of the
following methods and shall be deemed delivered upon receipt:  (i) by hand, (ii)
by an express courier with a reliable system for tracking delivery, or (iii) by
registered or certified mail, return receipt requested, postage prepaid. Unless
otherwise notified, the foregoing notices shall be delivered as follows:

135


--------------------------------------------------------------------------------




 

In the case of Kraft:

Kraft Foods Global, Inc.

Three Lakes Drive

Northfield, Illinois  60093-2469

Attention: Vice President Information Systems, Operations Services

With a copy to:

Kraft Foods Global, Inc.

Three Lakes Drive

Northfield, Illinois  60093-2469

Attention:  Vice President and Associate General Counsel

Global Supply Chain & Global IS:

and

In the case of Supplier:

EDS Enterprise Client Executive

Three Lakes Drive

Northfield, Illinois 60093

Attention:

With a copy to:

Office of the General Counsel

5400 Legacy Drive

Plano, TX  75024

Attention: General Counsel

With a copy to:

5400 Legacy Drive

Plano, TX  75024

Attention: Vice President/General Manager of US Region

21.3.2              Other Notices. All notices, notifications, requests, demands
or determinations required or provided pursuant to this Agreement, other than
those specified in Section 21.3.1, may be sent in hard copy in the manner
specified in Section 21.3.1, or by e-mail transmission (where receipt is
acknowledged by the recipient) or facsimile transmission (with acknowledgment of
receipt from the recipient’s facsimile machine) to the addresses set forth
below:

In the case of Kraft:

Kraft Foods Global, Inc.

Three Lakes Drive

Northfield, Illinois  60093-2469

Attention: Vice President Information Systems, Operations Services

Email Address:  Lee.Coulter@kraft.com

Facsimile Number: (847) 646-2840

and

In the case of Supplier:

136


--------------------------------------------------------------------------------




 

EDS Enterprise Client Executive

Three Lakes Drive

Northfield, Illinois 60093

Attention:

21.3.3              Notice of Change. A Party may from time to time change its
address or designee for notification purposes by giving the other prior notice
of the new address or designee and the date upon which it shall become
effective.

21.3.4              Service of Process. Notwithstanding the above, for the
purpose of service of legal process and receipt of notice or pleadings in
judicial proceedings before the federal or state courts of Illinois, both
Parties to this Agreement irrevocably appoint the company below as their agent
for service of process and receipt of such notice or notification, and further
elect domicile at the address of said company in Chicago, Illinois, as follows:

In the case of Kraft:

CT Corporation System

208 South LaSalle Street

Chicago, IL 60604

With a copy to:

Kraft Foods Global, Inc.

Three Lakes Drive

Northfield, Illinois  60093-2469

Attention:  Chief Litigation Counsel

and

In the case of Supplier:

Office of the General Counsel

5400 Legacy Drive

Plano, TX  75024

Attention: General Counsel

With a copy to:

The Prentice-Hall Corporation System, Inc.

33 North LaSalle Street

Chicago, Illinois  60602

21.4                        Counterparts.

This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto.

137


--------------------------------------------------------------------------------




 

21.5                        Headings.

The article and section headings and the table of contents used herein are for
reference and convenience only and shall not be considered in the interpretation
of this Agreement.

21.6                        Relationship of Parties.

Supplier, in furnishing services to Kraft and the Eligible Recipients hereunder,
is acting as an independent contractor, and Supplier has the sole obligation to
supervise, manage, contract, direct, procure, perform or cause to be performed,
all work to be performed by Supplier under this Agreement. The relationship of
the Parties under this Agreement shall not constitute a partnership or joint
venture for any purpose. Except as expressly provided in this Agreement,
Supplier is not an agent of Kraft or the Eligible Recipients and has no right,
power or authority, expressly or impliedly, to represent or bind Kraft or the
Eligible Recipients as to any matters, except as expressly authorized in this
Agreement.

21.7                        Severability.

In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to be construed or if any such provision is held invalid
or unenforceable by a court with jurisdiction over the Parties, such provision
shall be deemed to be restated to reflect as nearly as possible the original
intentions of the Parties in accordance with applicable law. The remaining
provisions of this Agreement and the application of the challenged provision to
persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby, and each such provision shall be
valid and enforceable to the full extent permitted by law.

21.8                        Consents and Approval.

Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. An approval or consent given by a Party
under this Agreement shall not relieve the other Party from responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
otherwise expressly provided in such approval or consent.

21.9                        Waiver of Default; Cumulative Remedies.

21.9.1              Waiver of Default. A delay or omission by either Party
hereto to exercise any right or power under this Agreement shall not be
construed to be a waiver thereof. A waiver by either of the Parties hereto of
any of the covenants to be performed by the other or any breach thereof shall
not be construed to be a waiver of any succeeding breach thereof or of any other
covenant herein contained. All waivers must be in writing and signed by the
Party waiving its rights.

21.9.2              Cumulative Remedies. All remedies provided for in this
Agreement shall be cumulative and in addition to and not in lieu of any other
remedies available to either Party at law, in equity or otherwise. The election
by a Party of any remedy provided for in this Agreement or otherwise available
to such Party shall not preclude such Party from pursuing any other remedies
available to such Party at law, in equity,  by contract or otherwise.

21.10                 Survival.

Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect. Additionally, all provisions of this Agreement will survive the

138


--------------------------------------------------------------------------------




 

expiration or termination of this Agreement to the fullest extent necessary to
give the Parties the full benefit of the bargain expressed herein.

21.11                 Publicity.

Neither Party shall use the other Party’s name or mark or refer to the other
Party directly or indirectly in any media release, public announcement, or
public disclosure relating to this Agreement, including in any promotional or
marketing materials, customer lists or business presentations without the prior
written consent of the other Party prior to each such use or release. Neither
party shall make any public statements about this Agreement, the Services or its
relationship with the other Party without the other Party’s prior approval.

21.12                 Service Marks.

Each Party agrees that it shall not, without the other Party’s prior consent,
use any of the names, service marks or trademarks of the other Party in any of
its advertising or marketing materials.

21.13                 Export.

The Parties acknowledge that certain Software and technical data to be provided
hereunder and certain transactions hereunder may be subject to export controls
under the laws and regulations of the United States, the European Union, the
United Nations and other jurisdictions. No Party shall export or re-export any
such items or any direct product thereof or undertake any transaction or service
in violation of any such laws or regulations. To the extent within Supplier’s
control, Supplier shall be responsible for, and shall coordinate and oversee,
compliance with such export laws in respect of such items exported or imported
hereunder. To the extent within Kraft’s control, and not in Supplier’s control,
Kraft shall be responsible for, and shall coordinate and oversee, compliance
with such export laws in respect of such items exported or imported hereunder.
Kraft will provide to Supplier prior written notice of any of the Kraft Data,
Kraft Owned Software or Kraft Third Party Licensed Software or any other item
provided by Kraft that will be used or accessed by Supplier outside of the
United States in providing the Services which is controlled for export under the
International Traffic in Arms Regulations or is classified for export from the
United States under any classification other than EAR99. Supplier will be the
importer of record of any items for which import is required for delivery of any
portion of the Services outside the United States and for maintaining such
records as may be necessary or required as importer to comply with such Laws
unless, (1) at Kraft’s option, which may be exercised on a case by case basis,
 Kraft notifies Service Provider that Kraft will be the importer of record or
(2) Supplier is not able to be the importer of record (such as where Supplier
does not have a legal entity in place, or does not own the equipment being
shipped) and Kraft can be the importer of record.

21.14                 Enforcement and Third Party Beneficiaries.

Kraft shall have the right to enforce this Agreement and to assert all rights
and exercise and receive the benefits of all remedies, including monetary
damages, on behalf of each Eligible Recipient to the same extent as if such
Eligible Recipient were Kraft under this Agreement. Except as expressly provided
herein, this Agreement is entered into solely between, and may be enforced only
by, Kraft (on behalf of itself and the other Eligible Recipients) and Supplier
(on behalf of itself and the Supplier Affiliates). Except as expressly provided
herein, this Agreement shall not be deemed to create any rights or causes of
action in or on behalf of any third parties, including without limitation
employees, suppliers and customers of a Party, or to create any obligations of a
Party to any such third parties. Kraft is responsible for: (i) causing each
Eligible Recipient to comply with the provisions of this Agreement where to the
extent that Supplier performs the Services for Eligible Recipients, and (ii)
payment of all of Supplier’s Charges hereunder (including those that may be
invoiced to an Eligible Recipient). Supplier shall first

139


--------------------------------------------------------------------------------




 

look to the Eligible Recipient that has been invoiced for payment under such
invoice, provided that Kraft will be responsible for payment should the Eligible
Recipient fail to pay such amounts when due.

21.15                 Covenant Regarding Pledging.

Supplier may assign, transfer, pledge, hypothecate or otherwise encumber its
rights to receive payments from Kraft under this Agreement, provided that
Supplier shall ensure that (a) no Entity to which Supplier assigns, transfers,
pledges, hypothecates or otherwise encumbers its rights to receive payments
hereunder shall have any right to enforce the terms of this Agreement, except
for its right to collect such payments from Kraft or the Eligible Recipients in
accordance with the terms and conditions of this Agreement, (b) any Entity to
which Supplier assigns, transfers, pledges, hypothecates or otherwise encumbers
its rights to receive payments hereunder shall not be entitled to approve any
amendment, modification or termination of this Agreement, (c) any such
transaction shall not limit Supplier’s rights to amend, modify or terminate this
Agreement in accordance with the terms hereof and (d) Supplier shall continue to
be Kraft’s sole point of contact with respect to this Agreement, including with
respect to payment, subject to a third party’s right to collect payment owed
hereunder as provided above.  The person or Entity to which such rights are
assigned, transferred, pledged, hypothecated or otherwise encumbered shall only
be able to exercise the collection right referenced in clause (a) above if Kraft
fails to pay Supplier for amounts due hereunder, other than amounts disputed by
Kraft pursuant to Section 12.4 (including amounts where the dispute has been
resolved through the dispute resolution process described in Article 19).

21.16                 Order of Precedence.

In the event of a conflict, this Agreement shall take precedence over the
Schedules attached hereto, and the Schedules shall take precedence over any
attached Exhibits.

21.17                 Hiring of Employees.

21.17.1       Solicitation and Hiring. Except as expressly set forth herein,
during the Term and for a period of 12 months thereafter, Supplier will not
solicit for employment directly or indirectly, nor employ, any employees of
Kraft or an Eligible Recipient or individual Kraft Third Party Contractors
involved in the performance or consumption of the Services, or who become known
to the Supplier in connection with Supplier’s performance of the Services
(unless Supplier is not aware and should not have been reasonably expected to be
aware that the employer of the individual is a Kraft Third Party Contractor)
without the prior approval of Kraft. Except as expressly set forth herein in
connection with the expiration or termination of this Agreement, during the Term
and for a period of 12 months thereafter, Kraft will not, and will not permit
any Kraft Affiliate to, solicit for employment directly or indirectly, nor
employ, any employee of Supplier involved in the performance of Supplier’s
obligations under this Agreement without the prior consent of Supplier. In each
case, the prohibition on solicitation and hiring shall extend 90 days after the
termination of the employee’s employment or, in the case of Supplier employees,
the cessation of his or her involvement in the performance of Services under
this Agreement. This provision shall not operate or be construed to prevent or
limit any employee’s right to practice his or her profession or to utilize his
or her skills for another employer or to restrict any employee’s freedom of
movement or association.

21.17.2       Publications. Neither the publication of classified advertisements
in newspapers, periodicals, Internet bulletin boards, or other publications of
general availability or circulation nor the consideration and hiring of persons
responding to such advertisements shall be deemed a breach of this Section
21.17, unless the advertisement and solicitation is undertaken as a means to
circumvent or conceal a violation of this provision and/or the hiring party acts
with knowledge of this hiring prohibition.

140


--------------------------------------------------------------------------------




 

21.18                 Further Assurances.

Each Party covenants and agrees that, subsequent to the execution and delivery
of this Agreement and without any additional consideration, each Party shall
execute and deliver any further legal instruments and perform any acts that are
or may become necessary to effectuate the purposes of this Agreement.

21.19                 Liens.

Other than judgment liens that Supplier has obtained in a court of competent
jurisdiction, Supplier will not file, or by its action or inaction permit, any
liens to be filed on or against property or realty of Kraft or any Eligible
Recipient. In the event that any such liens arise as a result of Supplier’s
action or inaction, Supplier will obtain a bond to fully satisfy such liens or
otherwise remove such liens (other than judgment liens mentioned in the previous
sentence) at its sole cost and expense within 10 business days. If Supplier
fails to do so, Kraft may, in its sole discretion, pay the amount of such lien,
and/or deduct such amounts from payments due to the Supplier.

21.20                 Covenant of Good Faith.

Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.

21.21                 Notice of  *  *  * Condition.

*  *  *  shall, within fourteen (14) days after obtaining actual knowledge of
the occurrence of a  *  *  * provide notice to  *  *  * of the occurrence of
such  *  *  *. Promptly following the date  *  *  * receives such notice, senior
executives of the Parties shall meet to discuss  *  *  * condition and its
ability to continue to perform its obligations hereunder. For the purposes of
this Section 21.21,  *  *  * means (1) any  *  *  * of the long term  *  *  * of
 *  *  * below  *  *  * or  *  *  * or (2) the failure of  *  *  * to have a
   *  *  * from both  *  *  *.

21.22                 Acknowledgment.

The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement.

21.23                 References.

Supplier may only use Kraft as a reference for prospective Supplier customers if
Supplier obtains the advance approval of the Kraft Contract Manager. If Kraft
consents to serving as a reference, Kraft will be entitled to freely discuss all
aspects of Supplier’s performance and Kraft’s satisfaction with such performance
with prospective Supplier customers.

SIGNATURE PAGE FOLLOWS

141


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.

KRAFT FOODS GLOBAL, INC.

 

ELECTRONIC DATA SYSTEMS
CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Name: Alene M. Korby

 

 

 

Name: Stephen F. Schuckenbrock

 

 

Title:   Executive Vice President & CIO

 

 

 

 

Date: April 27, 2006

 

 

Co-Chief Operating Officer

 

 

 

 

Executive Vice President

 

 

 

 

Global Sales & Client Solutions

 

 

 

 

Date: April 27, 2007

 

 

 

 

 

 

EDS INFORMATION SERVICES, L.L.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Stephen F. Schuckenbrock

 

 

 

 

Title: Vice President

 

 

 

 

Date: April 27, 2007

 

 

S-1


--------------------------------------------------------------------------------


 

SCHEDULE 1

DEFINITIONS

References to the preamble, articles, sections, schedules and exhibits in this
Schedule 1 are to the preamble, Articles and Sections of, and Schedules and
Exhibits to, the Agreement unless otherwise specified. As used in this
Agreement:

“Acceptance” shall mean the determination, in Kraft’s sole reasonable
discretion, following implementation, installation, testing  and execution in
the production environment for an agreed upon number of business cycles that
Software, Equipment, Systems and/or other contract deliverables are in
Compliance in all material respects with the Specifications.

“Acquired Assets Credit” shall mean the amount (if any) set forth on Schedule 4
that Supplier will pay to Kraft as consideration for the Acquired Assets.

“Acquired Assets” shall mean the Equipment, Software and other assets (if any)
owned or controlled by Kraft or the Eligible Recipients and listed on Schedule
20 that Supplier will acquire pursuant to the terms of this Agreement.

“Actual Uptime” shall mean shall mean the measurement of time that a particular
System, Application, Software, Equipment, Network or any other part of the
Services is actually available during the Measurement Window, and such
measurement will be calculated by subtracting Downtime from the Scheduled
Uptime.

“Actual Volumes” means, for each Resource Unit during each applicable
measurement period, the actual volume of that Resource Unit measured for that
period in accordance with Schedule 4.5.

“Additional Resource Charge(s)” or “ARC(s)” means, for any Billable Resource
Unit, the incremental charge payable by Kraft to Supplier based on the amount by
which the Actual Volume of such Billable Resource Unit exceeds the Resource
Baseline for such Billable Resource Unit.

“Affected Contractors” means the Affected Personnel who are contractors.

“Affected Kraft Foods Global Personnel” means the Kraft Personnel, other than
employees and contractors of Altria and its Affiliates, who are identified in
Schedule 5.1, including all of the individuals listed in Schedule 5.1.1.

“Affected Personnel” means the Affected Kraft Foods Global Personnel and the
Affected Tech Center Personnel who are identified in Schedule 5.1.

 “Affected Tech Center Personnel” means the employees and  contractors of Altria
and its Affiliates who are identified in Schedule 5.1, including all of the
individuals listed in Schedule 5.1.2.

“Affiliate” shall mean with respect to any Entity, any other Entity that
directly or indirectly Controls, is Controlled by or under common Control with
such Entity at the time in question.

“Agreement” shall have the meaning given in the preamble to this Agreement.

“AICPA Auditors” shall have the meaning given in Section 9.10.9.1.

1


--------------------------------------------------------------------------------




 

“Allocation of Pool Percentage” shall mean the portion of the Pool Percentage
Available for Allocation that is specified for a Performance Category. The total
of all Allocation of Pool Percentages shall not exceed the Pool Percentage
Available for Allocation.

“Altria” shall mean Altria Group, Inc., a Virginia corporation with its
principal place of business at 120 Park Avenue, New York, New York 10017.

“Applicable Regulatory Authority” shall mean, in the United States, the Federal
Communications Commission (the “FCC”) or comparable national, territorial,
regional, state, provincial or local regulatory bodies of competent
jurisdictions and in geographic regions other than the United States from, to or
in which the Services are provided, comparable national, territorial, regional,
state, provincial or local regulatory authorities.

“Application Server(s)” shall mean Wintel Servers, AIX Servers, LINUX Servers,
UNIX Servers, and AS/400 Servers..

“Applications Software” or “Applications” shall mean Software that is used to
support day-to-day business operations and accomplish specific business
objectives.

“ARC Rate” means, in relation to each Billable Resource Unit, the amount
specified as the “ARC Rate” for that Billable Resource Unit on Schedule 4.1, as
adjusted pursuant to Section 12of Schedule 4.

“Asset Inventory and Management System” shall mean an electronic,
database-driven application used to store, query, and frequently update asset
inventory information for all assets used in association with the Services,
whether the assets are located at Kraft Sites or Supplier Facilities.

“At Risk Amount” shall have the meaning given in Schedule 3..

“Audit Period” shall have the meaning given in Section 9.10.1.

“Authorized Users” shall mean users of Services within and outside of Kraft
including, but not limited to, Kraft employees, vendors, customers and
contractors.

“Availability” shall mean the Actual Uptime expressed as a percentage of the
Scheduled Uptime for a particular System, Application, Software, Equipment,
Network, or any other part of the Services (i.e. Availability % = ((Actual
Uptime)/(Scheduled Uptime)) x 100%). Where Systems are redundant, the outage of
one System will not be counted against Availability provided service is not
disrupted..

“Bankruptcy Code” shall have the meaning given in Section 20.6.2.

“Bankruptcy Rejection” shall have the meaning given in Section 20.6.2.

“Baseline FTEs” shall have the meaning given in Section 4.6.1.1.

“Benchmarking Standard” shall have the meaning given in Section 11.10.3.

“Benchmarker” shall have the meaning given in  Section 11.10.1.

“Benchmarking” shall have the meaning given in Section 11.10.1.

2


--------------------------------------------------------------------------------




 

“Billable Resource Unit” means, in relation to each Resource Unit that is
requested or approved by Kraft or is generated by Kraft’s business activity and
identified as a “Billable Resource Unit” on Schedule 4.5, for which distinct
charging rates or other charging mechanisms apply.

“Brazilian Affected Personnel” shall have the meaning given in Section
8.1.1.6.2.

“Business Continuity (Services)” shall mean the overall, company-wide plans and
activities that are intended to enable continued business operation in the event
of any unforeseen interruption.

“Cable Plant” in all forms whether capitalized or not shall mean the physical
Cables and Wires that make up the Network infrastructure.

“Cabling” or “Cable” shall mean cables that come with ends that permit the
physical connection between Equipment and a wall jack or patch panel, including
physical cabling media, peripheral cabling used to interconnect electronic
equipment and all terminating hardware and cross connect fields, but not
including conduits and pathways.

“Calls” shall mean the problems, questions, or requests submitted to the
Supplier by telephone, electronically, or other means approved by Kraft.

“Cause” shall mean (i) material breach of any agreement entered into between the
employee and Supplier; (ii) material misconduct; (iii) material or repeated
failure to follow Supplier’s policies, directives or orders applicable to
Supplier employees holding comparable positions; (iv) intentional destruction or
theft of Supplier property or falsification of Supplier documents; (v) material
or repeated failure or refusal to faithfully, diligently, and competently
perform the usual and customary duties associated with your position; (vi)
conviction of a felony or any crime involving moral turpitude; or (vii) material
or repeated violation of the Supplier Code of Business Conduct.

“Change Control Procedures” shall have the meaning given in Section 9.6.1.

“Charges” shall mean the amounts set forth in Article 11 and Schedule 4 (or
otherwise set forth in the Agreement) as charges due to the Supplier in return
for providing the Services, including the applicable taxes payable under Section
11.4.

“Collaborative Applications” shall mean Applications containing functionality to
enable electronic communication and messaging, work group collaboration,
information transfers, frequently asked questions, and similar Applications that
allow collaborative interaction and receipt/transfer of data and information
both within and outside of Kraft. Examples of current and/or future
Collaborative Applications include electronic mail, calendaring, and instant
messaging.

“Commencement Date” shall mean June 1, 2006, or such other date as the Parties
may agree upon in writing as the date on which Supplier will assume full
responsibility for such Services (except for the Services in the Deferred
Countries). Supplier’s assumption of Services originating from Deferred
Countries shall occur in accordance with the Transition Plan, except in the case
of Slovakia, Ukraine, Bulgaria, Romania, Morocco, and Jamaica, for which
Supplier shall assume responsibility for the Services as soon as practicable but
in any event not later than (i) twelve (12) months after the Commencement Date,
in each case unless a later date has been approved or specified by Kraft in
writing. This Agreement shall be binding as of the Effective Date, though
certain obligations are contingent upon the Commencement Date, as set forth in
this Agreement.

3


--------------------------------------------------------------------------------




 

“Commercial Off The Shelf” or “COTS” shall mean Equipment or Software, as
applicable, that is generally available to the public.

“Companion Agreement” shall have the meaning given in Section 2.3.1.

“Compliance” and “Comply” shall mean, with respect to outsourced business
process(es), Software, Equipment, Systems or other contract deliverables to be
implemented, designed, developed, delivered, integrated, installed and/or tested
by Supplier, in compliance in all material respects with the Specifications.

“Conferencing (Services)” shall mean the provision of audio, web and video
conferencing services for Authorized Users as described in the Agreement.

“Conferencing Premise Equipment” shall mean the Equipment, features,
accessories, and peripherals supported or used by Supplier in connection with
its provision of Conferencing Services to the Authorized Users, including
control computers, audio, web and video conferencing bridges, muxes, multi-point
bridging equipment, and associated diagnostic equipment, and all additions,
modifications, substitutions, Upgrades or enhancements to such Equipment.

“Conferencing Premise System” shall mean the Conferencing Premise Equipment and
associated Software supported or used by Supplier in connection with its
provision of Conferencing Services.

“Connectivity” shall mean the ability to electronically access and exchange
data, voice, and/or video electronic impulses between various infrastructure
components and with external sources as approved by Kraft and provided to
Authorized Users.

“Consumption-Based Resource Unit” means the Billable Resource Units for which
Kraft’s charge is calculated on a specific unit of consumption, and not on a
monthly basis, such as FTE hours or telecom minutes usage.

“Contract Changes” shall have the meaning given in Section 11.1.5.

“Contract Records” shall have the meaning given in Section 9.10.1.

 “Contract Year” shall mean the period ending 12 months after the Commencement
Date and on each anniversary of such ending date thereafter during the Term. If
any Contract Year is less than 12 months, the rights and obligations under this
Agreement that are calculated on a Contract Year basis will be proportionately
adjusted for such shorter period. .

“Control” and its derivatives shall mean:  (a) the legal, beneficial, or
equitable ownership, directly or indirectly, of (i) more than 50% of the
aggregate of all voting equity interests in an Entity, or (ii) equity interests
having the right, in the event of dissolution, to more than 50% of the assets of
an Entity; (b) the right to appoint, directly or indirectly, a majority of the
board of directors; (c) the right to control, directly or indirectly, the
management or direction of the Entity by contract or corporate governance
document; or (d) in the case of a partnership, the holding by an Entity (or one
of its Affiliates) of the position of sole general partner.

“Course” shall have the meaning given in Schedule 8.2.7.

4


--------------------------------------------------------------------------------




 

“Critical Affected Personnel” shall mean those individuals identified in
Schedule 5.3 as critical to the ongoing success of Supplier’s delivery of
information technology services to Kraft and the Eligible Recipients. For those
countries where the Critical Affected Personnel are not designated as of the
Effective Date, Kraft shall designate by the Commencement Date  (or in the case
of such individuals in Deferred Countries, at least by the date that Supplier is
required to make offers to those individuals pursuant to Section 8.1.1.1)  no
more than fifteen percent (15%) of the Affected Personnel as Critical Affected
Personnel, provided that the total number of Critical Affected Personnel who are
contractors cannot exceed five percent (5%) of the number of Affected Personnel
who are contractors.

“Critical Deliverables” shall mean those milestone activities and deliverables
identified in Schedule 3.3 that have associated Deliverable Credits payable to
Kraft in the event Supplier fails to deliver such deliverables in accordance
with Schedule 3.3.

“Critical Service Level” shall mean those Service Levels established under
Schedule 3 for which a Service Level Credit may be payable. Critical Service
Levels are identified in Schedule 3.1 and are described in Schedule 3.2. Each
Critical Service Level has an Expected Service Level and a Minimum Service Level
associated with it unless otherwise specified. It is the intent of the Parties
that all Critical Service Levels shall be quantifiable, measurable, and
objective.

“Cross Functional Services” shall mean those Services described in Schedule 2.1
(Cross Functional – General Services) and Schedule 2.2 (Cross Functional –
Equipment and Software Services).

“Deferred Countries” shall mean all countries other than the United States and
Canada.

“Deliverable Credits” shall have the meaning given in Section 7.2.2.

“Derivative Work” shall mean a work based on one or more preexisting works,
including a condensation, transformation, translation, modification, expansion,
or adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work.

“Developed Materials” shall mean any Materials, or any modifications,
enhancements or Derivative Works thereof, developed by or on behalf of Supplier
for Kraft or the Eligible Recipients as a result of or as part of the Services
excluding Materials developed at Supplier’s leveraged facilities for Supplier’s
customers generally and not specifically for Kraft.

“Development Tool” shall mean all Software that is used in the development,
testing, deployment and maintenance of Applications.

*  *  *  shall mean the Entities identified in Schedule 24.1, as well as their 
successors and assigns, as such list of Entities may be modified by Kraft from
time to time, including any divested portions of companies identified in
Schedule 24.1. Kraft may add to Schedule 24.1 other similar companies that may
be created in the future, subject to Supplier’s approval.

“Direct Supplier Competitor” shall mean the Entities identified in Schedule
24.2.

“Directed Employee Period” shall have the meaning given in Section 8.14.

“Directed Employee” shall have the meaning given in Section 8.14.

5


--------------------------------------------------------------------------------




 

“Disaster Recovery (Services)” shall mean the specific activities related to
continued provisioning of the Services in the event of an unforeseen
interruption. Disaster Recovery activities include support and coordination with
the Business Continuity Services as described in the Disaster Recovery Plan.

“Disaster Recovery Plan” shall mean the plan for recovering data, systems and
services in the event of a disaster and for continuing the performance of the
Services.

“Downtime” shall mean the period of time that a particular System, Application,
Software, Equipment, Network, or any other part of the Services is not available
during the Measurement Window. During a switchover, the architected switchover
time will not be counted towards Downtime; however, the Downtime encountered
prior to making the decision to cut over will be counted against Availability.
Maintenance Downtime shall not be counted towards Downtime.

“DSD Device” shall have the meaning given in Schedule 4.5.

“Earnback” shall mean the methodology used to determine the potential
elimination of a Service Level Credit as described in Schedule 3.

“EDS” shall have the meaning given in the preamble to this Agreement.

“Effective Date” shall have the meaning given in the preamble to this Agreement.

“EIS” shall have the meaning given in the preamble to this Agreement.

“Eligible Recipients” shall mean, collectively, and to the extent such Entity is
receiving Services under this Agreement, the following:

(a)                                  Kraft;

(b)                                 any Entity that is an Affiliate of Kraft on
the Effective Date, or thereafter becomes an Affiliate of Kraft;

(c)                                  any Entity that purchases after the
Effective Date from Kraft or any Affiliate of Kraft, all or substantially all of
the assets of Kraft or such Affiliate, or of any division, marketing unit,
business unit, administrative unit, or manufacturing, research or development
facility thereof, provided that such Entity agrees in writing to be bound by the
terms and conditions of this Agreement;

(d)                                 any Entity that after the Effective Date is
created using assets of Kraft or any Affiliate of Kraft, provided that such
Entity agrees in writing to be bound by the terms and conditions of this
Agreement;

(e)                                  any Entity into which Kraft or any
Affiliate of Kraft merges or consolidates, provided that such Entity has assumed
Kraft’s obligations under this Agreement, and provided further that such Entity
agrees in writing to be bound by the terms and conditions of this Agreement;

(f)                                    any Entity which merges into or
consolidates with Kraft or any Affiliate of Kraft;

(g)                                 any Entity, including any corporation, joint
venture, or partnership, in which on or after the Effective Date, Kraft or any
Affiliate of Kraft has an ownership interest and/or as to

6


--------------------------------------------------------------------------------




 

which Kraft or such Affiliate has management or operational responsibility by 
law or contract;

(h)                                 any customer of an Eligible Recipient
identified in clauses (a) through (h) above, or an Entity to which such an
Eligible Recipient is a contractor, but only in connection with the provision of
products or services by such Eligible Recipient to such customer;

(i)                                     any person or Entity providing
outsourcing services to Kraft or any Eligible Recipient, but only in connection
with the provision of such outsourcing services to Kraft or such Eligible
Recipient; and

(j)                                     other entities to which the Parties
agree.

Except as used in Sections 17.1, 17.3, 17.4, 17.5, and 17.6, Eligible Recipients
shall include the employees, contractors, subcontractors, agents and
representatives, but only in their capacities as such, of the Entities
identified as Eligible Recipients in clauses (a) through (j) above.

“Employment Effective Date” shall mean, with respect to each Transitioned
Employee, the date that such Transitioned Employee begins employment with
Supplier, in accordance with applicable Laws.

“End User Computing (Services)” shall mean the Services described in Schedule
2.5 (End User Computing Services).

“Entity” shall mean a corporation, partnership, joint venture, trust, limited
liability company, limited liability partnership, association or other
organization or entity.

“Equipment” shall mean all computing, networking, communications and related
computing equipment (hardware and firmware) procured, provided, operated,
supported, or used by Kraft, Supplier or Authorized Users in connection with the
Services, including (i) mainframe, midrange, server and distributed computing
equipment and associated attachments, features, accessories, peripheral devices,
and cabling, (ii) personal computers, laptop computers, terminals, workstations
and associated attachments, features, accessories, printers, multi-functional
printers, peripheral devices, and cabling, and (iii) voice, data, video and
wireless telecommunications and network and monitoring equipment and associated
attachments, features, accessories, cell phones, peripheral devices, and
cabling.

“Equipment Leases” shall mean all leasing arrangements whereby Kraft, the
Eligible Recipients or a Kraft Third Party Contractor leases Equipment as of the
Commencement Date which will be used by Supplier to perform the Services after
the Commencement Date. Equipment Leases shall include those leases identified on
Schedule 12.1, those as to which the lease, maintenance and support costs are
included in the Kraft Base Case, and all other leases as to which Supplier
received reasonable notice and/or reasonable access prior to the Commencement
Date.

“EU” shall mean the European Union.

“Expected Service Level Default” shall mean the Supplier’s level of performance
for a particular Critical Service Level that fails to meet the applicable
Expected Service Level (but does not fail to meet the applicable Minimum Service
Level) as specified in Schedule 3.1 and has failed to meet such Expected Service
Level for *  *  * in any rolling 12-month period for Critical Service Levels
with a monthly Measurement Window, or has failed to meet the Expected Service
Level in any period for Critical Service Levels with a quarterly, semi-annual or
annual Measurement Window.

7


--------------------------------------------------------------------------------




 

“Expected Service Level” shall mean the desired level of current year
performance for a Critical Service Level, as set forth in Schedule 3.1.

“External Storage Media” shall mean any non-fixed-disk based storage media,
including tape, optical disk, and CD.

“Extraordinary Event” shall have the meaning given in Section 11.6.1.

“FTE Rate” means, in relation to each FTE, the hourly and monthly rates
specified, and designated as “Mantime Rates”, in Schedule 4.1 for a particular
skill category or position, for onshore and offshore personnel, as identified on
Schedule 4.1 and adjusted pursuant to Section 12(c) of Schedule 4.

“FTE Services” means Projects or New Services that Kraft requests to be provided
by FTEs or FTPs on a FTE Rate basis.

“Full Time Equivalent” or “FTE” means the full time equivalent work effort
charged on an hourly basis. Supplier shall not charge Kraft for more than  *  * 
* hours per month for one (1) individual’s work effort in a month.

“Full Time Person” or “FTP” shall mean a level of effort of a full time
individual that would result in at least  *  *  * productive hours per month,
excluding vacation, holidays, training, administrative and other non-productive
time (but including a reasonable amount of additional work outside normal
business hours). Without Kraft’s prior written approval, one dedicated
individual’s total work effort cannot amount to more than one FTE.

“Hard IMAC” shall mean an approved IMAC request received from Kraft, which
requires Supplier to dispatch a technician to the affected Kraft Site or
Authorized User’s location in order to perform such required IMAC. A Hard IMAC
will include a Soft IMAC, if necessary.

“Help Desk” shall mean the facilities, associated technologies, and trained
staff who respond to Calls, coordinate all Problem Management and Request
Management activities and act as a single point of contact for Authorized Users
in regard to the Services.

“High Availability Configurations” are Server Systems designed to either
automatically or manually switch to the fail-over system when a system failure
occurs. The fail over system can be in either the same data center or a separate
facility.

“IMAC(s)” shall mean installations, moves, adds, changes, de-installations, and
cascades for Equipment, Software and related services at designated Kraft Sites.
The repair of Equipment or Software is not an IMAC, even when repair entails a
physical visit to a System. Types of IMACs include Hard IMACs, Soft IMACs, Data
IMACs, EUC IMACs, Voice IMACs, and Project IMACs.

“Income Tax” shall mean any tax on or measured by the net income of a Party
(including taxes on capital or net worth, or gross receipts that are imposed as
an alternative to a tax based on net or gross income), or taxes which are of the
nature of excess profits tax, minimum tax on tax preferences, alternative
minimum tax, accumulated earnings tax, personal holding company tax, and capital
gains tax.

“Indirect Goods and Services” shall mean those goods and services that are
purchased by Kraft, consumed directly by Kraft, and not utilized in Kraft’s
provision of its services to its customers. Such

8


--------------------------------------------------------------------------------




 

goods and services include, for example: travel; office supplies and equipment;
maintenance, repair, and operating supplies/MRO; advertising and marketing
services; contract labor; and desktop IT equipment.

“Interconnect Devices” shall mean the devices used to enable a portion of the
Network to connect with another portion of the Network, in either a dedicated or
dialup mode (e.g., modems, bridges, routers, hubs, switches, gateways).

“Interest Rate” shall mean the lesser of (i) the prime commercial rate plus two
percent per annum as announced from time to time by Citibank, N.A., and (ii) the
highest lawful rate of interest.

“Invoice Date” shall mean the date the vendor invoice is received.

“ITIL” shall have the meaning given in Section 9.4.1.8.

“Key Measurements” shall mean those Service Levels for which no Service Level
Credit is payable, but which are meaningful to Kraft’s business and are
described in Schedule 3.2.

“Key Supplier Personnel” shall mean the Supplier Personnel filling the positions
designated in Schedule 5.4 as Key Supplier Personnel.

“Kraft” shall have the meaning given in the preamble to this Agreement.

“Kraft Base Case” shall mean the summary financial base case attached hereto as
Schedule 4.3, as well as the detailed financial and budget information
underlying such summary base case. The Kraft Base Case shall not be used to
determine whether either Party has financial or operational responsibility for
any particular Third Party Contract, or to establish the volume of any assets or
Resource Units.

“Kraft Baseline” shall have the meaning set forth in Schedule 4, Section 16(b).

“Kraft Business Call Center” shall mean a department or group that handles
telephone calls and inquiries that are related to a particular business function
and is staffed by personnel, including Kraft Personnel or third party personnel.
PBX and adjunct systems are usually used to facilitate customer calls, and also
to provide reports and metrics to determine both individual and group
effectiveness. Kraft Business Call Centers include: Benefits/HR Call Center,
Consumer Response Call Center, and Accounts Payable Call Center and are listed
as of the Effective Date in Attachment 2.4-B of Schedule 2.4.

“Kraft Contract Manager” shall have the meaning given in Section 10.1.

“Kraft Data” shall mean any data or information of Kraft or any Eligible
Recipient that is provided to or obtained by Supplier in connection with the
negotiation and execution of this Agreement or the performance of Supplier’s
obligations under this Agreement, including data and information with respect to
the businesses, customer, operations, facilities, products, rates, regulatory
compliance, competitors, consumer markets, assets, expenditures, mergers,
acquisitions, divestitures, billings, collections, revenues and finances of
Kraft or any Eligible Recipient. Kraft Data also shall mean any data or
information that is (i) derived or compiled from data or information provided by
or on behalf of Kraft or the Eligible Recipients, (ii) created, collected for
Kraft or the Eligible Recipients by Supplier in the performance of its
obligations under this Agreement, including data processing input and output,
service level measurements, asset information, Reports, Kraft third party
service and product agreements, contract charges, and Retained Expense and
Pass-Through Expenses or (ii) that resides in or is accessed through Software,
Equipment or Systems provided, operated, supported, or used by Supplier in
connection with

9


--------------------------------------------------------------------------------




 

the Services, as well as information derived from this data and information;
provided that the foregoing shall not include data on shared Systems located in
Supplier Facilities to the extent such data pertains to services Supplier
provides to its other customers.

“Kraft Facilities” shall mean the facilities listed in Schedule 7.1 that are
provided by Kraft or the Eligible Recipient for the use of Supplier to the
extent necessary to provide the Services.

“Kraft Laws” shall have the meaning given in Section 15.10.4.

“Kraft-Owned Materials” shall have the meaning given in Section 14.1.1.

“Kraft-Owned Software” shall mean Software owned by Kraft, a Kraft Affiliate or
an Eligible Recipient and used, operated, maintained or supported by or on
behalf of Supplier under or in connection with this Agreement.

“Kraft Personal Data” shall mean that portion of Kraft Data that is subject to
any Privacy Laws.

“Kraft Personnel” shall mean the employees, agents, contractors or
representatives of Altria, its Affiliates, Kraft or any Eligible Recipients who
performed any of the Services to be provided by Supplier during the 18 months
preceding the Commencement Date.

“Kraft Rules” shall have the meaning given in Section 6.3.1.

“Kraft Sites” or “Sites” shall mean the offices or other facilities, including
those listed on Schedule 7 at or to which Supplier is to provide the Services.

“Kraft Standards” shall have the meaning given in Section 9.5.1.

“Kraft Third Party Contractors” shall have the meaning given in Section 4.5.

“LAN” or “Local Area Network” shall mean a local, high-speed Network, consisting
of LAN Equipment, Software, Transport Systems, Interconnect Devices, Wiring and
Cabling, which are used to create, connect and transmit data, voice and video
signals to, within or among Kraft’s local area network segments. LANs are
typically confined within limited geographic areas (such as a single building or
group of buildings) and offer relatively high data rates, usually 10/100 mbps or
above. LANs typically interconnect End User PCs, local servers, and printers and
may connect with WANs. LANs do not include telecommunication circuits provided
by carriers, however LANs can be inter-connected using telecommunication
circuits provided as a result of MAN or WAN Services, so as to appear as a
single LAN.

“LAN Equipment” shall mean the Equipment and associated attachments, features,
accessories, and peripherals supported or used by Supplier in connection with
its provision of LAN Services to the Authorized Users (e.g., bridges,
intelligent and non intelligent hubs, switches, gateways, remote access devices,
and associated diagnostic equipment), and all additions, modifications,
substitutions, Upgrades or enhancements to such Equipment. LAN Equipment does
not include telecommunication circuits provided by telecommunications carriers,
however LAN Equipment can be inter-connected using telecommunication circuits
provided by carriers and MAN and or WAN Equipment, so as to appear as one LAN.

10


--------------------------------------------------------------------------------




 

“Laws” shall mean all federal, state, provincial, regional, territorial and
local laws, statutes, ordinances, regulations, rules, executive orders,
supervisory requirements, directives, circulars, opinions, interpretive letters
and other official releases of or by any government, or any authority,
department or agency thereof, including the United States Securities and
Exchange Commission and the Public Company Accounting Oversight Board. The
definition of Laws shall include Privacy Laws. For purposes of this Agreement,
Laws also shall include all generally accepted accounting principles of the
United States (“GAAP”), as such principles and standards may be modified during
the Term by the Financial Accounting Standards Board or other applicable
authorities. In addition, any other laws in force in any jurisdiction
(regulatory or otherwise) in which the Services are being provided.

“Level 1 Support” shall mean support that is provided as the entry point for
inquiries or problem reports from Authorized Users. If Level 1 Support personnel
cannot resolve the inquiry or problem, the inquiry or problem will be directed
to the appropriate Level 2 Support personnel or third party for resolution.

“Level 2 Support” shall mean support that serves as a consolidation point for
inquiries and problems between Level 1 Support and Level 3 Support. For example,
Level 2 Support might exist in a computer operations or a distribution/mail out
center. If Level 2 Support personnel cannot resolve the inquiry or problem, the
inquiry or problem will be directed to the appropriate Level 3 Support personnel
or third party for resolution.

“Level 3 Support” shall mean support provided by the personnel or third party
that is most knowledgeable about the underlying problem or question and is
utilized when efforts to resolve the problem or question by Level 1 Support and
Level 2 Support have failed or are bypassed due to the technical difficulty of
the problem or question. Inquiries or problems for Level 3 Support  generally
will be reported by Level 1 Support or Level 2 Support personnel, but may be
also initiated directly by Authorized Users or Supplier.

“Litigation Data” shall have the meaning given in Section 13.6.3.1.

“Litigation Requirements Notice” shall have the meaning given in Section
13.6.3.1.

“Litigation Response Plan” shall have the meaning given in Section 13.6.2.

“Losses” shall mean all losses, liabilities, damages (including punitive and
exemplary damages), fines, penalties, interest and claims (including taxes), and
all related costs and expenses (including reasonable legal fees and
disbursements and costs of investigation, litigation, experts, settlement,
judgment, interest and penalties).

“Mainframe” shall mean a Server that utilizes the VM, Z/OS, OS 390, or TPF
operating software.

“Maintenance Downtime” shall mean the period of time that a particular System,
Application, Software, Equipment, Network, or any other part of the Services is
not available during the Measurement Windows  that have been approved (i) in
writing by the Kraft Contract Manager or a designee thereof or (ii) pursuant to
Schedule 2.

“Major Release” shall mean a new version of Software that includes changes to
the architecture and/or adds new features and functionality in addition to the
original functional characteristics of the preceding Software release. These
releases are usually identified by full integer changes in the numbering, such
as from “7.0” to “8.0,” but may be identified by the industry as a major release
without the accompanying integer change.

11


--------------------------------------------------------------------------------




 

“Malicious Code” shall mean (i) any code, program, or sub-program whose knowing
or intended purpose is to damage or interfere with the operation of the computer
system containing the code, program or sub-program, or to halt, disable or
interfere with the operation of the Software, code, program, or sub-program,
itself; (ii) any device, method, or token that permits any person to circumvent
the normal security of the Software or the system containing the code; or (iii)
any adware, spyware, Internet bots, malware, bugs, web bugs or other
surreptitious code.

“MAN or Metropolitan Area Network” shall mean a high-speed Network consisting
of MAN Equipment, Software, Transport Systems, and Interconnect Devices that are
used to create, connect and transmit data, voice and video signals
between locations within a metropolitan region or area. MANs cover an area
larger than a LAN but smaller than WANs.  MAN services are typically provisioned
by a third-party.

“MAN Equipment” shall mean the Equipment and associated attachments, features,
accessories, peripherals and Cabling supported or used by Supplier in connection
with its provision of MAN Services to the Authorized Users (e.g., multiplexors,
access circuits, backbone circuits, channel banks, CSU/DSUs, and associated
diagnostic equipment), and all additions, modifications, substitutions, Upgrades
or enhancements to such Equipment.

“Managed Telecom Transport Agreements” shall have the meaning given in Section
9.11.5

“Managed Telecom Transport Providers” shall have the meaning given in Section
9.11.5.

“Managed Third Parties” shall mean the Kraft Third Party Contractors and Managed
Telecom Transport Providers (as defined in Section 9.11.5), identified on
Schedules 11 or 12, as such Schedules may be amended from time to time.

“Management Tools” shall mean all Software that is used to deliver and manage
the Services.

“Materials” shall mean, collectively, Software, literary works, other works of
authorship, specifications, designs, analyses, processes, methodologies,
concepts, inventions, know-how,  programs, program listings, programming tools,
documentation, user materials, reports, drawings, databases, spreadsheets,
machine-readable text and files and financial models, whether tangible or
intangible.

“Measurement Window” shall mean the time during, or frequency by, which a
Service Level shall be measured. The Measurement Window will exclude Kraft
approved scheduled maintenance and Maintenance Downtime.

“Minimum Service Level Default” shall mean the Supplier’s performance for a
particular Critical Service Level fails to meet the applicable Minimum Service
Level at any time.

“Minimum Service Level(s)” shall mean the minimum level of performance set forth
in Schedule 3.1 with respect to each Critical Service Level and Key Measurement.

“Minor Release” shall mean a scheduled release containing small functionality
updates and/or accumulated resolutions to defects or non-conformances made
available since the immediately preceding release (whether Major Release or
Minor Release). Minor Releases shall include “Maintenance Releases” which are
supplemental to and made available between Major Releases and other Minor
Releases, issued and provided under specific vendor service level or maintenance
obligations and contain

12


--------------------------------------------------------------------------------




 

only accumulated resolutions  or mandated changes. These releases are usually
identified by a change in the decimal numbering of a release, such as “7.12” to
“7.13.”

“Mobile Data Communications Equipment” shall mean the Equipment and associated
attachments, features, accessories, and peripherals supported or used by
Supplier in connection with its provision of Mobile Data Communications Services
to the Authorized Users (e.g., wireless modems, wireless access points (“WAPs”),
mobile data terminals, or other devices that may be mounted in vehicles either
permanently or detachable for portability used to deliver Mobile Data
Communication Network Services, and associated diagnostic equipment), and all
additions, modifications, substitutions, Upgrades or enhancements to such
Equipment.

“Mobile Data Communications Network” shall mean the wireless portion of Kraft’s
Network consisting of Mobile Data Communications Equipment, Software, Transport
Systems, Interconnect Devices, Wiring and Cabling used to create, connect and
transmit data to and from Mobile Data Communications Equipment via mobile IP
network roaming services.

“Mobile Data Communications Services” shall mean the mobile Services as
described in Schedule 2.4 (Managed Network Services).

“Mobile Data Communications System” shall mean the Mobile Data Communications
Equipment supported or used by Supplier in connection with its provision of
Mobile Data Communications Services.

“Mobile Short Messaging Equipment” or “MSM Equipment” shall mean the Equipment
and associated attachments, features, accessories, and peripherals supported or
used by Supplier in connection with its provision of Mobile Short Messaging
Services to the Authorized Users (pagers, paging transmitters, and Portable
Network Devices and associated diagnostic equipment) and all additions,
modifications, substitutions, Upgrades or enhancements to such Equipment.

“Mobile Short Messaging Network” shall mean the portion of the Network
consisting of Mobile Short Messaging Equipment, Software, Transport Systems,
Interconnect Devices, and Cabling used to create, connect and transmit data to
Authorized Users.

“Monthly Base Charge” means, with respect to each Tower, the amount specified in
Schedule 4.1, as adjusted pursuant to Sections 6(e) and 12(c) of Schedule 4, for
that Tower in the applicable time period specified in Schedule 4.1.

“Monthly Invoice” shall have the meaning given in Section 12.1.1.

“N Release Level” shall mean the most recently released and generally available
Major Release of the Software.

“N-1 Release Level” shall mean the next to most recently released and generally
available Major Release of the Software.

“N-2 Release Level” shall mean the next to most recently released and generally
available Major Release prior to N-1 Release Level.

“Network” shall mean collectively, Kraft’s Transport Services, WAN, MAN, BAN,
LAN, Standard Voice Network, and conferencing Network.

13


--------------------------------------------------------------------------------




 

“New Advances” shall have the meaning given in Section 9.17.5.

“New Services” shall mean services, functions, processes and responsibilities
 (i) that are  *  *  * the Services (which may include changes in  *  *  * the
Services are performed), (ii) that require  *  *  * of effort or resources then
being used or expenses then being incurred by Supplier to provide the Services,
and (iii) for which there is no  *  *  *or  *  *  *.

“Non-Billable Projects” shall have the meaning given in Section 4.6.4.1..

“Notice of Arbitration” shall have the meaning given in Section 19.3.3.

“Notice of Election” shall have the meaning given in Section 17.5.1.

“Notice of Mediation” shall have the meaning given in Section 19.2.3.

“Out-of-Pocket Expenses” shall mean reasonable, demonstrable and actual
out-of-pocket expenses due and payable to a third party by Supplier that are
approved in advance by Kraft and for which Supplier is entitled to be reimbursed
by Kraft under this Agreement. Out-of-Pocket Expenses shall not include
Supplier’s overhead costs (or allocations thereof), general and/or
administrative expenses or other mark-ups. Out-of-Pocket Expenses shall be
calculated at Supplier’s actual incremental expense and shall be net of all
rebates and allowances.

“Party” and “Parties” shall have the meaning given in the preamble to this
Agreement.

“Pass-Through Expenses” shall mean the types of expenses, if any, listed in
Schedules 4.2 or  4.7, as such list may be amended by Kraft from time to time,
for which Kraft has agreed in advance to be financially responsible, in
accordance with Article 11 of this Agreement, following processing and review of
the third party invoice by Supplier. Supplier shall not separately charge any
handling or administrative charge in connection with its processing or review of
such invoices.

“Performance Category” shall mean a grouping of  Service Levels as set forth in
Schedule 3.1. Critical Deliverables do not constitute a Performance Category.

 “Personnel Projection Matrix” shall have the meaning given in Section 8.1.6.

“Policy and Procedures Manual” shall have the meaning given in Section 9.1.1.

“Pool Percentage Available for Allocation” shall have the meaning given in
Schedule 3.

“Portable Network Devices” shall mean portable, hand-held Equipment used by
Authorized Users for telecommunications access and services devices, as listed
in Attachment 2.4-A of Schedule 2.4, where such list may be updated from time to
time by Kraft after a review of the update has gone through Change Control
Procedures in accordance with Section 9.6 of the Agreement. Portable Network
Devices do not include personal computers or laptops.

“Principles” shall have the meaning given in Section 8.3.2.

“Priority” shall mean the classification of a problem or incident as recorded in
the Problem Tracking System. Priority shall be set at one of P1, P2, P3, or P4.

14


--------------------------------------------------------------------------------


 

“Priority 1” or “P1” shall mean that a problem or incident has a critical degree
of business impact and shall refer to a major system, product, or component
failure that impacts level of service and affects a major function of the
business, as a result of which the business is unable to function until the
failure is resolved.  Problems or incidents involving a single user’s system or
access will not be considered a Priority 1, except for those systems or access
identified as plant floor equipment.  Desktops and laptops may not generate P1
problems, with the exception of the Kraft designated plant floor desktops and
laptops (which may generate P1 problems) that Supplier has agreed may generate
P1 problems.

.”Priority 2” or “P2” shall mean that a problem or incident has a high degree of
business impact and shall refer to a problem or incident that impacts the
business’ ability to complete daily work and therefore affects daily level of
service, as a result of which the business is able to perform and function with
either a workaround or manual processes but service is degraded.  Desktops and
laptops may not generate P2 problems, with the exception of the Kraft designated
plant floor desktops and laptops (which may generate P2 problems) that Supplier
has agreed may generate P2 problems.

“Priority 3” or “P3” shall mean that a problem or incident has a medium degree
of business impact and shall refer to a problem or incident that results in
limited loss of function, during which work can be completed using alternative
methods and there is no impact to daily levels of service, and as a result of
which the business can continue to function even though service may be degraded.

“Priority 4” or “P4” shall mean that a problem or incident has a low degree of
business impact and shall refer to a minor issue or request which has no impact
on daily level of service and requires follow-up only.

“Privacy Laws” means Laws that relate to the security and protection of
personally identifiable information, data privacy, trans-border data flow or
data protection, including the Health Insurance Portability and Accountability
Act (HIPAA), the Gramm-Leach-Bliley Act and the implementing legislation and
regulations of the European Union member states under the European Union
Directive 95/46/EC.

“Problem Management” shall mean the process of tracking and managing all
problems arising in Kraft’s information technology (“IT”) environment and
recorded in the Problem Tracking System, and resolving those problems arising
from or related to the Services.

“Problem Tracking System” shall mean the functionality and technical
characteristics of the system described in Schedule 2.1 (Cross Functional –
General Services).

“Procurement Catalog” shall mean a list of Equipment and Software that are the
approved products for purchase or lease by Authorized Users. The Procurement
Catalog may include the provision of Services and also products purchased by
Authorized Users as Pass-Through Expenses.

“Projects” shall have the meaning given in Section 4.6.1.

“Project IMAC” shall mean a combination of ten or more IMACs that occur within
the same building or locale or some other similar requirements or timeframe that
requires more than routine scheduling of personnel to deliver this group of
IMACs in a coordinated manner. These types of requests typically involve a
coordinated movement of multiple Equipment in order to minimize the impact to
the end users. Supplier will work with Kraft to schedule these IMACs and 
provide a written plan for Project IMACs as described in Section 4.3.1 of
Schedule 2.5 (End User Computing Services). IMACS that have similar requirements
that may require EDS to perform a Project may be submitted to EDS as described
in the

15


--------------------------------------------------------------------------------




 

Agreement. Project IMACS will be performed according to the schedule in the
written plan for Project IMACS or a Project plan, as approved by Kraft.

“Proprietary Information” shall have the meaning given in Section 13.4.1.

“Quality Assurance” means the actions, planned and performed, to provide
confidence that all business processes, Systems, Equipment, Software and
components that influence the quality of the Services are working as expected
individually and collectively.

“Reduced Resource Credit(s)” or “RRC(s)” means, for any Billable Resource Unit,
the incremental credit payable by Supplier to Kraft based on the amount by which
the Actual Volumes of Billable Resource Units is below the Resource Baseline for
such Billable Resource Unit.

“Reports” shall have the meaning set forth in Section 9.2.1.

“Request Management” shall mean the process of tracking and managing all
requests from Authorized Users arising in Kraft’s information technology
environment recorded on the Request Management System, and resolving those
requests arising from or related to the Services.

“Request Management System” shall mean the functionality and technical
characteristics of the System described in Section 3.0 (Request Management) of
Schedule 2.1 (Cross Functional — General Services).

“Required Consents” shall mean the consents (if any) required to be obtained:
(i) to assign or transfer to Supplier Kraft licensed Third Party Software, Third
Party Contracts, Equipment Leases or Acquired Assets (including related
warranties); (ii) to grant Supplier the right to use and/or access the Kraft
licensed Third Party Software in connection with providing the Services; (iii)
to grant Kraft and the Eligible Recipients the right to use and/or access the
Supplier Owned Software, Third Party Software and Equipment acquired, operated,
supported or used by Supplier in connection with providing the Services; (iv) to
change location of the installation or use of any Software, Equipment or System
(including consents to offshore use) or change the permitted use thereof by
Supplier; (v) except for Developed Materials that are owned by Supplier pursuant
to Section 14, to assign or transfer to Kraft, the Eligible Recipients or their
designee(s) any Developed Materials; (vi) to assign or transfer to Kraft, the
Eligible Recipients or their designee(s) Supplier Owned Software, Third Party
Software, Third Party Contracts, Equipment leases or other rights following the
Term to the extent provided in this Agreement; and (vii) all other consents
required from third parties in connection with Supplier’s provision of the
Services or performance of its obligations hereunder.

“Resolvable Calls” shall mean those Calls that would be possible to solve at
first level, either through existing knowledge, transfer of knowledge, or
process changes. This does not include Calls that require dispatch or transfer
to another group for resolution.

“Resource Baselines” shall mean the estimated number of Resource Units
applicable to a defined period of time and included in the Monthly Base Charges.
The Resource Baselines as of the Commencement Date are set forth in Schedule 4,
and may be adjusted in accordance with Section 6 of Schedule 4. The Resource
Baselines may also be revised from time to time by agreement of the Parties
based on the usage, demand and business requirements of Kraft and the Eligible
Recipients and the Monthly Base Charges will be adjusted accordingly.

“Resource Baseline Band(s)” means the volume bands (or, where applicable, the
multiple volume bands) represented as percentages above and below the Resource
Baseline. Each Resource Baseline Band has

16


--------------------------------------------------------------------------------




 

unique ARC Rates and RRC Rates, as set forth on Schedule 4.1, that shall apply
to the volume of Billable Resource Units that fall within that Resource Baseline
Band. Unless otherwise indicated on Schedule 4.5, the Resource Baseline Band for
each Resource Unit, other than the Resource Units designated in Schedule 4.5 as
not being subject to Resource Baseline Bands, will be  *  *  * % above and  * 
*  * % below the Resource Baseline for that Resource Unit.

“Resource Unit(s)” means a particular unit of service delivery resources. Each
Resource Unit is either a “Non-Billable Asset” or a “Billable Resource Unit” as
indicated on Schedule 4.5.

“Retained Systems and Business Processes” means those systems and business
processes of Kraft or an Eligible Recipient for which Supplier has not assumed
responsibility under this Agreement (including those provided, managed,
operated, supported and/or used on their behalf by Kraft Third Party
Contractors). Retained Systems and Business Processes include equipment and
software associated with such systems and business processes.

“Root Cause Analysis” shall mean the formal process, specified in the Policy and
Procedures Manual, to be used by Supplier to diagnose the underlying cause of
problems at the lowest reasonable level so that corrective action can be taken
that will eliminate repeat failures. Supplier shall implement a Root Cause
Analysis in accordance with the Service Levels.

“RRC Rate” means, in relation to each Billable Resource Unit, the amount
specified as the “RRC Rate” for that Billable Resource Unit on Schedule 4.1, as
adjusted pursuant to Section 12 of Schedule 4.

“SAS 70 Audit” shall have the meaning given in Section 9.10.9.1.

“SAS 70 Report” shall have the meaning given in Section 9.10.9.1.

“Scheduled Downtime” shall mean that period of time during which a particular
System, Application, Software, Equipment, Network or any other part of the
Services is expected not to be available during the Measurement Window.

“Scheduled Uptime” shall mean that period of time during which a particular
System, Application, Software, Equipment, Network or any other part of the
Services is expected to be available during the Measurement Window.

“SDBs” shall have the meaning given in Section 9.13.3.

“Self Service Tools” shall mean tools and processes that allow an Authorized
User to obtain Service or remediate a problem without the direct intervention of
Supplier.

“Server” shall mean any computer, but excluding desktops and laptops acting as a
server, that provides shared processing or resources such as printer, fax,
Application processing, database, mail, proxy, firewalls, and backup
capabilities to Authorized Users or other computers over the Network. A Server
includes the operating system, associated peripherals, such as local storage
devices, attachments to centralized storage, monitor, keyboard, pointing device,
tape drives and external disk arrays (but not desktops and laptops), and is
identified by a unique manufacturer’s serial number.

“Server Instances” shall have the meaning given in Schedule 4.5.

“Service Entitlement” shall have the meaning set forth in Schedule 3.2, Section
1.5.4.

17


--------------------------------------------------------------------------------




 

“Service Level(s)” shall mean, individually and collectively, the quantitative
performance standards for the Services set forth in Schedule 3.

“Service Level Credit Allocation Percentage” shall mean the percentage of the
Allocation of Pool Percentage allocated to a Critical Service Level within a
Performance Category.

“Service Level Credits” shall have the meaning given in Section 7.2 and Schedule
3.

“Service Level Default” shall mean a Minimum Service Level Default or an
Expected Service Level Default.

“Service Target” shall mean a performance level to which (i) a particular
service element is to be delivered and (ii) Supplier’s solution is to be
architected and designed to deliver. Service Targets are not measured for
Service Level purposes, however may be reported by Supplier in accordance with
Section 4.1 of Schedule 3.0 Service Targets are listed in Schedule 3.1 (Service
Levels Matrix).

“Service Taxes” shall mean all sales, use, transaction based gross receipts,
excise, provincial, value added, COFINS, ISS and PIS and other similar taxes
that are assessed against either Party on the final provision of the Services as
a whole, or on any particular Service received by Kraft or an Eligible Recipient
from Supplier, excluding Income Taxes.

“Services” shall mean, collectively: (i) the services, functions and
responsibilities described in Article 4 and elsewhere in this Agreement
(including Transition Services, Transformation Services and Termination
Assistance Services) as they may be supplemented, enhanced, modified or replaced
during the Term in accordance with this Agreement; and (ii) any ongoing Projects
required to be performed as specifically described in this Agreement and any new
Projects upon Kraft’s acceptance of Supplier’s proposals for such Projects in
accordance with Section 4.6 and the other provisions of this Agreement; and
(iii) any New Services, upon Kraft’s acceptance of Supplier’s proposal for such
New Services in accordance with Section 11.5 and the other provisions of this
Agreement.

“Shared Subcontractors” shall have the meaning given in Section 9.12.3.

“SMC” shall have the meaning given in Section 9.10.9.1.

“Soft IMAC” shall mean an approved Soft IMAC request received from Kraft, which
IMAC can be performed concurrently with remote element management tools and does
not require any physical on-site intervention. A Software patch or error
correction upgrade will not be considered as a Soft IMAC, but is included in the
Services.

“Software” shall mean all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto), to the extent a Party has financial or operational
responsibility for such programs or programming in connection with the Services,
including under Schedule 2, 4.2, 11 or 12. Software shall include all such
programs or programming in use or required to be used as of the Commencement
Date, including those set forth in Schedule 11, those as to which the license,
maintenance or support costs are included in the Kraft Base Case, and those as
to which Supplier received reasonable notice and/or access prior to the
Commencement Date. Software also shall include all such programs or programming
developed and/or introduced by or for Kraft or the Eligible Recipients on or
after the Commencement Date to the extent a Party has financial or operational
responsibility for such programs or programming under Schedule 2, 4.2, 11 or 12.
Software includes all Applications, Development Tools, Management Tools and
Systems Software.

18


--------------------------------------------------------------------------------




 

“Specialized Services” shall have the meaning given in Section 9.9.1.

“Specifications” shall mean, with respect to business processes, Software,
Equipment, Systems or other contract deliverables to be designed, developed,
delivered, integrated, installed and/or tested by Supplier, the technical,
design and/or functional specifications set forth in Schedule 2 or 8, in third
party vendor documentation, in a New Services or Project description requested
and/or approved by Kraft, or otherwise agreed upon in writing by the Parties.

“Standard Products” shall mean EUC Equipment and Software requirements and/or
specific EUC Equipment and Software that are designated as being in standard use
within Kraft.

“Standard Voice Network” shall mean the portion of the Network consisting of
Standard Voice Premise Systems, Software, Transport Systems, Interconnect
Devices, and Cabling used to create, connect and transmit voice to Authorized
Users.

“Standard Voice Premise Equipment” shall mean the Equipment and associated
attachments, features, accessories, and peripherals supported or used by
Supplier in connection with its provision of standard voice Services to the
Authorized Users, including PBXs and PBX rectifiers, handsets, key systems,
voice mail systems, and paging systems, American Disabilities Act (“ADA”)
communications devices (e.g., TDDs, teletype, special equipped handsets), voice
communications management systems, backup battery systems, and associated
diagnostic equipment.

“Standard Voice Premise Systems” shall mean all Standard Voice Premise Equipment
and associated Software supported or used by Supplier in connection with its
provision of standard voice Services.

“Strategic Plan” shall mean the plans that may be periodically developed by
Kraft that set forth Kraft’s key business objectives and requirements and
outline its strategies for achieving such objectives and requirements. Kraft may
revise the Strategic Plan from time to time. The Strategic Plan will include
both annual and multi-year strategies, objectives and requirements.

“Supplier” shall have the meaning given in the preamble to this Agreement.

“Subcontractors” shall mean subcontractors (of any tier) of Supplier, including
Shared Subcontractors (as defined in Section 9.12.3). The initial list of
Subcontractors is set forth on Schedule 19, each of which has been approved by
Kraft to the extent such approval is required and described thereon. Schedule 19
may be amended during the Term in accordance with Section 9.12.

“Supplier Account Executive” shall mean the Supplier representative responsible
for both the day-to-day relationship with Kraft as well as the delivery of all
Services to Kraft, as further described in Section 8.5.

“Supplier Facilities” shall mean, individually and collectively, the facilities
owned or leased by Supplier (or its Affiliates or Subcontractors) from which
Supplier (or its Affiliates or Subcontractors) provides any Services. Supplier
Facilities are listed on Schedule 7.2.

“Supplier Laws” shall have the meaning given in Section 15.10.4.

“Supplier Overhead Functions” means Supplier’s overhead functions and
activities, including those described in Section 11 of Schedule 4.

19


--------------------------------------------------------------------------------




 

“Supplier Overhead Materials” means for third party products that are used by
Supplier to perform its internal functions and which are not directly used to
provide the Services and for which Kraft does not have any reimbursement or
payment obligation either during the Term or upon any termination of this
Agreement. For avoidance of doubt, these are items such as Supplier Personnel’s
personal computers and associated software, and Supplier’s internal accounting
systems and internal database software which Kraft would not need to enable it
to provide the Services for itself.

“Supplier Owned Materials” shall have the meaning given in Section 14.3.1.

“Supplier Owned Software” shall mean any Software owned by Supplier and used to
provide the Services.

“Supplier Personnel” shall mean those employees, representatives, contractor
personnel, subcontractor personnel and agents of Supplier, Subcontractors and
Supplier Affiliates who perform any Services under this Agreement.

“System” shall mean an interconnected grouping of manual or electronic
processes, including Equipment, Software and associated attachments, features,
accessories, peripherals and cabling, and all additions, modifications,
substitutions, Upgrades or enhancements to such System, to the extent a Party
has financial or operational responsibility for such System or System components
under Schedule 2. System shall include all Systems in use or required to be used
as of the Commencement Date, all additions, modifications, substitutions,
Upgrades or enhancements to such Systems and all Systems installed or developed
by or for Kraft, the Eligible Recipients or Supplier following the Commencement
Date.

“Systems Software” shall mean all Software that perform tasks basic to the
functioning of the Equipment and are required to operate the Applications
Software or otherwise support the provision of Services by Supplier, including
operating systems, systems utilities, data security software, compilers,
performance monitoring and testing tools and database managers.

“Target Baselines” shall have the meaning set forth in Schedule 4, Section
16(b).

“Tax Authority” shall mean any federal, state, provincial, regional,
territorial, local or other fiscal, revenue, customs or excise authority, body
or official competent to impose, collect or assess tax.

“Technological Evolution” means any improvement, upgrade, addition,
modification, replacement, or enhancement to the standards, policies, practices,
processes, procedures, methods, controls, scripts, product information,
technologies, architectures, standards, Applications, Equipment, Software,
Systems, tools, products, transport systems, interfaces and personnel skills
associated with the performance of information technology services and related
functions in line with the established best practices of first-tier providers of
such services, as determined by Kraft. Technological Evolution includes: (i)
higher capacity, further scaling and commercializing of business processes, more
efficient and scalable business processes, new versions and types of
applications and systems/network software, new business or IT processes, and new
types of hardware and communications equipment that will enable Supplier to
perform the Services more efficiently and effectively as well as enable Kraft
and the Eligible Recipients to meet and support their business requirements and
strategies and (ii) any change to the Equipment, Software or methodologies used
to provide the Services that is necessary to bring that function,  Equipment or
Software or those methodologies into line with the Kraft Standards and/or
current industry standards.

“Technology Plan” shall have the meaning given in Section 9.5.5.

20


--------------------------------------------------------------------------------




 

“Term” shall mean the period commencing on the Effective Date and continuing
until the expiration or termination of this Agreement, including the termination
of all Services (except Termination Assistance Services).

“Termination Assistance Services” shall mean the termination/expiration
assistance requested by Kraft to allow the Services to continue without
interruption or adverse effect and to facilitate the orderly transfer of the
Services to Kraft or its designee, as such assistance is further described in
Section 4.4 and Schedule 23.

“Termination Charges” shall mean the termination charges set forth in Schedule
4.6.

“Third Party Contracts” shall mean all agreements between third parties and
Kraft, an Eligible Recipient or Supplier that have been or will be used to
provide the Services to the extent a Party has financial or operational
responsibility for such contracts under Schedule 2 or Schedule 4.2. Third Party
Contracts shall include all such agreements in effect as of the Commencement
Date, including those contracts identified in Schedules 12.1 and 12.2, those as
to which the costs are included in the Kraft Base Case, and those as to which
Supplier received reasonable notice and/or reasonable access prior to the 
Commencement Date. Third Party Contracts also shall include those third party
agreements entered into by Supplier following the Commencement Date which
Supplier uses to provide the Services.

“Third Party Litigation” shall have the meaning given in Section 13.6.4.

“Third Party Materials” shall mean intellectual property, Third Party Software
or other Materials that are owned by third parties and provided under license to
Supplier (or its Affiliates or Subcontractors) or Kraft (or the Eligible
Recipients) and that have been or will be used to provide or receive the
Services.

“Third Party Software” shall mean all Software that is provided under license or
lease to Supplier, a Subcontractor, Kraft or an Eligible Recipient. Third Party
Software also shall include all such Software that is licensed and/or leased
after the Commencement Date.

“Three Year Architectural Plan” shall mean the long-range, comprehensive plan
for Kraft’s information technology systems, processes, technical architecture
and standards as described in Schedule 2.2 (Cross Functional — Equipment and
Software Services).

“Tower” shall mean any of the following components of the Services:  Cross
Functional Services, Application Server Services, Mainframe Services, Managed
Network Services, or End User Computing Services.

“Transformation Milestone” shall have the meaning given in Section 4.3.3.

“Transformation Plan” means the plan or plans set forth in Schedule 22 and
further developed pursuant to Section 4.3 hereof, which identifies the principal
changes in technology and deliverables to be undertaken by Supplier in
connection with the transformational activities to be completed during and after
the Transition Period, and the dates by which each will be completed by
Supplier.

“Transformation Services” shall mean the services, functions and
responsibilities described in Section 4.3 and the Transformation Plan to be
performed by Supplier.

21


--------------------------------------------------------------------------------




 

“Transition Milestone” shall mean each date identified in the Transition Plan
and Schedule 21 as a milestone by which Supplier shall have completed a key task
or set of tasks in accordance with the Transition Plan in a manner acceptable to
Kraft.

“Transition Period” shall mean the period that commences on the Effective Date
and expires 11:59:59 p.m., United States Central Time, on the date specified for
the completion of the Transition Services as specified in the Transition Plan,
unless expressly extended in writing by Kraft.

“Transition Plan” shall mean the plan or plans set forth in Schedule 21 and
developed pursuant to Section 4.2 hereof, which identifies all material
transition tasks, Projects and deliverables to be completed by Supplier in
connection with the transition of Services to Supplier, and the dates by which
each is to be completed by Supplier.

“Transition Services” shall mean the services, functions and responsibilities
described in Section 4.2 and the Transition Plan to be performed by Supplier
during the Transition Period.

“Transitioned Employees” shall mean the Affected Personnel who accept offers of
employment from Supplier, its Affiliates or Subcontractors and become employed
by such Entities pursuant to Article 8. Upon being employed by such Entities,
such Transitioned Employees shall be deemed to be Supplier Personnel as defined
herein.

“Transport Facilities” shall mean the entire medium over which transport takes
place, including the Equipment and associated attachments, features,
accessories, and peripherals supported or provided by Supplier in connection
with Transport Services (for example, data access lines and circuits; voice
access lines and trunks; ISDN lines; copper and fiber; microwave, and satellite,
routers, hubs, switches, and PBXs).

“Transport Services” shall mean a commercial service providing the carriage or
transmission of voice, video, or data electronic impulses over a distance.

“Transport Systems” shall mean all Transport Facilities and associated Software
supported or provided by Supplier in connection with the provision, monitoring
or management of Transport Services.

“Transport Vendor(s)” shall mean a provider of Transport Services.

“Unanticipated Change” shall have the meaning set forth in Section 11.7.

“Upgrade” and its derivatives shall mean the updates, renovations, enhancements,
additions and/or new versions or releases of Software or Equipment by Supplier.
Unless otherwise agreed, financial responsibility for the costs, fees and
expenses associated with an Upgrade of Software or Equipment shall be allocated
between the Parties in accordance with Sections 6.4 and Schedule 4.

“WAN” or “Wide Area Network” shall mean a long haul, high speed transmission
Network, consisting of WAN Equipment, Software, Transport Systems, and
Interconnect Devices that are used to create, connect and transmit data, voice
and video signals to within, between or among:  (i) LANs; (ii) and non-Kraft
locations that do business with Kraft and for which Kraft is responsible for
allowing Connectivity.

“WAN Equipment” shall mean the Equipment and associated attachments, features,
accessories, peripherals and Cabling supported or used by Supplier in connection
with its provision of WAN Services to the Authorized Users (e.g., routers,
multiplexors, access circuits, backbone circuits, channel banks,

22


--------------------------------------------------------------------------------




 

CSU/DSUs, and associated diagnostic equipment), and all additions,
modifications, substitutions, Upgrades or enhancements to such Equipment.

“Warehouse Devices” shall have the meaning given in Schedule 4.5.

“WARN Act” shall have the meaning set forth in Section 8.11.2.

“welfare plans” shall have the meaning set forth in Section 8.2.2.

“Wiring” or “Wire” shall mean the physical wire connection within walls, between
floors and between buildings terminating in a wall jack or other equipment that
allows a cable to be connected.

“Yearly Performance Average” shall mean, with respect to each Critical Service
Level for which there was a Service Level Default during the preceding Contract
Year, the average of the Supplier’s average monthly performances in the Critical
Service Level during the preceding Contract Year.

23


--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH RULE
406 PROMULGATED UNDER THE SECURITIES ACT OF 1934, AS AMENDED, AND RULE 24B-2
PROMULGATED THEREUNDER.  OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

TABLE OF CONTENTS

 

 

 

Page

1.

 

BACKGROUND AND OBJECTIVES

 

2

 

 

1.1

Performance and Management by Supplier

 

2

 

 

1.2

Goals and Objectives

 

2

 

 

1.3

Interpretation

 

3

2.

 

DEFINITIONS AND DOCUMENTS

 

3

 

 

2.1

Definitions

 

3

 

 

2.2

Other Terms

 

4

 

 

2.3

Companion Agreements

 

4

 

 

2.4

Associated Contract Documents

 

5

3.

 

TERM

 

6

 

 

3.1

Initial Term

 

6

 

 

3.2

Extension

 

7

4.

 

SERVICES

 

7

 

 

4.1

Overview

 

7

 

 

4.2

Transition Services

 

8

 

 

4.3

Transformation Services

 

11

 

 

4.4

Termination Assistance Services

 

13

 

 

4.5

Use of Third Parties

 

18

 

 

4.6

Projects

 

20

 

 

4.7

Acquisition and Divestiture Services

 

22

5.

 

REQUIRED CONSENTS

 

23

 

 

5.1

Supplier Responsibility

 

23

 

 

5.2

Financial Responsibility

 

23

 

 

5.3

Contingent Arrangements

 

23

6.

 

FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES

 

24

 

 

6.1

Service Facilities

 

24

 

 

6.2

Use of Supplier Facilities

 

27

 

i


--------------------------------------------------------------------------------




 

 

6.3

Kraft Rules/Employee Safety

 

28

 

 

6.4

Software, Equipment and Third Party Contracts

 

28

 

 

6.5

Assignment of Licenses, Leases and Related Agreements

 

31

 

 

6.6

Managed Third Parties

 

33

 

 

6.7

Notice of Defaults

 

34

 

 

6.8

Acquired Assets

 

34

7.

 

SERVICE LEVELS

 

35

 

 

7.1

General

 

35

 

 

7.2

Service Level Credits; Deliverable Credits

 

36

 

 

7.3

Problem Analysis

 

36

 

 

7.4

Continuous Improvement Reviews

 

37

 

 

7.5

Measurement and Monitoring

 

37

 

 

7.6

Satisfaction Surveys

 

38

 

 

7.7

Notice of Adverse Impact

 

38

8.

 

PROJECT PERSONNEL

 

39

 

 

8.1

Transitioned Personnel

 

39

 

 

8.2

Employee Benefit Plans

 

42

 

 

8.3

Other Employee Matters

 

45

 

 

8.4

Key Supplier Personnel and Critical Affected Personnel

 

46

 

 

8.5

Supplier Account Executive

 

48

 

 

8.6

* * * of Supplier Account Executive and Key Supplier Personnel

 

48

 

 

8.7

Supplier Personnel Are Not Kraft Employees

 

48

 

 

8.8

Replacement, Qualifications and Retention of Supplier Personnel

 

49

 

 

8.9

Conduct of Supplier Personnel

 

50

 

 

8.10

Substance Abuse

 

50

 

 

8.11

Union Agreements and WARN ACT

 

51

 

 

8.12

Application of Acquired Rights Directive and Similar Laws

 

51

 

 

8.13

Altria Affiliates

 

51

9.

 

SUPPLIER RESPONSIBILITIES

 

52

 

ii


--------------------------------------------------------------------------------




 

 

9.1

Policy and Procedures Manual

 

52

 

 

9.2

Reports

 

53

 

 

9.3

Governance Model; Meetings

 

54

 

 

9.4

Quality Assurance and Internal Controls

 

55

 

 

9.5

Processes, Procedures, Architecture, Standards and Planning

 

56

 

 

9.6

Change Control

 

58

 

 

9.7

Software Currency

 

61

 

 

9.8

Network Configuration Data

 

62

 

 

9.9

Access to Specialized Supplier Skills and Resources; * * * Regarding * * *

 

62

 

 

9.10

Audit Rights

 

62

 

 

9.11

Agency and Disbursements

 

67

 

 

9.12

Subcontractors

 

68

 

 

9.13

Government Contract Flow-Down Clauses

 

69

 

 

9.14

Additional Telecommunications Matters.

 

70

 

 

9.15

Applicable Authority Actions

 

71

 

 

9.16

Unauthorized Use

 

73

 

 

9.17

Technological Evolution

 

73

 

 

9.18

Retained Systems and Business Processes

 

75

 

 

9.19

Annual Reviews

 

76

10.

 

KRAFT RESPONSIBILITIES

 

76

 

 

10.1

Responsibilities

 

76

 

 

10.2

Savings Clause

 

77

11.

 

CHARGES

 

77

 

 

11.1

General

 

77

 

 

11.2

Pass-Through Expenses

 

79

 

 

11.3

Procurement

 

80

 

 

11.4

Taxes

 

81

 

 

11.5

New Services

 

84

 

 

11.6

Extraordinary Events

 

86

 

iii


--------------------------------------------------------------------------------




 

 

11.7

Unanticipated Change

 

87

 

 

11.8

Proration

 

87

 

 

11.9

Refundable Items

 

87

 

 

11.10

Kraft Benchmarking Reviews

 

88

 

 

11.11

* * *

 

89

12.

 

INVOICING AND PAYMENT

 

89

 

 

12.1

Invoicing

 

89

 

 

12.2

Payment Due

 

90

 

 

12.3

Set Off

 

90

 

 

12.4

Disputed Charges

 

91

13.

 

KRAFT DATA AND OTHER PROPRIETARY INFORMATION

 

92

 

 

13.1

Kraft Ownership of Kraft Data

 

92

 

 

13.2

Safeguarding Kraft Data

 

92

 

 

13.3

Kraft and Supplier Personal Data

 

94

 

 

13.4

Confidentiality

 

94

 

 

13.5

File Access

 

97

 

 

13.6

Requirements for Information in Legal Proceedings

 

97

14.

 

OWNERSHIP AND LICENSE OF MATERIALS

 

99

 

 

14.1

Kraft Owned and Licensed Materials

 

99

 

 

14.2

Developed Materials

 

100

 

 

14.3

Supplier Owned and Licensed Materials

 

102

 

 

14.4

Other Materials

 

103

 

 

14.5

General Rights

 

104

 

 

14.6

Kraft Rights Upon Expiration or Termination of Agreement

 

104

15.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

107

 

 

15.1

Work Standards

 

107

 

 

15.2

Maintenance

 

108

 

 

15.3

Efficiency and Cost Effectiveness

 

108

 

 

15.4

Software

 

109

 

iv


--------------------------------------------------------------------------------




 

 

15.5

Non-Infringement

 

110

 

 

15.6

Authorization

 

110

 

 

15.7

Inducements; Kraft Code of Business Conduct and Ethics

 

111

 

 

15.8

Malicious Code

 

111

 

 

15.9

Disabling Code

 

112

 

 

15.10

Compliance with Laws

 

112

 

 

15.11

Interoperability; Currency

 

114

 

 

15.12

Disclaimer

 

115

16.

 

INSURANCE AND RISK OF LOSS

 

115

 

 

16.1

Insurance

 

115

 

 

16.2

Risk of Loss

 

117

17.

 

INDEMNITIES

 

117

 

 

17.1

Indemnity by Supplier

 

117

 

 

17.2

Indemnity by Kraft

 

119

 

 

17.3

Additional Indemnities

 

121

 

 

17.4

Infringement

 

121

 

 

17.5

Indemnification Procedures

 

122

 

 

17.6

Indemnification Procedures – Governmental Claims

 

122

 

 

17.7

Subrogation

 

123

18.

 

LIABILITY

 

123

 

 

18.1

General Intent

 

123

 

 

18.2

Force Majeure

 

123

 

 

18.3

Limitation of Liability

 

125

19.

 

DISPUTE RESOLUTION

 

128

 

 

19.1

Informal Dispute Resolution

 

128

 

 

19.2

Non-Binding Mediation

 

129

 

 

19.3

Arbitration

 

129

 

 

19.4

Equitable Remedies

 

131

 

 

19.5

Jurisdiction

 

131

 

v


--------------------------------------------------------------------------------




 

 

19.6

Continued Performance

 

131

 

 

19.7

Governing Law

 

132

20.

 

TERMINATION

 

132

 

 

20.1

Termination for Cause

 

132

 

 

20.2

Termination for Convenience

 

134

 

 

20.3

Termination Upon Supplier Change of Control

 

134

 

 

20.4

Termination Upon Kraft Change of Control

 

134

 

 

20.5

Termination for Insolvency

 

134

 

 

20.6

* * * Rights Upon * * * Bankruptcy

 

135

 

 

20.7

Critical Services

 

136

21.

 

GENERAL

 

136

 

 

21.1

Binding Nature and Assignment

 

136

 

 

21.2

Entire Agreement; Amendment

 

137

 

 

21.3

Notices

 

137

 

 

21.4

Counterparts

 

139

 

 

21.5

Headings

 

139

 

 

21.6

Relationship of Parties

 

140

 

 

21.7

Severability

 

140

 

 

21.8

Consents and Approval

 

140

 

 

21.9

Waiver of Default; Cumulative Remedies

 

140

 

 

21.10

Survival

 

140

 

 

21.11

Publicity

 

141

 

 

21.12

Service Marks

 

141

 

 

21.13

Export

 

141

 

 

21.14

Enforcement and Third Party Beneficiaries

 

141

 

 

21.15

Covenant Regarding Pledging

 

142

 

 

21.16

Order of Precedence

 

142

 

 

21.17

Hiring of Employees

 

142

 

 

21.18

Further Assurances

 

143

 

vi


--------------------------------------------------------------------------------




 

 

21.19

Liens

 

143

 

 

21.20

Covenant of Good Faith

 

143

 

 

21.21

Notice of * * * Condition

 

143

 

 

21.22

Acknowledgment

 

143

 

 

21.23

References

 

143

 

vii


--------------------------------------------------------------------------------